Execution Version


SEVENTH AMENDMENT TO CREDIT AGREEMENT
This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”), dated as
of October 31, 2018, by and among AXALTA COATING SYSTEMS DUTCH HOLDING B B.V.
(f/k/a Flash Dutch 2 B.V.), a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized and established under the
laws of the Netherlands, having its corporate seat in Amsterdam, the
Netherlands, registered with the Trade Register of the Netherlands under number
55948308 (the “Dutch Borrower”), AXALTA COATING SYSTEMS U.S. HOLDINGS, INC.
(f/k/a U.S. Coatings Acquisition Inc.), a Delaware corporation (the “U.S.
Borrower” and together with the Dutch Borrower, collectively, the “Borrowers”),
AXALTA COATING SYSTEMS U.S., INC. (f/k/a Coatings Co. U.S. Inc.), a Delaware
corporation (“U.S. Holdings”), AXALTA COATING SYSTEMS DUTCH HOLDING A B.V.
(f/k/a Flash Dutch 1 B.V.), a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized and established under the
laws of the Netherlands, having its corporate seat in Amsterdam, the
Netherlands, registered with the Trade Register of the Netherlands under number
55947107 (“Existing Holdings”), AXALTA COATING SYSTEMS LTD., a Bermuda exempted
limited liability company (“Successor Holdings”), each Subsidiary Guarantor
listed on the signature pages hereto and BARCLAYS BANK PLC, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent”). Unless otherwise indicated, all
capitalized terms used herein but not otherwise defined shall have the
respective meanings provided to such terms in the Amended Credit Agreement (as
defined below).
W I T N E S S E T H:
WHEREAS, the Borrowers, U.S. Holdings, Existing Holdings, the Lenders from time
to time party thereto (the “Lenders”), the Administrative Agent and the
Collateral Agent are parties to a Credit Agreement, dated as of February 1,
2013, as amended by that certain Amendment No. 1 to the Credit Agreement, dated
as of May 24, 2013, that certain Second Amendment to Credit Agreement, dated as
of February 3, 2014, that certain Third Amendment to Credit Agreement, dated as
of August 1, 2016, that certain Fourth Amendment to Credit Agreement, dated as
of December 15, 2016, that certain Fifth Amendment to Credit Agreement, dated as
of June 1, 2017, and that certain Sixth Amendment to Credit Agreement, dated as
of April 11, 2018 (the “Credit Agreement”);
WHEREAS, the Loan Parties and the Lenders party hereto wish to make certain
amendments to the Credit Agreement set forth in Section 1 below pursuant to
amendments authorized by Section 10.01 of the Credit Agreement on the Seventh
Amendment Effective Date; and
WHEREAS, Successor Holdings desires to expressly assume all of the obligations
of Existing Holdings under the Amended Credit Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1Amendments to Credit Agreement.
(i)Subject to the satisfaction (or waiver) of the conditions set forth in
Section 3 hereof, the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in Exhibit
A hereto (the “Amended Credit Agreement”);





--------------------------------------------------------------------------------





(ii)Subject to the satisfaction (or waiver) of the conditions set forth in
Section 3 hereof, effective as of the Seventh Amendment Effective Date,
Schedules 1, 5.08(b), 5.12, 5.16, 7.01, 7.02, 7.03 and 7.08 to the Credit
Agreement are hereby amended and restated in their entirety in the form of
Schedule I hereto;
(iii)The Amended Credit Agreement (including the amended and restated Schedules
1, 5.08(b), 5.12, 5.16, 7.01, 7.02, 7.03 and 7.08) is hereby ratified, approved
and confirmed in each and every respect by all parties hereto. The rights and
obligations of the parties to the Credit Agreement with respect to the period
prior to the Seventh Amendment Effective Date shall not be affected by such
amendment. The Required Lenders hereby consent to the amendments to the Credit
Agreement pursuant hereto.
SECTION 2    Successor Holdings Agreement.
(i)    In accordance with the terms of the Loan Documents and pursuant to the
terms hereof, Successor Holdings is to be “Holdings” for all purposes of the
Amended Credit Agreement and the other Loan Documents solely in its role as
“Holdings” effective upon the satisfaction (or waiver) of the conditions set
forth in Section 3 hereof, effective as of the Seventh Amendment Effective Date;
provided that, any reference to AXALTA COATING SYSTEMS DUTCH HOLDING A B.V.
(f/k/a Flash Dutch 1 B.V.), a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized and established under the
laws of the Netherlands, having its corporate seat in Amsterdam, the
Netherlands, registered with the Trade Register of the Netherlands under number
55947107, in any Loan Document, shall be deemed to be a reference to AXALTA
COATING SYSTEMS DUTCH HOLDING A B.V. (f/k/a Flash Dutch 1 B.V.), a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized and established under the laws of the Netherlands, having its
corporate seat in Amsterdam, the Netherlands, registered with the Trade Register
of the Netherlands under number 55947107, as a Guarantor, a Subsidiary
Guarantor, a Loan Party, a pledgor, a chargor, a grantor, and/or security
provider, as applicable, for purposes of such Loan Document, and the
substitution of Successor Holdings for Existing Holdings in the Loan Documents
shall not impair any guarantee, security or Lien granted by Existing Holding to
the Collateral Agent and/or the Secured Parties pursuant to the Loan Documents,
and all such guarantees, security and Liens shall continue in full force and
effect for the benefit of the Collateral Agent and the Secured Parties after
giving effect to the substitution of Successor Holdings for Existing Holdings.
(ii)    Successor Holdings hereby confirms its acceptance of, and consents to,
all covenants, and other terms and provisions of the Amended Credit Agreement
and the other Loan Documents and Existing Holdings hereby confirms that it shall
continue to be bound by the terms, provisions, and covenants of the Loan
Documents to which it is a party, as a Guarantor, Subsidiary Guarantor, a Loan
Party, a pledgor, a chargor, a grantor, and/or security provider, as applicable.
SECTION 3    Conditions of Effectiveness of this Seventh Amendment. This Seventh
Amendment shall become effective on the date when the following conditions shall
have been satisfied (or waived in the sole discretion of the Administrative
Agent) (such date, the “Seventh Amendment Effective Date”):
(i)the Borrowers, U.S. Holdings, Existing Holdings, Successor Holdings, the
Administrative Agent, the Collateral Agent and the Required Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to Cahill Gordon & Reindel LLP, counsel to the
Administrative Agent;
(ii)the Borrowers shall have paid, by wire transfer of immediately available
funds, (i) to each Term Lender that executes this Seventh Amendment, a consent
fee in an amount equal to 0.125% of


-2-

--------------------------------------------------------------------------------





the aggregate principal amount of the Term Loans held by such Term Lender
immediately prior to the Seventh Amendment Effective Date, (ii) to the
Administrative Agent, all fees payable pursuant to any fee or engagement letter
related to this Seventh Amendment between the Borrowers and Administrative Agent
and (iii) all expenses due to the Administrative Agent, the Arrangers and the
Lenders required to be paid on the Seventh Amendment Effective Date (including
expenses required to be paid pursuant to Section 4 below), in each case to the
extent invoiced prior to the Seventh Amendment Effective Date;
(iii)on the Seventh Amendment Effective Date and after giving effect to this
Seventh Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties of the Borrowers and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that the representations and warranties contained in Sections 5.05(a) and
5.05(b) of the Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement, respectively;
(iv)the Administrative Agent shall have received the Amended and Restated
Guaranty executed by the Guarantors, substantially in the form of Exhibit B
attached hereto.
(v)the Administrative Agent shall have received from the U.S. Borrower, acting
in its capacity as Borrower Representative, a certificate executed by a
Responsible Officer of the U.S. Borrower, acting in its capacity as Borrower
Representative, certifying compliance with the requirements of preceding clause
(iii);
(vi)the Administrative Agent shall have received from the treasurer, chief
financial officer or manager of Successor Holdings (in each case on a
consolidated basis) a solvency certificate (after giving effect to the Seventh
Amendment on the Seventh Amendment Effective Date and the application of the
proceeds thereof) substantially in the form of the solvency certificate
delivered on the Closing Date pursuant to Section 4.01(a)(vii) of the Credit
Agreement;
(vii)there shall have been delivered to the Administrative Agent (A) copies of
resolutions of the board of directors of the Borrowers, U.S. Holdings, Existing
Holdings and Successor Holdings approving and authorizing the execution,
delivery and performance of amendments to the Credit Agreement and the Amended
and Restated Guaranty, certified as of the Seventh Amendment Effective Date by a
Responsible Officer as being in full force and effect without modification or
amendment and (B) good standing certificates, or the equivalent thereof, for the
Borrowers, U.S. Holdings, Existing Holdings and Successor Holdings from the
jurisdiction in which they are organized;
(viii)the Administrative Agent shall have received opinions from Latham &
Watkins LLP, special legal counsel to the Borrowers and U.S. Holdings, Existing
Holdings and Successor Holdings addressed to the Administrative Agent, the
Collateral Agent and the Lenders party hereto, in form and substance reasonably
satisfactory to the Administrative Agent;
(ix)the Administrative Agent shall have received opinions from Clifford Chance
LLP, Dutch legal counsel to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent and the Lenders party hereto, in form
and substance reasonably satisfactory to the Administrative Agent;


-3-

--------------------------------------------------------------------------------





(x)the Administrative Agent shall have received opinions from Conyers Dill &
Pearman, Bermuda legal counsel to Successor Holdings addressed to the
Administrative Agent, the Collateral Agent and the Lenders party hereto, in form
and substance reasonably satisfactory to the Administrative Agent;
(xi)the Administrative Agent shall have received the following documents in
relation to the Dutch Borrower and Existing Holdings:
(a)    A copy of the articles of association (statuten) and deed of
incorporation (oprichtingsakte) of each of the Dutch Borrower and Existing
Holdings, as well as an extract (uittreksel) from the Dutch Commercial Register
(Handelsregister) of such company;
(b)    A copy of a resolution of the board of managing directors of each of the
Dutch Borrower and Existing Holdings, approving the terms of, and the
transactions contemplated by, the Loan Documents to which it is a party and
resolving that it execute the Loan Documents to which it is a party; and
(c)    A copy of the resolution of the shareholder(s) of each of the Dutch
Borrower and Existing Holdings;
(xii)the Administrative Agent shall have received the following documents in
relation to each Subsidiary Guarantor registered with the Luxembourg Register of
Commerce and Companies (together, the "Luxembourg Guarantors"):
(a)    opinions from (i) Clifford Chance SCS, Luxembourg legal counsel to the
Administrative Agent and (ii) Arendt & Medernach, Luxembourg legal counsel to
the Luxembourg Guarantors, both addressed to the Administrative Agent, the
Collateral Agent and the Lenders party hereto and in form and substance
reasonably satisfactory to the Administrative Agent
(b)    A copy of the up-to-date articles of association of each Luxembourg
Guarantor;
(c)    A copy of a resolution of the board of managers of each Luxembourg
Guarantor approving the terms of, and the transactions contemplated by the Loan
Documents to which it is a party and resolving to execute the Loan Documents to
which it is a party, authorizing a specified person or persons to execute the
Loan Documents to which it is a party on its behalf; and authorizing a specified
person or persons, on its behalf, to sign and/or dispatch all documents and
notices to be signed and/or dispatch by it under or in connection with the Loan
Documents to which it is a party;
(xiii)A certificate of absence of judicial decisions (certificat de
non-inscription d'une décision judiciaire) indicating the absence of insolvency
proceedings and an excerpt (extrait) delivered by the Luxembourg Register of
Commerce and Companies, in respect of each Luxembourg Guarantor; and
(xiv)to the extent requested by a Lender party hereto in writing not less than
five (5) Business Days prior to the Seventh Amendment Effective Date, the
Administrative Agent shall have received, prior to the effectiveness of this
Seventh Amendment, all documentation and other information with respect to the
Borrowers required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
SECTION 4    Costs and Expenses. Each of the Loan Parties hereby reconfirms its
obligations pursuant to Section 10.04 of the Credit Agreement to pay and
reimburse the Administrative Agent for all reasonable


-4-

--------------------------------------------------------------------------------





costs and expenses (including, without limitation, reasonable fees of Cahill
Gordon & Reindel LLP) incurred in connection with the negotiation, preparation,
execution and delivery of this Seventh Amendment and all other documents and
instruments delivered in connection herewith.
SECTION 5    Remedies. This Seventh Amendment shall constitute a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 6    Representations and Warranties. To induce the Administrative Agent
and the Lenders party hereto to enter into this Seventh Amendment, each of the
Loan Parties party hereto represents and warrants to the Administrative Agent
and the Lenders party hereto on and as of the Seventh Amendment Effective Date
that, in each case:
(i)this Seventh Amendment has been duly authorized, executed and delivered by it
and each of this Seventh Amendment and the Credit Agreement constitute its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (ii) the need for filings and registrations necessary to
create or perfect the Liens on Collateral granted by the Loan Parties in favor
of the Collateral Agent; and
(ii)no Default or Event of Default exists as of the Seventh Amendment Effective
Date, both immediately before and after giving effect to this Seventh Amendment.
SECTION 7    Post-Effectiveness Undertakings. On or prior to the 90th day
following the Seventh Amendment Effective Date (as such date may be extended by
the Administrative Agent in its reasonable discretion), Successor Holdings shall
ensure that the Collateral Documents listed on Schedule II hereto are entered
into and, in connection therewith, cause the delivery of such agreements and
instruments that may be required by such Collateral Documents and such
certifications and legal opinions as set forth therein.
SECTION 8    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(i)On and after the Seventh Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.
(ii)The Amended Credit Agreement is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed. Each of the
Collateral Documents and all other Loan Documents shall continue in full force
and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
the Obligations, and such other obligations and liabilities expressed or
purported to be secured pursuant to such Collateral Documents, with all Liens
continuing in full force and effect after giving effect to this Seventh
Amendment.
(iii)Each Loan Party hereby acknowledges that it has read this Seventh Amendment
and consents to the terms hereof and further hereby affirms, confirms and agrees
for the benefit of the Secured Parties that after giving effect to the Seventh
Amendment (a) all of its obligations, liabilities and indebtedness under each
Loan Document to which it is a party, including guarantee and indemnity
obligations and any new obligations, liabilities and indebtedness arising as a
result of the Seventh Amendment, shall remain in full force and effect on a
continuous basis, (b) all of its guarantee obligations and all of its indemnity


-5-

--------------------------------------------------------------------------------





obligations contained in each Loan Document extend to any new obligations
assumed by it under the Loan Document as a result of the Seventh Amendment
(including, but not limited to, under the Amended Credit Agreement) and (c) all
of the Liens and security interests created and arising under each such Loan
Document are hereby expressly confirmed and remain in full force and effect on a
continuous basis, and the perfected status and priority to the extent provided
for in Section 5.18 of the Credit Agreement or the other Loan Documents of each
such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and under its guarantees in the Loan Documents to which it is a party
and such other liabilities and obligations expressed or purported to be secured
pursuant to such Loan Document to the extent provided in such Loan Documents.
(iv)The execution, delivery and effectiveness of this Seventh Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. This Seventh Amendment shall not constitute a novation of the Credit
Agreement or the other Loan Documents.
SECTION 9    Governing Law; Jurisdiction; Etc. THIS SEVENTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. IN ADDITION, THE
PROVISIONS OF SECTIONS 10.15(b) and (c) AND SECTIONS 10.16 AND 10.17 OF THE
CREDIT AGREEMENT SHALL BE DEEMED TO BE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS.
SECTION 10    Counterparts. This Seventh Amendment may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. A complete
set of counterparts shall be lodged with the U.S. Borrower and the
Administrative Agent.
SECTION 11    Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in this Seventh Amendment or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12    Acknowledgment and Consent to Bail-In.
(i)Each party hereto acknowledges that any liability of any Lender that is an
EEA Financial Institution arising under this Seventh Amendment, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


-6-

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(I)    a reduction in full or in part or cancellation of any such liability;
(II)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Seventh Amendment; or
(III)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


(ii)For the purposes of this Section 12:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution;
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule;
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway;
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution;
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and


-7-

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
[The remainder of this page is intentionally left blank.]




-8-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first above written.
AXALTA COATING SYSTEMS DUTCH
HOLDING A B.V., as Existing Holdings


By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Annemiek Van Leuven        
Name:     Annemiek Van Leuven
Title:     Managing Director




AXALTA COATING SYSTEMS DUTCH HOLDING B B.V., as Dutch Borrower


By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Annemiek Van Leuven        
Name:     Annemiek Van Leuven
Title:     Managing Director




AXALTA COATING SYSTEMS U.S., INC., as
U.S. Holdings


By: /s/ Karyn Rodriguez        
Name:     Karyn Rodriguez
Title:     Vice President and Treasurer




AXALTA COATING SYSTEMS U.S. HOLDINGS, INC., as U.S. Borrower


By: /s/ Karyn Rodriguez        
Name:     Karyn Rodriguez
Title:     Vice President and Treasurer


AXALTA COATING SYSTEMS LTD., as Successor Holdings


By: /s/ Karyn Rodriguez        
Name:     Karyn Rodriguez
Title:     Vice President and Treasurer


-1-

--------------------------------------------------------------------------------







GUARANTORS:
Signed by
Axalta Coating Systems Australia Pty Ltd
by




Sign here: /s/ Steven Brett     Sign here: /s/ Steven Stillone            
Director                        Director




Print name: Steven Brett          Print name: Steven Stillone            




-2-

--------------------------------------------------------------------------------










AXALTA COATING SYSTEMS BRASIL LTDA




By: /s/ Leticia R. Lima            
Name:     Leticia R. Lima
Title:     CFO Brazil and Regional Controller LA




By: /s/ Mateus Aquina             
Name:     Mateus Aquino
Title:     Presidente – Axalta Brasil




























































Witnesses:


1. /s/ Juliana de Costa Barreira 
Name: Juliana de Costa Barreira
ID: 32.386.300.0




2./s/ Patricia Rodriguez
Name: Patricia Lima Rodriguez
ID: 30480883.0



-1-

--------------------------------------------------------------------------------







AXALTA COATING SYSTEMS CANADA COMPANY




By: /s/ Jason Pines            
Name:     Jason Pines
Title:     Controller - Canada


-2-

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS FRANCE

HOLDING SAS




By: /s/ Nicard Pascal            
Name:     Nicard Pascal
Title:     President




PEINTURE ANTICO DIFFUSION SAS




By: /s/ Oliveras Laurent        
Name:     Oliveras Laurent
Title:     President




SYSTEME PEINTURE SERVICE SAS


By: /s/ Oliveras Laurent        
Name:     Oliveras Laurent
Title:     President


-3-

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS DEUTSCHLAND HOLDING GMBH & CO. KG


represented by its general partner


AXALTA COATING SYSTEMS VERWALTUNGS GMBH, which in turn is represented by




By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director




By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)




AXALTA COATING SYSTEMS GERMANY BETEILIGUNGS GMBH




By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director




By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)




AXALTA COATING SYSTEMS GERMANY GMBH & CO. KG
(represented by Axalta Coating Systems Deutschland Holding GmbH & Co. KG as its
general partner (Komplementär) in turn acting through its general partner Axalta
Coating Systems Verwaltungs GmbH)




By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director




By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)


-4-

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS LOGISTIK GERMANY GMBH & CO. KG
(acting through its general partner (Komplementär) Axalta Coating Systems
Verwaltungs GmbH)


By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director


By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)


AXALTA COATING SYSTEMS VERWALTUNGS GMBH




By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director




By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)


SPIES HECKER GMBH




By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director




By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)




STANDOX GMBH




By: /s/ Ignacio Román Navarro        
Name:     Ignacio Román Navarro
Title:     Managing Director


By: /s/ Tobias Kamphausen        
Name:     Tobias Kamphausen
Title:     Proxy (Prokurist)


-5-

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS IRELAND LIMITED




By: /s/ Andrew Ryan            
Name:     Andrew Ryan
Title:     Director




-6-

--------------------------------------------------------------------------------








AXALTA COATING SYSTEMS FINANCE 1 S.À R.L.
Société à responsabilité limitée
10A, rue Henri M. Schnadt
L-2530 Luxembourg
R.C.S. Luxembourg: B 173.442




Duly represented by: /s/ Maximilian Möllmann    
Name: Maximilian Möllmann
Title:    Manager




AXALTA COATING SYSTEMS FINANCE 2 S.À R.L.
Société à responsabilité limitée
10A, rue Henri M. Schnadt
L-2530 Luxembourg
R.C.S. Luxembourg: B 174.719




Duly represented by: /s/ Nicolas Pigeon        
Name: Nicolas Pigeon
Title:    Manager




AXALTA COATING SYSTEMS FINANCE 3 S.À R.L.
Société à responsabilité limitée
10A, rue Henri M. Schnadt
L-2530 Luxembourg
R.C.S. Luxembourg: B 192.339




Duly represented by: /s/ Nicolas Pigeon        
Name: Nicolas Pigeon
Title:    Manager




AXALTA COATING SYSTEMS LUXEMBOURG HOLDING S.À R.L.
Société à responsabilité limitée
10A, rue Henri M. Schnadt
L-2530 Luxembourg
R.C.S. Luxembourg: B 171.370




Duly represented by: /s/ Maximilian Möllmann    
Name: Maximilian Möllmann
Title:    Manager




-1-

--------------------------------------------------------------------------------







AXALTA COATING SYSTEMS LUXEMBOURG HOLDING 2 S.À R.L.
Société à responsabilité limitée
10A, rue Henri M. Schnadt
L-2530 Luxembourg
R.C.S. Luxembourg: B 173.385




Duly represented by: /s/ Nicolas Pigeon        
Name: Nicolas Pigeon
Title:    Manager




AXALTA COATING SYSTEMS LUXEMBOURG TOP S.À R.L.
Société à responsabilité limitée
10A, rue Henri M. Schnadt
L-2530 Luxembourg
R.C.S. Luxembourg: B 197.808




Duly represented by: /s/ Maximilian Möllmann    
Name: Maximilian Möllmann
Title:    Manager


-2-

--------------------------------------------------------------------------------







AXALTA COATING SYSTEMS MEXICO, S. DE R.L. DE C.V.




By: /s/ Miguel D. Paredes        
Name:     Miguel D. Paredes
Title:     Attorney




AXALTA COATING SYSTEMS SERVICIOS MÉXICO, S. DE R.L. DE C.V.




By: /s/ Miguel D. Paredes        
Name:     Miguel D. Paredes
Title:     Attorney






-3-

--------------------------------------------------------------------------------








AXALTA COATING SYSTEMS ASIA HOLDING B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Annemiek Van Leuven        
Name:     Annemiek Van Leuven
Title:     Managing Director




AXALTA COATING SYSTEMS BENELUX B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Dirk Lippens            
Name:     Dirk Lippens
Title:     Managing Director




AXALTA COATING SYSTEMS DUTCH HOLDING 1 B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Annemiek Van Leuven        
Name:     Annemiek Van Leuven
Title:     Managing Director






-1-

--------------------------------------------------------------------------------








AXALTA COATING SYSTEMS DUTCH HOLDING 2 B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Annemiek Van Leuven        
Name:     Annemiek Van Leuven
Title:     Managing Director




AXALTA COATING SYSTEMS EMEA HOLDING B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Dirk Lippens            
Name:     Dirk Lippens
Title:     Managing Director




AXALTA COATING SYSTEMS LA HOLDING II B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Annemiek Van Leuven        
Name:     Annemiek Van Leuven
Title:     Managing Director








-1-

--------------------------------------------------------------------------------






METALAK B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Dirk Lippens            
Name:     Dirk Lippens
Title:     Managing Director




PLASCOAT EUROPE B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Nathalie Baken-Vlug        
Name:     Nathalie Baken-Vlug
Title:     Managing Director




PLASTIC COATINGS HOLDINGS B.V.




By: /s/ Marcel Apeldoorn        
Name:     Marcel Apeldoorn
Title:     Managing Director




By: /s/ Nathalie Baken-Vlug        
Name:     Nathalie Baken-Vlug
Title:     Managing Director






-1-

--------------------------------------------------------------------------------








AXALTA COATING SYSTEMS RUS LLC




By: /s/ Alexey Vodinsky        
Name:     Alexey Vodinsky
Title:     General Director


Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS SINGAPORE HOLDING PTE. LTD.




By: /s/ Sethi Sobers            
Name:     Sethi Sobers
Title:     Director


Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS SCANDINAVIA HOLDING AB




By: /s/ Kenneth Gullstrand        
Name:     Kenneth Gullstrand
Title:     Member of the Board




By: /s/ Turid K. Blickström        
Name:     Turid K. Blickström
Title:     Board Director




AXALTA COATING SYSTEMS SWEDEN AB




By: /s/ Kenneth Gullstrand        
Name:     Kenneth Gullstrand
Title:     Member of the Board




By: /s/ Turid K. Blickström        
Name:     Turid K. Blickström
Title:     Board Director




AXALTA POWDER COATING SYSTEMS NORDIC AB




By: /s/ Björn Wagner            
Name:     Björn Wagner
Title:     Director




By: /s/ Turid K. Blickström        
Name:     Turid K. Blickström
Title:     Board Director


Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------







AXALTA COATING SYSTEMS GMBH




By: /s/ Holger Lassen            
Name:    Holger Lassen
Title:    HR Director EMEA




AXALTA COATING SYSTEMS INTERNATIONAL HOLDING GMBH




By: /s/ Holger Lassen            
Name:    Holger Lassen
Title:    HR Director EMEA




AXALTA COATING SYSTEMS INTERNATIONAL SÀRL




By: /s/ Ricardo Menenti        
Name:    Ricardo Minenti
Title:    Associate General Counsel EMEA




By: /s/ Daniëlle Blomert        
Name:    Daniëlle Blomert
Title:    Director




AXALTA COATING SYSTEMS SWITZERLAND GMBH




By: /s/ Holger Lassen            
Name:    Holger Lassen
Title:    HR Director EMEA




By: /s/ Ricardo Menenti        
Name:    Ricardo Minenti
Title:    Associate General Counsel EMEA












Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------











AXALTA POLYMER POWDERS SWITZERLAND SÀRL




By: /s/ Didier Rime            
Name:    Didier Rime
Title:    Managing Officer




By: /s/ Daniëlle Blomert        
Name:    Daniëlle Blomert
Title:    Managing Director


Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------





For and on behalf of
AXALTA COATING SYSTEMS HUTHWAITE UK LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
AXALTA COATING SYSTEMS TEWKESBURY UK LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
AXALTA COATING SYSTEMS U.K. (2) LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
AXALTA COATING SYSTEMS UK HOLDING LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
AXALTA COATING SYSTEMS UK LIMITED


By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director










Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------





For and on behalf of
AXALTA COATING SYSTEMS WEST BROMWICH UK LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
AXALTA POWDER COATING SYSTEMS UK LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
KELVIN WAY PROPERTIES LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
PLASCOAT HOLDINGS LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
PLASCOAT SYSTEMS LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director










Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------









For and on behalf of
SPENCER COATINGS GROUP LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




For and on behalf of
THE INDEPENDENT COATINGS GROUP LIMITED




By: /s/ James Ian Blenkinsopp        
Name:    James Ian Blenkinsopp
Title:    Director




Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------





AXALTA COATING SYSTEMS BERMUDA FINANCE LTD.




By: /s/ Karyn Rodriguez        
Name:     Karyn Rodriguez
Title:     Vice President and Treasurer




AXALTA COATING SYSTEMS BERMUDA FINANCE 1 LTD..




By: /s/ Karyn Rodriguez        
Name:     Karyn Rodriguez
Title:     Vice President and Treasurer




AXALTA COATING SYSTEMS IP CO. LLC
AXALTA COATING SYSTEMS U.S.A., LLC
AXALTA COATING SYSTEMS USA     HOLDINGS, INC.
AXALTA COATING SYSTEMS, LLC
AXALTA POWDER COATING SYSTEMS USA,     LLC
CHEMSPEC USA, LLC
COATINGS FOREIGN IP CO. LLC
PLASCOAT, INC.
PLASCOAT CORP.
CENTURY INDUSTRIAL COATINGS, INC.


By: /s/ Karyn Rodriguez        
Name:     Karyn Rodriguez
Title:     Vice President and Treasurer








Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, L/C Issuer, Swing
Line Lender, and a Lender






By: /s/ Kevin Crealese
Name:Kevin Crealese
Title: Managing Director








Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------






[ n ], as a Lender






By: ___________________________
Name:
Title:














Signature Page to Seventh Amendment to Axalta Credit Agreement


US-DOCS\103244986.7

--------------------------------------------------------------------------------






Schedule I
Credit Agreement Schedules
[Provided under separate cover]









--------------------------------------------------------------------------------






Schedule II
Post-Effective Undertakings
Luxembourg
1.a copy of the up-to-date articles of association of each Luxembourg Guarantor.
2.an excerpt (extrait) and a certificate of absence of judicial decisions
(certificat de non-inscription d'une décision judiciaire) indicating the absence
of insolvency proceedings, delivered by the Luxembourg trade and companies
register in respect of each Luxembourg Guarantor.
3.a copy of a resolution of the board of managers of each Luxembourg Guarantor
approving the terms of, and the transactions contemplated by the Collateral
Documents to which it is a party and resolving to execute the Collateral
Documents to which it is a party, authorizing a specified person or persons to
execute the Collateral Documents to which it is a party on its behalf; and
authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatch by it under or
in connection with the Collateral Documents to which it is a party.
4.the Luxembourg share pledge agreement (the "Luxembourg Share Pledge
Agreement") between Axalta Coating Systems Ltd. as pledgor, the Collateral Agent
and Axalta Coating Systems Luxembourg Top S.à r.l. as company.
5.the updated and certified shareholder's register of Axalta Coating Systems
Luxembourg Top S.à r.l. to be provided to the Collateral Agent on the same date
as the date of the Luxembourg Share Pledge Agreement.
6.the Luxembourg receivables pledge agreement between Axalta Coating Systems
Luxembourg Top S.à r.l. as pledgor and the Collateral Agent.
7.the Luxembourg confirmation agreement (the "Luxembourg Confirmation
Agreement") between Axalta Coating Systems Dutch Holding B B.V., Axalta Coating
Systems Luxembourg Holding S.à r.l., Axalta Coating Systems Finance 1 S.à r.l.,
Axalta Coating Systems Finance 3 S.à r.l., Axalta Coating Systems UK Holding
Limited and Axalta Coating Systems Ireland Limited as pledgors and the
Collateral Agent in relation to the existing Luxembourg security documents.
8.certified shareholder's registers of Axalta Coating Systems Luxembourg Holding
S.à r.l., Axalta Coating Systems Finance 1 S.à r.l., Axalta Coating Systems
Finance 3 S.à r.l. to be provided to the Collateral Agent on the same date as
the date of the Luxembourg Confirmation Agreement.
9.legal opinions from (i) Clifford Chance S.C.S., Luxembourg legal counsel to
the Administrative Agent and (ii) Arendt & Medernach, Luxembourg legal counsel
to the Luxembourg Guarantors, both addressed to the Administrative Agent, the
Collateral Agent and the Lenders party hereto and in form and substance
reasonably satisfactory to the Administrative Agent.
Netherlands


1.Corporate resolutions, being the board resolution and shareholders resolution
of Axalta Coating Systems Dutch Holding A B.V., are required in connection with
the Dutch Security Document.
2.Certificates in respect of the entity referred to under (1) above.





--------------------------------------------------------------------------------





3.Amended articles of association to be provided by Axalta Coating Systems Dutch
Holding A B.V.
4.A first ranking deed of pledge of shares in the capital of Axalta Coating
Systems Dutch Holding A B.V. with Axalta Coating Systems Luxembourg Top S.a.r.l.
as pledgor, and Barclays Bank PLC, as collateral agent, as pledgee (the “Dutch
Security Document”).
5.Updating the shareholders register of Axalta Coating Systems Dutch Holding A
B.V. of which shares are pledged in accordance with the Dutch Security Document.









--------------------------------------------------------------------------------






EXHIBIT A
Amended Credit Agreement
[See attached.]





--------------------------------------------------------------------------------






UNOFFICIAL CONFORMED COPY;
reflecting the First Amendment dated as of May 24, 2013;
the Second Amendment dated as of February 3, 2014;
the Third Amendment dated as of August 1, 2016;
the Fourth Amendment dated as of December 15, 2016;
the Fifth Amendment dated as of June 1, 2017; and
the Sixth Amendment dated as of April 11, 2018.


THIS UNOFFICIAL COPY OF THE CREDIT AGREEMENT CONFORMED TO AMENDMENTS 1, 2, 3, 4,
5 AND 6 IS FOR ADMINISTRATIVE PURPOSES ONLY. THE EXECUTED CREDIT AGREEMENT AND
EACH AMENDMENT SHOULD BE USED FOR ALL OTHER PURPOSES.
EXHIBIT A TO AMENDMENT NO. 7



--------------------------------------------------------------------------------

CREDIT AGREEMENT
DATED AS OF FEBRUARY 1, 2013
(AS AMENDED BY THE FIRST AMENDMENT DATED AS OF MAY 24, 2013;
THE SECOND AMENDMENT DATED AS OF FEBRUARY 3, 2014;
THE THIRD AMENDMENT DATED AS OF AUGUST 1, 2016;
THE FOURTH AMENDMENT DATED AS OF DECEMBER 15, 2016;
THE FIFTH AMENDMENT DATED AS OF JUNE 1, 2017;
THE SIXTH AMENDMENT DATED AS OF APRIL 11, 2018; AND
THE SEVENTH AMENDMENT DATED AS OF OCTOBER 31, 2018)
AMONG
AXALTA COATING SYSTEMS DUTCH HOLDING B B.V. (F/K/A FLASH DUTCH 2 B.V.)
AND
AXALTA COATING SYSTEMS U.S. HOLDINGS, INC. (F/K/A U.S. COATINGS ACQUISITION
INC.),
AS BORROWERS,
FLASH DUTCH 1 B.V.,AXALTA COATING SYSTEMS LTD.,
AS HOLDINGS,
AXALTA COATING SYSTEMS U.S., INC. (F/K/A COATINGS CO. U.S. INC.),
AS U.S. HOLDINGS,
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT, COLLATERAL AGENT, SWING LINE LENDER AND L/C ISSUER,
THE OTHER LENDERS PARTY HERETO,

BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS INC.,
CITIBANK, N.A.,
CITICORP USA, INC.,
CITICORP NORTH AMERICA, INC.,
DEUTSCHE BANK SECURITIES INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
UBS SECURITIES LLC,
JEFFERIES FINANCE LLC











US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





AND
SUMITOMO MITSUI BANKING CORPORATION,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,
CITIGROUP GLOBAL MARKETS INC.,
CITIBANK, N.A.,
CITICORP USA, INC.
AND
CITICORP NORTH AMERICA, INC.,
COLLECTIVELY, AS SYNDICATION AGENT
AND
DEUTSCHE BANK SECURITIES INC.,
AND
CREDIT SUISSE SECURITIES (USA) LLC,
AS CO-DOCUMENTATION AGENTS


--------------------------------------------------------------------------------







CG&R Draft Last Saved: 09/07/2018 2:08 pm 46627913v2
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I. Definitions and Accounting Terms    1
Section 1.01    Defined Terms    1
Section 1.02    Other Interpretive Provisions    6162
Section 1.03    Netherlands Terms    6364
Section 1.04    Accounting Term    6365
Section 1.05    Rounding    6465
Section 1.06    References to Agreements and Laws    6465
Section 1.07    Times of Day    6465
Section 1.08    Timing of Payment or Performance    6465
Section 1.09    Currency Equivalents Generally    6465
Section 1.10    Change in Currency    6566
Section 1.11    Letter of Credit Amounts    6566
Section 1.12    Pro Forma Calculations    6566
Section 1.13    Calculation of Baskets    6667
Section 1.14    Guaranty and Security Principles    6667
Section 1.15    Borrower Representative    6667
Section 1.16    Foreign Guarantor Provisions..    66 67
Section 1.17    Australian Code of Banking Practice..    6667
ARTICLE II. The Commitments and Credit Extensions    6667
Section 2.01    The Loans    6667
Section 2.02    Borrowings, Conversions and Continuations of Loans    6870
Section 2.03    Letters of Credit    7071
Section 2.04    Swing Line Loans    7778
Section 2.05    Prepayments    8081
Section 2.06    Termination or Reduction of Commitments    8485
Section 2.07    Repayment of Loans    8586
Section 2.08    Interest    8788
Section 2.09    Fees    8889
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate    8889
Section 2.11    Evidence of Indebtedness    8990
Section 2.12    Payments Generally; Administrative Agent’s Clawback    8990
Section 2.13    Sharing of Payments    9192
Section 2.14    Incremental Facilities    9193
Section 2.15    Reserved    9496
Section 2.16    Reserved    9496
Section 2.17    New Incremental Notes    9496
Section 2.18    Cash Collateral    9597
Section 2.19    Defaulting Lenders    9698
Section 2.20    Specified Refinancing Debt    9799
ARTICLE III. Taxes, Increased Costs Protection and Illegality    99101
Section 3.01    Taxes    99101
Section 3.02    Currency Equivalents    103105
Section 3.03    Illegality    103105
Section 3.04    Inability to Determine Rates    104106
Section 3.05    Increased Cost and Reduced Return; Capital Adequacy    104106
Section 3.06    Funding Losses    105107
Section 3.07    Matters Applicable to All Requests for Compensation    106107


-i-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------

Page


Section 3.08    Replacement of Lenders under Certain Circumstances    107108
ARTICLE IV. Conditions Precedent to Credit Extensions    108110
Section 4.01    Conditions to the Initial Credit Extension on the Closing
Date    108110
Section 4.02    Conditions to All Credit Extensions    111113
Section 4.03    Conditions to Delayed Draw Term B-2 Dollar Loans.     113
ARTICLE V. Representations and Warranties    112114
Section 5.01    Existence, Qualification and Power; Compliance with
Laws    112114
Section 5.02    Authorization; No Contravention    112114
Section 5.03    Governmental Authorization; Other Consents    113114
Section 5.04    Binding Effect    113115
Section 5.05    Financial Statements; No Material Adverse Effect    113115
Section 5.06    Litigation    113115
Section 5.07    Use of Proceeds    113115
Section 5.08    Ownership of Property; Liens    114116
Section 5.09    Environmental Compliance    114116
Section 5.10    Taxes    115117
Section 5.11    Employee Benefits Plans    115117
Section 5.12    Subsidiaries; Equity Interests    116118
Section 5.13    Margin Regulations; Investment Company Act    116118
Section 5.14    Disclosure    116118
Section 5.15    Compliance with Laws    116118
Section 5.16    Intellectual Property; Licenses, Etc.    116118
Section 5.17    Solvency    117119
Section 5.18    Perfection, Etc.    117119
Section 5.19    Anti-Terrorism Laws; OFAC    117119
Section 5.20    Anti-Corruption Laws    118120
ARTICLE VI. Affirmative Covenants    118120
Section 6.01    Financial Statements    118120
Section 6.02    Certificates; Other Information    119121
Section 6.03    Notices    121123
Section 6.04    Payment of Taxes    121123
Section 6.05    Preservation of Existence, Etc    121123
Section 6.06    Maintenance of Properties    122123
Section 6.07    Maintenance of Insurance    122124
Section 6.08    Compliance with Laws    122124
Section 6.09    Books and Records    122124
Section 6.10    Inspection Rights    122124
Section 6.11    Use of Proceeds    123125
Section 6.12    Covenant to Guarantee Obligations and Give Security    123125
Section 6.13    Compliance with Environmental Laws    124126
Section 6.14    Further Assurances    125127
Section 6.15    Maintenance of Ratings    126128
Section 6.16    Post-Closing Undertakings    126128
ARTICLE VII. Negative Covenants    126128
Section 7.01    Liens    126128
Section 7.02    Investments    130132
Section 7.03    Indebtedness    133135
Section 7.04    Fundamental Changes    136138
Section 7.05    Dispositions    137139


-ii-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------

Page


Section 7.06    Restricted Payments    139141
Section 7.07    Change in Nature of Business    142144
Section 7.08    Transactions with Affiliates    142144
Section 7.09    Burdensome Agreements    143145
Section 7.10    Reserved    144146
Section 7.11    Financial Covenant    144146
Section 7.12    Accounting Changes    144146
Section 7.13    Prepayments, Etc. of Indebtedness; Amendments    144146
Section 7.14    Holding Company    145
ARTICLE VIII. Events of Default and Remedies    146147
Section 8.01    Events of Default    146147
Section 8.02    Remedies Upon Event of Default    148149
Section 8.03    Right to Cure    149150
Section 8.04    Application of Funds    149151
ARTICLE IX. Administrative Agent and Other Agents    151152
Section 9.01    Appointment and Authorization of Agents    151152
Section 9.02    Delegation of Duties    152153
Section 9.03    Liability of Agents    152153
Section 9.04    Reliance by Agents    153154
Section 9.05    Notice of Default    153155
Section 9.06    Credit Decision; Disclosure of Information by Agents    153155
Section 9.07    Indemnification of Agents    154155
Section 9.08    Agents in their Individual Capacities    154156
Section 9.09    Successor Agents    155156
Section 9.10    Administrative Agent May File Proofs of Claim    156157
Section 9.11    Collateral and Guaranty Matters    156158
Section 9.12    [Reserved]    157159
Section 9.13    [Reserved]    157159
Section 9.14    Other Agents; Arranger and Managers    157159
Section 9.15    Secured Cash Management Agreements and Secured Hedge
Agreements    157159
Section 9.16    Appointment of Supplemental Agents    158159
Section 9.17    Withholding Tax    159160
ARTICLE X. Miscellaneous    159160
Section 10.01    Amendments, Etc.    159160
Section 10.02    Notices; Electronic Communications    162163
Section 10.03    No Waiver; Cumulative Remedies; Enforcement    164165
Section 10.04    Expenses and Taxes    164166
Section 10.05    Indemnification by the Borrowers    165166
Section 10.06    Payments Set Aside    166167
Section 10.07    Successors and Assigns    166167
Section 10.08    Confidentiality    172173
Section 10.09    Setoff    173174
Section 10.10    Interest Rate Limitation    173175
Section 10.11    Counterparts    173175
Section 10.12    Integration; Effectiveness    174175
Section 10.13    Survival of Representations and Warranties    174175
Section 10.14    Severability    174176
Section 10.15    Governing Law; Jurisdiction; Etc.    174176
Section 10.16    SERVICE OF PROCESS    175176


-iii-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------

Page


Section 10.17    WAIVER OF RIGHT TO TRIAL BY JURY    175177
Section 10.18    Binding Effect    175177
Section 10.19    No Advisory or Fiduciary Responsibility    176177
Section 10.20    Affiliate Activities    176178
Section 10.21    Electronic Execution of Assignments and Certain Other
Documents    176178
Section 10.22    USA PATRIOT ACT    176178
Section 10.23    Joint and Several Liability of the Borrowers    177178
Section 10.24    Judgment Currency    178180
Section 10.25    Waiver of Sovereign Immunity    178180
ARTICLE XI. Lender Loss Sharing Intercreditor Agreement    179180
Section 11.01    Defined Terms    179181
Section 11.02    Special Provisions Applicable to Lenders Upon the Occurrence of
a Re-Allocation Event    179181





SCHEDULES
1
Guarantors

1.01(e)
Contracts Prohibiting Subsidiary Guarantees

1.01(f)
Pro Forma Consolidated Financial Statements

1.01(k)
Existing Letters of Credit

1.01(l)
Foreign Collateral Documents and Provisions

1.12
Guaranty and Security Principles

1.16
Foreign Guarantor Provisions

2.01
Commitments and Pro Rata Shares

4.01(a)(x)
Jurisdictions of Local Counsel Opinions

5.08(b)
Owned Real Property

5.09
Environmental Matters

5.12
Subsidiaries and Other Equity Investments

5.16
Intellectual Property Matters

6.16
Post-Closing Undertakings

7.01
Existing Liens

7.02
Existing Investments



-iv-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





7.03
Existing Indebtedness (Including Existing Letters of Credit)

7.08
Transactions with Affiliates

7.09
Burdensome Agreements

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A-1
Committed Loan Notice

A-2
Request for L/C Credit Extension

B
Swing Line Loan Notice

C-1
Term B Note

C-2
Euro Term Note

C-3
Revolving Credit Note

C-4
Swing Line Note

D
Compliance Certificate

E-1
Assignment and Assumption

E-2
Affiliate Lender Assignment and Assumption

E-3
Administrative Questionnaire

F-1
Holdings Guaranty

F-2
Subsidiary Guaranty

G
Security Agreement

H
Form of Mortgage

I
Solvency Certificate

J
Intercompany Subordination Agreement

K
Intercreditor Agreement

N-1
U.S. Tax Compliance Certificate

N-2
U.S. Tax Compliance Certificate



-v-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





N-3
U.S. Tax Compliance Certificate

N-4
U.S. Tax Compliance Certificate

M-1
Optional Prepayment of Loans

M-2
Optional Prepayment of Swing Line Loans









-vi-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------








This CREDIT AGREEMENT (this “Agreement”) is entered into, dated as of February
1, 2013, among AXALTA COATING SYSTEMS DUTCH HOLDING B B.V. (f/k/a FLASH DUTCH 2
B.V.), a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) organized and established under the laws of the Netherlands,
having its corporate seat in Amsterdam, the Netherlands, registered with the
Trade Register of the Netherlands under number 55948308 (the “Dutch Borrower”)
and AXALTA COATING SYSTEMS U.S. HOLDINGS, INC. (f/k/a U.S. COATINGS ACQUISITION
INC.), a corporation organized under the laws of Delaware (the “U.S. Borrower”
and together with the Dutch Borrower, collectively, the “Borrowers”), AXALTA
COATING SYSTEMS U.S., INC. (f/k/a COATINGS CO. U.S. INC.), a corporation
organized under the laws of Delaware (“U.S. Holdings”), FLASH DUTCH 1 B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) organized and established under the laws of the Netherlands,
having its corporate seat in Amsterdam, the Netherlands, registered with the
Trade Register of the Netherlands under number 55947107AXALTA COATING SYSTEMS
LTD, a Bermuda exempted limited liability company (“Holdings”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., CITIBANK, N.A.,
CITICORP USA, INC., CITICORP NORTH AMERICA, INC., DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC, MORGAN STANLEY SENIOR FUNDING, INC., UBS
SECURITIES LLC, JEFFERIES FINANCE LLC and SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners, CITIGROUP GLOBAL MARKETS INC.,
CITIBANK, N.A., CITICORP USA, INC. and CITICORP NORTH AMERICA, INC.,
collectively, as Syndication Agent, DEUTSCHE BANK SECURITIES INC. and CREDIT
SUISSE SECURITIES (USA) LLC, as Co-Documentation Agents, and BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS
Pursuant to that certain Purchase Agreement, dated August 30, 2012 (together
with all exhibits and schedules thereto, collectively, the “Purchase
Agreement”), entered into with E.I. du Pont de Nemours and Company, a Delaware
corporation (“DuPont”), and Flash Bermuda Co. Ltd., a Bermuda exempted limited
liability company and indirect parent of Holdings and the Borrowers (the
“Buyer”), the Buyer will acquire (the “Acquisition”), directly or indirectly,
certain assets including the outstanding share capital of a group of entities as
set forth in the Purchase Agreement (collectively, the “Company”).
The Borrowers have requested that, upon the satisfaction in full of the
conditions precedent set forth in Article IV below, the applicable Lenders (a)
make term loans in Dollars to the Borrowers in an aggregate principal amount of
$2,300,000,000, (b) make term loans in Euros to the Borrowers in an aggregate
principal amount of €400,000,000 and (c) make available to the Borrowers a
$400,000,000 multicurrency revolving credit facility for the making, from time
to time, of revolving loans and swing line loans and the issuance, from time to
time, of letters of credit, in each case on the terms and subject to the
conditions set forth in this Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





ARTICLE I.
Definitions and Accounting Terms
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2014 Specified Refinancing Euro Term Lender” has the meaning specified in the
Second Amendment.
“2014 Specified Refinancing Euro Term Loan” has the meaning specified in the
Second Amendment.
“2014 Specified Refinancing Euro Term Loan Commitment” has the meaning specified
in the Second Amendment.
“2014 Specified Refinancing Term B Lender” has the meaning specified in the
Second Amendment.
“2014 Specified Refinancing Term B Loan” has the meaning specified in the Second
Amendment.
“2014 Specified Refinancing Term B Loan Commitment” has the meaning specified in
the Second Amendment.
“2014 Specified Refinancing Term Lender” has the meaning specified in the Second
Amendment.
“2014 Specified Refinancing Term Loan” has the meaning specified in the Second
Amendment.
“2014 Specified Refinancing Term Loan Commitment” has the meaning specified in
the Second Amendment.
“2014 Specified Refinancing Term Loan Maturity Date” means, with respect to the
2014 Specified Refinancing Term Loans, the earliest of (i) February 1, 2020, and
(ii) the date that the 2014 Specified Refinancing Term Loans are declared due
and payable pursuant to Section 8.02.
“2017 Acquisition” has the meaning specified in the Fifth Amendment.
“2017 Purchase Agreement” has the meaning specified in the Fifth Amendment.
“2017 Seller” has the meaning specified in the Fifth Amendment.
“2017 Specified Purchase Agreement Representations” means the representations
made by the 2017 Seller with respect to the 2017 Target in the 2017 Purchase
Agreement as are material to the interests of the Term B-2 Dollar Lender, but
only to the extent that the Borrowers or any of their Affiliates have the right
to terminate the obligations of the Borrowers or their Affiliates under the 2017
Purchase Agreement as a result of a breach of one or more of such
representations in the 2017 Purchase Agreement.
“2017 Specified Representations” means the representations and warranties made
solely by the Borrowers and Holdings in Sections 5.01(a) and (b), 5.02(a) (with
references in such section to “Loan Document” replaced with “the Fifth
Amendment” for purposes of this definition), 5.04 (with references in


-2-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





such section to “Loan Document” replaced with “the Fifth Amendment” for purposes
of this definition), 5.13, 5.17 (with references to the “Transaction” in such
section replaced with the “2017 Transaction” for purposes of this definition),
5.18 (subject to Section 3(xvi) of the Fifth Amendment), 5.19 and 5.20 (in each
case, after giving effect to the 2017 Transaction).
“2017 Target” has the meaning specified in the Fifth Amendment.
“2017 Target Material Adverse Effect” shall mean, with respect to the 2017
Target, any change, fact, effect, event, occurrence or development that has or
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, operations or financial condition of
the Purchased Assets (as defined in the 2017 Purchase Agreement) or the 2017
Target or the ability of 2017 Seller and its subsidiaries to consummate the
transactions contemplated by the 2017 Purchase Agreement, excluding, however,
the impact of (a) any changes or developments in domestic or any foreign market
or domestic, foreign or global economic conditions generally, including (i) any
changes or developments in or affecting the domestic or any foreign securities,
equity, credit or financial markets or (ii) any changes or developments in or
affecting domestic or any foreign interest or exchange rates, (b) changes in
GAAP or any official interpretation or enforcement thereof, (c) changes in law
or any changes or developments in the official interpretation or enforcement
thereof by governmental entities, (d) changes in domestic, foreign or global
political conditions (including the outbreak or escalation of war, military
actions, or acts of terrorism), including any worsening of such conditions
threatened or existing on the date of the Purchase Agreement, (e) changes or
developments in the business or regulatory conditions affecting the industries
in which the 2017 Seller or its subsidiaries operate the 2017 Target, (f)
weather conditions or other acts of God (including storms, earthquakes,
tornados, floods or other natural disasters), (g) the failure to meet any
projections, guidance, budgets, forecasts or estimates, but not, in any case,
including the underlying causes thereof, and (h) any action taken or omitted to
be taken by 2017 Seller or any of its subsidiaries at the written request of
Axalta Coating Systems; except, with respect to clauses (a), (b), (c), (d), (e)
and (f), to the extent that such impact is (or would reasonably be expected to
be) disproportionately adverse to 2017 Seller and its subsidiaries, taken as a
whole, relative to others in the industry or industries in which 2017 Seller and
its subsidiaries operate the 2017 Target.
“2017 Transaction” shall mean (a) the consummation of the 2017 Acquisition and
(b) the borrowing of the Term B-2 Dollar Loans to (i) pay the purchase price in
connection with the 2017 Acquisition, (ii) pay the fees, costs and expenses
incurred in connection with the 2017 Acquisition and (iii) fund working capital
and general corporate purposes.
“2018 Reorganization Transaction” means those certain transactions undertaken
for tax planning and reorganization purposes of Holdings and its Subsidiaries as
set forth in that certain step plan delivered to the Administrative Agent on or
around October 8, 2018.
“Acquisition” has the meaning specified in the Preliminary Statements of this
Agreement.
“Acquisition Representations” means the representations made by DuPont with
respect to the Company and its Subsidiaries in the Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that the Buyer
or any of its Affiliates has the right to terminate the obligations of Buyer or
any of its Affiliates under the Purchase Agreement (pursuant to the terms
thereof) as a result of a breach of one or more of such representations in the
Purchase Agreement.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to (a) with
respect to any Eurocurrency Rate Borrowing denominated in Dollars, the greater
of (i) the Eurocurrency Rate based on clause (a) of the definition of


-3-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Eurocurrency Rate” with respect to Dollars for such Interest Period, multiplied
by the Statutory Reserve Rate, (ii) solely with respect to Term B-1 Dollar
Loans, 0.75% per annum, (iii) solely with respect to Term B-2 Dollar Loans,
0.00% per annum, (iv) solely with respect to Term B-3 Dollar Loans, 0.00% per
annum and (v) solely with respect to Revolving Credit Loans, 0.00% per annum,
(b) with respect to any Eurocurrency Rate Borrowing denominated in Euros, the
greater of (i) the Eurocurrency Rate based on clause (b) of the definition of
“Eurocurrency Rate” with respect to Euros for such Interest Period, (ii) solely
with respect to Term B-1 Euro Loans, 0.75% per annum, and (iii) solely with
respect to any Revolving Credit Loans, 0.00%, and (c) with respect to any
Eurocurrency Rate Borrowing denominated in any Alternative Currency (other than
Euros), the greater of (i) the Eurocurrency Rate based on clause (c) of the
definition of “Eurocurrency Rate” with respect to such other Alternative
Currency for such Interest Period, (ii) solely with respect to Initial Term
Loans, 1.25% per annum and (iii) solely with respect to Revolving Credit Loans,
0.00% per annum. The Adjusted Eurocurrency Rate for any Eurocurrency Rate
Borrowing that includes the Statutory Reserve Rate as a component of the
calculation will be adjusted automatically with respect to all such Eurocurrency
Rate Borrowings then outstanding as of the effective date of any change in the
Statutory Reserve Rate”.
“Administrative Agent” means Barclays, acting through such of its Affiliates or
branches as it may designate, in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent permitted by the
terms hereof.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(ii).
“Affiliate Lenders” means, collectively, the Sponsor and its respective
Affiliates (other than Holdings, the Borrowers and any of their respective
Subsidiaries).
“Agent-Related Persons” means each Agent, together with its Related Parties.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Arrangers, the Syndication Agent, the Co-Documentation Agents and the
Supplemental Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.24.
“Alternative Currency” means Euros, Australian Dollars, Canadian Dollars, Pounds
Sterling and Yen.


-4-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Anticipated Cure Deadline” has the meaning specified in Section 8.03(a).
“Applicable Commitment Fee” means a percentage per annum equal to (a) from the
Closing Date until the first Business Day that immediately follows the date on
which a Compliance Certificate is delivered pursuant to Section 6.02(b) in
respect of the first full fiscal quarter ending after the Closing Date, 0.50%
per annum, and (b) thereafter, the applicable percentage per annum set forth
below, as determined by reference to First Lien Net Leverage Ratio, as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):
Applicable Commitment Fee
Pricing Level
First Lien Net Leverage Ratio
Applicable Commitment Fee
1
< 3.50:1.00
0.25%
2
≥ 3.50:1.00
0.50%



Any increase or decrease in the Applicable Commitment Fee resulting from a
change in the First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date the applicable Compliance
Certificate is delivered pursuant to Section 6.02(b); provided, however, that
“Pricing Level 2” shall apply without regard to the First Lien Net Leverage
Ratio (x) at any time after the date on which any annual or quarterly financial
statement was required to have been delivered pursuant to Section 6.01(a) or
Section 6.01(b) but was not delivered (or the Compliance Certificate related to
such financial statements was required to have been delivered pursuant to
Section 6.02(b) but was not delivered), commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the date on which such financial statements (or, if later,
the Compliance Certificate related to such financial statements) are delivered,
or (y) at all times if an Event of Default shall have occurred and be
continuing.
“Applicable Rate” means a percentage per annum equal to:
(a)    (i) with respect to the Term B-1 Dollar Loans, 2.50% per annum for
Eurocurrency Rate Loans and 1.50% per annum for Base Rate Loans, (ii) with
respect to the Term B-2 Dollar Loans, 2.00% per annum for Eurocurrency Rate
Loans and 1.00% per annum for Base Rate Loans” and (iii) with respect to the
Term B-3 Dollar Loans, 1.75% per annum for Eurocurrency Rate Loans and 0.75% per
annum for Base Rate Loans;
(b)     with respect to the Term B-1 Euro Loans, 2.25% per annum for
Eurocurrency Rate Loans;
(c)    with respect to the Revolving Credit Facility, from the Third Amendment
Effective Date until the first Business Day that immediately follows the date on
which a Compliance Certificate is delivered pursuant to Section 6.02(b) in
respect of the first full fiscal quarter ending after the Third Amendment
Effective Date, 2.25% per annum for Eurocurrency Rate Loans, and 1.25% per annum
for Base Rate Loans, and (ii) thereafter, for any day the applicable percentage
per annum set forth below, as determined by reference to the First Lien Net


-5-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Leverage Ratio, as set forth in the then most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b) prior to such
day:
Applicable Rate
Pricing Level
First Lien Net Leverage Ratio
Eurocurrency Rate Loans
Base Rate Loans
1
< 2.50:1.00
2.25%
1.25%
2
≥ 2.50:1.00 and ≤ 3.00:1.00
2.50%
1.50%
3
> 3.00:1.00
2.75%
1.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that “Pricing Level 2” shall
apply without regard to the First Lien Net Leverage Ratio (x) at any time after
the date on which any annual or quarterly financial statement was required to
have been delivered pursuant to Section 6.01(a) or Section 6.01(b) but was not
delivered (or the Compliance Certificate related to such financial statements
was required to have been delivered pursuant to Section 6.02(b) but was not
delivered), commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
on which such financial statements (or, if later, the Compliance Certificate
related to such financial statements) are delivered, or (y) at all times if an
Event of Default shall have occurred and be continuing.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Appropriate Lender” means, at any time, (a) with respect to any of the Euro
Term Facility, the Term B Facility, the Term B-1 Dollar Facility, the Term B-2
Dollar Facility, the Term B-3 Dollar Facility, the Term B-1 Euro Facility, or
the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Euro Term Loan, a Term B Loan, a Term B-1 Dollar Loan,
a Term B-2 Dollar Loan, a Term B-3 Dollar Loan, a Term B-1 Euro Loan, or a
Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders, (c)
with respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if
any Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders, (d) with respect to any New Term Facility, a Lender that holds a
New Term Loan at such time, and (e) with respect to any Specified Refinancing
Debt, a Lender that holds Specified Refinancing Term Loans or Specified
Refinancing Revolving Loans.
“Approved Bank” has the meaning specified in clause (d) of the definition of
“Cash Equivalents.”
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.


-6-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Arrangers” means each of Barclays, CS Securities, Citi, Deutsche Bank
Securities Inc., MSSF, UBS Securities LLC, Jefferies and SMBC, in their
respective capacities as exclusive joint lead arrangers and bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited combined balance sheet of the
Company for the fiscal years ended December 31, 2009, 2010 and 2011, and the
related combined statements of income, equity and comprehensive income, and cash
flows for such fiscal years of the Company, including the notes thereto.
“Australian Code of Banking Practice” shall mean the Code of Banking Practice
published by the Australian Bankers’ Association.
“Australian PPSA” shall mean the Personal Property Securities Act 2009 (Cth) of
Australia (as amended from time to time).
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(c)(iii).
“Barclays” means Barclays Bank PLC.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate on such day plus 1/2 of 1%, (b) the Prime
Lending Rate on such day, (c) the Adjusted Eurocurrency Rate for Loans
denominated in Dollars published on such day (or if such day is not a Business
Day the next previous Business Day) for an Interest Period of one month plus 1%,
(d) solely with respect to Term B-1 Dollar Loans, 1.75% per annum, (e) solely
with respect to Term B-2 Dollar Loans, 0.00% per annum and (f) solely with
respect to Term B-3 Dollar Loans, 0.00% per annum.
“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Parties” means the collective reference to Holdings, the Borrowers,
the Guarantors and the other Restricted Subsidiaries, and “Borrower Party” means
any one of them.
“Borrower Representative” means the entity appointed to act on behalf of the
Borrowers pursuant to Section 1.16.


-7-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means:
(i)    any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the
jurisdiction where the Administrative Agent’s Office with respect to Loans
denominated in Dollars is located; and
(ii)    (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings and disbursements in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day described in clause (i) above that is
also a London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in an Alternative Currency other than Euros, any fundings
and disbursements in such Alternative Currency and, solely with respect to
Eurocurrency Rate Loans denominated in Pounds Sterling, settlements and payments
in Pounds Sterling, in respect of any such Eurocurrency Rate Loan, or any other
dealings in such Alternative Currency to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day
described in clause (i) above which is also a day on which dealings in deposits
in such Alternative Currency are conducted by and between banks in the London
interbank market;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euros, any fundings, disbursements, settlements and
payments in Euros in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euros to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day described in clause (i) above
that is also a TARGET Day; and
(d)    if such day relates to a Eurocurrency Rate Loan denominated in an
Alternative Currency other than Euros, any fundings, disbursements, settlements
or payments in such Alternative Currency, or any other dealings in such
Alternative Currency to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan (other than any interest rate settings), means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Buyer” has the meaning specified in the preliminary statements of this
Agreement.
“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period (whether paid in cash or accrued as liabilities), that are
required to be capitalized in accordance with GAAP (including acquisitions of IP
Rights made in cash during such period to the extent the cost thereof is treated
as a capitalized expense in accordance with GAAP); provided, however, that
Capital Expenditures shall not include any such expenditures which constitute
(a) an Investment permitted under Section 7.02 (but shall include all Capital
Expenditures made with the proceeds of such Investment by a Borrower Party that
is the recipient thereof), (b) to the extent permitted by this Agreement, (i) a
reinvestment of the Net Cash Proceeds of any Disposition or Casualty Event in
accordance with Section 2.05(b)(ii) or (ii) the purchase of property, plant


-8-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





or equipment or software to the extent financed with the proceeds of
Dispositions or Casualty Events that are not required pursuant to Section
2.05(b)(ii) to be applied to prepay Loans or to be reinvested, (c) capitalized
interest in respect of operating or capital leases, (d) the book value of any
asset owned to the extent such book value is included as a capital expenditure
as a result of reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period,
(e) any non-cash amounts reflected as additions to property, plant or equipment
on Holdings’ consolidated balance sheet and (f) expenditures that are accounted
for as capital expenditures by Holdings, the Dutch Borrower or any Restricted
Subsidiary and that actually are paid for or reimbursed (including by means of
the issuance of Equity Interests by Holdings or any Parent Holding Company) by a
Person other than Holdings, the Dutch Borrower or any Restricted Subsidiary and
for which neither Holdings, the Dutch Borrower nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period).
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that obligations
or liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date
that are recharacterized as Capitalized Leases due to a change in GAAP after the
Closing Date shall not be treated as Capitalized Leases for any purpose under
this Agreement, but instead shall be accounted for as if they were operating
leases for all purposes under this Agreement as determined under GAAP as in
effect on the Closing Date.
“Cash-Capped Incremental Facility” has the meaning specified in Section 2.14(a).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances (in the case of L/C Obligations in
the respective currency or currencies in which the applicable L/C Obligations
are denominated) or, if the Administrative Agent, L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or the Swing Line Lender, as applicable (which documents are hereby
consented to by the Lenders). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings, the Dutch Borrower or any of itsthe Restricted
Subsidiaries:
(a)    Dollars;
(b)    any Alternative Currency;
(c)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;


-9-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(d)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any domestic or foreign commercial bank that (i) issues (or the
parent of which issues) commercial paper rated at least P-2 (or the then
equivalent grade) by Moody’s or at least A-2 (or the then equivalent grade) by
S&P and (ii) has combined capital and surplus of at least $250,000,000 (or the
Alternative Currency equivalent as of the date of determination in the case of
any non-U.S. banks) (any such bank being an “Approved Bank”), in each case with
maturities of not more than 360 days from the date of acquisition thereof;
(e)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable rate note issued by, or
guaranteed by a domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each
case with maturities of not more than 270 days from the date of acquisition
thereof;
(f)    marketable short-term money market and similar funds (including such
funds investing a portion of their assets in municipal securities) having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrowers);
(g)    repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $250,000,000 (or the Alternative Currency
equivalent as of the date of determination in the case of any non-U.S. banks)
for direct obligations issued by or fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations;
(h)    Investments, classified in accordance with GAAP as Current Assets of
Holdings, the Dutch Borrower or any Restricted Subsidiary, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions having capital of at least
$250,000,000 (or the Alternative Currency equivalent as of the date of
determination in the case of any non-U.S. banks), and the portfolios of which
are limited such that at least 95% of such investments are of the character,
quality and maturity described in clauses (c) through (g) of this definition;
(i)    investment funds investing at least 95% of their assets in securities of
the types (including as to credit quality and maturity) described in clauses (c)
through (h) above; and
(j)    solely with respect to the Dutchany Borrower or any Restricted
SubsidiaryParty that is a Foreign Subsidiary, (x) such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business and (y) investments of comparable tenor and
credit quality to those described in the foregoing clauses (c) through (i)
customarily utilized in countries in which such Foreign Subsidiary operates for
short term cash management purposes.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to any
Loan Party.


-10-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent, (ii) in the case of any Cash Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or an Agent or an Affiliate of a Lender or an Agent and a
party to a Cash Management Agreement or (iii) within 30 days after the time it
enters into the applicable Cash Management Agreement, becomes a Lender or an
Affiliate of a Lender or an Agent, in each case, in its capacity as a party to
such Cash Management Agreement.
“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Borrower or any Restricted Subsidiary of any casualty insurance proceeds or
condemnation awards or that gives rise to a taking by a Governmental Authority
in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair, or compensate for the loss
of, such equipment, fixed assets or real property.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change of Control” means: (a) for any reason whatsoever Holdings shall cease to
own, directly or indirectly, 100% of the Equity Interests of the Dutchany
Borrower; (b) for any reason whatsoever the Dutch Borrower shall cease to own,
directly or indirectly, 100% of the Equity Interests of the U.S. Borrower; (c)
at any time prior to a Qualified IPO and for any reason whatsoever, the
Permitted Holders shall cease to own, directly or indirectly, at least 50.1% of
the Equity Interests of Holdings having the power, directly or indirectly, to
designate (and do so designate) a majority of the board of directors of
Holdings; (d) at any time after a Qualified IPO and for any reason whatsoever,
any “person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act as
in effect on the Closing Date) other than the Permitted Holders shall
beneficially own a percentage of the then outstanding Voting Equity Interests of
Holdings that is more than the greater of (A) 35% of the outstanding Voting
Equity Interests of Holdings and (B) the percentage of such Voting Equity
Interests owned, directly or indirectly, beneficially by the Permitted Holders
or (ec) any “Change of Control” (or any comparable term) in any document
pertaining to any Refinancing Notes, any New Incremental Notes, the Senior
Notes, the Senior Secured Notes or to the extent incurred by a Loan Party (other
than Holdings), any Permitted Ratio Debt or Permitted Secured Ratio Debt, or any
Permitted Refinancing of any of the foregoing (or successive Permitted
Refinancings thereof), in each case with an aggregate outstanding principal
amount at the time of determination in excess of $100,000,000.
“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as Citi shall
determine to be appropriate to provide the services contemplated herein.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with such Section 4.01, and on which the
Initial Term Loans are advanced.
“Co-Documentation Agents” means Deutsche Bank Securities Inc. and CS Securities.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.


-11-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Collateral” means all of the “Collateral” (or similar term) referred to in the
Collateral Documents and all of the other property and assets that are or are
required under the terms of the Collateral Documents to be subject to Liens in
favor of (i) the Collateral Agent for the benefit of the Secured Parties and/or
(ii) the Secured Parties in their capacities as such (or any of them) to the
extent required by applicable Law.
“Collateral Agent” means Barclays, acting through such of its Affiliates or
branches as it may designate, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent permitted by the terms
hereof.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, those certain foreign
security and pledge agreements listed on Schedule 1.01(l) (as such schedule may
be amended or supplemented from time to time) each of the mortgages, collateral
assignments, Security Agreement Supplements, Intellectual Property Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent pursuant to Section 6.12, 6.14 or
6.16, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of (i) the Collateral Agent for the benefit
of the Secured Parties and/or (ii) the Secured Parties in their capacities as
such (or any of them) to the extent required by applicable Law.
“Commitment” means a Term Commitment and/or a Revolving Credit Commitment, as
the context may require.
“Commitment Letter” means the Amended and Restated Commitment Letter dated as of
September 14, 2012, among Buyer, Barclays, Credit Suisse, Citi, Deutsche Bank,
MSSF, UBS, Jefferies and SMBC.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1.
“Company” has the meaning specified in the Preliminary Statements to this
Agreement.
“Company Competitor” means any Person that competes with the business of
Holdings, the Borrowers and their Subsidiaries from time to time.
“Company Material Adverse Effect” means any change, event, circumstance,
development, or effect that, individually or in the aggregate with other
changes, events, circumstances, developments, or effects, (i) has had or would
reasonably be expected to have a material adverse effect on the business,
assets, results of operations or condition (financial or otherwise) of the DPC
Business, taken as a whole, or (ii) has materially impaired or materially
delayed, or would reasonably be expected to materially impair or materially
delay, the ability of the Sellers to consummate the transactions contemplated by
the Purchase Agreement, other than, in each case, to the extent any change,
event, circumstance, development or effect that results form, arises out of or
is related to:
(A)    general economic conditions (including changes in (1) financial or market
conditions, (2) currency exchange rates, (3) prevailing interest rates or credit
markets or (4) the price of commodities or raw materials used in the DPC
Business) (except to the extent the DPC Business is materially
disproportionately adversely affected by such conditions relative to other


-12-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





participants in industries in which the DPC Business operates (in respect of the
business conducted by them in such industries)), changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism,
(B)    local, regional, national or international conditions in any of the
industries or markets in which the DPC Business is conducted (except to the
extent the DPC Business is materially disproportionately adversely affected by
such conditions relative to other participants in industries in which the DPC
Business operates (in respect of the business conducted by them in such
industries)) changes in applicable Law or the interpretation thereof or changes
in GAAP or the interpretation thereof,
(C)    changes in Law or GAAP or the interpretations thereof (except to the
extent the DPC Business is materially disproportionately adversely affected by
such changes relative to other participants in industries in which the DPC
Business operates (in respect of the business conducted by them in such
industries)),
(D)    the Excluded Assets or Retained Liabilities,
(E)    acts of God or other calamities, national or international political or
social conditions, including the engagement by any country in hostilities,
whether commenced before or after August 30, 2012, and whether or not pursuant
to the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack (except to the extent the DPC Business is
materially disproportionately adversely affected by such acts, calamities or
conditions relative to other participants in industries in which the DPC
Business operates (in respect of the business conducted by them in such
industries)),
(F)    (1) any actions taken or required to be taken by DuPont, Buyer or any of
their Affiliates in connection with the obligations of the parties in Section
5.3 of the Purchase Agreement or (2) any actions taken, or failures to take
action, or such other changes or events, in each case, to which Buyer has
consented or the failure to take actions specified in Section 5.1 of the
Purchase Agreement due to Buyer’s failure to consent thereto following the
request of DuPont,
(G)    any failure to meet internal projections relating to the DPC Business or
changes in credit ratings (it being understood that the underlying causes of the
failure to meet such projections shall be taken into account in determining
whether a Material Adverse Effect has occurred, unless such causes are otherwise
excepted under this paragraph), or
(H)    the announcement or pendency of, or the taking of any action contemplated
by, the Purchase Agreement and the other agreements contemplated thereby,
including by reason of the identity of Buyer or any communication by Buyer
regarding the plans or intentions of Buyer with respect to the DPC Business and
including the impact of any of the foregoing on relationships with customers,
suppliers, lenders, officers, employees or regulators and any suit, action or
proceeding arising therefrom or in connection therewith. Capitalized terms in
the preceding definition are used as defined in the Purchase Agreement in effect
on August 30, 2012.
Solely for the purposes of this definition of “Company Material Adverse Effect,”
the terms “DPC Business,” “Excluded Assets,” “Retained Liabilities,”
“Affiliates,” “Dupont,” “Buyer,” and “GAAP” shall have the respective meanings
ascribed to such terms in the Purchase Agreement.


-13-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or such other form as may be agreed between the Borrower
Representative and the Administrative Agent.
“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all taxes based on income, profits or capital of the Dutch
BorrowerHoldings and the Restricted Subsidiaries (including (i) federal, state,
franchise, excise and similar taxes and foreign withholding taxes, (ii)
penalties and interest related to such taxes or arising from any tax
examinations and (iii) taxes in respect of repatriated funds), paid in cash
during such period to the extent they exceed the amount of taxes deducted in
determining Consolidated Net Income for such period.
“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.
“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding (a) the current portion of
Indebtedness (including the Swap Termination Value of any Swap Contracts) to the
extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue, (f) escrow account
balances and (g) any L/C Obligations, Swing Line Loans or Revolving Credit Loans
and any letter of credit obligations, swing line loans or revolving loans under
any other revolving credit facility.
“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of:
(a)    Consolidated Net Income;
plus
(b)    an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (and not added back) (or, in the case of amounts
pursuant to clause (vii) below, not already included in Consolidated Net Income)
for, without duplication,
(i)    total interest expense determined in accordance with GAAP (including, to
the extent deducted and not added back in computing Consolidated Net Income, (A)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances, (C)
non-cash interest payments, (D) the interest component of Capitalized Leases,
(E) net payments, if any, made (less net amounts, if any, received) pursuant to
interest rate Swap Contracts with respect to Indebtedness, (F) amortization or
write-off of deferred financing fees, debt issuance costs, commissions, fees and
expenses, including commitment, letter of credit and administrative fees and
charges with respect to the Facilities and with respect to other Indebtedness
permitted to be incurred hereunder and (G) any expensing of bridge, commitment
and other financing fees, but excluding total interest expense associated with
Synthetic Lease Obligations) and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income or gains on such hedging obligations, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed),


-14-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(ii)    provision for taxes based on income, profits or capital of Holdings and
the Restricted Subsidiaries, including federal, state, franchise, excise and
similar taxes and foreign withholding taxes paid or accrued during such period
including (A) penalties and interest related to such taxes or arising from any
tax examinations and (B) in respect of repatriated funds,
(iii)    depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees or costs),
(iv)    unusual or non-recurring charges, expenses or losses (including accruals
for amounts payable and payments (A) under executive employment agreements,
severance costs, relocation costs, signing, retention and completion bonuses,
(B) losses realized on disposition of property outside of the ordinary course of
business and (C) costs and transition expenses incurred as a direct result of
the transition of the business to an independent operating company in connection
with the Transactions, without duplication of other adjustments under this
section (b)),
(v)    other non-cash charges, expenses or losses (excluding any such non-cash
charge, expense or loss to the extent that it represents an accrual of or
reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period, or write-off or write-down or
reserves with respect to current assets but including (A) any non-cash increase
in expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances), (B) charges recognized in relation to
post-retirement benefits as a result of the application of FASB ASC 715 or other
charges necessary to adjust the defined benefit pension expense to reflect
service cost only, (C) losses on minority interests owned by any Person, (D) the
non-cash impact of accounting changes or restatements, (E) non-cash fair value
adjustments in Investments, (F) the non-cash portion of “straight line” rent
expense and (G) any other non-cash losses and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations) all as determined on a consolidated basis,
(vi)    restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with the Transactions and Permitted Acquisitions after the Closing
Date, project start-up costs, costs related to the closure, relocation,
reconfiguration and/or consolidation of facilities and costs to relocate
employees, integration and transaction costs, retention charges, severance,
contract termination costs, recruiting and signing bonuses and expenses, future
lease commitments, systems establishment costs, conversion costs and excess
pension charges and consulting fees, expenses attributable to the implementation
of costs savings initiatives, costs associated with tax projects/audits and
costs consisting of professional consulting or other fees relating to any of the
foregoing,
(vii)    the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Borrower
Representative in good faith to be realized (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken by the Dutch BorrowerHoldings or any Restricted
Subsidiary, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions; provided that (A) a duly completed certificate signed by a Responsible
Officer of the Borrower Representative shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02, certifying that such cost savings, operating expense
reductions, other operating improvements and synergies are factually supportable
and as determined in good faith by the Borrower Representative and are
reasonably anticipated to be realized within 18 months after the consummation of
any operational change or the acquisition or disposition which is expected to
result in such cost savings, expense reductions, operating improvements or
synergies, (B) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of


-15-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





any expenses or charges otherwise added to Consolidated Net Income, whether
through a pro forma adjustment or otherwise, for such period and (C) projected
amounts (that are not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (vii) to the extent occurring more
than six full fiscal quarters after the specified action taken in order to
realize such projected cost savings, operating expense reductions, operating
improvements and synergies,
(viii)    non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options and other equity and
equity-based interests to employees or other service providers of Holdings, the
Borrowers or any Restricted Subsidiary pursuant to a written plan or agreement
(including expenses arising from the grant of stock and stock options and other
equity and equity-based interests prior to the Closing Date) or the treatment of
such options and other equity and equity-based interests under variable plan
accounting,
(ix)    Transaction Costs,
(x)    (A) management, consulting and advisory fees, termination payments,
transaction fees and expenses permitted under Section 7.08(d) and (B) the amount
of expenses, if any relating to payments made to holders of stock options or
other compensatory equity-based awards in Holdings or any Parent Holding Company
in connection with, or as a result of, any distribution being made to equity
holders or unit holders of such Person or its direct or indirect parent
companies, which payments are being made to compensate such holders of
compensatory equity-based awards as though they were shareholders or unit
holders at the time entitled to share in such distribution, in each case to the
extent permitted by this Agreement,
(xi)    any costs or expenses incurred pursuant to any management equity plan or
share or unit option plan or any other management or employee benefit plan or
agreement or share or unit subscription or shareholder or similar agreement, to
the extent such costs or expenses are funded with cash proceeds contributed to
the capital of Holdings (and in turn contributed by Holdings to the capital of
the Dutch Borrower) or the Net Cash Proceeds of any issuance of Equity Interests
(other than Disqualified Equity Interests) of Holdings (or any Parent Holding
Company thereof), the proceeds of which are contributed to the capital of the
Dutch BorrowerHoldings or any Restricted Subsidiary of Holdings,
(xii)    transaction fees and expenses incurred, or amortization thereof, in
connection with, to the extent permitted hereunder, any Investment, any Debt
Issuance, any Equity Issuance, any Disposition, any Casualty Event,
recapitalization or any amendments or waivers of the Loan Documents, the Senior
Notes or the Senior Secured Notes and Permitted Refinancings in connection
therewith, in each case, whether or not consummated,
(xiii)    proceeds from business interruption insurance (to the extent not
reflected as revenue or income in Consolidated Net Income and to the extent that
the related loss was deducted in the determination of Consolidated Net Income),
(xiv)    charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with the Transaction, a Permitted
Acquisition or any other acquisition permitted by Section 7.02 or any
transaction permitted by Section 7.04, in each case, to the extent that coverage
has not been denied and so long as such amounts are actually reimbursed to the
Dutch BorrowerHoldings or aany Restricted Subsidiary in cash within one year
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (xiv) (and if not so reimbursed within one year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period),


-16-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(xv)    Synthetic Lease Obligations, to the extent deducted as an expense in
such period,
(xvi)    any losses realized upon a Disposition of property outside of the
ordinary course of business,
(xvii)    cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (c) below for any previous period and
not added back,
(xviii)    net realized losses relating to amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
realized losses from exchange rate fluctuations on intercompany balances and
balance sheet items, net of realized gains from related Swap Contracts) (entered
into in the ordinary course of business or consistent with past practice),
(xix)    cash expenses relating to earn outs and similar obligations,
(xx)    Initial Public Company Costs,
(xxi)    any loss relating to Swap Contracts (excluding Swap Contracts entered
into in the ordinary course of business or consistent with past practice);and
(xxii)    the amount of any non-controlling interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, excluding cash distributions in respect
thereof.
minus
(c)    an amount which, in the determination of Consolidated Net Income, has
been included for,
(i)    all non-recurring or unusual gains and non-cash income during such period
(including income related to any purchase of Loans by any Affiliate Lender),
(ii)    other non-cash income or gains, including (A) any non-cash portion of
“straight line” rent expense, (B) credits recognized in relation to
post-retirement benefits as a result of the application of FASB ASC 715 or other
credits necessary to adjust the defined benefit pension income to reflect
service cost only, (C) gains on minority interests owned by any Person, (D) the
non-cash impact of accounting changes or restatements and (E) non-cash fair
value adjustments in Investments but excluding (x) accrual of revenue in the
ordinary course, (y) any such items in respect of which cash was received in a
prior period or will be received in a future period (and, in the case of cash
that was received in a prior period, such amounts previously reduced
Consolidated Net Income in a prior period (and would not have been required to
be added back pursuant to clause (b) of this definition)) or (z) any such items
which represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required (and where such accrual or reserve previously reduced
Consolidated Net Income in a prior period (and would not have been required to
be added back pursuant to clause (b) of this definition)) and (F) any other
non-cash gains and income resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, all as determined on
a consolidated basis,


-17-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(iii)    any gains realized upon the Disposition of property outside of the
ordinary course of business,
(iv)    the amount of cash received in such period in respect of any non-cash
income or gain in a prior period (and such non-cash income or gain previously
increased Consolidated Net Income in a prior period (and would not have been
required to be deducted pursuant to clause (c)(ii) of this definition)),
(v)    net realized gains relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized losses from related Swap Contracts) (entered into in the
ordinary course of business or consistent with past practice), and
(vi)    any gain related to Swap Contracts (excluding Swap Contracts entered
into in the ordinary course of business or consistent with past practice).
Notwithstanding anything to the contrary and without duplication of any
adjustment provided for in paragraphs (a) to (c) above, (I) to the extent that
such amounts were included in the determination of Consolidated Net Income, any
calculation of Consolidated EBITDA shall exclude for any period, any income
(loss) for such period attributable to the early extinguishment of (i)
Indebtedness, (ii) obligations under any Swap Contracts and (iii) other
derivative instruments; (II) Consolidated EBITDA shall be deemed to be
$161,674,000 for the fiscal quarter ended March 31, 2012, $178,824,000 for the
fiscal quarter ended June 30, 2012, and $181,579,000 for the fiscal quarter
ended September 30, 2012 and (III) Consolidated EBITDA for the fiscal quarter
ending December 31, 2012 shall be determined on a Pro Forma Basis based on the
actual Consolidated EBITDA for such fiscal quarter of the Company and its
Subsidiaries as such amount shall be adjusted in a manner consistent (as
reasonably agreed by the Administrative Agent and the Borrowers) with the
adjustments to the actual historical information made for the purposes of
determining the Consolidated EBITDA amounts set forth in clauses (b) through (d)
above.
“Consolidated Funded First Lien Indebtedness” means Consolidated Funded
Indebtedness that is secured by a first priority Lien on any asset or property
of the Borrowers or any Restricted SubsidiaryBorrower Parties; provided that (i)
such Consolidated Funded Indebtedness is not expressly subordinated pursuant to
a written agreement in right of payment to the Obligations or (ii) is not
secured by Liens on the Collateral that are expressly junior to the Liens
securing the Obligations.
“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (a), (b)(i) and (f) of the definition of Indebtedness, of a Person
and its Restricted Subsidiaries on a consolidated basis, in an amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP (but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition and (y) any Indebtedness that
is issued at a discount to its initial principal amount shall be calculated
based on the entire stated principal amount thereof, without giving effect to
any discounts or upfront payments), excluding (i) obligations in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder and (ii) Attributable Indebtedness of the type
described in clause (b) of the definition of Attributable Indebtedness.
“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any asset or property of the Borrowers
or any Restricted SubsidiaryBorrower


-18-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Parties; provided that such Consolidated Funded Indebtedness is not expressly
subordinated pursuant to a written agreement in right of payment to the
Obligations.
“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication, (i)
extraordinary items, (ii) any amounts attributable to Investments in any
non-wholly owned Restricted Subsidiary, Unrestricted Subsidiary or Joint Venture
(other than a Guarantor or any Person at the Closing Date accounted for by the
equity method of accounting, provided that to the extent not already excluded or
deducted as minority interest expense, payments made in respect of interests of
third parties shall be excluded) to the extent that such amounts have not been
distributed in cash or Cash Equivalents to such Person and its Restricted
Subsidiaries during such applicable period; (iii)(x) any net unrealized gains
and losses resulting from fair value accounting required by FASB ASC 815
(including as a result of the mark-to-market of obligations of Swap Contracts
and other derivative instruments) and (y) any net unrealized gains and losses
relating to mark-to-market of amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net unrealized gain
and losses from exchange rate fluctuations on intercompany balances and balance
sheet items) shall, in each case, to the extent included in Consolidated Net
Income, (iv) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Dutch Borrower or is merged into or
consolidated with the Dutch Borrower or any Restricted Subsidiaries (except to
the extent required for any calculation of Consolidated EBITDA on a Pro Forma
Basis), (v) for purposes of calculating Cumulative Credit, either during such
period or in respect of any future period, net income of any Restricted
Subsidiary (other than a Loan Party) for any period to the extent that, during
such period, there exists any encumbrance or restriction on the ability of such
Restricted Subsidiary to pay dividends or make any other distributions in cash
on the Equity Interests of such Restricted Subsidiary held by such Person and
its Restricted Subsidiaries, except to the extent of cash actually distributed
during such period to such Person or to a Restricted Subsidiary of such Person
that is not itself subject to any such encumbrance or restriction, (vi) the
cumulative effect of a change in accounting principles during such period) as
determined in accordance with GAAP. There shall be excluded from Consolidated
Net Income for any period the accounting effects of adjustments to inventory,
property and equipment, software and other intangible assets and deferred
revenue required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Dutch Borrower
and/or the Restricted Subsidiaries), as a result of any acquisition consummated
prior to the Closing Date, the Transactions and any Permitted Acquisitions (or
Investments similar to those made for Permitted Acquisitions) or any Investment
permitted under Section 7.02 or the amortization or write-off of any amounts
thereof. Notwithstanding the foregoing, for the purpose of calculating the
Cumulative Credit only, there shall be excluded from Consolidated Net Income,
without duplication, any income consisting of dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries or Joint
Ventures to the Dutch Borrower or a Restricted Subsidiary, and any income
consisting of return of capital, repayment or other proceeds from dispositions
or repayments of Investments, in each case to the extent such income would be
included in Consolidated Net Income and such related dividends, repayments,
transfers, return of capital or other proceeds are applied by the Borrower
Parties to increase the Cumulative Credit.
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal made in cash
during such period on Consolidated Funded Indebtedness that constitutes Funded
Debt (including the implied principal component of payments due on Capitalized
Leases during such period to the extent not deducted in the calculation of
Consolidated Net Income), less the reduction in such scheduled payments
resulting from voluntary prepayments pursuant to Section 2.05


-19-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





or mandatory prepayments required pursuant to Section 2.05, in each case as
applied pursuant to Section 2.05, as determined in accordance with GAAP.
“Consolidated Total Assets” means, the consolidated total assets of the Dutch
Borrower and the Restricted SubsidiariesParties as set forth on the consolidated
balance sheet of Dutch BorrowerHoldings as of the most recent period for which
financial statements were required to have been delivered pursuant to Section
6.01(a) or (b); provided that, at all times prior to the first delivery of
financial statements pursuant to Section 6.01(a) or (b), this definition shall
be applied based on the pro forma consolidated balance sheet of the Company and
its Subsidiaries set forth on Schedule 1.01(f) hereto.
“Consulting Services Agreement” means (A) those certain Consulting Services
Agreements in the form made available to the Arrangers on the Closing Date,
between Holdings, on the one hand, and the Sponsor, on the other hand, and to be
dated as of the Closing Date and (B) those certain Transaction Services
Agreements between the Dutch Borrower or any of its Affiliates, on the one hand,
and the Sponsor, on the other hand to be entered into on or around the Closing
Date, in each case, as such consulting services agreement and Transaction
Services Agreement may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, but only to the extent that such
amendments, supplements or modifications (i) do not increase the obligation of
Holdings or any of its Subsidiaries to make payments thereunder and (ii) are
otherwise permitted under the terms of the Loan Documents
“Contract Consideration” has the meaning given it in clause (b)(xv) of the
definition of “Excess Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, loan agreement, indenture, mortgage,
deed of trust, lease, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.
“Controlled Foreign Subsidiary” means any Subsidiary of the U.S. Borrower that
is a “controlled foreign corporation” within the meaning of Section 957 of the
Code.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Suisse” means CS, CS Securities and their respective affiliates, and its
successors.
“CS” means Credit Suisse AG acting through such of its affiliates or branches as
it deems appropriate, and its successors.
“CS Securities” means Credit Suisse Securities (USA) LLC.


-20-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of (without
duplication):
(a)    $25,000,000, plus
(b)    50% of Consolidated Net Income for the period (taken as one accounting
period) from the first day of the fiscal quarter during which the Closing Date
occurs to the end of the fiscal quarter most recently ended in respect of which
a Compliance Certificate has been delivered as required hereunder, or, in the
case such Consolidated Net Income for such period is a deficit, minus 100% of
such deficit, plus
(c)    the Net Cash Proceeds of any Permitted Equity Issuance after the Closing
Date (other than Cure Amounts, but including the Net Cash Proceeds of issuances
or incurrences of Indebtedness or Disqualified Equity Interests by the Borrowers
or any Restricted SubsidiariesBorrower Parties owed or issued, as applicable, to
a Person other than the Borrowers or any Restricted SubsidiaryBorrower Parties
after the Closing Date which shall have been subsequently exchanged for or
converted into Permitted Equity Issuances of Holdings or any Parent Holding
Company) at such time Not Otherwise Applied, plus
(d)    in the event that all or a portion of the Cumulative Credit has been
applied to make an Investment pursuant to Section 7.02(s) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of an Unrestricted Subsidiary or the acquisition
of any Investment, an amount equal to the aggregate amount received by the Dutch
BorrowerHoldings or any of the Restricted Subsidiaries in cash and Cash
Equivalents from: (i) the sale (other than to the Dutch Borrower or any of the
Restricted Subsidiaries) of any such Equity Interests of any such Unrestricted
Subsidiary or any such Investment less any amounts that would be deducted
pursuant to clause (a)(ii) of the definition of Net Cash Proceeds if such sale
constituted a Disposition, (ii) any dividend or other distribution by any such
Unrestricted Subsidiary or received in respect of any such Investment or (iii)
interest, returns of principal, repayments and similar payments by any such
Unrestricted Subsidiary or received in respect of any such Investment, plus
(e)    in the event that all or a portion of the Cumulative Credit has been
applied to make an Investment pursuant to Section 7.02(s) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and such
Unrestricted Subsidiary is thereafter redesignated as a Restricted Subsidiary or
is merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Dutch Borrower or any of the Restricted
Subsidiaries, an amount equal to the fair market value of the Investments of the
Dutch Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary
at the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable); plus
(f)    any Declined Amounts;
as such amount shall be reduced dollar for dollar from time to time to the
extent that all or a portion of the Cumulative Credit is applied prior to such
date to make Investments, Restricted Payments or prepayments of Junior Financing
or Unsecured Financing to the extent permitted hereunder.
“Cure Amount” has the meaning specified in Section 8.03.


-21-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Cure Right” has the meaning specified in Section 8.03.
“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees, (v)
payment for deferred taxes (so long as the items described in clauses (iv) and
(v) are non-cash items) and (vi) in the event that a Permitted Receivables
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the receivables and other related assets subject to such
Permitted Receivables Financing minus (y) collection by such Person against the
amounts sold pursuant to clause (x).
“DCC” means the Dutch Civil Code (Burgerlijk Wetboek).
“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings
and its Subsidiaries) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of any such Affiliate.
“Debt Issuance” means the issuance by any Person of any Indebtedness for
borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Amounts” has the meaning specified in Section 2.05(c).
“Declining Lender” has the meaning specified in Section 2.05(c).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal for any Loan, the
applicable interest rate for such Loan plus 2.00% per annum (provided that with
respect to Eurocurrency Rate Loans, the determination of the applicable interest
rate is subject to Section 2.02(c) to the extent that Eurocurrency Rate Loans
may not be converted to, or continued as, Eurocurrency Rate Loans, pursuant
thereto) and (b) with respect to any other overdue amount, including overdue
interest, the interest rate applicable to Base Rate Loans that are Term Loans
plus 2.00% per annum, in each case, to the fullest extent permitted by
applicable Laws.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrowers or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding


-22-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





obligations hereunder or, solely with respect to a Revolving Credit Lender,
under other agreements generally in which it commits to extend credit, (c) has
failed, within three Business Days after reasonable request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such confirmation by the Administrative Agent) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that no Lender shall be a Defaulting Lender solely by virtue of (x) the
ownership or acquisition by a Governmental Authority of any Equity Interest in
that Lender or any direct or indirect parent company thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, (y) the occurrence of any of the events
described in clause (d)(i), (d)(ii) or (d)(iii) of this definition which in each
case has been dismissed or terminated prior to the date of this Agreement or (z)
the occurrence of an Undisclosed Administration. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(b)) upon delivery of written notice of such determination to the
Borrowers, each L/C Issuer, each Swing Line Lender and each Lender.
“Delayed Draw Conditions” means the satisfaction of the conditions set forth in
Section 4.03(a), (b), (c) and (d).
“Delayed Draw Funding Date” means any date on or after June 16, 2017, on which
each of the conditions in Section 4.03 are satisfied and the Delayed Draw Term
B-2 Dollar Loans are funded.
“Delayed Draw Term B-2 Dollar Commitment” has the meaning specified in the Fifth
Amendment.
“Delayed Draw Term B-2 Dollar Loans” has the meaning specified in the Fifth
Amendment.
“Delayed Draw Termination Date” means June 20, 2017.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Dutch BorrowerHoldings or any of the Restricted
Subsidiaries in connection with a Disposition made pursuant to Section 7.05(s)
that is designated as “Designated Non-Cash Consideration” on the date received
pursuant to a certificate of a Responsible Officer of the Borrower
Representative setting forth the basis of such fair market value (with the
amount of Designated Non-Cash Consideration in respect of any Disposition being
reduced for purposes of Section 7.05(s) to the extent the Dutch BorrowerHoldings
or any of the Restricted Subsidiaries converts the same to cash or Cash
Equivalents within 180 days following the closing of the applicable
Disposition).
“Deutsche Bank” means, collectively, Deutsche Bank AG Cayman Islands Branch,
Deutsche Bank Securities Inc., and Deutsche Bank AG New York Branch.
“Disclosure Schedules” has the meaning given it in the Purchase Agreement.


-23-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Restricted Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, that “Disposition” and “Dispose”
shall not be deemed to include any issuance by Holdings of any of its Equity
Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable), in whole or
in part, (c) provides for the scheduled payments of dividends in cash or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date of the Term
Loan Tranches at the time of issuance of the respective Disqualified Equity
Interests; provided that if such Equity Interests are issued pursuant to a plan
for the benefit of employees or other service providers of Holdings (or any
Parent Holding Company), the Dutch Borrower or any of the other Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by Holdings, the Dutch Borrower or any of the other Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or in connection with such employee’s or other service provider’s termination,
death or disability.
“Disqualified Institution” means (a) each bank, financial institution or other
institutional lender identified on a list made available to the Administrative
Agent on the Closing Date and (b) any Company Competitor and its Affiliates
identified on a list made available to the Administrative Agent from time to
time. Notwithstanding the foregoing, any list of Disqualified Institutions shall
only be required to be available to the Lenders on the Platform or another
similar electronic system to the extent the Borrower desires to prevent any such
Disqualified Institution from being a Participant. For the purposes of clause
(b), such list shall be made available to the Administrative Agent pursuant to
Section 10.02.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Amount” means, at any time:
(a)    with respect to any Loan denominated in Dollars (including, with respect
to any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);
(b)    with respect to any Loan denominated in an Alternative Currency, the
principal amount thereof then outstanding in the relevant Alternative Currency,
converted to Dollars in accordance with Section 1.09; and


-24-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(c)    with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 1.09(a) and Section 2.21(a).
“Dollar Revolving Credit Commitments” means, as to any Dollar Revolving Credit
Lender, its obligation, if any, to (a) make Revolving Credit Loans to the
Borrower pursuant to Section 2.01(c), (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal and/or face Dollar Amount not to exceed the amount set forth under the
heading “Dollar Revolving Credit Commitment” opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable, as the same may be adjusted from time to
time in accordance with this Agreement. The original Dollar Revolving Credit
Commitments shall be $150,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.
“Dollar Tranche” means the Tranche of the Revolving Credit Facility pursuant to
which Revolving Credit Loans, Letters of Credit or Swing Line Loans are made
under the Dollar Revolving Credit Commitments.
“Domestic Loan Party” means the U.S. Borrower and each Subsidiary Guarantor that
is a Domestic Subsidiary.
“Domestic Subsidiary” means any Subsidiary of the Dutch BorrowerHoldings that
(i) is organized under the laws of the United States, any state thereof or the
District of Columbia, (ii) is not a Subsidiary of a Controlled Foreign
Subsidiary and (iii) is not a FSHCO.
“DuPont” has the meaning specified in the Preliminary Statements to this
Agreement.
“Dutch Auction” means an auction (an “Auction”) conducted by Holdings or one of
its Subsidiaries in order to purchase any Term Loans under a Tranche (the
“Purchase”) in accordance with the following procedures or such other procedures
as may be agreed to between the Administrative Agent and the Borrower
Representative:
(a)    Notice Procedures. In connection with any Auction, the Borrower
Representative shall provide notification to the Administrative Agent (for
distribution to the Appropriate Lenders) of the Term Loans under such Tranche
that will be the subject of the Auction (an “Auction Notice”). Each Auction
Notice shall be in a form reasonably acceptable to the Administrative Agent and
shall specify (i) the total cash value of the bid, in a minimum amount of
$10,000,000 with minimum increments of $2,000,000 in excess thereof (the
“Auction Amount”) and (ii) the discounts to par, which shall be expressed as a
range of percentages of the par principal amount of the Term Loans under such
Tranche at issue (the “Discount Range”), representing the range of purchase
prices that could be paid in the Auction.
(b)    Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction by providing the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the


-25-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





applicable Loans such Lender is willing to sell, which must be in increments of
$2,000,000 or in an amount equal to such Lender’s entire remaining amount of the
applicable Loans (the “Reply Amount”). Lenders may only submit one Return Bid
per Auction. In addition to the Return Bid, each Lender wishing to participate
in such Auction must execute and deliver, to be held in escrow by the
Administrative Agent, an assignment and acceptance agreement in a form
reasonably acceptable to the Administrative Agent.
(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower Representative, will determine the applicable discount (the
“Applicable Discount”) for the Auction, which shall be the lowest Reply Discount
for which Holdings or its Subsidiary, as applicable, can complete the Auction at
the Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow Holdings or its Subsidiary, as applicable, to complete a
purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
Holdings or such Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount. Holdings or its Subsidiary, as applicable, shall
purchase the applicable Loans (or the respective portions thereof) from each
applicable Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the aggregate proceeds required to purchase all applicable Loans subject
to Qualifying Bids would exceed the Auction Amount for such Auction, Holdings or
its Subsidiary, as applicable, shall purchase such Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to adjustment for rounding as specified by the Administrative Agent). Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.
(d)    Additional Procedures. Once initiated by an Auction Notice, Holdings or
its Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount. The Purchase shall be consummated pursuant to and in
accordance with Section 10.07 and, to the extent not otherwise provided herein,
shall otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Holding Company or such Subsidiary, as applicable) reasonably acceptable to the
Administrative Agent and the Borrowers.
“Dutch Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loan and/or Commitments to
such Person under Section 10.07(b)(iii)).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Enforcement Event” has the meaning specified in the Guaranty and Security
Principles.
“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, including common law, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses
or governmental restrictions relating to pollution, the protection


-26-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





of the environment, human health (to the extent relating to exposure to
Hazardous Materials) or safety, including those related to Hazardous Materials,
air emissions and discharges to public pollution control systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
monitoring or oversight by a Governmental Authority, fines, penalties or
indemnities), of the Borrowers, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) human exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” has the meaning given to such term in the definition of
the Transaction.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code) or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA); (d) the filing of a notice of
intent to terminate or the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, respectively, (e) the institution by the PBGC of
proceedings to terminate a Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan or Multiemployer Plan; (g)
the determination that any Plan is considered an at-risk plan within the meaning
of Section 430 of the Code or Section 303 of ERISA; (h) the determination that
any Multiemployer Plan is considered a plan in endangered or critical


-27-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





status within the meaning of Sections 431 and 432 of the Code or Sections 304
and 305 of ERISA; (i) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any ERISA Affiliate; (j) the conditions for the
imposition of a lien under Section 430(k) of the Code or Section 303(k) of ERISA
shall have been met with respect to any Plan; (k) any Foreign Benefit Event or
(l) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Borrowers or any Subsidiary.
“Euro Term Commitment” means (a) the Initial Euro Term Commitments and (b) any
Term Commitment Increase with respect to the Euro Term Tranche.
“Euro Term Facility” means the facility in respect of the Euro Term Tranche.
“Euro Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has an Initial Euro Term Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Euro Term Loans and/or Euro Term
Commitments at such time.
“Euro Term Loan” means an advance made by a Euro Term Lender under the Euro Term
Facility.
“Euro Term Notes” means a promissory note of the Borrowers payable to any Euro
Term Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the indebtedness of the Borrowers to such Euro Term Lender
resulting from the Euro Term Loans under the Euro Term Tranche.
“Euro Term Tranche” means the Euro Term Facility and any Specified Refinancing
Debt related thereto.
“Eurocurrency Rate” means, for any Interest Period:
(a)    in the case of any Eurocurrency Rate Loan denominated in Dollars:
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the Reuters Screen LIBOR01 (or any
successor thereto) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in Dollars for delivery on the first
day of such Interest Period; or
(ii)    if the rate referenced in the preceding clause (a)(i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London interbank market for deposits of amounts in Dollars for
delivery on the first day of such Interest Period; or
(iii)    if the rates referenced in the preceding clauses (a)(i) and (a)(ii) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by the


-28-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Administrative Agent and with a term equivalent to such Interest Period would be
offered by a London Affiliate of the Administrative Agent to major banks in the
London interbank market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the London interbank market for deposits of amounts in Dollars for
delivery on the first day of such Interest Period;
(b)    in the case of any Eurocurrency Rate Loan denominated in Euros:
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on Reuters Page EURIBOR01 (or any
successor thereto) for deposits in Euros (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (Brussels time) two Business Days prior to the first
day of such Interest Period, or, if different, the date on which quotations
would customarily be provided by leading banks in the European interbank market
for deposits of amounts in Euros for delivery on the first day of such Interest
Period; or
(ii)    if the rate referenced in the preceding clause (b)(i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or, if different, the date on which quotations would customarily be provided by
leading banks in the European interbank market for deposits of amounts in Euros
for delivery on the first day of such Interest Period; or
(iii)    if the rates referenced in the preceding clauses (b)(i) and (b)(ii) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Euros for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by a
London Affiliate of the Administrative Agent to major banks in the European
interbank market at their request at approximately 11:00 a.m. (Brussels time)
two Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period;
(c)    in the case of any Eurocurrency Rate Loan denominated in an Alternative
Currency other than Euros:
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on Reuters Page LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in such Alternative Currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or, if different, the date
on which quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period; or
(ii)    if the rate referenced in the preceding clause (c)(i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service


-29-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





that displays an average British Bankers Association Interest Settlement Rate
for deposits in such Alternative Currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or, if different, the date on which quotations
would customarily be provided by leading banks in the London interbank market
for deposits of amounts in the relevant currency for delivery on the first day
of such Interest Period; or
(iii)    if the rates referenced in the preceding clauses (c)(i) and (c)(ii) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in such Alternative Currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by a London Affiliate of the Administrative Agent to major banks in the
London interbank market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the London interbank market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period; and
(d)    for any interest calculation with respect to a Base Rate Loan on any
date:
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the Reuters Screen LIBOR01 (or any
successor thereto) for one-month deposits in Dollars offered in the London
interbank market (for delivery on the first day of such Interest Period)
commencing on such date, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to such date; or
(ii)    if the rate referenced in preceding clause (d)(i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for one-month deposits in
Dollars offered in the London interbank market (for delivery on the first day of
such Interest Period) commencing on such date, determined as of approximately
11:00 a.m. (London time) two Business Days prior to such date; or
(iii)    if the rates referenced in preceding clauses (d)(i) and (d)(ii) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the date if
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made and with a term equal to one month would be offered by a London
Affiliate of the Administrative Agent to major banks in the London interbank
market at their request at the date and time of such determination.
“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, which bears interest at a rate based on the applicable
Adjusted Eurocurrency Rate.
“Euros” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Event of Default” has the meaning specified in Section 8.01.


-30-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to:
(a)    the sum, without duplication, of (i) Consolidated Net Income of the
Borrower Parties for such Excess Cash Flow Period, plus (ii) the amount of all
non-cash charges (including depreciation, amortization and deferred tax expense)
deducted in arriving at such Consolidated Net Income, plus (iii) the aggregate
net amount of non-cash loss on Dispositions by the Dutch BorrowerHoldings and
the Restricted Subsidiaries during such Excess Cash Flow Period (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income, plus (iv) to the extent not
otherwise included in determining Consolidated Net Income, the aggregate amount
of cash receipts for such period attributable to Swap Contracts or other
derivative instruments (other than commodity Swap Contracts), minus
(b)    the sum, without duplication (in each case, for the Dutch
BorrowerHoldings and itsthe Restricted Subsidiaries on a consolidated basis),
of:
(i)    without duplication of amounts deducted pursuant to clause (xv) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed by the issuance or incurrence of Indebtedness by, or the issuance of
Equity Interests by, or the making of capital contributions to, the Dutch
BorrowerHoldings or any of itsthe Restricted Subsidiaries or using the proceeds
of any Disposition outside the ordinary course of business or other proceeds not
included in Consolidated Net Income;
(ii)    Consolidated Scheduled Funded Debt Payments (except to the extent
financed with the proceeds of Funded Debt other than the Loans) and, to the
extent not otherwise deducted from Consolidated Net Income, Consolidated Cash
Taxes;
(iii)    to the extent not deducted in arriving at Consolidated Net Income,
Restricted Payments made in cash during such period by the Borrower Parties to
the extent that such Restricted Payments are made under Sections 7.06(e), (f),
(h) and (j) solely to the extent made, directly or indirectly, with the net cash
proceeds from events or circumstances that were included in the calculation of
Consolidated Net Income;
(iv)    the aggregate amount of voluntary or mandatory permanent principal
payments or mandatory repurchases of (A) Indebtedness for borrowed money and (B)
the principal component of payments in respect of Capitalized Leases of the
Borrower Parties (in each case, excluding the Obligations and the Revolving
Credit Commitments) made by the Borrower Parties during such period; provided
that (A) such prepayments or repurchases are otherwise permitted hereunder, (B)
if such Indebtedness consists of a revolving line of credit, the commitments
under such line of credit are permanently reduced by the amount of such
prepayment or repurchase, and (C) such prepayments or repurchases are not made,
directly or indirectly, using (1) proceeds, payments or any other amounts
available from events or circumstances that were not included in determining
Consolidated Net Income during such period (including any proceeds from
Indebtedness) or (2) the Cumulative Credit;
(v)    (A) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by any Borrower Party during such period that are required
to be made in connection with any prepayment or satisfaction and discharge of
Indebtedness of any Borrower Party (except to the extent financed with the
proceeds of Funded Debt other than the Loans) to the extent that the amount so
prepaid, satisfied or discharged is not deducted from Consolidated Net Income
for purposes of calculating Excess Cash Flow and (B) to the extent included in


-31-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





determining Consolidated Net Income, the aggregate amount of any income (or
loss) for such period attributable to the early extinguishment of Indebtedness,
Swap Contracts or other derivative instruments (other than commodity Swap
Contracts);
(vi)    cash payments made by the Borrower Parties during such period (to the
extent not deducted in arriving at such Consolidated Net Income) in satisfaction
of non-current liabilities (excluding payments of Indebtedness for borrowed
money) not made directly or indirectly using (1) proceeds, payments or any other
amounts available from events or circumstances that were not included in
determining Consolidated Net Income during such period (including any proceeds
from Indebtedness) or (2) the Cumulative Credit;
(vii)    to the extent not deducted in arriving at Consolidated Net Income,
fees, expenses and purchase price adjustments paid in cash during such period by
the Borrower Parties in connection with the Transaction or, to the extent
permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance (whether or not consummated) and any Restricted
Payment made in cash by any Borrower Party pursuant to Section 7.06(g) to pay
any of the foregoing;
(viii)    to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of expenditures actually made in cash by the Borrower Parties
during such period (including expenditures for payment of financing fees) to the
extent such expenditures are (1) not expensed during such period and (2) made
with cash from operations;
(ix)    without duplication of amounts deducted pursuant to clause (xv) below in
prior fiscal years, cash from operations used by the Borrower Parties or
committed to be used by the Borrower Parties to consummate a Permitted
Acquisition or Investment, in each case, as permitted under Section 7.02;
(x)    the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income;
(xi)    the amount of cash expenditures in respect of Swap Contracts during such
fiscal year to the extent they exceed the amount of expenditures expensed in
determining Consolidated Net Income for such period;
(xii)    the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such Excess Cash Flow Period pursuant to Section
2.05(b)(ii) or any amounts offered pursuant to Section 2.05(c) and constituting
Declined Amounts, or reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated Net Income (and are not in excess of such increase) for such Excess
Cash Flow Period;
(xiii)    the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash during
such Excess Cash Flow Period; provided that such amounts will be added to Excess
Cash Flow for the following Excess Cash Flow Period to the extent not paid in
cash within six months after the end of such Excess Cash Flow Period (and no
future deduction shall be made for purposes of this definition when such amounts
are paid in cash in any future period);
(xiv)    the aggregate net amount of any non-cash gains and credits to the
extent included in arriving at Consolidated Net Income; and


-32-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(xv)    without duplication of amounts deducted from Excess Cash Flow in other
periods, the aggregate consideration required to be paid in cash by the Dutch
BorrowerHoldings or any of itsthe Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions (or similar Investments) or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Dutch Borrower following the end of such period; provided
that to the extent that the aggregate amount of cash actually utilized to
finance such Permitted Acquisitions (or similar Investments) or Capital
Expenditures during such period of four consecutive fiscal quarters (except to
the extent financed by the issuance or incurrence of Indebtedness by, or the
issuance of Equity Interests by, or the making of capital contributions to, the
Dutch BorrowerHoldings or any of itsthe Restricted Subsidiaries or using the
proceeds of any Disposition outside the ordinary course of business or other
proceeds not included in Consolidated Net Income) is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow, at the end of such period of four consecutive fiscal quarters;
minus
(c)    any increase in Net Working Capital during such Excess Cash Flow Period
(measured as the excess, if any, of Net Working Capital at the end of such
Excess Cash Flow Period minus Net Working Capital at the beginning of such
Excess Cash Flow Period) or increases in long term accounts receivable and
decreases in the long-term portion of deferred revenue for such period (other
than any such increases or decreases, as applicable, arising from acquisitions
or Dispositions of property by the Dutch Borrower andHoldings or the Restricted
Subsidiaries during such period), except as a result of the reclassification of
items from short term to long term or vice versa; plus
(d)    any decrease in Net Working Capital during such Excess Cash Flow Period
(measured as the excess, if any, of Net Working Capital at the beginning of such
Excess Cash Flow Period minus Net Working Capital at the end of such Excess Cash
Flow Period) or decreases in long-term accounts receivable and increases in the
long-term portion of deferred revenue for such period (other than any such
decreases or increases, as applicable, arising from acquisitions or Dispositions
of property by Holdings or the Dutch Borrower or any of its Restricted
Subsidiaries completed during such period), except as a result of the
reclassification of items from short term to long term or vice versa.
“Excess Cash Flow Period” means any fiscal year of the Borrowers, commencing
with the fiscal year ending on December 31, 2014.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day with respect to any Alternative Currency, the
rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for such currency; in the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later.


-33-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Excluded Property” means, with respect to any Domestic Loan Party, (a) any
fee-owned real property not constituting Material Real Property and any leased
real property, (b) motor vehicles and other assets subject to certificates of
title, letter of credit rights (other than letter of credit rights that can be
perfected by the filing of a UCC financing statement) with a value not in excess
of $7,500,000 in the aggregate and commercial tort claims with a value not in
excess of $7,500,000 in the aggregate, (c) assets to the extent a security
interest in such assets would result in material adverse tax consequences
(including as a result of the operation of Section 956 of the Code or any
similar law or regulation in any applicable jurisdiction), (d) pledges of, and
security interests in, certain assets, in favor of the Collateral Agent which
are prohibited by applicable Law; provided, that (i) any such limitation
described in this clause (d) on the security interests granted hereunder shall
only apply to the extent that any such prohibition could not be rendered
ineffective pursuant to the UCC or any other applicable Law or principles of
equity and shall not apply to any proceeds or receivables thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition and (ii) in the event of the termination or elimination of any
such prohibition contained in any applicable Law, a security interest in such
assets shall be automatically and simultaneously granted under the applicable
Collateral Documents and shall be included as Collateral, (e) any governmental
licenses (but not the proceeds thereof) or state or local franchises, charters
and authorizations, to the extent security interests in favor of the Collateral
Agent in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the UCC other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition; provided that (i) any such limitation described in this clause
(e) on the security interests granted hereunder shall only apply to the extent
that any such prohibition or restriction could not be rendered ineffective
pursuant to the UCC or any other applicable Law or principles of equity and (ii)
in the event of the termination or elimination of any such prohibition or
restriction contained in any applicable license, franchise, charter or
authorization, a security interest in such licenses, franchises, charters or
authorizations shall be automatically and simultaneously granted under the
applicable Collateral Documents and shall be included as Collateral, (f) Equity
Interests in any Person other than wholly owned Restricted Subsidiaries of the
BorrowersHoldings to the extent not permitted by the terms of such Person’s
Organization Documents, (g) any lease, license or other agreement or any
property subject to a purchase money security interest or similar arrangement in
each case permitted to be incurred under this Agreement, to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than a Loan Party or
their wholly owned Subsidiaries) after giving effect to the applicable
anti-assignment provisions of the UCC, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition, (h) “intent-to-use” trademark applications,
(i) any assets sold pursuant to a Permitted Receivables Financing, and (j)
Equity Interests in excess of 65% of the voting capital stock of (A) any
Controlled Foreign Subsidiary or (B) any FSHCO. Other assets shall be deemed to
be “Excluded Property” if the Administrative Agent and the Borrowers agree in
writing that the cost of obtaining or perfecting a security interest in such
assets is excessive in relation to the value of such assets as Collateral.
Notwithstanding anything herein or the Collateral Documents to the contrary,
Excluded Property shall not include any Proceeds (as defined in the UCC),
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would otherwise constitute Excluded Property
referred to above).
“Excluded Subsidiary” means any Subsidiary that is (a) an Unrestricted
Subsidiary, (b) not wholly owned directly by Holdings, the Dutch Borrower, the
U.S. Borrower or one or more of their respective wholly owned Restricted
Subsidiaries, (c) an Immaterial Subsidiary that is designated in writing to the
Administrative Agent as such by the Borrower Representative, (d) a FSHCO or
Controlled Foreign Subsidiary, (e) established or created pursuant to Section
7.02(x) and meeting the requirements of


-34-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





the proviso thereto; provided that such Subsidiary shall only be an Excluded
Subsidiary for the period immediately prior to such acquisition, (f) a non-U.S.
Subsidiary for which the providing of a guarantee would reasonably be expected
to result in a violation or breach of, or conflict with, fiduciary duties of
such non-U.S. Subsidiary’s officers, directors, or managers, (g) a Subsidiary
that is prohibited by applicable Law from guaranteeing the Facilities, or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee unless, such consent, approval, license or
authorization has been received, in each case so long as the Administrative
Agent shall have received a certification from a Responsible Officer of Holdings
as to the existence of such prohibition or consent, approval, license or
authorization requirement, (h) a Subsidiary that is prohibited from guaranteeing
the Facilities by any Contractual Obligation in existence on the Closing Date
and is listed on Schedule 1.01(e) hereto (or, in the case of any newly-acquired
Subsidiary, in existence at the time of acquisition thereof but not entered into
in contemplation thereof), (i) a Subsidiary with respect to which a guarantee by
it of the Facilities would result in material adverse tax consequences (other
than as a result of Section 956 of the Code or any related provisionprovisions)
to Holdings, the Dutch Borrower or one or more of itsthe Restricted
subsidiariesSubsidiaries, as reasonably determined by the Borrower
Representative, (j) any Permitted Receivables Financing Subsidiary, (k)
not-for-profit subsidiaries, (l) any Foreign Subsidiary to the extent excluded
by application of the Guaranty and Security Principles, (m) Subsidiaries that
are special purpose entities, and (n) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower Representative), the cost or other
consequences (including any adverse tax consequences) of guaranteeing the
Facilities shall be excessive in view of the benefits to be obtained by the
Lenders therefrom; provided that if a SubsidiaryBorrower Party executes the
Subsidiary Guaranty as a “Subsidiary Guarantor,” then it shall not constitute an
“Excluded Subsidiary” (unless released from its obligations under the Subsidiary
Guaranty as a “Subsidiary Guarantor” in accordance with the terms hereof and
thereof); provided further, that no Subsidiary of the BorrowersHoldings shall be
an Excluded Subsidiary if such Subsidiary is not an “Excluded Subsidiary” (or
comparable term) for the purposes of any Refinancing Notes, any New Incremental
Notes, the Senior Notes, Senior Secured Notes, or, to the extent incurred by a
Loan Party (other than Holdings), any Permitted Additional Debt, in each case,
with an aggregate outstanding principal amount in excess of
$50,000,000.50,000,000; provided further, that none of the Borrowers, Holdings
or any other entity that (x) directly or indirectly, owns 100% of the Equity
Interests of the Dutch Borrower or (y) directly owns the Equity Interests of the
U.S. Borrower, in each case, may be Excluded Subsidiaries.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (ii) that are
imposed as a result of any other present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Loan Document), (b) in the case of a Lender (other than any Lender
becoming a party hereto pursuant to a request by any Loan Party under Section
3.07), any U.S. federal withholding Taxes imposed pursuant to a Law in effect on
the date on which such Lender becomes a party hereto or changes its lending
office, except in each case to the extent that, pursuant to Section 3.01,
additional amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes


-35-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





attributable to such Recipient’s failure to comply with Section 3.01(g) and (d)
any Taxes imposed pursuant to FATCA..
“Executive Order” means Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
“Existing L/C Issuer” means Citibank, N.A. or any of its Affiliates, as issuer
of the Existing Letters of Credit.
“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(k) issued under any credit facility of a Loan Party which has been
refinanced as part of the Refinancing.
“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and note materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, as of the date of this Agreement (or
any amended or successor version described above), any intergovernmental
agreement between a non-U.S. jurisdiction and the U.S. (and any related law,
regulation, or other official administrative practices, requirements or
guidance) implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” means the Amended and Restated Fee Letter dated September 14, 2012,
among Buyer, Barclays, Credit Suisse, Citi, Deutsche Bank, MSSF, UBS, Jefferies
and SMBC.
“Fifth Amendment” shall mean the Fifth Amendment to this Agreement, dated as of
the Fifth Amendment Effective Date, by and among the Borrowers, U.S. Holdings,
Holdings, the Administrative Agent, the Collateral Agent and the Term B-2 Dollar
Lender.
“Fifth Amendment Effective Date” means June 1, 2017.
“Fifth Amendment Effective Date Term B-2 Dollar Commitment” has the meaning
specified in the Fifth Amendment.
“Fifth Amendment Effective Date Term B-2 Dollar Loans” has the meaning specified
in the Fifth Amendment.


-36-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Fifth Amendment Lead Arranger” means Deutsche Bank Securities Inc., in its
capacity as Fifth Amendment Lead Arranger.
“Finance Party” means any Agent, Arranger or Lender.
“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).
“First Lien Net Leverage Ratio” means, on any date of determination, with
respect to the Borrower Parties on a consolidated basis, the ratio of (a)
Consolidated Funded First Lien Indebtedness (less the unrestricted cash and Cash
Equivalents of the Borrower Parties as of such date) of the Borrower Parties on
such date to (b) Consolidated EBITDA of the Borrower Parties for the four fiscal
quarter period most recently then ended for which financial statements have been
delivered pursuant to Section 6.01(a) or (b), as applicable.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Benefit Event” means, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence of
any liability by the Dutch Borrower or any itsof the Subsidiaries of Holdings
under applicable Law on account of the complete or partial termination of such
Foreign Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that could reasonably be expected to result in the incurrence
of any liability by the Dutch Borrower any of itsthe Subsidiaries of Holdings,
or the imposition on the Dutch Borrower or any of itsthe Subsidiaries of
Holdings of, any fine, excise tax or penalty resulting from any noncompliance
with any applicable Law.
“Foreign Casualty Event” shall have the meaning assigned to such term in Section
2.05(b)(viii).
“Foreign Disposition” shall have the meaning assigned to such term in Section
2.05(b)(viii).
“Foreign Guarantor Provisions” means the Foreign Guarantor Provisions set forth
on Schedule 1.16.
“Foreign Lender” means a lender that is not a U.S. Person.
“Foreign Plan” means any pension plan, benefit plan, fund (including any
superannuation fund) or other similar program that, under the applicable Law of
any jurisdiction other than the United States, is required to be funded through
a trust or other funding vehicle (other than a trust or funding vehicle
maintained exclusively by a Governmental Authority) by a Loan Party primarily
for the benefit of employees employed and residing outside the United States.


-37-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Subsidiary of the Dutch
BorrowerHoldings that is not a Domestic Subsidiary.
“Fourth Amendment” shall mean the Fourth Amendment, dated as of the Fourth
Amendment Effective Date, to this Agreement by and among the Borrowers, U.S.
Holdings, Holdings, the Administrative Agent, the Collateral Agent and the
lenders party thereto.
“Fourth Amendment Effective Date” means December 15, 2016.
“Fourth Amendment Lead Arrangers” means each of Barclays Bank PLC, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior Funding,
Inc. in their respective capacities as Fourth Amendment Lead Arrangers.
“Fraudulent Conveyance” has the meaning specified in Section 10.23(b).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Tranche of the Revolving Credit Facility, (a) with respect to an L/C Issuer
under such Tranche, such Defaulting Lender’s Pro Rata Share of the outstanding
L/C Obligations under such Tranche (other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Non-Defaulting Lenders under such Tranche or Cash Collateralized in accordance
with the terms hereof) and (b) with respect to the Swing Line Lender under such
Tranche, such Defaulting Lender’s Pro Rata Share of Swing Line Loans under such
Tranche (other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Non-Defaulting Lenders
under such Tranche or Cash Collateralized in accordance with the terms hereof).
“FSHCO” means any Subsidiary of the U.S. Borrower (i) that is organized under
the laws of the United States, any state thereof or the District of Columbia and
(ii) that owns no material assets other than equity interests of one or more
Controlled Foreign Subsidiaries.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that (x) by its terms matures more than one year after the date of its creation
or (y) matures within one year from any date of determination but (in the case
of this clause (y)) is renewable or extendable, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including Indebtedness in respect
of the Loans.
“GAAP” means (i) generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time or (ii) if the
Dutch Borrower so elects, the International Financial Reporting Standards;
provided, however, in each case, that if the Borrower Representative (on behalf
of the Borrowers) notifies the Administrative Agent that the Borrowers request
an amendment to


-38-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





any provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of International Financial Reporting Standards) on the operation of
such provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof (including through the adoption of
International Financial Reporting Standards), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary or reasonable indemnity obligations in effect on the Closing Date, or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means, collectively, Holdings and, as of the Seventh Amendment
Effective Date, the Subsidiaries of the Dutch Borrower Holdings listed on
Schedule 1 (such Subsidiaries not to include the U.S. Borrower or any Excluded
Subsidiary) and each other Subsidiary of the Dutch Borrower (other than the U.S.
Borrower) and the U.S. Borrower, respectively,Holdings that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12
or 6.16.
“Guaranty” means, (i) prior to the Seventh Amendment Effective Date
collectively, the Holdings Guaranty and the Subsidiary Guaranty. and (ii) on or
after the Seventh Amendment Effective Date, that


-39-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





certain Amended and Restated Guaranty Agreement, dated as of the Seventh
Amendment Effective Date, made by Holdings and any direct or indirect Subsidiary
of Holdings that is a Guarantor as of Seventh Amendment Effective Date in favor
of the Administrative Agent on behalf of the Secured Parties, substantially in
the form of Exhibit B to the Seventh Amendment, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12 or 6.16.
“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Schedule 1.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, materials or wastes, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent, (ii)
within 30 days after the time it enters into a Swap Contract, becomes a Lender
or an Agent or an Affiliate of a Lender or an Agent, or (iii) with respect to
Swap Contracts in effect as of the Closing Date, is, as of the Closing Date or
within 30 days after the Closing Date, a Lender or an Agent or an Affiliate of a
Lender or an Agent and a party to a Swap Contract, in each case, in its capacity
as a party to such Swap Contract.
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.shall mean (i) prior to the Seventh Amendment Effective Date, Axalta
Coating Systems Dutch Holding A B.V. (f/k/a Flash Dutch 1 B.V.), a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized and established under the laws of the Netherlands, (ii) on or after
the Seventh Amendment Effective Date, Holdings (as defined in the preamble to
this Agreement) or (iii) after the Seventh Amendment Effective Date, any other
Person or Persons (“New Holdings”) that is (A) a Subsidiary of (or are
Subsidiaries of) Holdings or of any direct or indirect parent of Holdings
(“Previous Holdings”), (B) an entity incorporated or organized solely for the
purpose of reincorporating or reorganizing Holdings in the United Kingdom, the
Netherlands, Luxembourg or any other jurisdiction as approved by the
Administrative Agent in its reasonable discretion or (C) any other entity
incorporated or organized in the United Kingdom, the Netherlands, Luxembourg or
any other jurisdiction as approved by the Administrative Agent in its reasonable
discretion that satisfies the requirements set forth in the immediately
following proviso; provided that (a) such New Holdings directly or indirectly
owns 100% of the Equity Interests of the Borrowers, (b) New Holdings shall
expressly assume all the obligations of Previous Holdings under this Agreement
and the other Loan Documents pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower Representative, (c) if reasonably requested by the Administrative
Agent, an opinion of counsel covering matters reasonably requested by the
Administrative Agent shall be delivered on behalf of the Borrowers to the
Administrative Agent, (d) all Capital Stock of the Borrowers and substantially
all of the other assets of Previous Holdings are contributed or otherwise
transferred, directly or indirectly, to such New Holdings and pledged to secure
the Obligations, (e) no Event of Default has occurred and is continuing at the
time of such substitution and such substitution does not result in any Event of
Default, (f) the Administrative Agent shall have received at least five (5)
Business Days’ prior written notice (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) of the proposed
transaction and Previous Holdings, New Holdings and the Borrowers shall promptly
and in any event at least two (2) Business Days’ prior to the consummation of
the transaction provide all information any Lender or any Agent may reasonably
request to satisfy its “know your customer” and other similar requirements
necessary for such Person to comply with its internal compliance and


-40-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





regulatory requirements with respect to the proposed successor New Holdings and
(g) if reasonably requested by the Administrative Agent, (x) the Loan Parties
shall execute and deliver amendments, supplements and other modifications to all
Loan Documents, instruments and agreements executed in connection therewith
necessary to perfect and protect the liens and security interests in the
Collateral of New Holdings, in each case in form and substance substantially
consistent with the instruments and agreements previously delivered in respect
thereof or reasonably satisfactory to the Administrative Agent; provided that,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned, delayed or denied), such amendments,
supplements, modifications, instruments and/or agreements may be executed and
delivered following such substitution and shall not constitute a condition to
the effectiveness of New Holdings’ substitution for Holdings and (y) the Loan
Parties shall execute and deliver any documentation reasonably necessary to
comply with the local law requirements of the applicable jurisdiction; provided,
further, that if each of the foregoing is satisfied, Previous Holdings shall be
automatically released of all its obligations as “Holdings” under the Loan
Documents and any reference to “Holdings” in the Loan Documents shall refer to
New Holdings; provided, further, that if any “New Holdings” is designated and,
as a direct result of such designation, any entity that was a Borrower Party
immediately prior to such designation (“Previous Borrower Party”) would no
longer be a Borrower Party immediately following such designation, such Previous
Borrower Party may either (x) continue to be a Guarantor and a Borrower Party or
(y) subject to compliance with the requirements set forth in the definition of
“Unrestricted Subsidiary” (including, without limitation, the requirement that
any assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 7.02 and
valued at their fair market value (as determined by the Borrower Representative
in good faith) at the time of such designation), be deemed for all purposes of
this Agreement to be an Unrestricted Subsidiary.
“Holdings Guaranty” means the Holdings Guaranty made by HoldingsAxalta Coating
Systems Dutch Holding A B.V. (f/k/a Flash Dutch 1 B.V.), a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized and established under the laws of the Netherlands in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F‑1.
“Honor Date” has the meaning specified in Section 2.03(d)(i).
“Immaterial Subsidiary” means any Subsidiary of the Dutch BorrowerHoldings that,
as of the date of the most recent financial statements required to be delivered
pursuant to Section 6.01(a) or (b), does not have (a) assets (when combined with
the assets of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 5.0% of Consolidated Total Assets or (b) revenues
(when combined with the revenues of all other Immaterial Subsidiaries, after
eliminating intercompany obligations) for the period of four consecutive fiscal
quarters ending on such date in excess of 5.0% of the consolidated revenues of
the Dutch BorrowerHoldings and the Restricted Subsidiaries for such period;
provided that, at all times prior to the first delivery of financial statements
pursuant to Section 6.01(a) or (b), this definition shall be applied based on
the pro forma consolidated financial statements of the Company and its
Subsidiaries set forth on Schedule 1.01(f) hereto.
“Increase Effective Date” has the meaning specified in Section 2.14(c).
“Incremental Amount” has the meaning specified in Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


-41-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(b)    the maximum amount of (i) all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, and (ii) surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business, (y) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and (z)
expenses accrued in the ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or Joint Venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, (i) unless such Indebtedness is expressly made non-recourse to such
Person or (ii) except to the extent such Person’s liability for such
Indebtedness is otherwise limited in recourse or amount, but only up to the
amount of the value of the assets to which recourse is limited or the amount of
such limit and (B) in the case of Holdings and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of roll over or extensions of term). The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), all Other Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Euro Term Borrowing” means a borrowing consisting of simultaneous
Initial Euro Term Loans having the same Interest Period made by each of the Euro
Term Lenders pursuant to Section 2.01(b) on the Closing Date.


-42-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Initial Euro Term Commitment” means, as to each Euro Term Lender, its
obligation to make Initial Euro Term Loans to the Borrowers pursuant to Section
2.01(b) in an aggregate principal amount not to exceed the amount set forth
opposite such Euro Term Lender’s name on Schedule 2.01 under the caption
“Initial Euro Term Commitment” as such amount may be adjusted from time to time
in accordance with this Agreement. The initial aggregate amount of the Initial
Euro Term Commitments is €400,000,000.
“Initial Euro Term Loans” has the meaning specified in Section 2.01(b).
“Initial Lenders” means each of the Lenders party to the Commitment Letter.
“Initial Public Company Costs” means, as to any Person, costs associated with,
or in anticipation of, or preparation for, compliance with the requirements of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity
securities held by the public, the rules of national securities exchange
companies with listed equity, directors’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders, directors’ and officers’ insurance and other executive
costs, legal and other professional fees, and listing fees, in each case to the
extent arising solely by virtue of the initial listing of such Person’s equity
securities on a national securities exchange; provided that any such costs
arising from the costs described above in respect of the ongoing operation of
such Person as a listed equity or its listed debt securities following the
initial listing of such Person’s equity securities or debt securities,
respectively, on a national securities exchange shall not constitute Initial
Public Company Costs.
“Initial Term B Borrowing” means a borrowing consisting of simultaneous Initial
Term B Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(a), in each case, on the Closing Date.
“Initial Term B Commitment” means, as to each Term Lender, its obligation to
make Initial Term B Loans to the Borrowers pursuant to Section 2.01(a) in an
aggregate principal amount not to exceed the amount set forth opposite such Term
B Lender’s name on Schedule 2.01 under the caption “Initial Term B Commitment”
as such amount may be adjusted from time to time in accordance with this
Agreement. The initial aggregate amount of the Initial Term B Commitments is
$2,300,000,000.
“Initial Term B Loans” has the meaning specified in Section 2.01(a).
“Initial Term Borrowings” means (a) the Initial Euro Term Borrowing and (b) the
Initial Term B Borrowing.
“Initial Term Commitments” means (a) the Initial Euro Term Commitments and (b)
the Initial Term B Commitments.
“Initial Term Loans” means (a) the Initial Euro Term Loans and (b) the Initial
Term B Loans.
“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit B to the
Security Agreement, entered into by the applicable Loan Parties dated the date
of this Agreement, together with each other intellectual property security
agreement or intellectual property security agreement supplement executed and
delivered pursuant to Section 6.12, 6.14 or Section 6.16.


-43-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Intellectual Property Security Agreement Supplement” means, collectively, any
intellectual property security agreement supplement entered into in connection
with, and pursuant to the terms of, any Intellectual Property Security
Agreement.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit J hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent, and as
amended, supplemented or otherwise modified from time to time.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereofClosing Date, among the Borrowers, the Collateral Agent, and
the collateral agent for the Senior Secured Notes, as supplemented by that
certain joinder to the Intercreditor Agreement, dated as of April 28, 2016, to
join SunTrust Bank, as new agent, and as amended, supplemented or otherwise
modified from time to time.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (commencing with June 30, 2013).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by all Appropriate
Lenders, nine or twelve months thereafter (or such shorter interest period as
may be agreed to by all Lenders), as selected by the Borrower Representative in
a Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the scheduled Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
Indebtedness in respect of such Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (measured at the time


-44-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





made), without adjustment for subsequent increases or decreases in the value of
such Investment but, giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amounts which increase the
Cumulative Credit).
“IP Rights” has the meaning specified in Section 5.16.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower Representative (or, if
applicable, the Dutcha Borrower or a Restricted SubsidiaryParty) or in favor of
such L/C Issuer and relating to such Letter of Credit.
“Jefferies” means Jefferies Finance LLC.
“Joint Venture” means any Person that is not a Subsidiary of the Dutch
BorrowerHoldings that would constitute an “equity method investee” of the Dutch
Borrower or any of the Restricted Subsidiaries and (b) any Person other than an
individual or a Subsidiary of the Dutch BorrowerHoldings (i) in which the Dutch
BorrowerHoldings or any Restricted Subsidiary holds or acquires a beneficial
ownership interest (by way of ownership of Equity Interests or other evidence of
ownership) in excess of 10% of the Equity Interests of such Person and (ii)
which is engaged in a business permitted by Section 7.07.
“Judgment Currency” has the meaning specified in Section 10.24.
“Junior Financing” has the meaning specified in Section 7.13.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan Tranche or Revolving Tranche at
such time under this Agreement, in each case as extended in accordance with this
Agreement from time to time.
“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.


-45-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrowers on the date
required under Section 2.03(d)(i) or refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means (a) Barclays, in its capacity as an issuer of Letters of
Credit hereunder (it being understood that Barclays shall not be obligated to
issue any commercial letters of credit hereunder), (b) any other Lender
reasonably acceptable to the Borrower Representative and the Administrative
Agent that agrees to issue Letters of Credit pursuant hereto, in each case in
its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder and (c) the Existing L/C Issuer shall be
an L/C Issuer with respect to the Existing Letters of Credit.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.12. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and the Swing
Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.
“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer, together with a request for L/C Credit Extension,
substantially in the form of Exhibit A-2 hereto.
“Letter of Credit Expiration Date” means, subject to Section 2.03(a)(iii)(C),
the day that is five Business Days prior to the scheduled Maturity Date then in
effect for the applicable Revolving Tranche (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Sublimit” means a Dollar Amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance having the effect of security, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any Capitalized Lease
having substantially the same economic effect as any of the foregoing).


-46-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan Tranche, a Revolving Credit Loan, a Specified
Refinancing Revolving Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Guaranty, (iv) the Collateral Documents, (v) the Intercompany Subordination
Agreement, (vi) the Intercreditor Agreement and any other intercreditor
agreement required to be entered into pursuant to the terms of this Agreement,
(vii) any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.18 of this Agreement, and (viii) any Refinancing
Amendment.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Local Time” means, with respect to Eurocurrency Rate Loans denominated in (a)
Euros or Pounds Sterling, the prevailing time in London, (b) Australian Dollars,
the prevailing time in Sydney, Australia, (c) Canadian Dollars, the prevailing
Eastern time in the United States and (d) Yen, the prevailing time in Tokyo,
Japan.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, property, liabilities (actual or contingent), financial condition or
results of operations of the Borrowers and the Restricted SubsidiariesBorrower
Parties, taken as a whole, (b) a material adverse effect on the ability of the
Loan Parties (taken as a whole) to perform their respective obligations under
the Loan Documents or (c) a material adverse effect on the rights and remedies
of the Agents or the Lenders under the Loan Documents.
“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than $10,000,000) owned in fee by a Loan Party
and located in the United States; provided, however, that one or more parcels
owned in fee by a Loan Party and located adjacent to, contiguous with, or in
close proximity to, and comprising one property with a common street address,
may, in the reasonable discretion of the Administrative Agent, be deemed to be
one parcel for the purposes of this definition.
“Material Subsidiary Guarantor” means (i) any Subsidiary Guarantor which is
organized in a jurisdiction in which (a) the aggregate value of all Subsidiary
Guarantors organized in such jurisdiction constitutes at least 10% of the Dutch
Borrower Parties’s Consolidated Total Assets as of the end of the most recently
completed fiscal quarter or (b) the aggregate value of all Subsidiary Guarantors
organized in such jurisdiction constitutes at least 10% of the consolidated
revenues of the Dutch Borrower and the Restricted SubsidiariesParties for the
period of the four most recently completed fiscal quarters and (ii) any
Subsidiary Guarantor which individually constitutes (a) at least 5% of the Dutch
Borrower Parties’s Consolidated Total Assets as of the end of the most recently
completed fiscal quarter or (b) at least 5% of the consolidated revenues of the
Dutch Borrower and the Restricted SubsidiariesParties for the period of the four
most recently completed fiscal quarters.


-47-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Maturity Date” means:
(a)     with respect to the Revolving Credit Facility, the earlier of (i) the
date that is five years from the Third Amendment Effective Date, (ii) the date
of termination in whole of the Revolving Credit Commitments, the Letter of
Credit Commitments and the Swing Line Loans pursuant to Section 2.06(a) or 8.02,
and (iii) the date that is 91 days prior to the 2014 Specified Refinancing Term
Loan Maturity Date (as such date may be extended under the terms of the Credit
Agreement from time to time and including any similar term with respect to any
refinancing thereof),
(b)     with respect to the 2014 Specified Refinancing Term Loans, the 2014
Specified Refinancing Term Loan Maturity Date,
(c)     with respect to the Term B-1 Loans, the Term B-1 Maturity Date, and
(d)    with respect to the Term B-2 Dollar Loans, the Term B-2 Dollar Loan
Maturity Date,; and
(e)    with respect to Term B-3 Dollar Loans, the Term B-3 Dollar Loan Maturity
Date;
provided that the reference to Maturity Date with respect to (i) Term Loans and
Revolving Credit Commitments that are the subject of a loan modification offer
pursuant to Section 10.01 and (ii) Term Loans and Revolving Credit Commitments
that are incurred pursuant to Sections 2.14 or 2.20 shall, in each case, be the
final maturity date as specified in the loan modification documentation,
incremental documentation, or specified refinancing documentation, as applicable
thereto.
“Maximum Rate” has the meaning specified in Section 10.10.
“Maximum First Lien Leverage Requirement” means, with respect to any request
pursuant to Article II for an increase in any Revolving Tranche or any Term Loan
Tranche, for a New Term Facility or for the issuance of New Incremental Notes,
the requirement that, on a Pro Forma Basis, after giving effect to such
increase, such new Facility (assuming all commitments thereunder are fully
drawn) or such New Incremental Notes (including, in each case, any acquisition
consummated concurrently therewith), the First Lien Net Leverage Ratio as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.02(a) or (b) not exceed 4.25:1.00; provided, that solely for the
purpose of calculating the First Lien Net Leverage Ratio pursuant to this
definition, any identifiable proceeds of Indebtedness incurred pursuant to
Sections 2.14 and 2.17, and any identifiable proceeds of New Incremental Notes
and any Refinancing Notes (in the case of Refinancing Notes, to the extent that
such Refinancing Notes refinance Indebtedness incurred pursuant to Sections 2.14
and 2.17 or any identifiable proceeds of New Incremental Notes) and, in each
case, whether or not such Indebtedness is unsecured or is secured by Liens that
rank junior in priority to the Liens securing the Obligations, (i) shall be
deemed to constitute Consolidated Funded First Lien Indebtedness and (ii) shall
not qualify as “cash or Cash Equivalents of the Borrower Parties” for the
purposes of calculating any net obligations or liabilities under the terms of
this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages in
respect of Mortgaged Properties in the U.S. made by the Loan Parties in favor or
for the benefit of the Collateral Agent on behalf of the Lenders substantially
in the form of Exhibit H (with such changes as may be customary to account for
local Law matters) or otherwise in form and substance reasonably satisfactory to


-48-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





the Administrative Agent, in each case as the same may be amended, amended and
restated, extended, supplemented, substituted or otherwise modified from time to
time.
“Mortgage Policies” has the meaning specified in Section 6.14(ii).
“Mortgaged Properties” means the parcels of real property identified on Schedule
5.08(b) and any other Material Real Property with respect to which a Mortgage is
required pursuant to Section 6.12.
“MSSF” means Morgan Stanley Senior Funding, Inc.
“Multicurrency Revolving Credit Commitments” means, as to any Multicurrency
Revolving Credit Lender, its obligation, if any, to (a) make Revolving Credit
Loans to the Borrower pursuant to Section 2.01(c), (b) purchase participations
in L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal and/or face Dollar Amount not to exceed the amount set forth
under the heading “Multicurrency Revolving Credit Commitment” opposite such
Lender’s name on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as applicable, as the same may be
adjusted from time to time in accordance with this Agreement. The original
Dollar Amount of the Multicurrency Revolving Credit Commitments shall be
$250,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.
“Multicurrency Tranche” means the Tranche of the Revolving Credit Facility
pursuant to which Revolving Credit Loans, Letters of Credit or Swing Line Loans
are made under the Multicurrency Revolving Credit Commitments.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by any of the Dutch Borrower
or any of its Restricted SubsidiariesParties (other than any Disposition of any
Permitted Receivables Financing Assets by any of the Dutch Borrower or any of
its Restricted SubsidiariesParties to a Permitted Receivables Financing
Subsidiary) or any Casualty Event, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
received by or paid to or for the account of any of the Dutch Borrower or any of
its Restricted SubsidiariesParties and including any proceeds received as a
result of unwinding any related Swap Contract in connection with such related
transaction) over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the asset subject to such Disposition or Casualty Event and
that is required to be repaid in connection with such Disposition or Casualty
Event (other than (x) Indebtedness under the Loan Documents and, if such asset
constitutes Collateral, any Indebtedness secured by such asset with a Lien
ranking junior to the Lien securing the Obligations and the Senior Secured Notes
and (y) in the case of any New Incremental Notes, Refinancing Notes and Senior
Secured Notes that are secured by Collateral on


-49-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





a first lien “equal and ratable” basis with Liens securing the Obligations and
Senior Secured Notes, if such asset constitutes Collateral any amounts in excess
of the ratable portion (based on any then outstanding Term Loan Tranches, Senior
Secured Notes and any then outstanding New Incremental Notes and Refinancing
Notes that are secured by Collateral on a first lien “equal and ratable” basis
with the Liens securing the Obligations) attributable to such New Incremental
Notes and Refinancing Notes, as applicable), (B) the out-of-pocket expenses
incurred by the Dutchany Borrower or such Restricted SubsidiaryParty in
connection with such Disposition or Casualty Event (including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith), (C) income
taxes reasonably estimated to be payable in connection with such Disposition or
Casualty Event (or any tax distribution the Dutchany Borrower Party may be
required to make as a result of such Disposition or Casualty Event) and any
repatriation costs associated with receipt by the applicable taxpayer of such
proceeds, (D) any costs associated with unwinding any related Swap Contract in
connection with such transaction, (E) any reserve for adjustment in respect of
(x) the sale price of the property that is the subject of such Disposition
established in accordance with GAAP and (y) any liabilities associated with such
property and retained by any of the Dutch Borrower or any of its Restricted
SubsidiariesParties after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, and (F) any customer deposits required to be returned as a result
of such Disposition, and it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by any of the Dutch Borrower
or any of its Restricted SubsidiariesParties in any such Disposition and (ii)
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) above;
(b)    with respect to the issuance of any Equity Interest by Holdings (or
Parent Holding Company), the Dutch Borrower or any of its Restricted
Subsidiariesthe Borrower Parties, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance and in connection with
unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts, premiums, commissions, other
out-of-pocket expenses and other customary expenses and fees related thereto,
incurred by Holdings (or Parent Holding Company), the Dutch Borrower or such
Restricted SubsidiaryBorrower Party in connection with such issuance and any
costs associated with unwinding any related Swap Contract in connection
therewith;
(c)    with respect to the incurrence or issuance of any Indebtedness by any of
the Dutch Borrower or any of its Restricted SubsidiariesParties, the excess, if
any, of (i) the sum of the cash received in connection with such incurrence or
issuance and in connection with unwinding any related Swap Contract in
connection therewith over (ii) the investment banking fees, underwriting
discounts and commissions, premiums, expenses, accrued interest and fees related
thereto, taxes reasonably estimated to be payable and other out-of-pocket
expenses and other customary expenses, incurred by the Dutchsuch Borrower or
such Restricted SubsidiaryParty in connection with such incurrence or issuance
and any costs associated with unwinding any related Swap Contract in connection
therewith and, in the case of Indebtedness of any Foreign Subsidiary, deductions
in respect ofany withholding taxes that are or would otherwise beby payable in
cash if such funds were repatriated to the United States (computed, for


-50-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





the avoidance of doubt, taking into account any deduction allowed under Section
245A of the Code (or other similar provision of federal, state, local or other
applicable Law)); and
(d)    with respect to the Disposition of any Permitted Receivables Financing
Assets by any of the Dutch Borrower or any of its Restricted SubsidiariesParties
to a Permitted Receivables Financing Subsidiary, the excess, if any, of (x) the
cash and Cash Equivalents that at any time exceed (when taken together with all
amounts that at such time have been received by a Permitted Receivables
Financing Subsidiary pursuant to Section 7.02(y) and not repaid) $75,000,000
received in connection with (i) any sale of Permitted Receivables Financing
Assets by any of the Dutch Borrower or any of its Restricted
SubsidiariesParties, (ii) the repayment to any of the Dutch Borrower or any of
its Restricted SubsidiariesParties of any loan solely to finance the purchase
from the Dutchsuch Borrower or such Restricted SubsidiaryParty of Permitted
Receivables Financing Assets and (iii) any return of capital invested by any of
the Dutch Borrower or any of its Restricted SubsidiariesParties in a Permitted
Receivables Financing Subsidiary for such Permitted Receivables Financing over
(y) customary upfront fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such Permitted Receivables Financing and not already deducted from the amounts
received pursuant to clause (x) above.
“Net Working Capital” means, with respect to the Dutch Borrower and the
Restricted SubsidiariesParties on a consolidated basis, Consolidated Current
Assets minus Consolidated Current Liabilities.
“New Incremental Notes” has the meaning specified in Section 2.17(a).
“New Incremental Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any New Incremental Notes are issued,
together with all instruments and other agreements in connection therewith, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but only to the extent permitted under the terms of the Loan
Documents.
“New Term Commitment” has the meaning specified in Section 2.14(a).
“New Term Facility” has the meaning specified in Section 2.14(a).
“New Term Loan” has the meaning specified in Section 2.14(a).
“Non-Consenting Lender” has the meaning specified in Section 3.08(c).
“Non-Defaulting Lender” means any Lender other than a Defaulting Lender.
“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Cumulative Credit that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.05(b) and (b) has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction (including any application thereof as a Cure Right
pursuant to Section 8.03).
“Note” means a Euro Term Note, a Term B Note or a Revolving Credit Note or the
Swing Line Note, as the context may require.


-51-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that (a) obligations of any Loan Party under any
Secured Cash Management Agreement or Secured Hedge Agreement shall be secured
and guaranteed pursuant to the Collateral Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or Secured Cash Management Agreements. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing pursuant
to Section 10.04.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction) and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture,
trust or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Affiliate” means the Sponsor and any Affiliate of the Sponsor, other than
Holdings, any Subsidiary of Holdings and any natural person.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, excise, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.08) (an “Assignment Tax”), but only to the extent such Assignment
Taxes are imposed as a result of a present or former connection between the
assignor or assignee and the jurisdiction imposing such Tax (other than a
connection arising from such assignor or assignee having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document).
“Outstanding Amount” means: (a) with respect to the Term Loans, Revolving Credit
Loans, Specified Refinancing Revolving Loans and Swing Line Loans on any date,
the aggregate outstanding principal Dollar Amount thereof after giving effect to
any borrowings and prepayments or repayments of the Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings


-52-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing), Specified Refinancing Revolving Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
with respect to any Tranche on any date, the Dollar Amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension with
respect to such Tranche occurring on such date and any other changes in the
aggregate amount of the L/C Obligations with respect to such Tranche as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing under such Tranche) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.
“Parent Holding Company” means any direct or indirect parent entity of Holdings
which does not directly hold Equity Interests in any other Person (except for
any other Parent Holding Company).
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(m).
“Participating Member State” means each state so described in any EMU
Legislation.
“PATRIOT Act” has the meaning specified in Section 10.22.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Perfection Exceptions” means that no Domestic Loan Party shall be required to
(i) enter into control agreements with respect to, or otherwise perfect any
security interest by “control” (or similar arrangements) over securities
accounts and deposit accounts of such Loan Party, (ii) perfect the security
interest in the following other than by the filing of a UCC financing statement:
(1) letter-of-credit rights (as defined in the UCC) and (2) commercial tort
claims (as defined in the UCC), (iii) so long as no Event of Default shall have
occurred and be continuing, send notices to account debtors or other contractual
third-parties, (iv) enter into any security documents to be governed by the law
of any jurisdiction in which assets are located unless such jurisdiction is also
the jurisdiction of organization of the person granting such lien or any other
grantor or the United States or any state thereof, (v) take any actions contrary
to the Guaranty and Security Principles to the extent applicable to such
Domestic Loan Party, or (vi) deliver landlord waivers, estoppels or collateral
access letters.
“Permitted Acquisition” has the meaning specified in Section 7.02(i).


-53-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Permitted Additional Debt” means senior secured or senior unsecured, senior
subordinated or subordinated Indebtedness (which Indebtedness, if secured, (i)
may be secured by the Collateral on a pari passu basis with the Liens that
secure the Obligation, (ii) may be secured on a “junior” basis with the Liens
that secure the Obligations or (iii) may be secured by assets that do not
constitute Collateral) consisting of notes or loans under credit agreements,
indentures or other similar agreements or instruments; provided that (A) for any
such Indebtedness in excess of $50,000,000 incurred by Loan Parties (1) the
terms of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is 91 days after
the Latest Maturity Date in effect at the time of the incurrence or issuance of
such Permitted Additional Debt (which, in the case of bridge loans, shall be
determined by reference to the notes or loans into which such bridge loans are
converted to or exchanged for at maturity, and other than customary offers to
repurchase or mandatory prepayments upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default), (2)
to the extent that such Indebtedness is secured, the covenants, events of
default, guarantees and other terms of such secured Indebtedness are customary
for similar Indebtedness in light of then-prevailing market conditions (it being
understood that such secured Indebtedness to the extent constituting term
indebtedness shall not include any financial maintenance covenants, but that
customary cross-default and cross-acceleration provisions may be included and
that any negative covenants shall be incurrence-based) and in any event, when
taken as a whole (other than interest rate and redemption premiums), are not
more restrictive to the Dutch Borrower and the Restricted Subsidiaries than
those set forth in this Agreement (provided that a certificate of a Responsible
Officer of the Dutch Borrower delivered to the Administrative Agent in good
faith at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Dutch Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (2), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Dutch Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)) and (3) if such Indebtedness is
subordinated, the Facilities shall have been designated as “Designated Senior
Debt” or its equivalent in respect of such Indebtedness, (B) to the extent that
such Indebtedness is secured by the Collateral that secures the Obligations
hereunder, the Liens securing such Permitted Additional Debt (1) shall be issued
subject to customary intercreditor arrangements that are reasonably satisfactory
to the Administrative Agent and (2) the security agreements governing such Liens
shall be substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent or as are
necessary to reflect the type of Indebtedness incurred), (C) immediately before
and immediately after giving Pro Forma Effect to the incurrence of such
Indebtedness, no Default shall have occurred and be continuing and (D) (1) in
case of Indebtedness that is unsecured, the Borrower Parties shall be in
compliance, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness and any substantially concurrent prepayment or repayment of
Indebtedness with all or a portion of the proceeds of such Indebtedness, with a
Total Net Leverage Ratio of no greater than 6.00:1.00, and (2) in case of
Indebtedness that is secured, the Borrower Parties shall be in compliance, on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
any substantially concurrent prepayment or repayment of Indebtedness with all or
a portion of the proceeds of such Indebtedness, with a Senior Secured Net
Leverage Ratio of no greater than 4.25:1.00, in each case, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) and
evidenced by a certificate from a Responsible Officer of the Borrower
Representative demonstrating such compliance calculation in reasonable detail
(it being understood that if Pro Forma Effect is given to the entire committed
amount of any such Indebtedness, such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this clause (D)); provided that solely for the


-54-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





purpose of calculating the Total Net Leverage Ratio and the Senior Secured Net
Leverage Ratio pursuant to this definition, the proceeds of all such Permitted
Additional Debt incurred under this Agreement shall not qualify as “cash or Cash
Equivalents of the Borrower Parties” for the purposes of calculating any net
obligations or liabilities under the terms of this Agreement.
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of Holdings (or any Parent Holding
Company), the proceeds of which are contributed to the common equity of the
Dutch Borrower.Holdings.
“Permitted Holders” means the collective reference to the Sponsor and its
respective Control Investment Affiliates (but excluding any operating portfolio
companies of the foregoing), managers and members of management of Holdings (or
any Parent Holding Company) and its Subsidiaries that have ownership interests
in Holdings (or such Parent Holding Company) (for so long as the ownership
interests held by such managers or members of management are less than the
ownership interests held by the Sponsor).
“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets the following conditions: (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate economically
fair and reasonable to the Dutch Borrower and itsHoldings’ Subsidiaries (other
than any Permitted Receivables Financing Subsidiary), on the one hand, and the
Permitted Receivables Financing Subsidiary, on the other, (b) all sales and/or
contributions of Permitted Receivables Financing Assets to the Permitted
Receivables Financing Subsidiary shall be made at fair market value and (c) the
financing terms, covenants, termination events and other provisions thereof
shall be market terms for similar transactions and may include Standard
Securitization Undertakings; provided that a Responsible Officer of the Borrower
Representative shall have provided a certificate to such effect to the
Administrative Agent at least five Business Days prior to the incurrence of such
Permitted Receivables Financing, together with a reasonably detailed description
of the material terms and conditions of such Permitted Receivables Financing or
drafts of the documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirements set forth in the foregoing clauses (a), (b) and (c),
which certificate shall be conclusive evidence that such terms and conditions
satisfy such requirements unless the Administrative Agent provides notice to the
Borrower Representative of its objection during such five Business Day period
(including a reasonable description of the basis upon which it objects).
“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.
“Permitted Receivables Financing Fees” means reasonable and customary
distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees
paid to a Person that is not a Permitted Receivables Financing Subsidiary in
connection with, any Permitted Receivables Financing.
“Permitted Receivables Financing Subsidiary” means a wholly owned Subsidiary of
the Dutch BorrowerHoldings (or another Person formed for the purposes of
engaging in a Permitted Receivables Financing in which the Borrowers or any of
their respective Restricted Subsidiariesany of the Borrower


-55-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Parties make an Investment and to which the Borrowers or any of their respective
Restricted Subsidiariesany of the Borrower Parties transfer Permitted
Receivables Financing Assets) that engages in no activities other than in
connection with the financing of Permitted Receivables Financing Assets of the
Dutch Borrower and the Restricted SubsidiariesParties, all proceeds thereof and
all rights (contingent and other), collateral and other assets relating thereto,
and any business or activities incidental or related to such business, and which
is designated by the board of directors of Holdings (as provided below) as a
Permitted Receivables Financing Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by any of the Dutch Borrower or any of its Restricted
SubsidiariesParties, other than another Permitted Receivables Financing
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates any of the Dutch Borrower or any
of its Restricted SubsidiariesParties, other than another Permitted Receivables
Financing Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Dutch Borrower or
any of the Restricted SubsidiariesBorrower Parties, other than another Permitted
Receivables Financing Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which neither the Dutch Borrower nor any
of the Restricted SubsidiariesBorrower Parties, other than another Permitted
Receivables Financing Subsidiary, has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to the Dutch
Borrower or such Restricted SubsidiaryBorrower Party than those that might be
obtained at the time from Persons that are not Affiliates of the Dutch Borrower
and (c) to which neithernone of the Dutch Borrower nor any of the Restricted
SubsidiariesParties, other than another Permitted Receivables Financing
Subsidiary, has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation by the board of directors of the Borrower Representative
shall be evidenced to the Administrative Agent by delivery to the Administrative
Agent of a certified copy of the resolution of the board of directors of the
Borrower Representative giving effect to such designation and a certificate
executed by a Responsible Officer of the Borrower Representative certifying that
such designation complied with the foregoing conditions.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to accrued
and unpaid interest and a reasonable premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred (including original
issue discount and upfront fees), in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder; (b) other than
with respect to Section 7.03(b)(v), such modification, refinancing, refunding,
renewal, replacement, exchange or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended; (c) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, as favorable in all material respects to
the Lenders (including, if applicable, as to Collateral) as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended; (d) if the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is (i) unsecured, such modification, refinancing, refunding, renewal,
replacement, exchange or


-56-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





extension is unsecured, or (ii) if secured by Liens on the Collateral, such
modification, refinancing, refunding, replacement, renewal or extension is
secured to the same extent, including with respect to any subordination
provisions, and subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent; (e) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced, exchanged or extended (other than to the extent permitted by
any other clause of this definition or with respect to interest rate, optional
prepayment premiums and options redemption provisions) Indebtedness are, (A)
either (i) substantially identical to or less favorable to the investors
providing such Permitted Refinancing, taken as a whole, than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, (B) when taken as a whole (other than interest
rate, prepayment premiums and redemption premiums), not more restrictive to the
Dutch Borrower and the Restricted Subsidiaries than those set forth in this
Agreement or are customary for similar indebtedness in light of current market
conditions (provided that a certificate of a Responsible Officer of the Borrower
Representative delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower Representative has determined in good faith that such terms and
conditions satisfy the requirement set out in this clause (e), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower Representative
of its objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)), in each case, except for terms
and conditions only applicable to periods after the Latest Maturity Date; and
(f) such modification, refinancing, refunding, renewal, replacement, exchange or
extension is incurred by the Person who is or would have been permitted to be
the obligor or guarantor (or any successor thereto) on the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended; and (g) at the
time thereof, no Event of Default shall have occurred and be continuing.
“Permitted Surviving Debt” has the meaning given to such term in the definition
of the Transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (other than a Multiemployer Plan)
within the meaning of Section 3(3) of ERISA that is maintained or is contributed
to by a Loan Party or any ERISA Affiliate and is subject to Title IV of ERISA or
the minimum funding standards under Section 412 of the Code or Section 302 of
ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” means “Pledged Debt” (or similar term) as defined in the Security
Agreement and each other applicable Collateral Document.
“Pledged Interests” means “Pledged Interests” (or similar term) as defined in
the Security Agreement and each other applicable Collateral Document.
“Prepayment Amount” has the meaning specified in Section 2.05(c).
“Prepayment Date” has the meaning specified in Section 2.05(c).


-57-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Prime Lending Rate” means, for any day, the “U.S. Prime Lending Rate” as quoted
by Barclays for such day; each change in the Prime Lending Rate shall be
effective on the date that such change is effective. The prime rate is not
necessarily the lowest rate charged by any financial institution to its
customers.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) historical income
statement items (whether positive or negative) attributable to the property or
Person, if any, subject to such Specified Transaction shall be (i) excluded (in
the case of a Disposition of all or substantially all Equity Interests in any
Restricted Subsidiary or any division, product line or facility used for
operations of the Dutch BorrowerHoldings or any Restricted Subsidiary or a
designation of a Subsidiary as an Unrestricted Subsidiary) and (ii) included (in
the case of a purchase or other acquisition of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or of all or
substantially all of the Equity Interests in a Person or a designation of a
Subsidiary as a Restricted Subsidiary), (b) any retirement of Indebtedness, and
(c) if and to the extent applicable hereunder, any incurrence or assumption of
Indebtedness by the Dutch BorrowerHoldings or any of itsthe Restricted
Subsidiaries (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that (A) Pro Forma Basis, Pro Forma Compliance and Pro
Forma Effect in respect of any Specified Transaction shall be calculated in a
reasonable and factually supportable manner and certified by a Responsible
Officer of the Borrower Representative and (B) any such calculation shall be
subject to the applicable limitations set forth in the definition of
Consolidated EBITDA; provided further that, at all times prior to the first
delivery of financial statements pursuant to Section 6.01(a) or (b), this
definition shall be applied based on the pro forma financial statements of the
Company and its Subsidiaries set forth on Schedule 1.01(f) hereto.
“Pro Rata Share” means, with respect to each Lender and any Facility or all the
Facilities or any Tranche or all the Tranches (as the case may be) at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place,
and subject to adjustment as provided in Section 2.19), the numerator of which
is the amount of the Commitments of such Lender under the applicable Facility or
the Facilities or Tranche or Tranches (and, in the case of any Term Loan Tranche
after the applicable borrowing date and without duplication, the outstanding
principal amount of Term Loans under such Tranche, of such Lender, at such time)
at such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or the Facilities or Tranche or
Tranches at such time (and, in the case of any Term Loan Tranche and without
duplication, the outstanding principal amount of Term Loans under such Tranche,
at such time); provided that if the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender as of
the Closing Date is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as applicable.
“Public Lender” has the meaning specified in Section 6.02.


-58-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Purchase Agreement” has the meaning specified in the Preliminary Statements of
this Agreement.
“Qualified Holding Company Indebtedness” means unsecured Indebtedness of
Holdings (A) that is not subject to any Guarantee by any Subsidiary of Holdings,
(B) that will not mature prior to the date that is 91 days after the Latest
Maturity Date of any Term Loan Tranche in effect on the date of issuance or
incurrence thereof, (C) that has no scheduled amortization or scheduled payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligation other than at the final maturity of such Indebtedness
(it being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemption provisions satisfying the requirements of clause (D)
below), and (D) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior notes of an issuer
that is the parent of a borrower under senior secured credit facilities, and in
any event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement (other
than provisions customary for senior notes of a holding company); provided that
the Holdings shall have delivered a certificate of a Responsible Officer to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Holdings has reasonably determined in good faith
that such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies Holdings
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding Company Indebtedness only if immediately after giving effect
to the issuance or incurrence thereof and the use of proceeds thereof, no Event
of Default shall have occurred and be continuing.
“Qualified IPO” means the issuance by Holdings or any Parent Holding Company of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) and such Equity Interests are listed on a nationally-recognized stock
exchange in the U.S.
“Ratio-Based Incremental Facility” has the meaning specified in the Section
2.14(a).
“Re-Allocation Event” means (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Sections 8.01(f) and (g), (ii) the
declaration of the termination of any Commitment, or the acceleration of the
maturity of any Loans, in each case pursuant to the provisions of Article VIII
hereof or (iii) the failure of any Borrower to pay any principal of, or interest
on, any Loans of any Facility or any Unreimbursed Amounts on, in each case, the
applicable Maturity Date.
“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Dutch BorrowerHoldings or any Restricted Subsidiary
pursuant to which the Dutch BorrowerHoldings or any of itsthe Restricted
Subsidiaries may sell, convey or otherwise transfer to (a) a Permitted
Receivables Financing Subsidiary (in the case of a transfer by the Dutch
Borrower, the U.S. Borrower or any such Restricted Subsidiary Parties) or (b)
any other Person (in the case of a transfer by a Permitted Receivables Financing
Subsidiary), or a Permitted Receivables Financing Subsidiary may grant a
security interest in, any Permitted Receivables Financing Assets of any of the
Dutch Borrower or any of its Restricted SubsidiariesParties.


-59-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Recipient” means the Administrative Agent, any Lender, any L/C Issuer, and any
Swing Line Lender, or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, as applicable.
“Refinancing” has the meaning given to such term in the definition of the
Transaction.
“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, effecting the incurrence of such Specified Refinancing Debt in
accordance with Section 2.20.
“Refinancing Notes” means one or more series of senior unsecured notes, or
senior secured notes secured by the Collateral on a first lien “equal and
ratable” basis with the Liens securing the Obligations or senior secured notes
secured by the Collateral on a “junior” basis with the Liens securing the
Obligations, in each case issued by the Borrowers (on a joint and several basis)
in respect of a refinancing of outstanding Indebtedness of the Borrowers under
any one or more Term Loan Tranches with the consent of the Administrative Agent
(not to be unreasonably withheld, conditioned or delayed); provided that, (a) if
such Refinancing Notes shall be secured, (i) then such Refinancing Notes shall
only be secured by a security interest in the Collateral that secured the Term
Loan Tranche being refinanced, and (ii) then such Refinancing Notes shall be
issued subject to customary intercreditor arrangements that are reasonably
satisfactory to the Administrative Agent (it being understood that the form of
Intercreditor Agreement is satisfactory to the Administrative Agent); (b) no
Refinancing Notes shall (i) mature prior to the date that is 91 days after the
Latest Maturity Date with respect to Term Loans then in effect immediately after
giving effect to such refinancing or (ii) be subject to any amortization prior
to the final maturity thereof, or be subject to any mandatory redemption or
prepayment provisions or rights (except customary assets sale or change of
control provisions); (c) the covenants, events of default, guarantees,
collateral and other terms of such Refinancing Notes are customary for similar
debt securities in light of then-prevailing market conditions at the time of
issuance (it being understood that no Refinancing Notes shall include any
financial maintenance covenants (including indirectly by way of a cross-default
to this Agreement), but that customary cross-acceleration provisions may be
included and that any negative covenants with respect to indebtedness,
investments, liens or restricted payments shall be incurrence- based) and in any
event are not more restrictive, when taken as a whole, to the Dutch
BorrowerHoldings and the Restricted Subsidiaries than those set forth in this
Agreement (other than with respect to interest rate, prepayment premiums and
redemption provisions), except for covenants or other provisions applicable only
to periods after the Latest Maturity Date then in effect immediately after
giving effect to such refinancing (provided that a certificate of a Responsible
Officer of the Borrower Representative delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such
Refinancing Notes, together with a reasonably detailed description of the
material terms and conditions of such Refinancing Notes or drafts of the
documentation relating thereto, stating that the Dutch Borrower has determined
in good faith that such terms and conditions satisfy the requirement set forth
in this clause (c), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Dutch Borrower of its objection during such five Business Day period (including
a reasonable description of the basis upon which it objects)); (d) such
Refinancing Notes may not have guarantees or Liens that are more extensive than
those which applied to the Indebtedness being refinanced; and (e) the Net Cash
Proceeds of such Refinancing Notes shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Term
Loans under the applicable Term Loan Tranche being so refinanced.


-60-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.
“Register” has the meaning specified in Section 10.07(c).
“Regulation S-X” means Regulation S-X under the Securities Act.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, managers, officers, employees, agents,
attorneys-in-fact, trustees and advisors of such Person and of such Person’s
Affiliates.
“Relevant Transaction” has the meaning specified in Section 2.05(b)(ii).
“Reorganization Transaction” means those certain transactions undertaken for tax
planning and reorganization purposes of the Dutch Borrower and its Subsidiaries
as set forth in that certain step plan delivered to the Administrative Agent.
“Replaceable Lender” has the meaning specified in Section 3.08(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Repricing Event” means (a) with respect to the Term B-1 Loans, (i) any
prepayment or repayment of the Term B-1 Loans, in whole or in part, with the
proceeds of, or conversion of any portion of the Term B-1 Loans into, any new or
replacement tranche of term loans (in the same currency as such Term B-1 Loans)
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmark floors and original
issue discount, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such new or replacement loans) less than the
“effective yield” applicable to such portion of the Term B-1 Loans (as such
comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices) and
(ii) any amendment to the Facility with respect to the Term B-1 Loans which
reduces the “effective yield” applicable to the Term B-1 Loans, provided that a
Repricing Event shall not include any event described above that is not
consummated for the primary purpose of lowering the effective interest cost or
weighted average yield applicable to the Term Facility, including, without
limitation, in the context of a transaction involving a Change of Control or a
Transformative Event, (b) with respect to the Term B-2 Dollar Loans, (i) any
prepayment or repayment of the Term B-2 Dollar Loans, in whole or in part, with
the proceeds of, or conversion of any portion of the Term B-2 Dollar Loans into,
any new or replacement tranche of term loans bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of such new
or replacement loans) less than the “effective yield” applicable to such portion
of the Term B-2 Dollar Loans (as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) and (ii) any amendment to the Facility with
respect to the Term B-2 Dollar Loans which reduces the “effective yield”
applicable to the Term B-2 Dollar Loans, provided that a Repricing Event shall
not include any event described above that is not consummated for the primary
purpose of lowering the effective interest cost or


-61-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





weighted average yield applicable to the Term Facility, including, without
limitation, in the context of a transaction involving a Change of Control or a
Transformative Event and (c) with respect to the Term B-3 Dollar Loans, (i) any
prepayment or repayment of the Term B-3 Dollar Loans, in whole or in part, with
the proceeds of, or conversion of any portion of the Term B-3 Dollar Loans into,
any new or replacement tranche of term loans bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of such new
or replacement loans) less than the “effective yield” applicable to such portion
of the Term B-3 Dollar Loans (as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) and (ii) any amendment to the Facility with
respect to the Term B-3 Dollar Loans which reduces the “effective yield”
applicable to the Term B-3 Dollar Loans, provided that a Repricing Event shall
not include any event described above that is not consummated for the primary
purpose of lowering the effective interest cost or weighted average yield
applicable to the Term Facility, including, without limitation, in the context
of a transaction involving a Change of Control or a Transformative Event.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitments
of, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, (x) any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders and (y) any
Affiliated Lenders (other than Debt Fund Affiliates) shall be deemed to have
voted in the same proportion as Lenders that are not Affiliated Lenders vote on
such matter.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the Dollar Amount of the (a)
Total Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, representative,
director, manager, president, vice president, executive vice president, chief
financial officer, treasurer or assistant treasurer, secretary or assistant
secretary, an authorized signatory, an attorney-in-fact (to the extent empowered
by the board of directors/managers of Holdings or the Borrower Representative),
or other similar officer of a Loan Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.


-62-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).
“Restricted Subsidiary” means (i) prior to the Seventh Amendment Effective Date,
any Subsidiary of the Dutch Borrower that is not an Unrestricted Subsidiary and
(ii) on or after the Seventh Amendment Effective Date, any Subsidiary of
Holdings that is not an Unrestricted Subsidiary.
“Revolving Commitment Increase Lender” has the meaning specified in Section
2.14(e).
“Revolving Credit Borrowing” means a borrowing of any Tranche of the Revolving
Credit Facility consisting of simultaneous Revolving Credit Loans of the same
Type and currency and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Revolving Credit Lenders pursuant to Section
2.01(c).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Dollar Revolving Credit Commitment and Multicurrency Revolving Credit
Commitment. The Revolving Credit Commitments shall include all Revolving Credit
Commitment Increases and Specified Refinancing Revolving Credit Commitments. The
aggregate Revolving Credit Commitment of all Revolving Credit Lenders shall be
$400,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
“Revolving Credit Commitment Increase” has the meaning specified in Section
2.14(a).
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (and after the termination of all Revolving
Credit Commitments, any Lender that holds any Outstanding Amount in respect of
Revolving Credit Loans, Swing Line Loans and/or L/C Obligations).
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
“Revolving Tranche” means (a) the Dollar Tranche, (b) the Multicurrency Tranche
and (c) any Specified Refinancing Debt constituting revolving credit facility
commitments, in each case, including the extensions of credit made thereunder.
“Same Day Funds” means disbursements and payments in immediately available
funds.
“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the PATRIOT Act,
the Executive Order No. 13224 of


-63-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





September 23, 2001, entitled Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701
et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including but not
limited to 31 C.F.R., Subtitle B, Chapter V, as amended) or any other law or
executive order relating thereto administered by the U.S. Department of the
Treasury Office of Foreign Assets Control, and any similar law, regulation, or
executive order enacted in the United States after the date of this Agreement
and (ii) any sanctions or requirements imposed under similar laws or regulations
enacted by the European Union or the United Kingdom that apply to the Borrowers
or the Restricted Subsidiaries.
“S&P” means Standard & Poor’s Financial Services LLC, a wholly owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” shall mean the Second Amendment, dated as of the Second
Amendment Effective Date, to this Agreement by and among the Borrowers, U.S.
Holdings, Holdings, the Administrative Agent, the Collateral Agent and the
lenders party thereto.
“Second Amendment Effective Date” means February 3, 2014.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank, except
for any such Cash Management Agreement designated by the Borrower Representative
in writing to the Administrative Agent as an “unsecured cash management
agreement” as of the Closing Date or, if later, as of the time of entering into
such Cash Management Agreement.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank, except
for any such Swap Contract designated by the Borrower Representative in writing
to the Administrative Agent as an “unsecured hedge agreement” as of the Closing
Date or, if later, as of the time of entering into such Swap Contract.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks to the extent they are party to one or more
Secured Hedge Agreements, the Cash Management Banks to the extent they are party
to one or more Secured Cash Management Agreements and each co-agent or subagent
appointed by the Administrative Agent or the Collateral Agent from time to time
pursuant to Article IX.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means, collectively, the Security Agreement dated as of the
date hereof executed by the Loan Parties party thereto, substantially in the
form of Exhibit G, together with each other security agreement and security
agreement supplement executed and delivered pursuant to Section 6.12, 6.14 or
6.16.


-64-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Sellers” has the meaning ascribed to such term in the Purchase Agreement.
“Senior Secured Net Leverage Ratio” means, on any date of determination, with
respect to the Borrower Parties on a consolidated basis, the ratio of (a)
Consolidated Funded Senior Secured Indebtedness (less the unrestricted cash and
Cash Equivalents of the Borrower Parties as of such date) of the Borrower
Parties on such date to (b) Consolidated EBITDA of the Borrower Parties for the
four fiscal quarter period most recently then ended for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable.
“Senior Notes” means the unsecured senior notes of the Borrowers due 2021 in an
aggregate principal amount of $750,000,000 issued on the Closing Date pursuant
to the Senior Notes Indenture.
“Senior Notes Indenture” means the Indenture dated as of February 1, 2013,
relating to the Senior Notes, among Wilmington Trust, National Association, as
trustee, the Borrowers and the Guarantors party thereto, together with all
instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, to the extent not prohibited under the Loan Documents.
“Senior Secured Notes” means the secured senior notes of the Borrowers due 2021
in an aggregate principal amount of €250,000,000 issued on the Closing Date
pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Indenture” means the Indenture dated as of February 1,
2013, relating to the Senior Secured Notes, among Wilmington Trust, National
Association, as trustee and collateral agent, the Borrowers and the Guarantors
party thereto, together with all instruments and other agreements in connection
therewith, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, to the extent not prohibited under the Loan
Documents.
“Seventh Amendment” shall mean the Seventh Amendment, dated as of the Seventh
Amendment Effective Date, to this Agreement by and among, inter alios, the
Borrowers, U.S. Holdings, Axalta Coating Systems Ltd, as successor holdings,
Axalta Coating Systems Dutch Holding A B.V., as existing holdings, the
Administrative Agent, the Collateral Agent and the lenders party thereto.
“Seventh Amendment Effective Date” means October 31, 2018.
“Sixth Amendment” shall mean the Sixth Amendment, dated as of the Sixth
Amendment Effective Date, to this Agreement by and among, inter alios, the
Borrowers, U.S. Holdings, Holdings, the Administrative Agent, the Collateral
Agent and the lenders party thereto.
“Sixth Amendment Effective Date” means April 11, 2018.
“Sixth Amendment Lead Arrangers” means each of Barclays Bank PLC and Deutsche
Bank Securities Inc. in their respective capacities as Sixth Amendment Lead
Arrangers.
“SMBC” means Sumitomo Mitsui Banking Corporation acting through such of its
affiliates as it deems appropriate.


-65-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person and its Restricted Subsidiaries on
any date of determination, that on such date (a) the fair value of the assets of
such Person and its Restricted Subsidiaries, taken as a whole, is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and its Restricted Subsidiaries, (b) the present fair salable value of
the assets of such Person and its Restricted Subsidiaries is greater than or
equal to the total amount that will be required to pay the probable liabilities,
including contingent liabilities, of the Loan Parties as they become absolute
and matured, (c) the capital of such Person and its Restricted Subsidiaries is
not unreasonably small in relation to its business as contemplated on such date
of determination, (d) such Person hasand its Restricted Subsidiaries have not
and doesdo not intend to, and doesdo not believe that itthey will, incur debts
or other obligations, including current obligations, beyond its ability to pay
such debts and liabilities as they become due (whether at maturity or otherwise)
and (e) such Person and its Restricted Subsidiaries, taken as a whole, is
“solvent” within the meaning given to that term and similar terms under Laws
applicable to such Person relating to fraudulent transfers and conveyances,
transactions at an undervalue, unfair preferences or equivalent concepts. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability or, if a different methodology is prescribed by applicable
Laws, as prescribed by such Laws.
“SPC” has the meaning specified in Section 10.07(g).
“Specified Refinancing Debt” has the meaning specified in Section 2.20(a).
“Specified Refinancing Revolving Credit Commitment” has the meaning specified in
Section 2.20(a).
“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.
“Specified Refinancing Term Commitment” has the meaning specified in Section
2.20(a).
“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.
“Specified Representations” means the representations and warranties made solely
by the Borrowers and Holdings in Sections 5.01(a) and (b), 5.02(a), 5.04, 5.13,
5.17, 5.18 (subject to the last paragraph of Section 4.01) and 5.19 (in each
case, after giving effect to the Transaction).
“Specified Transaction” means any incurrence or repayment of Indebtedness
(excluding Indebtedness incurred for working capital purposes other than
pursuant to this Agreement) or Investment that results in a Person becoming a
Subsidiary, any designation of a Subsidiary as a Restricted Subsidiary or as an
Unrestricted Subsidiary, any Permitted Acquisition or any Disposition that
results in a Restricted Subsidiary ceasing to be a Subsidiary of the Dutch
BorrowerHoldings, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of the Dutch
BorrowerHoldings or any of the Restricted Subsidiaries, in each case whether by
merger, consolidation, amalgamation or otherwise or any material restructuring
of any Borrower Parties or implementation of any initiative not in the ordinary
course of business.
“Sponsor” means Carlyle Partners V, L.P., Carlyle Europe Partners III, L.P. or
each of their respective Control Investment Affiliates (but excluding any
operating portfolio companies of the foregoing).


-66-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Standard Securitization Undertakings” means reasonable and customary
representations, warranties, covenants and indemnities made or provided by the
Dutch BorrowerHoldings or any Restricted Subsidiary in connection with a
Permitted Receivables Financing.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute Eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Stock Certificates” has the meaning specified in Section 4.01.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other Equity Interests having ordinary voting power
for the election of directors, managers or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) the management of which
is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person and, in the case of this clause (b),
which is treated as a consolidated subsidiary for accounting purposes. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” before the Seventh Amendment Effective Date shall refer to a
Subsidiary or Subsidiaries of the Dutch Borrower and, after the Seventh
Amendment Effective Date, shall refer to a Subsidiary or Subsidiaries of
Holdings.
“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of(other
than the Borrowers) that are Guarantors; provided that notwithstanding anything
to the contrary in this Agreement, no Subsidiary shall be excluded as a
Subsidiary Guarantor if such Subsidiary enters into, or is required to enter
into, a guarantee in respect of (or is required to become a borrower or other
obligor under) any Refinancing Notes, any New Incremental Notes, the Senior
Notes, or to the extent incurred by a Loan Party (other than Holdings), any
Permitted Additional Debt, in each case, with an aggregate outstanding principal
amount in excess of $50,000,000.
“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors (as defined in the Credit Agreement as amended by the
Seventh Amendment) in favor of the Administrative Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F-2, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12 or 6.16.
“Supplemental Agent” has the meaning specified in Section 9.16(a).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar


-67-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means Barclays in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note of the Borrowers payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C‑3
hereto, evidencing the aggregate indebtedness of the Borrowers to the Swing Line
Lender resulting from the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Syndication Agent” means Citi.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


-68-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Commitment” means (a) the Initial Term B Commitments and (ii) any Term
Commitment Increase with respect to the Term B Tranche.
“Term B Facility” means the facility in respect of the Term B Tranche.
“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has an Initial Term B Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Term B Loans and/or Term B
Commitments at such time.
“Term B Loan” means an advance made by a Term B Lender under the Term B
Facility.
“Term B Note” means a promissory note of the Borrowers payable to any Term B
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the indebtedness of the Borrowers to such Term B Lender
resulting from the Term B Loans under the Term B Tranche.
“Term B Tranche” means the Term B Facility and any Specified Refinancing Debt
thereof.
“Term B-1 Dollar Commitment” has the meaning specified in the Fourth Amendment.
“Term B-1 Dollar Facility” means the facility in respect of the Term B-1 Dollar
Tranche.
“Term B-1 Dollar Lender” has the meaning specified in the Fourth Amendment.
“Term B-1 Dollar Loan” has the meaning specified in the Fourth Amendment.
“Term B-1 Dollar Tranche” means the Term B-1 Dollar Facility and any Specified
Refinancing Debt thereof.
“Term B-1 Euro Commitment” has the meaning specified in the Fourth Amendment.
“Term B-1 Euro Facility” means the facility in respect of the Term B-1 Euro
Tranche.
“Term B-1 Euro Lender” has the meaning specified in the Fourth Amendment.
“Term B-1 Euro Loan” has the meaning specified in the Fourth Amendment.
“Term B-1 Euro Tranche” means the Term B-1 Euro Facility and any Specified
Refinancing Debt thereof.
“Term B-1 Loans” has the meaning specified in the Fourth Amendment.
“Term B-1 Loan Maturity Date” means the earliest of (i) February 1, 2023, and
(ii) the date that the Term B-1 Loans are declared due and payable pursuant to
Section 8.02.
“Term B-2 Dollar Commitment” means as to each Term B-2 Dollar Lender, such Term
B-2 Dollar Lender’s Delayed Draw Term B-2 Dollar Commitment and/or Fifth
Amendment Effective Date Term B-2 Dollar Commitment.


-69-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





“Term B-2 Dollar Facility” means the facility in respect of the Term B-2 Dollar
Tranche.
“Term B-2 Dollar Lender” has the meaning specified in the Fifth Amendment.
“Term B-2 Dollar Loans” has the meaning specified in the Fifth Amendment.
“Term B-2 Dollar Loan Maturity Date” means the earliest of (i) June 1, 2024, and
(ii) the date that the Term B-2 Dollar Loans are declared due and payable
pursuant to Section 8.02.
“Term B-2 Dollar Tranche” means the Term B-2 Dollar Facility and any Specified
Refinancing Debt thereof.
“Term B-3 Dollar Commitment” has the meaning specified in the Sixth Amendment.
“Term B-3 Dollar Facility” means the facility in respect of the Term B-3 Dollar
Tranche.
“Term B-3 Dollar Lender” has the meaning specified in the Sixth Amendment.
“Term B-3 Dollar Loan” has the meaning specified in the Sixth Amendment.
“Term B-3 Dollar Loan Maturity Date” means the earliest of (i) June 1, 2024, and
(ii) the date that the Term B-3 Dollar Loans are declared due and payable
pursuant to Section 8.02.
“Term B-3 Dollar Tranche” means the Term B-3 Dollar Facility and any Specified
Refinancing Debt thereof.
“Term Borrowing” means a borrowing of the same Type of Term Loan of a single
Tranche from all the Lenders having Term Commitments of the respective Tranche
on a given date (or resulting from a conversion or conversions on such date)
having in the case of Eurocurrency Rate Loans, the same Interest Period.
“Term Commitment” means, as to each Term Lender, (i) the Initial Term
Commitments, (ii) the Term B-1 Euro Commitment, (iii) the Term B-1 Dollar
Commitment, (iv) the Term B-2 Dollar Commitment, (v) the Term B-3 Dollar
Commitment, (vi) a Term Commitment Increase, (vii) a New Term Commitment or
(viii) a Specified Refinancing Term Commitment. The amount of each Lender’s
Initial Term Commitment is as set forth in the definition thereof and the amount
of each Lender’s other Term Commitments shall be as set forth in the Assignment
and Assumption, or in the amendment or agreement (including any consent
agreement) relating to the respective Term Commitment which such Lender shall
have assumed or made its Term Commitment, as the case may be, as such amounts
may be adjusted from time to time in accordance with this Agreement.
“Term Commitment Increase” has the meaning specified in Section 2.14(a).
“Term Facility” means (a) the Term B Facility, (b) the Euro Term Facility, (c)
Term B-1 Dollar Facility, (d) the Term B-1 Euro Facility, (e) the Term B-2
Dollar Facility, (f) the Term B-3 Dollar Facility and (g) any other facility in
respect of any Term Loan Tranche, as the context may require.
“Term Lender” means (a) at any time on or prior to the Sixth Amendment Effective
Date, any Lender that holds Term B-1 Loans, Term B-2 Dollar Loans and/or has a
Term B-2 Dollar Commitment at such time and (b) at any time after the Sixth
Amendment Effective Date, any Lender that holds Term B-1


-70-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Loans, Term B-2 Dollar Loans and/or Term B-3 Dollar Loans at such time and/or
has a Term B-3 Dollar Commitment at such time.
“Term Loan” means an advance made by any Term Lender under any Term Facility.
“Term Loan Tranche” means the respective facility and commitments utilized in
making Term Loans hereunder, including (i) the Term B Facility, (ii) the Euro
Term Facility, (iii) the Term B-1 Dollar Facility, (iv) the Term B-1 Euro
Facility, (v) the Term B-2 Dollar Facility, (vi) the Term B-3 Dollar Facility
and (vii) Additional Tranches that may be added after the Closing Date, i.e.,
New Term Loans, Specified Refinancing Term Loans, New Term Commitments and
Specified Refinancing Term Commitments.
“Third Amendment” shall mean the Third Amendment, dated as of the Third
Amendment Effective Date, to this Agreement by and among the Borrowers, U.S.
Holdings, Holdings, the Administrative Agent, the Collateral Agent and the
lenders party thereto.
“Third Amendment Effective Date” means August 1, 2016.
“Total Net Leverage Ratio” means, on any date of determination, with respect to
the Borrower Parties on a consolidated basis, the ratio of (a) Consolidated
Funded Indebtedness (less the unrestricted cash and Cash Equivalents of the
Borrower Parties as of such date) of the Borrower Parties on such date to (b)
Consolidated EBITDA of the Borrower Parties for the four fiscal quarter period
most recently then ended for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), as applicable.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Tranche” means any Term Loan Tranche or any Revolving Tranche.
“Transaction” means the acquisition of the Company by the Buyer (through one or
more of its wholly owned Subsidiaries) pursuant to the Purchase Agreement,
together with each of the following transactions consummated or to be
consummated in connection therewith:
(a)    (x) cash or rollover equity investments in Holdings (the “Equity
Contribution”) in an aggregate amount not less than 25% of the total pro forma
consolidated debt and equity capitalization of the Dutch Borrower and its
Subsidiaries on the Closing Date after giving effect to the Transaction
(excluding any Letters of Credit issued on the Closing Date and amounts funded
hereunder or under the Senior Notes or Senior Secured Notes to fund upfront fees
or original issue discount) from the Sponsor, certain of their Affiliates and
members of management of the Company, all of which investments shall be in the
form of (i) common equity or (ii) convertible preferred equity certificates on
terms and conditions reasonably acceptable to the Arrangers; provided that not
less than 50.1% of the total Equity Contribution shall be contributed by the
Sponsor; and (y) the contribution by Holdings to the Dutch Borrower of the
proceeds from the Equity Contribution shall be in the form of common equity;
(b)    the Acquisition and, if applicable, the other transactions described in
the Purchase Agreement or related thereto;


-71-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(c)    the Borrowers obtaining the Facilities;
(d)    (i) the Borrowers issuing and selling the Senior Notes in a Rule 144A or
other exemption from registration under the Securities Act on or prior to the
Closing Date, yielding at least $750,000,000 in gross proceeds and (ii) the
Borrowers issuing and selling the Senior Secured Notes in a Rule 144A or other
exemption from registration under the Securities Act on or prior to the Closing
Date, yielding at least €250,000,000 in gross proceeds;
(e)    the refinancing or repayment of all existing third party Indebtedness for
borrowed money of the Company and its Subsidiaries, other than (i) ordinary
course capital leases, purchase money indebtedness, equipment financings and
related guarantees, hedging obligations and related guarantees and other
ordinary short term capital facilities, (ii) Indebtedness described on Schedule
7.03, including certain Indebtedness that the Arrangers and Borrower
Representative agree may remain outstanding on the Closing Date (the
“Refinancing”; and any such Indebtedness so excluded therefrom, the “Permitted
Surviving Debt”); and
(f)    the payment of all fees, costs and expenses incurred in connection with
the transactions described in the foregoing provisions of this definition (the
“Transaction Costs”).
“Transaction Agreement Date” has the meaning specified in Section 1.02(i).
“Transaction Costs” has the meaning given to such term in the definition of the
“Transaction.”
“Transformative Event” means any merger, acquisition, investment, dissolution,
liquidation, consolidation or disposition that is either (a) not permitted by
the terms of the Loan Documents immediately prior to the consummation of such
transaction or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such transaction, would not provide the Dutch
BorrowerHoldings and itsthe Restricted Subsidiaries with adequate flexibility
under the Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as reasonably determined by the
Borrowers acting in good faith.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UBS” means, collectively, UBS Loan Finance LLC and UBS Securities LLC.
“UCC Filing Collateral” has the meaning specified in Section 4.01.
“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation).
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrowers or made available to the Administrative Agent by any such
Lender, (b) with respect to the Swing Line Lender, the aggregate amount, if any,
of outstanding Swing Line Loans in respect of which any Revolving


-72-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Credit Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to Section 2.04(c) and (c) with respect to any L/C Issuer, the
aggregate amount, if any, of amounts drawn under Letters of Credit in respect of
which a Revolving Credit Lender shall have failed to make Revolving Credit Loans
or L/C Advances to reimburse such L/C Issuer pursuant to Section 2.03(c).
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a) of ERISA over the current value of such Plan’s assets,
determined in accordance with assumptions used for funding the Plan pursuant to
Section 412 of the Code for the applicable plan year.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).
“Unrestricted Subsidiary” means (a) any Subsidiary of the BorrowersHoldings
(other than a Borrower or any other entity that, directly or indirectly, owns
100% of the Equity Interests of any Borrower) designated by the Borrower
Representative as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower Representative shall only be
permitted to so designate an Unrestricted Subsidiary after the Closing Date and
so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) no such Subsidiary or any of its Subsidiaries owns any
Equity Interests, or owns or holds any Lien on any property of, any Borrower or
any other Restricted Subsidiary of the Dutch Borrower that is not a Subsidiary
of the Subsidiary to be so designated, (iii) such Unrestricted Subsidiary shall
be capitalized (to the extent capitalized by a Borrower or any Restricted
Subsidiary) through Investments as permitted by, and in compliance with, Section
7.02 and valued at its fair market value (as determined by the Borrower
Representative in good faith) at the time of such designation, (iv) without
duplication of clause (iii), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
pursuant to Section 7.02 and valued at their fair market value (as determined by
the Borrower Representative in good faith) at the time of such designation, (v)
such Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under any Refinancing
Notes, any New Incremental Notes, the Senior Notes Indenture and all Permitted
Refinancings in respect thereof, and any Permitted Additional Debt in each case
with an aggregate outstanding principal amount in excess of $100,000,000 and
(vi) the Borrower Representative shall have delivered to the Administrative
Agent a certificate executed by a Responsible Officer of Holdings, certifying
compliance with the requirements of preceding clauses (i) through (v) and (b)
any Subsidiary of an Unrestricted Subsidiary. The Borrower Representative may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided that (A) no
Event of Default has occurred and is continuing or would result therefrom, (B)
any Indebtedness of the applicable Subsidiary and any Liens encumbering its
property existing as of the time of such Subsidiary Redesignation shall be
deemed newly incurred or established, as applicable, at such time and (C) the
Borrower Representative shall have delivered to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower Representative,
certifying compliance with the requirements of the preceding clause (A)
provided, further, that no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary. Notwithstanding


-73-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





anything to the contrary contained herein, none of the Borrowers, Holdings or
any other entity that, directly or indirectly, owns the Equity Interests of any
Borrower may be designated as Unrestricted Subsidiaries.
“Unsecured Financing” means, collectively, the Senior Notes and any Permitted
Additional Debt, in each case, that is unsecured and not expressly subordinated
in right of payment to the Obligations, together with any Permitted Refinancings
thereof.
“Unsecured Financing Documentation” means the Senior Notes, the Senior Notes
Indenture, and any documentation governing any other Unsecured Financing.
“U.S. Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“U.S. Holdings” has the meaning specified in the introductory paragraph to this
Agreement.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).
“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112) and (b) any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or imposed elsewhere.
“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors (or equivalent governing body) of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(%3)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(%3)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.


-74-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.
(%3)    The term “including” is by way of example and not limitation.
(%3)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(%3)    Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.
(%3)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(%3)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(%3)    In measuring compliance with this Agreement with respect to any (x)
Investment or acquisition, in each case, for which any Borrower or any
Subsidiary thereofParty may not terminate its obligations under the
documentation therefor due to a lack of financing for such Investment or
acquisition (whether by merger, consolidation or other business combination or
the acquisition of capital stock or otherwise) as applicable and (y) repayment,
repurchase or refinancing of Indebtedness with respect to which an irrevocable
notice of repayment (or similar irrevocable notice) has been delivered, in each
case for purposes of determining:
(i)whether any Indebtedness (including assumed Indebtedness) that is being
incurred in     connection with such Investment, acquisition or repayment,
repurchase or refinancing of     Indebtedness is permitted to be incurred in
compliance with Section 7.03;
(ii)whether any Lien being incurred in connection with such Investment,
acquisition or re    payment, repurchase or refinancing of Indebtedness or to
secure any such Indebtedness is     permitted to be incurred in accordance with
Section 7.01;
(iii)whether any other transaction undertaken or proposed to be undertaken in
connection     with such Investment, acquisition or repayment, repurchase or
refinancing of Indebted    ness complies with the covenants or agreements
contained in this Agreement; and
(iv)
any calculation of the ratios or baskets, including First Lien Net Leverage
Ratio, Total     Net Leverage Ratio, Senior Secured Net Leverage Ratio,



-75-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Consolidated Net Income, Con    solidatedConsolidated EBITDA and/or Pro Forma
Basis, Pro Forma Compliance, and Pro Forma Ef    fectEffect, and baskets
determined by reference to Consolidated EBITDA or Consolidated To    talTotal
Assets and, whether a Default or Event of Default exists in connection with the
fore    goingforegoing,
at the option of the Borrower Representative, the date that the definitive
agreement for such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness is entered into (the “Transaction Agreement Date”)
may be used as the applicable date of determination, as the case may be, in each
case with such pro forma adjustments as are appropriate and consistent with the
pro forma adjustment provisions set forth in the definition of “Pro Forma
Basis”, “Pro Forma Compliance”, “Pro Forma Effect” or “Consolidated EBITDA.” For
the avoidance of doubt, if the Borrower Representative elects to use the
Transaction Agreement Date as the applicable date of determination in accordance
with the foregoing, (a) any fluctuation or change in the First Lien Net Leverage
Ratio, Total Net Leverage Ratio, Senior Secured Net Leverage Ratio, Consolidated
Net Income, Consolidated EBITDA, Consolidated Total Assets and/or Pro Forma
Basis, Pro Forma Compliance, or Pro Forma Effect of the Dutch Borrower from the
Transaction Agreement Date to the consummation of such Investment, acquisition
or repayment, repurchase or refinancing of Indebtedness, will not be taken into
account for purposes of determining whether any Indebtedness or Lien that is
being incurred in connection with such Investment, acquisition or repayment,
repurchase or refinancing of Indebtedness, or in connection with compliance by
the Dutch BorrowerHoldings or any of the Restricted Subsidiaries with any other
provision of the Loan Documents or any other transaction undertaken in
connection with such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness, is permitted to be incurred and (b) until such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness
is consummated or such definitive agreements are terminated, such Investment,
acquisition or repayment, repurchase or refinancing of Indebtedness and all
transactions proposed to be undertaken in connection therewith (including the
incurrence of Indebtedness and Liens) will be given pro forma effect when
determining compliance of other transactions (including the incurrence of
Indebtedness and Liens unrelated to such Investment, acquisition or repayment,
repurchase or refinancing of Indebtedness) that are consummated after the
Transaction Agreement Date and on or prior to the consummation of such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness
and any such transactions (including any incurrence of Indebtedness and the use
of proceeds thereof) will be deemed to have occurred on the date the definitive
agreements are entered and outstanding thereafter for purposes of calculating
any baskets or ratios under the Loan Documents after the date of such agreement
and before the consummation of such Investment, acquisition or repayment,
repurchase or refinancing of Indebtedness; provided that the calculation of
Consolidated Net Income (and any defined term a component of which is


-76-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Consolidated Net Income) shall not include the Consolidated Net Income of the
Person or assets to be acquired in the relevant Investment or acquisition for
usages other than in connection with the applicable transaction pertaining to
such Investment or acquisition until such time as such Investment or acquisition
is actually consummated.
Section 1.03    Netherlands Terms. In this Agreement, where it relates to the
Dutch Borrower and Holdingsany other entity organized under the laws of the
Netherlands, a reference to:
(%3)    unless a contrary indication appears, a “director” means a managing
director (bestuurder) and “board of directors” means its managing board
(bestuur).
(%3)    “Organization Documents” includes its deed of incorporation (akte van
oprichting), its articles of association (statuten) as most recently amended and
a recent extract from the Trade Register of the Netherlands (handelsregister)
relating to such entity;
(%3)    “Lien” includes any mortgage (hypotheek), pledge (pandrecht), retention
of title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame) and,
in general, any right in rem (beperkt recht) created for the purpose of granting
security (goederenrechtelijke zekerheid);
(%3)    a “winding-up,” “administration” or “dissolution” includes the Borrower
being declared bankrupt (failliet verklaard) or dissolved (ontbonden);
(%3)    a “composition” includes surceance van betaling;
(%3)    any “action commenced” in connection with voluntary bankruptcy includes
a Netherlands Borrower having filed a notice under Section 36 of the Dutch 1990
Tax Collection Act (Invorderingswet 1990) (whether or not pursuant to Section 60
of the Act on the Financing of Social Insurances (Wet financiering sociale
zekerheden));
(%3)    a “receiver” includes a curator;
(%3)    an “administrator” includes a bewindvoerder; and
(%3)    an “attachment” includes a beslag and a “warrant of attachment” includes
a verlof tot het leggen van beslag.
Section 1.04    Accounting Term.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, as in effect from
time to time.
(b)    If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent and the Borrower
Representative shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (subject to the approval of
the Required Lenders not to be unreasonably withheld,


-77-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





conditioned or delayed) (provided that any change affecting the computation of
the ratio set forth in Section 7.11 shall be subject solely to the approval of
the Required Revolving Lenders (not to be unreasonably withheld, conditioned or
delayed) and the Borrowers); provided that, until so amended, (i) (A) such
ratio, basket, requirement or other provision shall continue to be computed or
interpreted in accordance with GAAP or the application thereof prior to such
change therein and (B) the Borrower Representative shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) the Borrower Representative may elect to fix GAAP (for purposes of such
ratio, basket, requirement or other provision) as of another later date notified
in writing to the Administrative Agent from time to time.
(c)    Notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Loan Document shall be calculated, in each case, without
giving effect to any election under FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.
Section 1.05    Rounding. Any financial ratios required to be maintained by the
Dutch Borrower, or satisfied in order for a specific action to be permitted,
under this Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
Section 1.06    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.07    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight savings or
standard, as applicable).
Section 1.08    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.
Section 1.09    Currency Equivalents Generally.
(a)    Any amount specified in this Agreement (other than in Articles II, IX and
X or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the Alternative
Currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower Representative, or, in the absence
of such agreement, such rate shall instead be the arithmetic average of the spot
rates of


-78-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
Dollar Amount shall be made in accordance with Section 2.21; provided that if
any basket is exceeded solely as a result of fluctuations in applicable currency
exchange rates after the last time such basket was utilized, such basket will
not be deemed to have been exceeded solely as a result of such fluctuations in
currency exchange rates.
(b)    For purposes of determining the First Lien Net Leverage Ratio, the Senior
Secured Net Leverage Ratio and the Total Net Leverage Ratio, amounts denominated
in a currency other than Dollars will be converted to Dollars for the purposes
of (A) testing the financial covenant under Section 7.11, at the Exchange Rate
as of the last day of the fiscal quarter for which such measurement is being
made, and (B) calculating any Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio and the First Lien Net Leverage Ratio (other than for the
purposes of determining compliance with Section 7.11), at the Exchange Rate as
of the date of calculation, and will, in the case of Indebtedness, reflect the
currency translation effects, determined in accordance with GAAP, of Swap
Contracts permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.
Section 1.10    Change in Currency.
(a)    Each obligation of any Loan Party to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.11    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time after giving effect to any
expiration periods applicable thereto; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.


-79-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 1.12    Pro Forma Calculations. Notwithstanding anything to the contrary
(subject to Section 1.02(i)) herein, the First Lien Net Leverage Ratio, the
Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated (including for purposes of Sections 2.14 and 2.17) on a Pro Forma
Basis with respect to each Specified Transaction occurring during the applicable
four quarter period to which such calculation relates, and/or subsequent to the
end of such four-quarter period but not later than the date of such calculation;
provided that notwithstanding the foregoing, when calculating the First Lien Net
Leverage Ratio for purposes of (i) determining the applicable percentage of
Excess Cash Flow for purposes of Section 2.05(b), (ii) the Applicable Rate,
(iii) the Applicable Commitment Fee and (iv) determining actual compliance (and
not Pro Forma Compliance or compliance on a Pro Forma Basis) with the financial
covenant set forth in Section 7.11, any Specified Transaction and any related
adjustment contemplated in the definition of Pro Forma Basis (and corresponding
provisions of the definition of Consolidated EBITDA) that occurred subsequent to
the end of the applicable four quarter period shall not be given Pro Forma
Effect. For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with the financial covenant set
forth in Section 7.11, (x) in the case of any such compliance required after
delivery of financial statements for the fiscal quarter ending September 30,
2013, such Pro Forma Compliance shall be determined by reference to the maximum
First Lien Net Leverage Ratio permitted for the fiscal quarter most recently
then ended for which financial statements have been delivered (or were required
to have been delivered) in accordance with Section 6.01, or (y) in the case of
any such compliance required prior to the delivery referred to in clause (x)
above, such Pro Forma Compliance shall be determined by reference to the maximum
First Lien Net Leverage Ratio permitted for the fiscal quarter ending September
30, 2013. With respect to any provision of this Agreement (other than the
provisions of Section 6.02(a) or Section 7.11) that requires compliance or Pro
Forma Compliance with the financial covenant set forth in Section 7.11, such
compliance or Pro Forma Compliance shall be required regardless of whether the
Dutch Borrower is otherwise required to comply with such covenant under the
terms of Section 7.11 at such time.
Section 1.13    Calculation of Baskets. If any of the baskets set forth in
Article VII of this Agreement are exceeded solely as a result of fluctuations to
Consolidated Total Assets for the most recently completed fiscal quarter after
the last time such baskets were calculated for any purpose under Article VII,
such baskets will not be deemed to have been exceeded solely as a result of such
fluctuations.
Section 1.14    Guaranty and Security Principles. The Collateral Documents and
each other guaranty and security document delivered or to be delivered under
this Agreement and any obligation to enter into such document or obligation by
any Foreign Subsidiary shall be subject in all respects to the Guaranty and
Security Principles set forth in Schedule 1.12; provided, that no Subsidiary
shall be required to deliver any security documents governed by the laws of
France, Brazil, Mexico, Sweden, or Switzerland unless reasonably requested by
the Administrative Agent if Holdings or any other entity that (x) directly or
indirectly, owns 100% of the Equity Interests of the Dutch Borrower or (y)
directly owns the Equity Interests of the U.S. Borrower, in each case, is
organized in such jurisdiction.
Section 1.15    Borrower Representative. Each Borrower hereby designates the
U.S. Borrower as its Borrower Representative. The Borrower Representative will
be acting as agent on each of the Borrowers behalf for the purposes of issuing
notices of Borrowing and notices of conversion/continuation of any Loans
pursuant to Section 2.02 or similar notices, giving instructions with respect to
the disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants and certifications)
on behalf of any Borrower or the Borrowers under the Loan Documents. The
Borrower Representative hereby accepts such appointment. Each Borrower agrees
that each notice, election, representation and


-80-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





warranty, covenant, agreement and undertaking made on its behalf by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
Section 1.16    Foreign Guarantor Provisions. This Agreement and all of the
other Loan Documents shall be subject in all respects to the Foreign Guarantor
Provisions set forth in Schedule 1.16 (as may be supplemented pursuant to
Section 10.01 or as otherwise agreed to by the Administrative Agent); provided,
that, the foregoing shall not be construed to (x) limit or impair any obligation
of a Guarantor to pledge the Equity Interests of the Borrowers or (y) limit the
guaranty to be provided or exclude as a guarantor any Person that directly holds
Equity Interests of the Borrower, in each case, unless reasonably agreed by the
Administrative Agent.
Section 1.17    Australian Code of Banking Practice. The parties hereto agree
that the Australian Code of Banking Practice does not apply to the Loan
Documents.
ARTICLE II.
The Commitments and Credit Extensions
Section 2.01    The Loans.
(a)    The Initial Term B Borrowing. Subject to the terms and conditions set
forth herein, each Term B Lender with an Initial Term B Commitment severally
agrees to make a single loan denominated in Dollars (the “Initial Term B Loans”)
to the Borrowers (on a joint and several basis) on the Closing Date in an amount
not to exceed such Term B Lender’s Initial Term B Commitment. The Initial Term B
Borrowing shall consist of Initial Term B Loans made simultaneously by the Term
B Lenders in accordance with their respective Term Commitments. Amounts borrowed
under this Section 2.01(a) and subsequently repaid or prepaid may not be
reborrowed. Initial Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans as further provided herein.
(b)    The Initial Euro Term Borrowing. Subject to the terms and conditions set
forth herein, each Euro Term Lender with an Initial Euro Term Commitment
severally agrees to make a single loan denominated in Euros (the “Initial Euro
Term Loans”) to the Borrowers (on a joint and several basis) on the Closing Date
in an amount not to exceed such Euro Term Lender’s Initial Euro Term Commitment.
The Initial Euro Term Borrowing shall consist of Initial Euro Term Loans made
simultaneously by the Euro Term Lenders in accordance with their respective Euro
Term Commitments. Amounts borrowed under this Section 2.01(b) and subsequently
repaid or prepaid may not be reborrowed. Initial Euro Term Loans may be
Eurocurrency Rate Loans as further provided herein.
(c)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Dollar Revolving Credit Lender severally agrees to make loans
denominated in Dollars (each such loan, a “Dollar Revolving Credit Loan”) to the
Borrowers (on a joint and several basis) from time to time on and after the
Closing Date, on any Business Day until and excluding the Business Day preceding
the Maturity Date for the Revolving Credit Facility, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Dollar Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing under the Dollar Tranche, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility and (ii) the
aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Dollar Revolving Credit
Commitment.


-81-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Within the limits of each Lender’s Dollar Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(c)(i), prepay under Section 2.05, and reborrow under this
Section 2.01(c)(i). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. To the extent that any
portion of the Dollar Tranche has been refinanced with one or more new revolving
credit facilities constituting Specified Refinancing Debt, each Revolving Credit
Borrowing under the Dollar Tranche (including any deemed Revolving Credit
Borrowings made pursuant to Sections 2.03 and 2.04) shall be allocated pro rata
among the Facilities constituting the Dollar Tranche.
(d)    Subject to the terms and conditions set forth herein, each Multicurrency
Revolving Credit Lender severally agrees to make loans denominated in Dollars or
in one or more Alternative Currencies (each such loan, a “Multicurrency
Revolving Credit Loan” and, collectively with the Dollar Revolving Credit Loans,
the “Revolving Credit Loans”) to the Borrowers (on a joint and several basis)
from time to time on and after the Closing Date, on any Business Day until and
excluding the Business Day preceding the Maturity Date for the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Multicurrency Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing under the
Multicurrency Tranche, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility and (ii) the aggregate Outstanding Amount
of the Multicurrency Revolving Credit Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Multicurrency Revolving Credit Commitment. Within the
limits of each Lender’s Multicurrency Revolving Credit Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(d)(ii), prepay under Section 2.05, and reborrow under this Section
2.01(d)(ii). Multicurrency Revolving Credit Loans may be Base Rate Loans (if
denominated in Dollars) or Eurocurrency Rate Loans, as further provided herein.
To the extent that any portion of the Multicurrency Tranche has been refinanced
with one or more new revolving credit facilities constituting Specified
Refinancing Debt, each Revolving Credit Borrowing under the Multicurrency
Tranche (including any deemed Revolving Credit Borrowings made pursuant to
Sections 2.03 and 2.04) shall be allocated pro rata among the Facilities
constituting the Multicurrency Tranche.
(e)    After the Closing Date, subject to and upon the terms and conditions set
forth herein, each Lender with a Term Commitment (other than an Initial Term
Commitment) with respect to any Tranche of Term Loans (other than Initial Term
Loans) severally agrees to make a Term Loan under such Tranche to the Borrowers
(on a joint and several basis) in an amount not to exceed such Term Lender’s
Term Commitment under such Tranche on the date of incurrence thereof, which Term
Loans under such Tranche shall be incurred pursuant to a single drawing on the
date set forth for such incurrence. Such Term Loans may be Base Rate Loans if
denominated in Dollars or Eurocurrency Rate Loans as further provided herein.
Once repaid, Term Loans incurred hereunder may not be reborrowed.
(f)    On the Second Amendment Effective Date, each 2014 Specified Refinancing
Term B Lender with a 2014 Specified Refinancing Term B Loan Commitment severally
agrees to make to the Borrowers a 2014 Specified Refinancing Term B Loan
denominated in Dollars in a principal amount equal to such 2014 Specified
Refinancing Term B Lender’s 2014 Specified Refinancing Term B Loan Commitment in
accordance with the terms and conditions of the Second Amendment, which may, in
the case of an Existing Lender (as defined in the Second Amendment) be
accomplished through the conversion of its Refinanced Term Loans pursuant to the
terms of the Second Amendment. Amounts borrowed under this Section 2.01(f) and
subsequently repaid or prepaid may not be reborrowed. 2014


-82-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Specified Refinancing Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans as further provided herein.”
(g)    On the Second Amendment Effective Date, each 2014 Specified Refinancing
Euro Term Lender with a 2014 Specified Refinancing Euro Term Loan Commitment
severally agrees to make to the Borrowers a 2014 Specified Refinancing Euro Term
Loan denominated in Euros in a principal amount equal to such 2014 Specified
Refinancing Euro Term Lender’s 2014 Specified Refinancing Euro Term Loan
Commitment in accordance with the terms and conditions of the Second Amendment,
which may, in the case of an Existing Lender (as defined in the Second
Amendment) be accomplished through the conversion of its Refinanced Term Loans
pursuant to the terms of the Second Amendment. Amounts borrowed under this
Section 2.01(g) and subsequently repaid or prepaid may not be reborrowed. 2014
Specified Refinancing Euro Term Loans shall be Eurocurrency Rate Loans as
further provided herein.
(h)    On the Fourth Amendment Effective Date, each Term B-1 Dollar Lender with
a Term B-1 Dollar Commitment severally agrees to make to the Borrowers a Term
B-1 Dollar Loan in a principal amount equal to such Term B-1 Dollar Lender’s
Term B-1 Dollar Commitment in accordance with the terms and conditions of the
Fourth Amendment. Amounts borrowed under this Section 2.01(g) and subsequently
repaid or prepaid may not be reborrowed. Term B-1 Dollar Loans may be Base Rate
Loans or Eurocurrency Rate Loans as further provided herein.
(i)    On the Fourth Amendment Effective Date, each Term B-1 Euro Lender with a
Term B-1 Euro Commitment severally agrees to make to the Borrowers a Term B-1
Euro Loan in a principal amount equal to such Term B-1 Euro Lender’s Term B-1
Euro Commitment in accordance with the terms and conditions of the Fourth
Amendment. Amounts borrowed under this Section 2.01(h) and subsequently repaid
or prepaid may not be reborrowed. Term B-1 Euro Loans shall be Eurocurrency Rate
Loans as further provided herein.
(j)    The Term B-2 Dollar Lender agrees to make (i) on the Fifth Amendment
Effective Date, to the Borrowers a Term B-2 Dollar Loan in a principal amount
equal to such Term B-2 Dollar Lender’s Fifth Amendment Effective Date Term B-2
Dollar Commitment in accordance with the terms and conditions of the Fifth
Amendment and (ii) in the event the Delayed Draw Conditions are satisfied, on
the Delayed Draw Funding Date, to the Borrowers a Term B-2 Dollar Loan in a
principal amount equal to such Term B-2 Dollar Lender’s Delayed Draw Term B-2
Dollar Commitment in accordance with the terms and conditions of the Fifth
Amendment. Amounts borrowed under this Section 2.01(j) and subsequently repaid
or prepaid may not be reborrowed. Term B-2 Dollar Loans may be Base Rate Loans
or Eurocurrency Rate Loans as further provided herein.
(k)    On the Sixth Amendment Effective Date, each Term B-3 Dollar Lender with a
Term B-3 Dollar Commitment severally agrees to make to the Borrowers a Term B-3
Dollar Loan in a principal amount equal to such Term B-3 Dollar Lender’s Term
B-3 Dollar Commitment in accordance with the terms and conditions of the Sixth
Amendment. Amounts borrowed under this Section 2.01(k) and subsequently repaid
or prepaid may not be reborrowed. Term B-3 Dollar Loans may be Base Rate Loans
or Eurocurrency Rate Loans as further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans, Specified Refinancing Revolving Loans or Revolving Credit Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon irrevocable notice by the Borrower Representative (on behalf of the
Borrowers) to the Administrative Agent; provided that Euro


-83-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Term Loans may not be converted into Base Rate Loans. Each such notice must be
in writing and must be received by the Administrative Agent not later than 11:00
a.m. (New York City time in the case of Loans denominated in Dollars, or London
time in the case of any Borrowing denominated in an Alternative Currency) (i)
three Business Days prior to the requested date of any Borrowing of, conversion
of Base Rate Loans to, or continuation of, Eurocurrency Rate Loans denominated
in Dollars, (ii) (x) four Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Yen or
Australian Dollars and (y) three Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans denominated in any
other Alternative Currency, (iii) three Business Days prior to the requested
date of any conversion of Eurocurrency Rate Loans to Base Rate Loans denominated
in Dollars and (iv) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans denominated in Dollars; provided, however, that if
the Borrowers wish to request Eurocurrency Rate Loans in an Alternative Currency
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of Interest Period, the applicable notice from the
Borrower Representative (on behalf of the Borrowers) must be received by the
Administrative Agent not later than 11:00 a.m. (New York City time) five
Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 10:00 a.m. (New York City
time) three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrowers
whether or not the requested Interest Period has been consented to by all the
Appropriate Lenders. Each notice by the Borrower Representative pursuant to this
Section 2.02(a) shall be delivered to the Administrative Agent in the form of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Representative (on behalf of the Borrowers).
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal Dollar Amount of $5,000,000 or a whole multiple of a
Dollar Amount of $1,000,000 in excess thereof. Except as provided in Sections
2.03(d) and 2.04(c), each Borrowing of, or conversion to, Base Rate Loans shall
be in a principal Dollar Amount of $1,000,000 or a whole multiple of a Dollar
Amount of $1,000,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrowers are requesting a Term Borrowing (and whether such Term
Borrowing is a Borrowing of Euro Term Loans or Term B Loans), a Revolving Credit
Borrowing, a conversion of a Tranche of Term Loans, Specified Refinancing
Revolving Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) in the case of Revolving Credit Loans, whether such Borrowing is
to be made under the Dollar Tranche or the Multicurrency Tranche and the
currency in which the Revolving Credit Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Tranche
of Term Loans, Specified Refinancing Revolving Loans or Revolving Credit Loans
are to be converted and (vi) if applicable, the duration of the Interest Period
with respect thereto. If, (x) with respect to any Eurocurrency Rate Loans
denominated in Dollars, the Borrowers fail to specify a Type of Loan in a
Committed Loan Notice or if the Borrowers fail to give a timely notice
requesting a conversion or continuation, then the applicable Tranche of Term
Loans, Specified Refinancing Revolving Loans, or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans or (y) with respect to any
Eurocurrency Rate Loans denominated in an Alternative Currency, the Borrowers
fail to specify a Type of Loan in a Committed Loan Notice or if the Borrowers
fail to give a timely notice requesting a conversion or continuation, then the
applicable Tranche of Term Loans, Specified Refinancing Revolving Loans or
Revolving Credit Loans shall be made as, or converted to, a Eurocurrency Rate
Loan with an Interest Period of one month. Any such automatic conversion or
continuation pursuant to the immediately preceding sentence shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If no election as to Tranche of Revolving
Credit Loans is


-84-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





requested, and the Revolving Credit Loans requested are in Dollars, such
election shall be deemed to be made under the Dollar Tranche. If the Borrower
Representative (on behalf of the Borrowers) requests a Borrowing of, conversion
to, or continuation of Eurocurrency Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. If no currency is specified, the
requested Borrowing shall be in Dollars. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its ratable share
of the applicable Tranche of Term Loans, Specified Refinancing Revolving Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation of Eurocurrency Rate Loan is provided by the Borrower
Representative (on behalf of the Borrowers), the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Eurocurrency
Rate Loans with an Interest Period of one month or Base Rate Loans, as
applicable, as described in Section 2.02(a). In the case of a Term Borrowing or
a Revolving Credit Borrowing, each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 12:00 p.m. (New York City
time), in the case of any Loan denominated in Dollars, and not later than 10:00
a.m. (Local Time) in the case of any Loan denominated in an Alternative
Currency, in each case, on the Business Day specified in the applicable
Committed Loan Notice. Each Lender may, at its option, make any Loan available
to the Dutch Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Dutch Borrower to repay such Loan in accordance
with the terms of this Agreement. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (or, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower Representative (on behalf of the Borrower); provided, however,
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower Representative (on behalf of the Borrowers), there are
Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due under Section
3.06 in connection therewith. During the existence of an Event of Default, at
the election of the Administrative Agent or the Required Lenders, no Loans
denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect.


-85-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (%3) On and after the Closing Date the
Existing Letters of Credit will constitute Letters of Credit under this
Agreement and for purposes hereof (i) Existing Letters of Credit denominated in
Dollars will be deemed to have been issued under the Dollar Tranche and (%3)
Existing Letters of Credit denominated in any Alternative Currency will be
deemed to have been issued under the Multicurrency Tranche, in each case on the
Closing Date. Subject to the terms and conditions set forth herein, (A) each L/C
Issuer of a Tranche of the Revolving Credit Facility agrees, in reliance upon
the agreements of the other Revolving Credit Lenders of such Tranche set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit under the Dollar Tranche or the Multicurrency Tranche
for the account of the Dutchany Borrower or any Restricted SubsidiaryParty
(provided that the Borrowers hereby irrevocably agree to reimburse the
applicable L/C Issuer for amounts drawn on any Letters of Credit issued for the
account of any other Borrower or any Restricted SubsidiaryBorrower Party on a
joint and several basis with such Restricted SubsidiaryBorrower Party) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(c), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders under any Tranche severally agree to participate in
Letters of Credit issued for the account of the Dutchany Borrower or any
Restricted SubsidiaryParty; provided that no L/C Issuer shall be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit, if as of the
date of such L/C Credit Extension (x) the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender under the applicable Tranche, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations
under such Tranche, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans under such Tranche would exceed such Lender’s Revolving
Credit Commitment under such Tranche or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
(%4)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(%5)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;


-86-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    subject to Section 2.03(c)(iii), the expiry date of such requested
Letter of Credit would occur more than 12 months after the date of issuance or
last renewal, unless the Required Revolving Lenders and the L/C Issuer, in their
sole discretion, have approved such expiry date;
(%3)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date and/or (ii) the L/C Issuer has
approved such expiry date and such requested Letter of Credit has been Cash
Collateralized by the applicant requesting such Letter of Credit in accordance
with Section 2.18 at least five Business Days prior to the Letter of Credit
Expiration Date;
(%3)    the issuance of such Letter of Credit would violate one or more
generally applicable policies of such L/C Issuer in place at the time of such
request;
(%3)    such Letter of Credit is in an initial stated amount of less than a
Dollar Amount equal to $10,000 or such lesser amount as is acceptable to the
applicable L/C Issuer in its sole discretion;
(%3)    such Letter of Credit is denominated in a currency other than Dollars or
an Alternative Currency;
(%3)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or
(%3)    any Revolving Credit Lender under the applicable Tranche is at that time
a Defaulting Lender, unless the applicable L/C Issuer has entered into
arrangements, including reallocation of the Defaulting Lender’s Pro Rata Share
of the outstanding L/C Obligations pursuant to Section 2.19(a)(iv) or the
delivery of Cash Collateral in accordance with Section 2.18 with the Borrowers
or such Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure under such Tranche (after giving effect to Section 2.19(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure under such
Tranche.
(%4)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(%3)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
under the applicable Tranche with respect to any Letters of Credit issued by it
and the documents associated therewith, and each L/C Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Article
IX with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each L/C Issuer.
(b)    Provided that the foregoing shall not excuse the L/C Issuer from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages claims in respect of which are waived by the Borrowers to
the extent permitted by applicable law) suffered by the Borrowers that are
caused by the L/C Issuer’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and nonappealable judgment.


-87-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(c)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (%3) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower Representative delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, including agreed-upon draft language for such
Letter of Credit reasonably acceptable to the applicable L/C Issuer (it being
understood that such draft language for each such Letter of Credit must be in
English or, if agreed to in the sole discretion of the applicable L/C issuer,
accompanied by an English translation certified by the applicable Borrower to be
a true and correct English translation), appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. (New York City time) at least three Business
Days in the case of a Letter of Credit to be denominated in Dollars, or at least
five Business Days in the case of a Letter of Credit to be denominated in an
Alternative Currency (or, in either case, such shorter period as such L/C Issuer
and the Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day not later
than 30 days prior to the Maturity Date of the Revolving Credit Facility, unless
the Administrative Agent and the L/C Issuer otherwise agree); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
currency in which the requested Letter of Credit will be denominated; (H) the
Person for whose account the requested Letter of Credit is to be issued (which
must be a Borrower Party); and (I) such other matters as the applicable L/C
Issuer may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment and
(4) such other matters as the applicable L/C Issuer may reasonably request.
(%4)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower Representative on behalf of the applicable Borrower and, if
not, such L/C Issuer will provide the Administrative Agent with a copy thereof.
Upon receipt by such L/C Issuer of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or any Restricted SubsidiaryParty (as designated in the
Letter of Credit Application) or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit under any
Tranche, each Revolving Credit Lender under such Tranche shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
such Lender’s Pro Rata Share of such Tranche multiplied by the amount of such
Letter of Credit.
(%3)    If the Borrower Representative on behalf of the applicable Borrower
Party so requests in any applicable Letter of Credit Application, the applicable
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit such
L/C Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day


-88-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Borrower Representative shall not be required to make a specific request to such
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders under the applicable Tranche shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that such L/C Issuer shall not
permit any such renewal if such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise).
(%3)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also (A) deliver to the
Borrower Representative, the applicable Borrower Party and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment and (B)
notify each Revolving Credit Lender of the applicable Tranche of such issuance
or amendment and the amount of such Revolving Credit Lender’s Pro Rata Share
therein.
(%3)    Notwithstanding anything to the contrary set forth above, the issuance
of any Letters of Credit by Barclays under this Agreement shall be subject to
such reasonable additional letter of credit issuance procedures and requirements
as may be required by Barclays’ internal letter of credit issuance policies and
procedures, in its sole discretion, as in effect at the time of such issuance,
including requirements with respect to the prior receipt by Barclays of
customary “know your customer” information regarding a prospective account party
or applicant that is not a Borrower hereunder, as well as regarding any
beneficiaries of a requested Letter of Credit. Additionally, if (a) the
beneficiary of a Letter of Credit issued hereunder is an issuer of a letter of
credit not governed by this Agreement to aany Borrower or any Restricted
SubsidiaryParty (an “Other LC”), and (b) such Letter of Credit is issued to
provide credit support for such Other LC, no amendments may be made to such
Other LC without the consent of the applicable L/C Issuer hereunder.
(d)    Drawings and Reimbursements; Funding of Participations. (%3) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower
Representative (on behalf of the Borrowers) and the Administrative Agent
thereof. Each L/C Issuer shall notify the Borrower Representative (on behalf of
the Borrowers) on the date of any payment by such L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), and the Borrowers shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing (and in the same currency in which such drawing was made) no later
than on the next succeeding Business Day (and any reimbursement made on such
next Business Day shall be taken into account in computing interest and fees in
respect of any such Letter of Credit) after the Borrower Representative shall
have received notice of such payment with interest on the amount so paid or
disbursed by such L/C Issuer, to the extent not reimbursed prior to 3:00 p.m. in
the case of drawings in Dollars or 2:00 p.m. (London time) (or, if earlier, 9:00
a.m. New York city time) in the case of drawings in an Alternative Currency, in
each case, on the respective Honor Date, from and including the date paid or
disbursed to but excluding the date such L/C Issuer was reimbursed by the
Borrowers therefor at a rate per annum equal to the Base Rate as in effect from
time to time plus the Applicable Rate as in effect from time to time for
Revolving Credit Loans that are maintained as Base Rate Loans. If the Borrowers
fail to so reimburse such L/C Issuer on such next Business Day, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
applicable Tranche of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the Dollar Amount thereof in the case of an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Pro Rata


-89-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Share thereof. In such event, (x) in the case of an Unreimbursed Amount
denominated in Dollars, the Borrowers shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans and (y) in the case of an
Unreimbursed Amount denominated in an Alternative Currency, the Borrowers shall
be deemed to have requested a Revolving Credit Borrowing of Eurocurrency Rate
Loans, in each case, under the applicable Tranche and to be disbursed on such
date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans or Eurocurrency Rate Loans, as the case may be, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments under the
applicable Tranche and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(d)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.
(%4)    Each Revolving Credit Lender under the applicable Tranche (including
each Lender acting as an L/C Issuer) shall upon any notice pursuant to Section
2.03(d)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars or the applicable Alternative Currency, at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(d)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan in the form
of in the case of a Letter of Credit (x) denominated in Dollars, a Base Rate
Loan to the Borrowers in such amount and (y) denominated in an Alternative
Currency, a Eurocurrency Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(%3)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans for Letters of Credit
denominated in Dollars or Eurocurrency Rate Loans for Letters of Credit
denominated in an Alternative Currency, as the case may be, because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate then applicable to
Revolving Credit Loans. In such event, each Revolving Credit Lender’s payment to
the Administrative Agent for the account of the applicable L/C Issuer pursuant
to Section 2.03(d)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(%3)    Until each Revolving Credit Lender under the applicable Tranche funds
its Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of such L/C Issuer.
(%3)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(d), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, any Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to


-90-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





make Revolving Credit Loans pursuant to this Section 2.03(d) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower
Representative (on behalf of the Borrowers) of a Committed Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable L/C Issuer for the amount of any payment
made by the applicable L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(%3)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(d) by the time specified in Section 2.03(d)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the applicable
Overnight Rate from time to time in effect and a rate reasonably determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such principal amount, the amount so paid (less interest and fees)
shall constitute such Lender’s Loan included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(d)(vi) shall be conclusive absent manifest error.
(e)    Repayment of Participations. (%3) If, at any time after an L/C Issuer
under any Tranche has made a payment under any Letter of Credit issued by it and
has received from any Revolving Credit Lender under such Tranche such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(d), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(%4)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender under the applicable Tranche shall pay to the Administrative Agent
for the account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(f)    Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


-91-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
administrator, administrative receiver, judicial manager, liquidator, receiver
or other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrowers in respect of such
Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers.
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them and, in the event of any claim of
noncompliance with the instructions of the Borrower Representative (on behalf of
the Borrowers) or other irregularity, the Borrower Representative (on behalf of
the Borrowers) will promptly notify the applicable L/C Issuer. The Borrowers
shall be conclusively deemed to have waived any such claim against any L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(g)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided,


-92-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





however, that this assumption is not intended to, and shall not, preclude the
Borrowers from pursuing such rights and remedies as they may have against the
beneficiary or transferee at Law or under any other agreement. None of the
applicable L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of such L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(f); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against such L/C
Issuer, and such L/C Issuer may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to indirect, special, punitive,
consequential or exemplary, damages suffered by the Borrowers which a court of
competent jurisdiction determines in a final non-appealable judgment were caused
by such L/C Issuer’s willful misconduct or gross negligence. In furtherance and
not in limitation of the foregoing, the applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(h)    [Reserved].
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, a Letter of Credit fee which shall accrue for each Letter of Credit
of each Tranche in an amount equal to the Applicable Rate then in effect for
Eurocurrency Rate Loans with respect to the Revolving Credit Facility multiplied
by the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided, however, that any Letter of Credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders under the applicable Tranche in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.19(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C Issuer for its own account. Such Letter of Credit
fees shall be computed on a quarterly basis in arrears and shall be due and
payable on the last Business Day of each March, June, September and December, in
respect of the quarterly period then ending (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Each payment of fees under this clause
(h) on any Letters of Credit shall be made in Dollars.
(j)    Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Borrowers shall pay directly to the applicable L/C Issuer for its
own account a fronting fee at a rate equal to 0.125% per annum computed on the
maximum daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
quarterly period then ending (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the maximum daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Each payment of fees required


-93-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





above under this clause (i) on any Letters of Credit denominated in an
Alternative Currency shall be made in the relevant Alternative Currency (even if
the Borrowers are required to convert currency to do so). In addition, the
Borrowers shall pay directly to the applicable L/C Issuer for its own account
the customary issuance, presentation, administration, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within five Business
Days of demand and are nonrefundable.
(k)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(l)    Reporting. To the extent that any Letters of Credit are issued by an L/C
Issuer other than the Administrative Agent, each such L/C Issuer shall furnish
to the Administrative Agent a report detailing the daily L/C Obligations
outstanding under all Letters of Credit issued by it under any Tranche of the
Revolving Credit Facility, such report to be in a form and at reporting
intervals as shall be agreed between the Administrative Agent and such L/C
Issuer; provided that in no event shall such reports be furnished at intervals
greater than 31 days.
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
this Section 2.03) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating Tranches up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and to the extent any Letters of Credit are not able to be
reallocated pursuant to this clause (i) and there are outstanding Revolving
Credit Loans under the non-terminating Tranches, the Borrowers agree to repay
all such Revolving Credit Loans (or such lesser amount as is necessary to
reallocate all Letters of Credit pursuant to this clause (i)) or (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the Dutch
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.18 but only up to the amount of such Letter of Credit not so
reallocated. Except to the extent of reallocations of participations pursuant to
clause (i) of the immediately preceding sentence, the occurrence of a Maturity
Date with respect to a given tranche of Revolving Credit Commitments shall have
no effect upon (and shall not diminish) the percentage participations of the
Revolving Credit Lenders in any Letter of Credit issued before such Maturity
Date
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) under either the Dollar Tranche or the Multicurrency Tranche
to the Borrowers (on a joint and several basis) from time to time on any
Business Day until the Maturity Date in an aggregate amount not to exceed at any
time outstanding the Swing Line Sublimit, notwithstanding the fact that such
Swing Line Loans under such Tranche, when aggregated with the Pro Rata Share of
the Outstanding Amount of Loans and L/C Obligations under such Tranche of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit


-94-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Commitment under such Tranche; provided, however, that after giving effect to
any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender under the
applicable Tranche, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations under such Tranche at such time, plus
such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans under such Tranche at such time shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment under such Tranche; provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall bear interest only at a rate based on the Base
Rate. Immediately upon the making of a Swing Line Loan under any Tranche, each
Revolving Credit Lender under such Tranche shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Revolving
Credit Lender’s Pro Rata Share of such Tranche multiplied by the amount of such
Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
irrevocable notice by the Borrower Representative (on behalf of the Borrowers)
to the Swing Line Lender and the Administrative Agent, which notice may be by
telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (New York City time) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 or a whole multiple of $100,000 in excess
thereof, (ii) the requested borrowing date, which shall be a Business Day and
(iii) whether such borrowing is to be made under the Dollar Tranche or the
Multicurrency Tranche. The Borrower Representative (on behalf of the Borrowers)
shall deliver to the Swing Line Lender and the Administrative Agent a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower Representative. Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:00 p.m. (New York City time) on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a) or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. (New York City time) on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrowers. If no election as to the Tranche of Swing Line Loans is
requested, such election shall be deemed to be made under the Dollar Tranche.
(c)    Refinancing of Swing Line Loans. (%3) The Swing Line Lender with respect
to each Tranche at any time in its sole and absolute discretion may request, on
behalf of the Borrowers (and the Borrowers hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Credit
Lender of the applicable Tranche make a Base Rate Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans under the Dollar
Tranche or the Multicurrency Tranche, as applicable, then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower


-95-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Representative and the Borrowers with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender of the applicable Tranche shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(%4)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders of the applicable Tranche fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(%3)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the applicable Overnight Rate from time to time in effect and a
rate reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid) the amount so paid shall constitute such Lender’s
committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(%3)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations. (%3) At any time after any Revolving Credit
Lender under any Tranche has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan under such Tranche, the Swing Line Lender will distribute
to such Lender its Pro Rata Share of such payment (appropriately adjusted, in
the


-96-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.
(%4)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan under any Tranche is required to be returned
by the Swing Line Lender under any of the circumstances described in Section
10.06 (including pursuant to any settlement entered into by the Swing Line
Lender in its discretion), each Revolving Credit Lender under such Tranche shall
pay to the Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender under the applicable Tranche funds its Base
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan made under such Tranche, interest
in respect of such Pro Rata Share shall be solely for the account of the Swing
Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Extended Revolving Credit Commitments. If the Maturity Date shall have
occurred in respect of any Tranche of Revolving Credit Commitments at a time
when another tranche or tranches of Revolving Credit Commitments is or are in
effect with a longer Maturity Date, then on the earliest occurring Maturity Date
all then outstanding Swing Line Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swing Line Loans as a
result of the occurrence of such Maturity Date); provided, however, that if on
the occurrence of such earliest Maturity Date (after giving effect to any
repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(m)), no Default then exists or
would result therefrom and there shall exist sufficient unutilized Revolving
Credit Commitments in effect with a longer Maturity Date so that the respective
outstanding Swing Line Loans could be incurred pursuant the such Revolving
Credit Commitments which will remain in effect after the occurrence of such
Maturity Date, then there shall be an automatic adjustment on such date of the
participations in such Swing Line Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Revolving Credit Commitments in effect
with a longer Maturity Date, and such Swing Line Loans shall not be so required
to be repaid in full on such earliest Maturity Date.
Section 2.05    Prepayments.
(a)    Optional. (%3) The Borrowers may, upon notice by the Borrower
Representative (on behalf of the Borrowers) substantially in the form of Exhibit
M-1 to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty except as set forth
in Section 2.05(a)(iv) below; provided that (1) such notice must be received by
the Administrative Agent not later than 12:00 p.m. (New York City time in the
case of Loans denominated in Dollars, or Local Time in the case of Loans
denominated in an Alternative Currency) (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loan and (B) one Business Day prior to
any date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a principal Dollar Amount of $5,000,000 or a whole
multiple of the Dollar Amount of $1,000,000 in excess


-97-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of the Dollar Amount of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding (it being understood that Base Rate Loans shall be denominated
in Dollars only). Each such notice shall specify the date and amount of such
prepayment, the Tranche of Loans to be prepaid, the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans (except that if the class of Loans to be prepaid
includes both Base Rate Loans and Eurocurrency Rate Loans, absent direction by
the Borrower Representative (on behalf of the Borrowers), the applicable
prepayment shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurocurrency Rate Loans, in each case in a manner that
minimizes the amount payable by the Borrowers in respect of such prepayment
pursuant to Section 3.06). The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s ratable share of the
relevant Facility or, in the case of the Revolving Credit Facility, Tranche of
Loans). If such notice is given by the Borrower Representative (on behalf of the
Borrowers), subject to clause (iii) below, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 2.05(a)(iv) and Section 3.06.
Each prepayment of the principal of, and interest on, any Revolving Credit Loans
denominated in an Alternative Currency shall be made in the relevant Alternative
Currency (even if the Borrowers are required to convert currency to do so).
Subject to Section 2.19, each prepayment of outstanding Term Loan Tranches
pursuant to this Section 2.05(a) shall be applied to such Term Loan Tranche on a
pro rata basis (or, if agreed to in writing by the Majority Lenders of a Term
Loan Tranche, in a manner that provides for more favorable prepayment treatment
of other Term Loan Tranches, so long as each other such Term Loan Tranche
receives its Pro Rata Share of any amount to be applied more favorably, except
to the extent otherwise agreed by the Majority Lenders of each Term Loan Tranche
receiving less than such Pro Rata Share) (other than a prepayment of Term Loans
with the proceeds of (x) Indebtedness incurred pursuant to Section 2.20 or (y)
any Refinancing Notes issued to the extent permitted under Section 7.03(b),
which, in each case, shall be applied to the Term Loan Tranche being refinanced
pursuant thereto). All voluntary prepayments of a Term Loan Tranche in
accordance with this Section 2.05(a) shall be applied to the remaining
amortization payments of the respective Term Loan Tranche as directed by the
Borrowers (or, if the Borrowers have not made such designation, in direct order
of maturity); and each such prepayment shall be paid to the Appropriate Lenders
on a pro rata basis, except as set forth above.
(%4)    The Borrowers may, upon notice by the Borrower Representative (on behalf
of the Borrowers) to the Swing Line Lender substantially in the form of Exhibit
M-2 (with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 p.m. (New York City time) on
the date of the prepayment and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date, the applicable Tranche and amount of such
prepayment. If such notice is given the Borrower Representative (on behalf of
the Borrowers), subject to clause (iii) below, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(%3)    Notwithstanding anything to the contrary contained in this Agreement,
any notice of prepayment under Section 2.05(a)(i) or (a)(ii) may state that it
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which


-98-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





case such notice may be revoked by the applicable Borrowers (by written notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(%3)    (A) If any applicable Borrower, in connection with, or resulting in, any
Repricing Event (1) makes a voluntary prepayment of Term B-1 Loans pursuant to
Section 2.05(a), (2) makes a repayment of any Term B-1 Loans pursuant to Section
2.05(b)(iii) or (3) effects any amendment with respect to the Term B-1 Loans, in
each case, on or prior to the six month anniversary of the Fourth Amendment
Effective Date, the applicable Borrower(s) shall pay to the Administrative
Agent, for the ratable account of the applicable Term Lenders (x) with respect
to clauses (1) and (2), a prepayment premium in an amount equal to 1.00% of the
principal amount of Term B-1 Loans prepaid or repaid and (y) with respect to
clause (3), a prepayment premium in an amount equal to 1.00% of the principal
amount of the affected Term B-1 Loans held by the Term Lenders consenting to
such amendment; (B) if any applicable Borrower, in connection with, or resulting
in, any Repricing Event (1) makes a voluntary prepayment of Term B-2 Dollar
Loans pursuant to Section 2.05(a), (2) makes a repayment of any Term B-2 Dollar
Loans pursuant to Section 2.05(b)(iii) or (3) effects any amendment with respect
to the Term B-2 Dollar Loans, in each case, on or prior to the six month
anniversary of the Fifth Amendment Effective Date, the applicable Borrower(s)
shall pay to the Administrative Agent, for the ratable account of the applicable
Term Lenders (x) with respect to clauses (1) and (2), a prepayment premium in an
amount equal to 1.00% of the principal amount of Term B-2 Dollar Loans prepaid
or repaid and (y) with respect to clause (3), a prepayment premium in an amount
equal to 1.00% of the principal amount of the affected Term B-2 Dollar Loans
held by the Term Lenders consenting to such amendment; and (C) if any applicable
Borrower, in connection with, or resulting in, any Repricing Event (1) makes a
voluntary prepayment of Term B-3 Dollar Loans pursuant to Section 2.05(a), (2)
makes a repayment of any Term B-3 Dollar Loans pursuant to Section 2.05(b)(iii)
or (3) effects any amendment with respect to the Term B-3 Dollar Loans, in each
case, on or prior to the six month anniversary of the Sixth Amendment Effective
Date, the applicable Borrower(s) shall pay to the Administrative Agent, for the
ratable account of the applicable Term Lenders (x) with respect to clauses (1)
and (2), a prepayment premium in an amount equal to 1.00% of the principal
amount of Term B-3 Dollar Loans prepaid or repaid and (y) with respect to clause
(3), a prepayment premium in an amount equal to 1.00% of the principal amount of
the affected Term B-3 Dollar Loans held by the Term Lenders consenting to such
amendment.
(b)    Mandatory. (%3) Within ten Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b) (or, if later, the
date on which such financial statements and such Compliance Certificate are
required to be delivered), the Borrowers shall prepay an aggregate principal
amount of Term Loans in an amount equal to (A) 50% (as may be adjusted pursuant
to the proviso below) of Excess Cash Flow for the fiscal year covered by such
financial statements commencing with the fiscal year ending on December 31, 2014
, minus (B) the sum of (1) the aggregate amount of voluntary principal
prepayments of the Loans (except prepayments of (x) Swing Line Loans and (y)
Loans under any Revolving Tranche that are not accompanied by a corresponding
permanent commitment reduction of the Revolving Tranches and Loans repurchased
pursuant to Dutch Auctions or open market purchases in an amount equal to the
discounted purchase price of such Loans paid in respect of such Loans pursuant
to such Dutch Auctions or through open market purchases), in each case other
than to the extent that any such prepayment is funded with the proceeds of
Specified Refinancing Debt, Refinancing Notes or any other long-term
Indebtedness and (2) any amount not required to be applied pursuant to Section
2.05(b)(viii); provided that such percentage in respect of any Excess Cash Flow
Period shall be reduced to 25% or 0% if the First Lien Net Leverage Ratio as of
the last day of the fiscal year to which such Excess Cash Flow Period relates
was less than 4.25:1.00 or 3.50:1.00, respectively.


-99-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%4)    (A) If (x) the Dutch BorrowerHoldings or any Restricted Subsidiary
Disposes of any property or assets (other than any Disposition (1) to a Loan
Party or (2) by a Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party) pursuant to Section 7.05(e),
(m), (n), (p), (s), or (t), or (y) any Casualty Event occurs, and any
transaction or series of related transactions described in the foregoing clauses
(x) and (y) results in the receipt by the Dutch BorrowerHoldings or such
Restricted Subsidiary of aggregate Net Cash Proceeds in excess of $75,000,000 in
any fiscal year (any such transaction or series of related transactions
resulting in Net Cash Proceeds being a “Relevant Transaction”), the Borrowers
shall, except to the extent the Borrowers elect to reinvest all or a portion of
such Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B), prepay,
subject to Section 2.05(b)(viii), an aggregate principal amount of Term Loans in
an amount equal to 100% of the Net Cash Proceeds received from such Relevant
Transaction within 30 Business Days of receipt thereof by the Dutch
BorrowerHoldings or such Restricted Subsidiary; provided that the Borrowers may
use a portion of the Net Cash Proceeds received from such Relevant Transaction
to prepay or repurchase any other Indebtedness that is secured by the Collateral
on a first lien “equal and ratable” basis with Liens securing the Obligations to
the extent such other Indebtedness and the Liens securing the same are permitted
hereunder and the documentation governing such other Indebtedness requires such
a prepayment or repurchase thereof with the proceeds of such Relevant
Transaction, to the extent not deducted in the calculation of Net Cash Proceeds,
in each case in an amount not to exceed the product of (1) the amount of such
Net Cash Proceeds and (2) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness (or to the extent such amount is not
in Dollars, such equivalent amount of such Indebtedness converted into Dollars
as determined in accordance with Section 1.10) and the denominator of which is
the aggregate outstanding principal amount of Term Loans and such other
Indebtedness (or to the extent such amount is not in Dollars, such equivalent
amount of such Indebtedness converted into Dollars as determined in accordance
with Article I).
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Relevant Transaction at the option of the Borrowers, the Borrowers may
reinvest all or any portion of such Net Cash Proceeds in the business within 365
days following receipt of such Net Cash Proceeds (or, if the Dutch
BorrowerHoldings or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 365 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, then within 545 days following
receipt of such Net Cash Proceeds); provided, however, that if any of such Net
Cash Proceeds are no longer intended to be so reinvested at any time after the
occurrence of the Relevant Transaction (or are not reinvested within such 365
days or 545 days, as applicable), an amount equal to any such Net Cash Proceeds
shall be promptly applied to the prepayment of Term Loans (subject to the
proviso set forth in clause (A) above) as set forth in this Section 2.05.
(%3)    (A) Upon the incurrence or issuance by the Dutch BorrowerHoldings or any
Restricted Subsidiary of any Refinancing Notes, any Specified Refinancing Term
Loans or any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrowers shall prepay an aggregate principal
amount of Term Loan Tranches in an amount equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Dutch
BorrowerHoldings or such Restricted Subsidiary.
(B)    Without duplication, upon the receipt by the Dutch BorrowerHoldings or
any Restricted Subsidiary of Net Cash Proceeds of the type described in clause
(d) of the definition of “Net Cash Proceeds,” the Borrowers shall immediately
apply such proceeds to the prepayment of Term Loan Tranches as set forth in this
Section 2.05.


-100-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    Upon the incurrence by the Dutch BorrowerHoldings or any Restricted
Subsidiary of any Specified Refinancing Debt constituting revolving credit
facilities, the Borrowers shall prepay an aggregate principal amount of the
Tranche of Revolving Credit Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Dutch
BorrowerHoldings or such Restricted Subsidiary.
(%3)    If for any reason the sum of the Total Revolving Credit Outstandings
under any Tranche and the outstanding Specified Refinancing Revolving Loans at
any time exceed the sum of the Revolving Tranches then in effect (including
after giving effect to any reduction in the Revolving Credit Commitments
pursuant to Section 2.06), the Borrowers shall immediately prepay Revolving
Tranches and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless after the prepayment in full of the Revolving Tranches and
Swing Line Loans the sum of the Total Revolving Credit Outstandings and the
outstanding Specified Refinancing Revolving Loans exceed the aggregate Revolving
Credit Commitments under such Tranche and commitments to make Specified
Refinancing Revolving Loans then in effect.
(%3)    Subject to Section 2.19, each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied to each Term Loan Tranche on a pro rata basis
(or, if agreed to in writing by the Majority Lenders of a Term Loan Tranche, in
a manner that provides for more favorable prepayment treatment of other Term
Loan Tranches, so long as each other such Term Loan Tranche receives its Pro
Rata Share of any amount to be applied more favorably, except to the extent
otherwise agreed by the Majority Lenders of each Term Loan Tranche receiving
less than such Pro Rata Share) (other than a prepayment of (x) Term Loans or
Revolving Loans, as applicable, with the proceeds of Indebtedness incurred
pursuant to Section 2.20, which shall be applied to the Term Loan Tranche or
Revolving Tranche, as applicable, being refinanced pursuant thereto or (y) Term
Loans with the proceeds of any Refinancing Notes issued to the extent permitted
under Section 7.03(b)(i), which shall be applied to the Term Loan Tranche being
refinanced pursuant thereto). Amounts to be applied to a Term Loan Tranche in
connection with prepayments made pursuant to this Section 2.05(b) shall be
applied to the remaining scheduled installments with respect to such Term Loan
Tranche in direct order of maturity. Each prepayment of Term Loans under a
Facility pursuant to this Section 2.05(b) shall be applied on a pro rata basis
to the then outstanding Base Rate Loans and Eurocurrency Rate Loans under such
Facility; provided that, if there are no Declining Lenders with respect to such
prepayment, then the amount thereof shall be applied first to Base Rate Loans
under such Facility to the full extent thereof before application to
Eurocurrency Rate Loans, in each case in a manner that minimizes the amount
payable by the Borrowers in respect of such prepayment pursuant to Section 3.06.
(%3)    All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurocurrency Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurocurrency Rate Loan pursuant to Section 3.06 and, to the extent
applicable, any additional amounts required pursuant to Section 2.05(a)(iv).
Notwithstanding any of the other provisions of this Section 2.05(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, either Borrower may, in
its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall


-101-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this Section 2.05(b).
(%3)    Notwithstanding any other provisions of this Section 2.05, to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (a “Foreign Casualty Event”), in each case
giving rise to a prepayment event pursuant to Section 2.05(b)(ii), or Excess
Cash Flow giving rise to a prepayment event pursuant to Section 2.05(b)(i) are
or is prohibited, restricted or delayed by applicable local law from being
repatriated to the United States or the Netherlands, (A) the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States or the
Netherlands (the Borrowers hereby agreeing to use commercially reasonable
efforts to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.05 to
the extent provided herein and (B) to the extent that the Borrower
Representative has determined in good faith that repatriation of any or all of
the Net Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or
Excess Cash Flow would have a material adverse tax cost consequence (computed,
for the avoidance of doubt, taking into account any foreign tax credit or
benefit actually realized in connection with such repatriation, including any
deduction allowed under Section 245A of the Code (or other similar provision of
federal, state, local or other applicable Law) with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary, provided that, in
the case of this clause (B), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.05 (or twelve months
after the date such Excess Cash Flow would have been so required to be applied
if it were Net Cash Proceeds), (x) the applicable Borrower shall apply an amount
equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the applicable Borrower rather than such Foreign Subsidiary, less the amount
of additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary, in each case,
other than as mutually agreed by the Borrower Representative and the
Administrative Agent.
(c)    Term Lender Opt-Out. With respect to any prepayment of Term B-21 Loans or
Term B-2 Dollar Loans or Term B-3 Dollar Loans and, unless otherwise specified
in the documents therefor, other Term Loan Tranches pursuant to Section
2.05(b)(ii) or (iii), any Appropriate Lender, at its option (but solely to the
extent the Borrower elects for this clause (c) to be applicable to a given
prepayment), may elect not to accept such prepayment as provided below. The
Borrower Representative (on behalf of the Borrowers) may notify the
Administrative Agent of any event giving rise to a prepayment under Section
2.05(b)(ii) or (iii) at least ten Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment that
is required to be made under Section 2.05(b)(ii) or (iii) (the “Prepayment
Amount”). The


-102-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Administrative Agent will promptly notify each Appropriate Lender of the
contents of any such prepayment notice so received from the Borrower
Representative (on behalf of the Borrowers), including the date on which such
prepayment is to be made (the “Prepayment Date”). Any Appropriate Lender may
(but solely to the extent the Borrower elects for this clause (c) to be
applicable to a given prepayment) decline to accept all (but not less than all)
of its share of any such prepayment (any such Lender, a “Declining Lender”) by
providing written notice to the Administrative Agent no later than five Business
Days after the date of such Appropriate Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If any Appropriate Lender does
not give a notice to the Administrative Agent on or prior to such fifth Business
Day informing the Administrative Agent that it declines to accept the applicable
prepayment, then such Lender will be deemed to have accepted such prepayment. On
any Prepayment Date, an amount equal to the Prepayment Amount minus the portion
thereof allocable to Declining Lenders, in each case for such Prepayment Date,
shall be paid to the Administrative Agent by the Borrowers and applied by the
Administrative Agent ratably to prepay Term Loans under the Term Loan Tranches
owing to Appropriate Lenders (other than Declining Lenders) in the manner
described in Section 2.05(b) for such prepayment. Any amounts that would
otherwise have been applied to prepay Term Loans, New Term Loans or Specified
Refinancing Term Loans owing to Declining Lenders shall be retained by the
Borrowers (such amounts, “Declined Amounts”).
(d)    All Loans shall be repaid, whether pursuant to this Section 2.05 or
otherwise, in the currency in which they were made.
Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrowers may, upon written notice by the Borrower
Representative (on behalf of the Borrowers) to the Administrative Agent,
terminate the unused portions of the Commitments under any Term Loan Tranche,
the Letter of Credit Sublimit, or the unused Revolving Credit Commitments under
any Revolving Credit Tranche, or from time to time permanently reduce the unused
portions of the Commitments under any Term Loan Tranche, the Letter of Credit
Sublimit, or the unused Revolving Credit Commitments under any Revolving Credit
Tranche; provided that (i) any such notice shall be received by the
Administrative Agent five Business Days (or such shorter period as the
Administrative Agent shall agree) prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $2,000,000 or
any whole multiple of $500,000 in excess thereof and (iii) the Borrowers shall
not terminate or reduce (A) the Commitments under any Tranche of the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, (x) the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facility or (y) the Total Revolving Credit Outstandings
with respect to such Tranche would exceed the Revolving Credit Commitments under
such Tranche, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit. Any such notice of termination or reduction of commitments
pursuant to this Section 2.06(a) may state that it is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower Representative (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
(b)    Mandatory. (%3) The Aggregate Commitments under a Term Loan Tranche shall
be automatically and permanently reduced to zero on the date of the initial
incurrence of Term Loans under such Term Loan Tranche.


-103-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%4)    Upon the incurrence by any Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt constituting revolving credit facilities, the
Revolving Credit Commitments of the Lenders of the Tranche of Revolving Credit
Loans being refinanced shall be automatically and permanently reduced on a
ratable basis by an amount equal to 100% of the Commitments under such revolving
credit facilities.
(%3)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.
(%3)    The aggregate Revolving Credit Commitments with respect to the
applicable Revolving Credit Facility shall automatically and permanently be
reduced to zero on the Maturity Date with respect to such Revolving Credit
Facility.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of the applicable Revolving Credit
Facility of any termination or reduction of the Commitments under any Term Loan
Tranche, the Letter of Credit Sublimit or the Revolving Credit Commitment under
this Section 2.06. Upon any reduction of Commitments under a Facility or Tranche
thereof, the Commitment of each Lender under such Facility or Tranche thereof
shall be reduced by such Lender’s ratable share of the amount by which such
Facility or Tranche thereof is reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.07). All commitment fees
accrued until the effective date of any termination of the Aggregate Commitments
and unpaid, shall be paid on the effective date of such termination. For the
avoidance of doubt, to the extent that any portion of the Revolving Credit Loans
have been refinanced with one or more new revolving credit facilities
constituting Specified Refinancing Debt, any prepayments of revolving Loans made
pursuant to this Section 2.06 (other than any prepayments of revolving Loans
made pursuant to Section 2.06(b)(ii)) shall be allocated ratably among the
Revolving Tranches.
Section 2.07    Repayment of Loans.
(a)    Term B-1 Loans. The Borrowers shall repay to the Administrative Agent (i)
for the ratable account of the Term B-1 Dollar Lenders holding Term B-1 Dollar
Loans the aggregate principal amount of all Term B-1 Dollar Loans outstanding
and (ii) for the ratable account of the Term B-1 Euro Lenders holding Term B-1
Euro Loans the aggregate principal amount of all Term B-1 Euro Loans
outstanding, in each case, in consecutive quarterly installments as follows
(which installments shall, to the extent applicable, be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Sections 2.05 and 2.06, or be increased as a result of any increase in
the amount of Term B-1 Dollar Loans or Term B-1 Euro Loans, as applicable,
pursuant to Section 2.14 (such increased amortization payments to be calculated
in the same manner (and on the same basis) as the schedule set forth below for
the Term B-1 Dollar Loans or Term B-1 Euro Loans, as applicable, made as of the
Fourth Amendment Effective Date)):


-104-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Date
Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date, starting with March 31, 2017
an amount equal to 0.25% of the aggregate principal amount of the Term B-1
Dollar Loans and Term B-1 Euro Loans as of the Fourth Amendment Effective Date.
Maturity Date for the Term Facilities
all unpaid aggregate principal amounts of any outstanding Term B-1 Dollar Loans
or Term B-1 Euro Loans, as applicable.



provided, however, that the final principal repayment installment of the Term
B-1 Loans or Term B-1 Euro Loans, as applicable, shall be repaid on the Maturity
Date for the Term B-1 Loans and in any event shall be in an amount equal to the
aggregate principal amount of all Term B-1 Loans or Term B-1 Euro Loans, as
applicable, outstanding on such date.
(b)    Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Tranche the
aggregate principal amount of all of its Revolving Credit Loans of such Tranche
outstanding on such date.
(c)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date five Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the Swing Line
Lender, the Borrowers shall repay Swing Line Loans in an amount sufficient to
eliminate any Fronting Exposure in respect of the Swing Line Loans.
(d)    All Loans shall be repaid, whether pursuant to this Section 2.07 or
otherwise, in the currency in which they were made.
(e)    Term B-2 Dollar Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of any Term B-2 Dollar Lender holding Term B-2
Dollar Loans the aggregate principal amount of all Term B-2 Dollar Loans
outstanding in consecutive quarterly installments as follows (which installments
shall, to the extent applicable, be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 2.05
and 2.06, or be increased as a result of any increase in the amount of Term B-2
Dollar Loans pursuant to Section 2.14 (such increased amortization payments to
be calculated in the same manner (and on the same basis) as the schedule set
forth below for the Term B-2 Dollar Loans made as of the Fifth Amendment
Effective Date or the Delayed Draw Funding Date, as applicable)):


-105-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Date


Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date, starting with September 30, 2017
an amount equal to 0.25% of the aggregate principal amount of the Term B-2
Dollar Loans as of the Fifth Amendment Effective Date;


or


to the extent that the Delayed Draw Fund Date occurs, an amount equal to 0.25%
of the aggregate principal amount of the Term B-2 Dollar Loans as of the Delayed
Draw Funding Date. For the avoidance of doubt, such Term B-2 Dollar Loans shall
include all of such Term B-2 Dollar Loans funded on the Fifth Amendment
Effective Date.


Term B-2 Dollar Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Term B-2 Dollar Loans.



provided, however, that the final principal repayment installment of the Term
B-2 Dollar Loans shall be repaid on the Term B-2 Dollar Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
B-2 Dollar Loans outstanding on such date.
(f)    Term B-3 Dollar Loans.     The Borrowers shall repay to the
Administrative Agent for the ratable account of any Term B-3 Dollar Lender
holding Term B-3 Dollar Loans the aggregate principal amount of all Term B-3
Dollar Loans outstanding in consecutive quarterly installments as follows (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Sections 2.05 and 2.06, or be increased as a result of any increase in the
amount of Term B-3 Dollar Loans pursuant to Section 2.14 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth below for the Term B-3 Dollar Loans made as of
the Sixth Amendment Effective Date)):


-106-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Date
Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date, starting with June 30, 2018
an amount equal to 0.25% of the aggregate
principal amount of the Term B-3 Dollar
Loans as of the Sixth Amendment
Effective Date;
Term B-3 Dollar Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Term B-3 Dollar Loans.



provided, however, that the final principal repayment installment of the Term
B-3 Dollar Loans shall be repaid on the Term B-3 Dollar Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
B-3 Dollar Loans outstanding on such date.
Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Adjusted Eurocurrency Rate applicable to the currency in which such Eurocurrency
Rate Loan is incurred for such Interest Period plus (B) the Applicable Rate for
Eurocurrency Rate Loans under such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date or conversion date, as the case may be, at a rate
per annum equal to the sum of (A) the Base Rate plus (B) the Applicable Rate for
Base Rate Loans under such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of (A) the Base Rate plus
(B) the Applicable Rate for Base Rate Loans under the Revolving Credit Facility.
Each Revolving Credit Loan denominated in an Alternative Currency shall be a
Eurocurrency Rate Loan.The Borrowers shall pay interest on all overdue
Obligations hereunder, which shall include all Obligations following an
acceleration pursuant to Section 8.02 (including an automatic acceleration) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(b)    Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan (other than Revolving Credit Loans bearing interest based on the Base
Rate that are repaid or prepaid without any corresponding termination or
reduction of the Revolving Credit Commitments other than as set forth in Section
2.14(e)), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.
(c)    Interest on each Loan shall be payable in the currency in which each Loan
was made.
(d)    All computations of interest hereunder shall be made in accordance with
Section 2.10 of this Agreement.


-107-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(e)    The parties hereto have assumed that interest at such rates is not and
will not become subject to Swiss Withholding Tax (Verrechnungssteuer).
Notwithstanding that the parties hereto do not anticipate that any payment of
interest will be subject to Swiss Withholding Tax, each Lender, each Borrower,
each Guarantor and the Administrative Agent agree that if Swiss Withholding Tax
is imposed on or in respect of any interest payment by the Borrowers or the
Guarantors to any Lender and it is unlawful for any reason for the Borrowers or
the Guarantors to comply with Section 3.01 when it would otherwise be required
to make any payment under such Section, then any payment of interest to be made
by the Borrowers or Guarantors to such Lender shall be increased to an amount
which (after making any deduction of the Non-refundable Portion of Swiss
Withholding Tax (as defined below)) results in a payment to such Lender of an
amount equal to the payment which would have been due had no deduction of Swiss
Withholding Tax been required. In calculating the amount due pursuant to the
foregoing sentence, Swiss Withholding Tax shall be calculated on the full
grossed-up interest amount. For purposes of the foregoing, “Non-refundable
Portion of Swiss Withholding Tax” means Swiss Withholding Tax at the standard
rate (which, as of the date of this Agreement, is 35%) unless according to an
applicable double tax treaty, the Non-refundable Portion of Swiss Withholding
Tax for any Lender is a specified lower rate, in which case such lower rate
shall be applied in relation to such Lender. No payment pursuant to this Section
2.08(f) shall be in duplication of any payment pursuant to Section 3.01.
Section 2.09    Fees. In addition to certain fees described in Sections 2.03(i)
and (j):
(%3)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share of each Tranche of the Revolving Credit Facility, a commitment fee in
Dollars equal to the Applicable Commitment Fee multiplied by the actual daily
amount by which the aggregate Revolving Credit Commitments under such Tranche
exceed the sum of (A) the Outstanding Amount of Revolving Credit Loans under
such Tranche (which, for the avoidance of doubt, shall not include the
Outstanding Amount of any Swing Line Loans) and (B) the Outstanding Amount of
L/C Obligations under such Tranche, subject to adjustment as provided in Section
2.19. The commitment fee shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Facility, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first full
fiscal quarter to end following the Closing Date, and on the Maturity Date for
the Revolving Credit Facility.
(%3)    Other Fees. (%3) The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.
(i)    The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)    All computations of interest for (i) Base Rate Loans based on the Prime
Lending Rate and (ii) Eurocurrency Rate Loans denominated in Australian Dollars,
Canadian Dollars and Pounds Sterling shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on


-108-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Dutch Borrower or for any other reason, the Borrower
Representative or the Lenders determine that (i) the First Lien Net Leverage
Ratio as calculated by the Borrower Representative as of any applicable date was
inaccurate and (ii) a proper calculation of such ratio would have resulted in
higher interest for any period, the Borrowers shall be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and with any such demand by the Administrative Agent being
excused), an amount equal to the excess of the amount of interest that should
have been paid for such period over the amount of interest actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the applicable L/C Issuer, as the case may be, under
Section 2.03(d)(iii), Section 2.03(i) or (j), Section 2.08(b) or under Article
VIII. The Borrowers’ obligations under this Section 2.10(b) shall survive the
termination of the Aggregate Commitments and acceleration of the Loans pursuant
to Section 8.02 and the repayment of all other Obligations after an acceleration
of the Loans pursuant to Sections 8.02. Except in any case where a demand is
excused as provided above, any additional interest under this Section 2.10(b)
shall not be due and payable until a demand is made for such payment by the
Administrative Agent and accordingly, any nonpayment of such interest or fees as
result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the Default Rate, in each case at any time prior
to the date that is five Business Days following such demand.
Section 2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrowers, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such


-109-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its accounts or
records pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such accounts or records, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such accounts or records shall not limit
the obligations of the Borrowers under this Agreement and the other Loan
Documents.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
payments in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 p.m. (New York
City time) on the date specified herein. Except as otherwise expressly provided
herein, all payments by any Borrower hereunder in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than 2:00 p.m.
(Local Time) on the dates specified herein. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Amount of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its ratable share in respect of
the relevant Facility or Tranche thereof (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent (i)
after 12:00 p.m. (New York City time) in the case of payments in Dollars or (ii)
after 2:00 p.m. (Local Time) in the case of payments in an Alternative Currency,
shall, in each case, be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurocurrency Rate Loans to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.
(b)    (%3) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City time) on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02(b) and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if any Lender does not in fact make its share of the applicable


-110-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Borrowing available to the Administrative Agent, then such Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
an amount equal to such applicable share in immediately available funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers by the Administrative Agent to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the applicable Overnight Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If both the
Borrowers and such Lender pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the Borrowers the amount of such interest paid by the Borrowers for such period.
If such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid (less interest and fees) shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make its share of any Borrowing available to the
Administrative Agent.
(%3)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower
Representative (on behalf of the Borrowers) prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
L/C Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers do not in fact make such
payment, then each of the Appropriate Lenders or the applicable L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed by the Administrative Agent to but
excluding the date of payment to the Administrative Agent, at the greater of the
applicable Overnight Rate and a rate reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.
(d)    Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 9.07 are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 9.07 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible


-111-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





for the failure of any other Lender to so make its Loan or, to fund its
participation or to make its payment under Section 9.07.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
(g)    Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.
Section 2.13    Sharing of Payments. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrowers agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of each Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other


-112-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For the avoidance of doubt, the
provisions of this Section shall not be construed to apply to (A) the
application of Cash Collateral provided for in Section 2.18, (B) the assignments
and participations (including by means of a Dutch Auction and open market debt
repurchases) described in Section 10.07, (C) (i) the incurrence of any New Term
Loans in accordance with Section 2.14, (ii) the prepayment of Revolving Credit
Loans in accordance with Section 2.14(e) in connection with a Revolving
Commitment Increase or (iii) any Specified Refinancing Debt in accordance with
Section 2.20, (D) any loan modification offer described in Section 10.01, or (E)
any applicable circumstances contemplated by Sections 2.05(b), 2.14, 2.19 or
3.08.


Section 2.14    Incremental Facilities.
(a)    The Borrowers may (on a joint and several basis), from time to time after
the Closing Date, upon notice by the Borrower Representative to the
Administrative Agent (who shall promptly notify the applicable Lenders)
specifying the proposed amount thereof, request (i) an increase in the
Commitments under any Revolving Tranche (which shall be on the same terms as,
and become part of, the Revolving Tranche proposed to be increased) (a
“Revolving Credit Commitment Increase”), (ii) an increase in any Term Loan
Tranche then outstanding (which shall be on the same terms as, and become part
of, the Term Loan Tranche proposed to be increased hereunder (except as
otherwise provided in clause (d) below with respect to amortization)) (each, a
“Term Commitment Increase”) and (iii) the addition of one or more new term loan
facilities to the Facilities (each, a “New Term Facility”; and any advance made
by a Lender thereunder, a “New Term Loan”; and the commitments thereof, the “New
Term Commitment” and together with the Revolving Credit Commitment Increase and
the Term Commitment Increase, the “New Loan Commitments”) by an amount not to
exceed (x) a Dollar Amount of $700,000,000 (the “Cash-Capped Incremental
Facility”) plus (y) an unlimited amount (the “Ratio-Based Incremental Facility”)
so long as the Maximum First Lien Leverage Requirement is satisfied plus (z) an
amount equal to all voluntary prepayments of Term Loans made pursuant to Section
2.05(a) and voluntary prepayments of Revolving Credit Loans made pursuant to
Section 2.05(a) to the extent accompanied by a corresponding, permanent
reduction in the Revolving Credit Commitments pursuant to Section 2.06(a), in
each case, to the extent not funded with the proceeds of long term Indebtedness
(the “Prepayment-Based Incremental Facility”) (such amounts described in clauses
(x) through (z), at any such time, the “Incremental Amount”); provided that (i)
no Event of Default (subject to Section 1.02(i)) would exist after giving effect
to any such request and (ii) any such request for an increase shall be in a
minimum amount of the lesser of (x) a Dollar Amount of $20,000,000 and (y) the
entire amount of any increase that may be requested under this Section 2.14;
provided, further, that for any New Loan Commitments established pursuant to
this Section 2.14 and New Incremental Notes issued pursuant to Section 2.17, (A)
the Borrowers shall be deemed to have used amounts under the Prepayment-Based
Incremental Facility, if any, prior to utilization of the Cash-Capped
Incremental Facility and the Ratio-Based Incremental Facility, and the Borrowers
shall be deemed to have used the Ratio-Based Incremental Facility (to the extent
permitted by the pro forma calculation of the First Lien Net Leverage Ratio)
prior to utilization of the Cash-Capped Incremental Facility and (B) New Loan
Commitments pursuant to this Section 2.14 and New Incremental Notes pursuant to
Section 2.17 may be incurred under clauses (x), (y) and (z) above, and proceeds
from any such incurrence under clauses (x), (y) and (z) above may be utilized in
a single transaction by first calculating the incurrence under clause (y)
(without inclusion of any amounts utilized pursuant to clause (x)) and then
calculating the incurrence under clause (x)). At the time of sending such notice
to the applicable Lenders, the Borrower Representative (in consultation with the


-113-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Administrative Agent) shall specify the time period within which each applicable
Lender is requested to respond (which, unless the Administrative Agent otherwise
agrees, shall in no event be less than ten Business Days from the date of
delivery of such notice).
(b)    Each applicable Lender shall notify the Administrative Agent within such
time period whether or not it agrees to participate in such new facility or
increase of the existing Tranche and, if so, whether by a percentage of the
requested increase equal to, greater than, or less than its Pro Rata Share of
any then-existing Tranche. Any Lender approached may elect or decline, in its
sole discretion, to provide such increase or new facility. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment with respect to such Tranche or to provide a new Tranche. The
Administrative Agent shall notify the Borrowers of the Lenders’ responses to
each request made under this Section 2.14. To achieve the full amount of a
requested increase or issuance of New Term Facility, as applicable, the
Borrowers may also invite additional Eligible Assignees reasonably satisfactory
to the Administrative Agent, each L/C Issuer and the Swing Line Lender (to the
extent the consent of any of the foregoing would be required to assign Revolving
Credit Loans to such Eligible Assignee, which consent shall not be unreasonably
withheld or delayed) to become Lenders pursuant to a joinder agreement to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.
(c)    If (i) a Revolving Tranche or a Term Loan Tranche is increased in
accordance with this Section 2.14 or (ii) a New Term Loan Facility is added in
accordance with this Section 2.14, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase or New Term Facility among the applicable Lenders.
The Administrative Agent shall promptly notify the applicable Lenders of the
final allocation of such increase or New Term Facility and the Increase
Effective Date. In connection with (i) any increase in a Term Loan Tranche or
Revolving Tranche or (ii) any addition of a New Term Facility, in each case,
pursuant to this Section 2.14, this Agreement and the other Loan Documents may
be amended in a writing (which may be executed and delivered by the Borrowers
and the Administrative Agent) in order to establish the New Term Facility or to
effectuate the increases to the Term Loan Tranche or Revolving Tranche and to
reflect any technical changes necessary or appropriate to give effect to such
increase or new facility in accordance with its terms as set forth herein. As of
the Increase Effective Date, the amortization schedule for the Term Loan Tranche
then increased set forth in Section 2.07(a) (or any other applicable
amortization schedule for New Term Loans or Specified Refinancing Term Loans)
shall be amended in a writing (which may be executed and delivered by the
Borrowers and the Administrative Agent) to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Loans
under such Term Loan Tranche being made on such date, such aggregate amount to
be applied to increase such installments ratably in accordance with the amounts
in effect immediately prior to the Increase Effective Date.
(d)    With respect to any Revolving Credit Commitment Increase, Term Commitment
Increase or addition of New Term Facility pursuant to this Section 2.14, (i) no
Event of Default (subject to Section 1.02(i)) would exist after giving effect to
such increase, (ii) (A) in the case of any increase of the Revolving Tranche,
(1) the final maturity shall be the same as the Maturity Date applicable to the
Revolving Credit Facility, (2) no amortization or mandatory commitment reduction
prior to the Maturity Date applicable to the Revolving Credit Facility shall be
required and (3) the terms and documentation applicable to the Revolving Credit
Facility shall apply, (B) in the case of any increase of a Term Loan Tranche,
the final maturity of the Term Loans, New Term Loans or Specified Refinancing
Term Loans increased pursuant to this Section shall be no earlier than the
Latest Maturity Date for, and such additional Loans shall not have a Weighted
Average Life to Maturity shorter than the longest remaining weighted average
life of, any other outstanding Term Loans, New Term Loans or Specified
Refinancing Term


-114-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Loans, as applicable, and (C) in the case of any New Term Facility, such New
Term Facility shall have a final maturity no earlier than the then Latest
Maturity Date of any Term Loan Tranche and the Weighted Average Life to Maturity
of such New Term Facility shall be no shorter than that of any existing Term
Loan Tranche, (iii) except with respect to all-in yield and as set forth in
subclause (C) above with respect to final maturity and Weighted Average Life to
Maturity, or otherwise as shall be reasonably satisfactory to the Administrative
Agent, any such New Term Facility shall have the same terms as the Term B
Facility and (iv) to the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received legal opinions, resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.01 or delivered from time to time
pursuant to Section 6.12 and/or Section 6.16 with respect to Holdings, the
Borrowers, all Material Subsidiary Guarantors and each other Subsidiary
Guarantor that is organized in a jurisdiction for which local counsel to the
Administrative Agent in such jurisdiction advises that such deliveries are
reasonably necessary to preserve the Collateral in such jurisdiction (other than
changes to such legal opinions resulting from a change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). Notwithstanding the foregoing, the conditions precedent
to each such increase or New Term Facility shall be agreed to by the Lenders
providing such increase or New Term Facility, as applicable, and the
Administrative Agent and the Borrowers; provided, further, in connection with
the incurrence of any New Term Loans, if the proceeds of such New Term Loans
are, substantially concurrently with the receipt thereof, to be used, in whole
or in part, by the Borrowers or any other Loan Party to finance, in whole or in
part, a Permitted Acquisition, then (A) the only representations and warranties
that will be required to be true and correct in all material respects as of the
applicable Increase Effective Date shall be (x) the Specified Representations
and (y) such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the Lenders, but only to the extent that
Holdings or the Borrowers (or any Affiliate of Holdings or the Borrowers) has
the right to terminate the obligations of Holdings, the Borrowers or such
Affiliate under such acquisition agreement or not consummate such acquisition as
a result of a breach of such representations or warranties in such acquisition
agreement and (B) no Event of Default under Sections 8.01(a), (f) or (g) would
exist after giving effect to such incurrence (“Permitted Acquisition
Provisions”).
(e)    On the Increase Effective Date with respect to a Revolving Tranche, (x)
each Revolving Credit Lender immediately prior to such increase or incurrence
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the increase to the Revolving Credit Commitments
(each, a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding L/C Advances and Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in L/C
Advances and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the Increase Effective Date be prepaid from the proceeds of Revolving
Credit Loans made hereunder (reflecting such increase in Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.06. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. The
additional Term Loans


-115-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





made under the Term Loan Tranche subject to the increases shall be made by the
applicable Lenders participating therein pursuant to the procedures set forth in
Sections 2.01 and 2.02 and on the date of the making of such new Term Loans, and
notwithstanding anything to the contrary set forth in Sections 2.01 and 2.02,
such new Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans under such Term Loan Tranche on a pro rata basis (based
on the relative sizes of the various outstanding Borrowings), so that each
Lender under such Term Loan Tranche will participate proportionately in each
then outstanding Borrowing of Term Loans under the Term Loan Tranche.
(f)    (i) Any New Term Facility shall rank pari passu in right of payment, have
the same guarantees as, and be unsecured, secured either on a first lien “equal
and ratable” basis with the other Facilities or on a “junior” basis, in each
case over the same Collateral that secures the Facilities (and in each case, the
application of any proceeds of the Collateral securing such New Term Facility
shall be subject to intercreditor arrangements that are reasonably satisfactory
to the Administrative Agent; it being understood that the Intercreditor
Agreement is reasonably satisfactory to the Administrative Agent), (ii) the New
Term Facility shall share ratably in any prepayments of the Term Loans pursuant
to Section 2.05 (or otherwise provide for more favorable prepayment treatment
for the then outstanding Term Loan Tranches than the Term Loans under such New
Term Facility) and (iii) the all-in yield (whether in the form of interest rate
margins, original issue discount, upfront fees, or Eurocurrency Rate or Base
Rate floors (but not arrangement or underwriting fees paid to arrangers for
their own account) and equating original issue discount and upfront fees to
interest rate for purposes of this calculation, assuming a four-year life to
maturity) applicable to such pari passu New Term Facility of like currency shall
be determined by the Borrowers and the Lenders providing such New Term Facility
and shall not be more than 50 basis points higher than the corresponding all-in
yield (giving effect to interest rate margins, original issue discount, upfront
fees and Eurocurrency Rate and Base Rate floors, in the case of original issue
discount and upfront fees calculated as provided in the preceding parenthetical)
for any corresponding Term Loan Tranche, in the case of Euro Term Loans,
incurred on the Fourth Amendment Effective Date or, in the case of Term Loans
denominated in Dollars, incurred on the Sixth Amendment Effective Date, unless
the all-in yield with respect to each applicable Term Loan Tranche is increased
to the amount necessary so that the difference between the all-in yield with
respect to such New Term Facility and the corresponding all-in yield on such
applicable Term Loan Tranche is equal to 50 basis points.
Section 2.15    Reserved.
Section 2.16    Reserved.
Section 2.17    New Incremental Notes.
(a)    The Borrowers, on a joint and several basis, may from time to time after
the Closing Date, upon notice by the Borrower Representative to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request to issue one or more series of senior secured, senior
unsecured, senior subordinated or subordinated notes (which notes, if secured by
the Collateral, are secured on a first lien “equal and ratable” basis with the
Liens securing the Obligations or secured on a “junior” basis with the Liens
securing the Obligations) and guaranteed only by the guarantors (such notes,
collectively, “New Incremental Notes”) in an amount to exceed the Incremental
Amount (at the time of issuance); provided that (i) no Event of Default (subject
to Section 1.02(i)) would exist after giving Pro Forma Effect to any such
request subject to the Permitted Acquisition Provisions, and (ii) any such
issuance of New Incremental Notes shall be in a minimum amount of the lesser of
(x) a Dollar Amount of $20,000,000 and (y) the entire amount that may be
requested under this Section 2.17; provided, further, that for any Incremental
Commitments established pursuant to Section 2.14 and New Incremental Notes
issued


-116-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





pursuant to this Section 2.17, (A) the Borrowers shall be deemed to have used
amounts under the Prepayment-Based Incremental Facility, if any, prior to
utilization of the Cash-Capped Incremental Facility and the Ratio-Based
Incremental Facility, and the Borrowers shall be deemed to have used the
Ratio-Based Incremental Facility (to the extent permitted by the pro forma
calculation of the First Lien Net Leverage Ratio) prior to utilization of the
Cash-Capped Incremental Facility and (B) New Loan Commitments pursuant to this
Section 2.14 and New Incremental Notes pursuant to Section 2.17 may be incurred
under clauses (x), (y) and (z) above, and proceeds from any such incurrence
under clauses (x), (y) and (z) above may be utilized in a single transaction by
first calculating the incurrence under clause (y) (without inclusion of any
amounts utilized pursuant to clause (x)) and then calculating the incurrence
under clause (x)).
(b)    As a condition precedent to the issuance of any New Incremental Notes
pursuant to this Section 2.17, (i) the Borrower Representative (on behalf of the
Borrowers) shall deliver to the Administrative Agent a certificate dated as of
the date of issuance of the New Incremental Notes signed by a Responsible
Officer of the Borrower Representative, certifying and attaching the resolutions
adopted by each Borrower approving or consenting to the issuance of such New
Incremental Notes, and certifying that the conditions precedent set forth in the
following subclauses (ii) through (v) have been satisfied (which certificate
shall include supporting calculations demonstrating compliance, if applicable,
with the Maximum First Lien Leverage Requirement), (ii) such New Incremental
Notes shall not be Guaranteed by any Person that is not a Guarantor, (iii) to
the extent secured, such New Incremental Notes shall be subject to intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent); (iv)
such New Incremental Notes shall have a final maturity no earlier than 91 days
after the then Latest Maturity Date, (v) the Weighted Average Life to Maturity
of such New Incremental Notes shall not (A) be shorter than 91 days after that
of any then-existing Term Loan Tranche, or (B) to the extent unsecured, be
subject to any amortization prior to the final maturity thereof, or be subject
to any mandatory redemption or prepayment provisions or rights (except customary
assets sale or change of control provisions), (vi) such New Incremental Notes
shall not be subject to any mandatory redemption or prepayment provisions or
rights (except to the extent any such mandatory redemption or prepayment is
required to be applied pro rata to the Term Loans and other Indebtedness that is
secured on a pari passu basis with the Obligations) and (vii) the covenants,
events of default, guarantees, collateral and other terms of such New
Incremental Notes are customary for similar debt securities in light of
then-prevailing market conditions at the time of issuance (it being understood
that (x) no New Incremental Notes shall include any financial maintenance
covenants (including indirectly by way of a cross-default to this Agreement),
but that customary cross-acceleration provisions may be included) and (y) any
negative covenants with respect to indebtedness, investments, liens or
restricted payments shall be incurrence-based) and in any event are not more
restrictive to the Borrowers and their Restricted Subsidiaries than those set
forth in this Agreement (other than with respect to interest rate and redemption
provisions), except for covenants or other provisions applicable only to periods
after the then Latest Maturity Date (provided that a certificate of a
Responsible Officer of the Dutch Borrower delivered to the Administrative Agent
in good faith at least five Business Days prior to the incurrence of such New
Incremental Notes, together with a reasonably detailed description of the
material terms and conditions of such New Incremental Notes or drafts of the
documentation relating thereto, stating that the Dutch Borrower has determined
in good faith that such terms and conditions satisfy the requirement set forth
in this clause (b), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Borrowers of its objection during such five Business Day period (including a
reasonable description of the basis upon which it objects) and provided,
further, that if the terms of the New Incremental Notes are substantially
identical to the Senior Notes, the conditions in this clause (b) shall be deemed
to be satisfied). Notwithstanding the foregoing, the conditions precedent to
each such increase shall be agreed to by the Lenders providing such increase and
the Borrowers.


-117-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(c)    The issuance of any New Incremental Notes shall also be subject, to the
extent reasonably requested by the Administrative Agent, to receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Collateral Documents providing for such New Incremental Notes
and the Borrowers. The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrowers as may be necessary or appropriate in order to secure any New
Incremental Notes with the Collateral and/or to make such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower Representative in connection with the
issuance of such New Incremental Notes, in each case on terms consistent with
this Section 2.17.
Section 2.18    Cash Collateral.
(a)    Upon the request of the Administrative Agent or the applicable L/C Issuer
(i) if the applicable L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, the
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover (i) 103% of all Fronting Exposure of such Defaulting Lender
after giving effect to Section 2.19(a)(iv) and any Cash Collateral provided by
such Defaulting Lender.
(b)    All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts at the Administrative Agent or the Collateral Agent. The Borrowers, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent and the Collateral Agent,
for the benefit of the Administrative Agent, the applicable L/C Issuer and the
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.18(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrowers and the
relevant Defaulting Lender shall, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.18 or Sections 2.03, 2.04,
2.05, 2.06, 2.19, 8.02 or 8.04 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided prior to any other application of such property as may be
provided for herein.
(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure (after giving effect to such
release) or other obligations giving rise thereto (including by the


-118-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.07(b)(viii))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default under Sections 8.01(a), (f) or (g) or an Event of Default (and following
application as provided in this Section 2.18 may be otherwise applied in
accordance with Section 8.04) and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swing Line Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
Section 2.19    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:


-119-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the applicable L/C Issuer or Swing Line Lender
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower Representative (on behalf of the Borrowers) may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the applicable L/C Issuer or
Swing Line Lender as a result of any non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, the applicable L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default pursuant to Sections 8.01(a), (f) or (g) exists, to
the payment of any amounts owing to the Borrowers as a result of any
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(i).


-120-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(iv)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting
Lender under a Revolving Credit Tranche shall be determined without giving
effect to the Commitment under such Revolving Credit Tranche of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect unless an
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender under a Revolving Credit Tranche to acquire, refinance or
fund participations in Letters of Credit issued, and Swing Line Loans incurred,
under such Revolving Credit Tranche shall not exceed the positive difference, if
any, of (1) the Commitment under such Revolving Credit Tranche of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Loans
under such Revolving Credit Tranche of that Revolving Credit Lender.
(b)    If the Borrowers, the Administrative Agent, the Swing Line Lender and
each L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their ratable shares (without
giving effect to the application of Section 2.19(a)(iv)) in respect of that
Lender, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.
Section 2.20    Specified Refinancing Debt.
(a)    The Borrowers may on a joint and several basis, from time to time after
the Closing Date, and subject to the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, delayed or conditioned), add one or
more new term loan facilities and new revolving credit facilities to the
Facilities (“Specified Refinancing Debt”; and the commitments in respect of such
new term facilities, the “Specified Refinancing Term Commitment” and the
commitments in respect of such new revolving credit facilities, the “Specified
Refinancing Revolving Credit Commitment”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the
Borrowers, to refinance (i) all or any portion of any Term Loan Tranches then
outstanding under this Agreement and (ii) all or any portion of any Revolving
Credit Tranches then in effect under this Agreement, in each case pursuant to a
Refinancing Amendment; provided that such Specified Refinancing Debt: (i) will
rank pari passu in right of payment as the other Loans and Commitments
hereunder; (ii) will not be Guaranteed by any Person that is not a Guarantor;
(iii) will be (x) unsecured or (y) secured by the Collateral on a first lien
“equal and ratable” basis with the Liens securing the Obligations or on a
“junior” basis with the Liens securing the Obligations (in each case pursuant to
intercreditor arrangements reasonably satisfactory to the Administrative Agent);
(iv) will have such pricing and optional prepayment terms as may be agreed by
the Borrowers and the applicable Lenders thereof; (v) (x) to the extent
constituting revolving credit facilities, will not have a maturity date (or have
mandatory commitment reductions or amortization) that is prior to the scheduled
Maturity Date of the Revolving Tranche being refinanced and (y) to the extent


-121-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





constituting term loan facilities, will have a maturity date that is not prior
to the date that is after the scheduled Maturity Date of, and will have a
Weighted Average Life to Maturity that is not shorter than the Weighted Average
Life to Maturity of, the Term Loans being refinanced; (vi) any Specified
Refinancing Term Loans shall share ratably in any prepayments of Term Loans
pursuant to Section 2.05 (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term Loan Tranches than the Specified
Refinancing Term Loans); (vii) each Revolving Credit Borrowing (including any
deemed Revolving Credit Borrowings made pursuant to Sections 2.03 and 2.04) and
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04 shall be allocated pro rata among the Revolving Tranches; (viii)
subject to clauses (iv) and (v) above, will have terms and conditions (other
than pricing and optional prepayment and redemption terms) that are
substantially identical to, or less favorable, when taken as a whole, to the
lenders providing such Specified Refinancing Debt than, the terms and conditions
of the Facilities and Loans being refinanced (as reasonably determined by the
Borrower Representative in good faith, which determination shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Dutch Borrower of an objection
(including a reasonable description of the basis upon which it objects) within
five Business Days after being notified of such determination by the Dutch
Borrower); and (ix) the Net Cash Proceeds of such Specified Refinancing Debt
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Loans being so refinanced (and, in the case
of Revolving Credit Loans, a corresponding amount of Revolving Credit
Commitments shall be permanently reduced), in each case pursuant to Section 2.05
and 2.06, as applicable; provided however, that such Specified Refinancing Debt
(x) may provide for any additional or different financial or other covenants or
other provisions that are agreed among the Borrowers and the Lenders thereof and
applicable only during periods after the then Latest Maturity Date in effect and
(y) shall not have a principal or commitment amount (or accreted value) greater
than the Loans being refinanced (excluding accrued interest, fees, discounts,
premiums or expenses).The Borrower Representative (on behalf of the Borrowers)
shall make any request for Specified Refinancing Debt pursuant to a written
notice to the Administrative Agent specifying in reasonable detail the proposed
terms thereof. Any proposed Specified Refinancing Debt shall first be requested
on a ratable basis from existing Lenders in respect of the Facility and Loans
being refinanced. At the time of sending such notice to such Lenders, the
Borrowers (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice or such shorter period as may be agreed by the Administrative Agent).
Each applicable Lender shall notify the Administrative Agent within such time
period whether or not it agrees to participate in providing such Specified
Refinancing Debt and, if so, whether by an amount equal to, greater than, or
less than its ratable portion (based on such Lender’s ratable share in respect
of the applicable Facility) of such Specified Refinancing Debt. Any Lender
approached to provide all or a portion of any Specified Refinancing Debt may
elect or decline, in its sole discretion, to provide such Specified Refinancing
Debt. Any Lender not responding within such time period shall be deemed to have
declined to participate in providing such Specified Refinancing Debt. The
Administrative Agent shall notify the Borrowers and each applicable Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested issuance of Specified Refinancing Debt, and subject to the
approval of the Administrative Agent, each L/C Issuer and the Swing Line Lender,
if applicable (in each case, which approval shall not be unreasonably withheld,
conditioned or delayed), the Borrowers may also invite additional Eligible
Assignees to become Lenders in respect of such Specified Refinancing Debt
pursuant to a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested


-122-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements with respect to the Borrowers, including any supplements or
amendments to the Collateral Documents providing for such Specified Refinancing
Debt to be secured thereby, consistent with those delivered on the Closing Date
under Section 4.01 or delivered from time to time pursuant to Section 6.12
and/or Section 6.16 (other than changes to such legal opinions resulting from a
change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be necessary in order to establish new
Tranches of Specified Refinancing Debt and to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers in connection with the establishment of such new
Tranches, in each case on terms consistent with and/or to effect the provisions
of this Section 2.20.
(c)    Each class of Specified Refinancing Debt incurred under this Section 2.20
shall be in an aggregate principal amount that is (x) not less than a Dollar
Amount of $20,000,000 and (y) an integral multiple of a Dollar Amount of
$1,000,000 in excess thereof. Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrowers (on a joint and
several basis) in respect of a Revolving Tranche, or the provision to the
Borrowers (on a joint and several basis) of Swing Line Loans, pursuant to any
revolving credit facility established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans under the Revolving Credit Commitments.
(d)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Facilities being refinanced, including for purposes of prepayments and voting).
Any Refinancing Amendment may, without the consent of any Person other than the
Borrowers, the Administrative Agent and the Lenders providing such Specified
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of or
consistent with this Section 2.20. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each L/C Issuer, participations in
Letters of Credit expiring on or after the scheduled Maturity Date in respect of
the Revolving Tranche shall be reallocated from Lenders holding Revolving Credit
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding extended revolving commitments, be deemed to be participation interests
in respect of such extended revolving commitments and the terms of such
participation interests (including the commission applicable thereto) shall be
adjusted accordingly.
ARTICLE III.
Taxes, Increased Costs Protection and Illegality
Section 3.01    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrowers
or any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Law. If any applicable Law (as determined in the good


-123-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from or in respect of any such payment, then the other
Loan Party, Administrative Agent or other applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, the sum payable by
the applicable Borrower or other applicable Loan Party shall be increased as
necessary so that after all such deductions or withholdings have been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01) the applicable Lender (or, in the case of any
amount received by the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    In addition but without duplication, the Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Within 30 days after any payment of Taxes any Loan Party to a
Governmental Authority pursuant to this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such Payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Indemnified
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall promptly
repay to such indemnified party the amount paid over pursuant to this paragraph
(e) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (e), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(e) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


-124-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(f)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower Representative (on behalf of the Borrowers), use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to avoid
or reduce to the greatest extent possible any indemnification or additional
amounts being due under this Section 3.01, including to designate another
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the reasonable judgment of such
Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; and provided further that nothing in
this Section 3.01(f) shall affect or postpone any of the Obligations of the
Borrowers or the rights of such Lender pursuant to Sections 3.01(a) and (c). The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender as a result of a request by the Borrower Representative (on behalf of the
Borrowers) under this Section 3.01(f).
(g)    (%3) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative (on behalf of the Borrowers)
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative (on behalf of the Borrowers)
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower Representative (on behalf of the Borrowers)
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower Representative (on
behalf of the Borrowers) or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(%3)    Without limiting the generality of the foregoing, in the case of the
U.S. Borrower,
(%5)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative (on behalf of the U.S. Borrower) and the Administrative Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative (on behalf of the U.S. Borrower) or the Administrative Agent),
executed originals of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding;
(%3)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower Representative (on behalf of the U.S. Borrower) and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower Representative (on behalf of the U.S. Borrower) or the
Administrative Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax;


-125-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(ii)    executed originals of IRS Form W-8ECI (or any successor form);
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected with such Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form); or
(iv)    to the extent a Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit N-4 on behalf of each such direct and indirect partner;
(%5)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower Representative (on behalf of the U.S. Borrower) or the
Administrative Agent, executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and
(%3)    if a payment made to a Lender or an Agent under any Loan Document would
be subject to Tax imposed pursuant to FATCA if such Lender or Agent, as
applicable, were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent, as applicable, shall deliver to the Borrower
Representative (on behalf of the Borrowers) and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower
Representative (on behalf of the Borrowers) or the Administrative Agent as may
be necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender or Agent, as
applicable, has or has not complied with such Lender’s or Agent’s, as
applicable, obligations under FATCA and, if necessary, to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    (iii)    Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 3.01(g).
(i)    Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update and deliver such form or certification to the Borrowers and the
Administrative Agent or promptly notify the Borrowers and the Administrative
Agent in writing of its legal ineligibility to do so.


-126-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(ii)    Notwithstanding any other provision of this Section 3.01(g), a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.
(iii)    For the avoidance of doubt, for purposes of FATCA, from and after the
Seventh Amendment Effective Date, the Borrowers and the Administrative Agent
shall continue to treat the Loans as not qualifying as “grandfathered
obligations” for within the meaning of Treasury Regulations section
1.1471-2(b)(2)(i).
(h)    VAT. (i) All amounts expressed to be payable under any Loan Document by
any Loan Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to Section
3.01(h)(ii) below, if VAT is or becomes chargeable on any supply made by any
Finance Party to any Loan Party under any Loan Document and such Finance Party
is required to account to the relevant tax authority for the VAT, that Loan
Party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party must promptly provide an appropriate VAT invoice
to that Loan Party).


(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the "Supplier") to any other Finance Party (the "Recipient") under any Loan
Document, and any Loan Party (the "Relevant Party") is required by the terms of
any Loan Document to pay an amount equal to the consideration for that supply to
the Supplier (rather than being required to reimburse or indemnify the Recipient
in respect of that consideration):


(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and


(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.


(iii) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Finance Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.


(iv) Any reference in this Section 3.01(h) to any Loan Party shall, at any time
when such Loan Party is treated as a member of a group (including but not
limited to any fiscal unities) for VAT purposes, include (where appropriate and
unless the context otherwise requires) a reference to the person who is treated
as making the supply, or (as appropriate) receiving the supply under the
grouping rules.


-127-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------







(v) In relation to any supply made by a Finance Party to any Loan Party under a
Loan Document, if reasonably requested by such Finance Party, that Loan Party
must promptly provide such Finance Party with details of that Loan Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

(i)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.
(j)    On or before the Fourth Amendment Effective Date, Barclays Bank PLC as
Administrative Agent shall, and on or before the date any successor or
replacement Administrative Agent becomes the Administrative Agent hereunder it
shall, deliver to the Borrower Representative (on behalf of the Borrowers) two
duly executed originals of either (A) IRS Form W-9 or (B) a U.S. branch
withholding certificate on IRS Form W-8IMY evidencing its agreement with the
Borrowers to be treated as a United States person within the meaning of Section
7701(a)(30) of the Code (with respect to amounts received on account of any
Lender) and IRS Form W-8ECI (with respect to amounts received on its own
account), with the effect that, in either case, the Borrowers will be entitled
to make payments hereunder to the Administrative Agent without withholding or
deduction of any Taxes imposed by the United States; provided that the
Administrative Agent shall not be required to provide any documentation pursuant
to this clause (i) that such Administrative Agent is unable to deliver as a
result of a change in any Laws after the Fourth Amendment Effective Date.
Section 3.02    Currency Equivalents.
(a)    The Administrative Agent shall determine the Dollar Amount of each
Revolving Credit Loan denominated in an Alternative Currency and L/C Obligation
in respect of Letters of Credit denominated in an Alternative Currency (i) as of
the first day of each Interest Period applicable thereto and (ii) as of the end
of each fiscal quarter of the Dutch Borrower, and shall promptly notify the
Borrowers and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Exchange Rate (x) on the date of the related
Borrowing request for purposes of the initial such determination for any
Revolving Credit Loan and (y) on the fourth Business Day prior to the date as of
which such Dollar Amount is to be determined, for purposes of any subsequent
determination.
(b)    If after giving effect to any such determination of a Dollar Amount, the
sum of the aggregate Outstanding Amount of the Revolving Credit Loans
denominated in Alternative Currencies and the L/C Obligations denominated in
Alternative Currencies under the Multicurrency Tranche exceeds the aggregate
amount of Multicurrency Revolving Credit Commitments then in effect by 5.0% or
more, the Borrowers shall, within five Business Days of receipt of notice
thereof from the Administrative Agent setting forth such calculation in
reasonable detail, prepay the applicable outstanding Dollar Amount of the
Revolving Credit Loans denominated in Alternative Currencies under the
Multicurrency Tranche or take other action as the Administrative Agent, in its
discretion, may direct (including Cash Collateralization of the applicable L/C
Obligations in amounts from time to time equal to such excess) to the extent
necessary to eliminate any such excess.
Section 3.03    Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency), or to determine or


-128-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





charge interest rates based upon the Adjusted Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender, shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, (I) if applicable and such
Loans are denominated in Dollars, convert all of such Lender’s Eurocurrency Rate
Loans to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurocurrency Rate
component of the Base Rate) or (II) if applicable and such Loans are denominated
in Alternative Currencies, the interest rate with respect to such Loans shall be
determined by an alternative rate mutually acceptable to the Borrowers and the
Lenders, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.06. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.
Section 3.04    Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason, adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that deposits are not being offered to banks in the relevant interbank market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrowers and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower Representative (on behalf of the Borrowers) may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein (or, in the case of a pending request for a Loan denominated
in an Alternative Currency, the Borrowers and the Lenders may establish a
mutually acceptable alternative rate).


-129-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 3.05    Increased Cost and Reduced Return; Capital Adequacy.
(a)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any material
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate or (as the case may be) issuing or participating in Letters of
Credit, or a material reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (including Taxes on or in respect
of its loans, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, but
excluding for purposes of this Section 3.05(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes indemnifiable under
Section 3.01, (ii) Excluded Taxes, and (iii) reserve requirements reflected in
the Eurocurrency Rate), then within 15 days after demand of such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the Borrowers
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.
(b)    If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender (or
its Lending Office) therewith, has the effect of materially reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then within 15 days after demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.
(c)    The Borrowers shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves or liquidity with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves or liquidity allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any liquidity requirement, reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrowers shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable 15 days from
receipt of such notice.
(d)    For purposes of this Section 3.05, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (other than foreign regulatory


-130-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





authorities in Switzerland), in each case pursuant to Basel III, shall, in each
case, be deemed to have gone into effect after the date hereof, regardless of
the date enacted, adopted or issued.
Section 3.06    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(%3)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(%3)    any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan or pursuant to a conditional notice) to prepay,
borrow, continue or convert any Eurocurrency Rate Loan on the date or in the
amount notified by the Borrowers; or
(%3)    any failure by a Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) in a different currency from such
Loan or Letter of Credit drawing; or
(%3)    any mandatory assignment of such Lender’s Eurocurrency Rate Loans
pursuant to Section 3.07 on a day other than the last day of the Interest Period
for such Loans,
including foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained,
or from the performance of any foreign exchange contract (but excluding
anticipated profits). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
Section 3.07    Matters Applicable to All Requests for Compensation.
(a)    A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth in reasonable detail a calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Agent or such
Lender may use any reasonable averaging and attribution methods. With respect to
any Lender’s claim for compensation under Section 3.03, 3.04 or 3.05, the Loan
Parties shall not be required to compensate such Lender for any amount incurred
more than 180 days prior to the date that such Lender notifies the Borrower
Representative of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(b)    If any Lender requests compensation under Section 3.05, or a Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.03, then
such Lender or the L/C Issuer, as applicable, will, if requested by the Borrower
Representative (on behalf of the Borrowers) and at the Borrowers’ expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that


-131-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





such efforts (i) would eliminate or reduce amounts payable pursuant to Section
3.01, 3.02 or 3.04, as applicable, in the future and (ii) would not, in the
judgment of such Lender or such L/C Issuer, as applicable, be inconsistent with
the internal policies of, or otherwise be disadvantageous in any material legal,
economic or regulatory respect to such Lender or its Lending Office or such L/C
Issuer. The provisions of this clause (c) shall not affect or postpone any
Obligations of the Borrowers or rights of such Lender pursuant to Section 3.05.
(c)    If any Lender requests compensation by the Borrowers under Section 3.05,
the Borrower Representative (on behalf of the Borrowers) may, by notice to such
Lender (with a copy to the Administrative Agent), suspend the obligation of such
Lender to make or continue from one Interest Period to another Eurocurrency Rate
Loans denominated in Dollars, or to convert Base Rate Loans into Eurocurrency
Rate Loans denominated in Dollars, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of Section
3.06(e) shall be applicable); provided that such suspension shall not affect the
right of such Lender to receive the compensation so requested.
(d)    If the obligation of any Lender to make or continue from one Interest
Period to another any Eurocurrency Rate Loan denominated in Dollars, or to
convert Base Rate Loans into Eurocurrency Rate Loans denominated in Dollars
shall be suspended pursuant to this Section 3.07(d) hereof, such Lender’s
Eurocurrency Rate Loans denominated in Dollars shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurocurrency Rate Loans (or, in the case of an immediate conversion
required by Section 3.03, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.03, 3.04 or 3.05 hereof that gave rise to such conversion
no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans denominated
in Dollars shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans denominated in
Dollars shall be made or continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be converted into Eurocurrency Rate
Loans denominated in Dollars shall remain as Base Rate Loans.
(e)    If any Lender gives notice to the Borrower Representative (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.03, 3.04
or 3.05 hereof that gave rise to the conversion of such Lender’s Eurocurrency
Rate Loans denominated in Dollars pursuant to this Section 3.07 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurocurrency Rate Loans denominated in Dollars made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans denominated in Dollars,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans denominated in Dollars and by such
Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments.
(f)    A Lender shall not be entitled to any compensation pursuant to the
foregoing sections to the extent such Lender is not imposing such charges or
requesting such compensation from borrowers (similarly situated to the Borrowers
hereunder) under comparable syndicated credit facilities.


-132-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 3.08    Replacement of Lenders under Certain Circumstances.
(a)    If at any time (i) the Borrowers become obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.05 (other than with
respect to Other Taxes) as a result of any condition described in such Sections
or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.03 or 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender (as
defined below in this Section 3.08) (collectively, a “Replaceable Lender”), then
the Borrowers may, on ten Business Days’ prior written notice from the Borrower
Representative to the Administrative Agent and such Lender, either (i) replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrowers in such instance unless waived by the Administrative Agent) all of its
rights and obligations under this Agreement (or, in the case of a Non-Consenting
Lender, all of its rights and obligations under this Agreement with respect to
the Facility or Facilities for which its consent is required) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrowers to find a replacement Lender
or other such Person or (ii) so long as no Default or Event of Default shall
have occurred and be continuing, terminate the Commitment of such Lender or L/C
Issuer, as the case may be, and (1) in the case of a Lender (other than an L/C
Issuer), repay all Obligations of the Borrowers owing (and the amount of all
accrued interest and fees in respect thereof) to such Lender relating to the
Loans and participations held by such Lender as of such termination date and (2)
in the case of an L/C Issuer, repay all obligations of the Borrowers owing to
such L/C Issuer relating to the Loans and participations held by such L/C Issuer
as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it; provided that (i) in the case of
any such replacement of, or termination of Commitments with respect to a
Non-Consenting Lender such replacement or termination shall be sufficient
(together with all other consenting Lenders including any other Replacement
Lender) to cause the adoption of the applicable modification, waiver or
amendment of the Loan Documents and (ii) in the case of any such replacement as
a result of Borrowers having become obligated to pay amounts described in
Section 3.01 or 3.04, such replacement would eliminate or reduce payments
pursuant to Section 3.01 or 3.04, as applicable, in the future. Any Lender being
replaced pursuant to this Section 3.08(a) shall (i) execute and deliver an
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans and
(ii) deliver any Notes evidencing such Loans to the Borrower Representative (for
return to the applicable Borrower) or the Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all Obligations relating to the Loans and participations (and the amount of
all accrued interest and fees in respect thereof) so assigned shall be paid in
full by the assignee Lender to such assigning Lender concurrently with such
assignment and assumption and (C) upon such payment and, if so requested by the
assignee Lender, the assigning Lender shall deliver to the assignee Lender the
applicable Note or Notes executed by the Borrowers, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Replaceable Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within five Business Days of the date on which the
assignee Lender executes and delivers such Assignment and Assumption to such
Replaceable Lender, then such Replaceable Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Replaceable Lender. In connection with the replacement of any Lender
pursuant to this Section 3.08(a), the Borrowers shall pay to such Lender such
amounts as may be required pursuant to Section 3.06.


-133-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such L/C Issuer (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer reasonably satisfactory to such
L/C Issuer or the depositing of Cash Collateral into a cash collateral account
in amounts and pursuant to arrangements consistent with the requirements of
Section 2.18) have been made with respect to such outstanding Letter of Credit
and (ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.
(c)    In the event that (i) the Borrower Representative (on behalf of the
Borrowers) or the Administrative Agent has requested the Lenders to consent to a
waiver of any provisions of the Loan Documents or to agree to any amendment or
other modification thereto, (ii) the waiver, amendment or modification in
question requires the agreement of all affected Lenders in accordance with the
terms of Section 10.01 or all the Lenders with respect to a certain class of the
Loans and (iii) the Required Lenders have agreed to such waiver, amendment or
modification, then any Lender who does not agree to such waiver, amendment or
modification, in each case, shall be deemed a “Non-Consenting Lender”; provided,
that the term “Non-Consenting Lender” shall also include any Lender that rejects
(or is deemed to reject) (x) a loan modification offer under Section 10.01,
which loan modification has been accepted by at least the Majority Lenders of
the respective Tranche of Loans whose Loans and/or Commitments are to be
extended pursuant to such loan modification and (y) any Lender that does not
elect to become a lender in respect of any Specified Refinancing Debt pursuant
to Section 2.20.
(d)    Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, any assignment by or replacement of a Lender and
any resignation of the Administrative Agent.
ARTICLE IV.    
Conditions Precedent to Credit Extensions
Section 4.01    Conditions to the Initial Credit Extension on the Closing Date.
The obligation of each Lender to make its initial Credit Extension hereunder on
the Closing Date is subject to satisfaction or due waiver in accordance with
Section 10.01 of each of the following conditions precedent, except as otherwise
agreed between the Borrowers and the Administrative Agent:
(%3)    The Administrative Agent shall have received all of the following, each
of which shall be originals or facsimiles or “pdf” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated as of the Closing Date (or, in the
case of certificates of governmental officials, as of a recent date before the
Closing Date), each in form and substance reasonably satisfactory to the
Administrative Agent, and each accompanied by their respective required
schedules and other attachments (and set forth thereon shall be all required
information with respect to Holdings and its Subsidiaries, giving effect to the
Transaction):
(%4)    executed counterparts of (A) this Agreement from Holdings and each
Borrower, (B) the Holdings Guaranty from Holdings, (C) the Subsidiary Guaranty
from each Subsidiary Guarantor and (D) the Intercompany Subordination Agreement;


-134-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    the Security Agreement, duly executed by the U.S. Holdings, the U.S.
Borrower, each Subsidiary Guarantor that is a Domestic Subsidiary, together with
(subject to the last paragraph of this Section 4.01):
(%5)    certificates, if any, representing the Pledged Interests in the Dutch
Borrower, U.S. Borrower and, to the extent received from the Sellers after
Holdings’ use of commercially reasonable efforts to receive such certificates or
otherwise without undue burden or expense, each wholly owned Domestic Subsidiary
other than Immaterial Subsidiaries referred to therein accompanied by undated
stock powers executed in blank (or stock transfer forms, as applicable) and
instruments evidencing the Pledged Debt indorsed in blank (or instrument of
transfer, as applicable),
(%3)    copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens on
assets of Holdings, each Borrower and each Subsidiary Guarantor that is party to
the Security Agreement created under the Security Agreement, covering the
Collateral described in the Security Agreement, and
(%3)    evidence that all other actions, recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (including receipt of
duly executed payoff letters, customary lien searches and UCC-3 termination
statements); provided, however, that this provision does not apply with respect
to foreign intellectual property;
(%4)    an Intellectual Property Security Agreement, duly executed by the U.S.
Borrower and each Subsidiary Guarantor that is a Domestic Subsidiary that owns
intellectual property that is required to be pledged in accordance with the
Security Agreement, together with (subject to the last paragraph of this Section
4.01) evidence that all action that the Administrative Agent in its reasonable
judgment may deem reasonably necessary or desirable in order to perfect and
protect the Liens created under the Intellectual Property Security Agreement has
been taken; provided, however, that this provision does not apply with respect
to perfection and protections of the Liens over foreign intellectual property;
(%3)    those certain Collateral Documents required to be delivered on the
Closing Date pursuant to Schedule 1.01(l) duly executed by the parties thereto;
(%3)    a Note executed by the Borrowers in favor of each Lender requesting a
Note reasonably in advance of the Closing Date;
(%3)    a Committed Loan Notice and a Letter of Credit Application, if
applicable, in each case relating to the initial Credit Extension;
(%3)    a solvency certificate executed by the chief financial officer or
similar officer or manager of each Borrower (after giving effect to the
Transaction) substantially in the form attached hereto as Exhibit I, together
with supporting financial statements and calculations to the extent reasonably
requested by the Arrangers;
(%3)    such documents and certifications (including Organization Documents and,
if applicable, good standing certificates (which, in the case of Holdings and
the Dutch Borrower, shall be an excerpt of the Trade Register of the
Netherlands, dated not later than one day prior to the Closing Date)) as the
Administrative Agent may reasonably require to evidence that Holdings,


-135-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





each Borrower and each Subsidiary Guarantor is duly organized or formed, and
that each of them is validly existing and, to the extent applicable, in good
standing, except to the extent that failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect;
(%3)    an opinion of Latham & Watkins LLP, special New York counsel to
Holdings, the Borrowers and the Subsidiary Guarantors, addressed to each Secured
Party, in form and substance reasonably satisfactory to the Administrative
Agent; and
(%3)    opinions of local and foreign counsel for the Borrowers and the
Subsidiary Guarantors (or the Administrative Agent, as applicable) listed on
Schedule 4.01(a)(x) hereto, in form and substance reasonably satisfactory to the
Administrative Agent.
(%3)    Except as set forth on the Disclosure Schedules to the Purchase
Agreement, since December 31, 2011, through and including the Closing Date, no
Company Material Adverse Effect has occurred.
(%3)    The Arrangers and the Administrative Agent shall have received (i)
audited consolidated balance sheets of the Company and related statements of
income, changes in equity and cash flows of the Company for the three most
recently completed fiscal years ended at least 145 days before the Closing Date
and (ii) unaudited combined balance sheets and related statements of income,
changes in equity and cash flows of the Company for each subsequent fiscal
quarter after December 31, 2011 ended at least 45 days before the Closing Date
(other than any fiscal fourth quarter).
(%3)    The Arrangers and the Administrative Agent shall have received a pro
forma combined balance sheet and related pro forma combined statement of income
of the Dutch Borrower and its Subsidiaries (based on the financial statements of
the Company referred to in Section 4.01(c) above) as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Closing Date (or, if the most
recently completed fiscal period is the end of a fiscal year, ended at least 145
days before the Closing Date), prepared after giving effect to the Transaction
as if the Transaction had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other financial
statements), which need not be prepared in compliance with Regulation S-X, or
include adjustments for purchase accounting.
(%3)    Holdings, each Borrower and each Subsidiary Guarantor shall have
provided the documentation and other information reasonably requested in writing
at least ten days prior to the Closing Date by the Arrangers as they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least three business days prior to
the Closing Date (or such shorter period as the Administrative Agent shall
otherwise agree).
(%3)    All actions necessary to establish that the Administrative Agent will
have a perfected first priority security interest (subject to Liens permitted
under Section 7.01) in the Collateral shall have been taken, in each case, to
the extent such Collateral (including the creation or perfection of any


-136-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





security interest) is required to be provided on the Closing Date pursuant to
the last paragraph of this Section 4.01.
(%3)    The Arrangers and the Administrative Agent shall have received a true
and correct copy of the Purchase Agreement (as certified by a Responsible
Officer of Holdings) and the Acquisition shall be consummated concurrently with
the initial funding of the Facilities, in all material respects in accordance
with the terms of the Purchase Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto or thereunder (other than
any such modification, amendment, consent or waiver that is not material and
adverse to the interests of the Lenders and the Arrangers) effected without the
prior consent of the Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed) (it being hereby understood and agreed that any change
in the purchase price payable in connection with the Acquisition shall not be
deemed to be material and adverse to the interests of the Lenders and the
Arrangers; provided that (A) any increase in the purchase price so payable is
funded solely by an increase in the aggregate amount of the Equity Contribution,
(B) any reduction in the purchase price so payable is allocated (x) first, to
reduce the Equity Contribution to an amount that is equal to 25% of the total
pro forma consolidated debt and equity capitalization of the Borrowers and their
respective Subsidiaries on the Closing Date (excluding any Letters of Credit
issued on the Closing Date and amounts funded hereunder or under the Senior
Notes or Senior Secured Notes to fund upfront fees or original issue discount)
after giving effect to the Transaction, and (y) second, (I) 75% to reduce any
amounts to be funded pro rata under the Term B Commitments and (II) 25% to the
Equity Contribution dollar for dollar on a pro rata basis and (C) the facts and
circumstances underlying any reduction in such purchase price may be taken into
account in assessing whether a Company Material Adverse Effect has occurred or
in reasonably likely to occur).
(%3)    (%3) (A) The Acquisition Representations and the Specified
Representations shall be true and correct in all material respects (and in all
respects, if any such Acquisition Representation or Specified Representation is
already qualified by materiality); provided that at any time “Material Adverse
Effect” is utilized in such representation and warranty it shall be deemed to
refer to Company Material Adverse Effect; (B) the Dutch Borrower shall have
received the proceeds from the Equity Contribution (in an amount not less than
that contemplated by the definition of Transaction (or such lesser amount
permitted by clause (B) of the proviso to Section 4.01(g)) and not less than
50.1% of such proceeds shall have been contributed by the Sponsor); and (C) the
Refinancing shall have been, or shall concurrently with the initial funding of
the Facilities be, consummated.


-137-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    All fees required to be paid on the Closing Date pursuant to this
Agreement and the Fee Letter and reasonable out-of-pocket expenses required to
be paid on the Closing Date pursuant to the Commitment Letter, to the extent
invoiced at least five Business Days prior to the Closing Date (or such later
date as the Borrower Representative may reasonably agree) shall have been paid
(which amounts may be offset against the proceeds of the Initial Term Loan).
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender as of the Closing Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.
Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to the execution and delivery of the Security Agreement those
certain Collateral Documents required to be delivered on the Closing Date
pursuant to Schedule 1.01(l) and any UCC Filing Collateral (as defined below)
and any Collateral upon which a Lien may be perfected by the filing of a
short-form security agreement with the United States Patent and Trademark Office
or the United States Copyright Office, to the extent any Lien on any Collateral
is not provided and/or perfected on the Closing Date after Holdings’ and the
Borrowers’ use of commercially reasonable efforts to do so, the provision and/or
perfection of a Lien on such Collateral shall not constitute a condition
precedent for purposes of this Section 4.01, but instead shall be required to be
delivered after the Closing Date in accordance with Sections 6.14 and 6.16;
provided that Holdings and the Borrowers shall have delivered all Stock
Certificates (to the extent received from the Sellers after Holdings’ and the
Borrowers’ use of commercially reasonable efforts to receive such certificates
or otherwise without undue burden or expense). For purposes of this paragraph,
“UCC Filing Collateral” means Collateral, including Collateral constituting
investment property, for which a security interest can be perfected by filing a
UCC-1 financing statement. “Stock Certificates” means Collateral consisting of
certificates representing capital stock or other equity interests of the
Borrowers and the wholly owned Domestic Subsidiaries of the Loan Parties (other
than Immaterial Subsidiaries) and any FSHCO (provided that Holdings and the
Borrowers shall not be required to deliver Stock Certificates of any FSHCO
representing in excess of 65% of the voting capital stock of such FSHCO) for
which a security interest can be perfected by delivering such certificates,
together with undated stock powers or other appropriate instruments of transfer
executed in blank for each such certificate.
Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than on the Closing
Date, and other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:
(%3)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except


-138-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and 5.05(b) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) and (b),
respectively, prior to such proposed Credit Extension.
(%3)    Subject to Section 1.02(i), no Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds therefrom.
(%3)    The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied (unless waived) on and as of the date of the
applicable Credit Extension.
Section 4.03    Conditions to Delayed Draw Term B-2 Dollar Loans. The obligation
of each Lender to honor any Request for Credit Extension relating to Delayed
Draw Term B-2 Dollar Loans is subject to the satisfaction of the following
conditions precedent on or prior to the Delayed Draw Termination Date:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date, and except that for
purposes of this Section 4.03, the representations and warranties contained in
Sections 5.05(a) and 5.05(b) shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 6.01(a) and (b),
respectively, prior to such date.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(d)    the Borrowers shall have paid to the Fifth Amendment Lead Arranger and
the Term B-2 Dollar Lender all fees and any other compensation payable to the
Fifth Amendment Lead Arranger and the Term B-2 Dollar Lender to the extent then
due.


-139-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





ARTICLE V.    
Representations and Warranties
Each of Holdings (with respect to Sections 5.01, 5.02, 5.03, 5.04, 5.10, 5.12,
5.13, 5.14, 5.19, 5.20 and 5.21) and each of the Borrowers represents and
warrants to the Administrative Agent and the Lenders (after giving effect to the
Transaction) that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of the Restricted Subsidiaries (a) is a Person duly
organized, formed or incorporated, validly existing and in good standing (or its
equivalent, to the extent such concept is applicable in the relevant
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is authorized to do business and in good standing (to the extent
such concept is applicable in the relevant jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification and (d) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (a)
(other than with respect to the Borrowers), (b)(ii) (other than with respect to
the Borrowers), (b)(i), (b)(ii) (other than with respect to the Borrowers), (c)
and (d), to the extent that any failure to be so or to have such could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, are within such Loan Party’s corporate or other powers, have
been duly authorized by all necessary corporate or other organizational action
and do not (a) contravene the terms of any of such Person’s Organization
Documents or (b) violate any Law; except to the extent that such violation or
contravention could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery, performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (w) filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties or any
Restricted Subsidiary in favor of the Secured Parties consisting of UCC
financing statements, filings in the United States Patent and Trademark Office
and the United States Copyright Office and Mortgages or filings in foreign
jurisdictions, (x) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect, (y) those approvals, consents, exemptions,
authorizations or other actions, notices or filings set out in the Collateral
Documents and (z) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan


-140-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, administration, administrative receivership, winding-up, insolvency,
reorganization (by way of voluntary arrangement, schemes of arrangement or
otherwise), receivership, moratorium or other similar laws affecting creditors’
rights generally and by general principles of equity.
Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements fairly present in all material respects
the combined financial condition of the Company as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.
(b)    The unaudited consolidated financial statements of the Dutch Borrower and
its Subsidiaries most recently delivered pursuant to Section 6.01(b) (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the consolidated financial condition of the
Dutch Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal and recurring year-end audit adjustments.
(c)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Dutch Borrower and its Subsidiaries most
recently delivered pursuant to Section 6.01(c) were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were reasonable
in light of the conditions existing at the time of delivery of such forecasts;
it being understood that no assurance can be given that any particular
projections will be realized, actual results may vary from such forecasts and
that such variations may be material.
Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, against
Holdings, the Borrowers or any Restricted Subsidiary, or against any of their
properties or revenues that would reasonably be expected to have a Material
Adverse Effect.
Section 5.07    Use of Proceeds. The Borrowers (a) will only use the proceeds of
the Initial Term Loans to finance a portion of the Transaction (including paying
any fees, commissions and expenses associated therewith); (b) will only use the
proceeds of the Revolving Credit Loans incurred on the Closing Date to finance
any upfront fees or original issue discount required to be funded on the Closing
Date with respect to the Facilities; (c) will use the proceeds of all other
Borrowings (except as set forth below in clauses (d), (e) and (f)) to finance
the working capital needs of Holdings, the Borrowers and the Restricted
Subsidiaries and for general corporate purposes of Holdings, the Borrowers and
the Restricted Subsidiaries (including Permitted Acquisitions and other
Investments permitted hereunder); (d) will use the proceeds of the 2014
Specified Refinancing Term Loans incurred on the Second Amendment Effective Date
to repay and/or replace all Initial Term B Loans and Initial Euro Term Loans, as
applicable, outstanding prior to the Second Amendment Effective Date and pay any
accrued interest, fees, expenses and prepayment premiums related thereto, (e)
will use the proceeds of the Term B-1 Loans incurred on the Fourth Amendment
Effective Date to repay and/or replace all 2014 Specified Refinancing Term Loans
outstanding prior to the Fourth Amendment Effective Date and pay any accrued
interest, fees, expenses and prepayment premiums related thereto, (f) will use
the proceeds of the Term B-2 Dollar Loans incurred


-141-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





on the Fifth Amendment Effective Date to (i) pay the purchase price in
connection with the 2017 Acquisition, (ii) pay the fees, costs and expenses
incurred in connection with the 2017 Acquisition and (iii) fund working capital
and general corporate purposes, (g) will use the proceeds of the Term B-2 Dollar
Loans incurred on the Delayed Draw Funding Date to repay all Term B-1 Dollar
Loans outstanding prior to the Fourth Amendment Effective Date and (h) will use
the proceeds of the Term B-3 Dollar Loans incurred on the Sixth Amendment
Effective Date to repay and/or replace all Term B-2 Dollar Loans and Term B-1
Euro Loans outstanding prior to the Sixth Amendment Effective Date and pay any
accrued interest, fees, expenses and prepayment premiums related thereto. The
Borrowers and Guarantors shall ensure that, from and after the Sixth Amendment
Effective Date, no proceeds borrowed under any Loans will be used in a manner
which would constitute a "use of proceeds in Switzerland" as interpreted by
Swiss tax authorities for the purposes of Swiss Withholding Tax
(Verrechnungssteuer), except and to the extent that a written confirmation or
tax ruling countersigned by the Swiss Federal Tax Administration (Eidgenössische
Steuerverwaltung) has been obtained (in a form satisfactory to the
Administrative Agent) confirming that the intended "use of proceeds in
Switzerland" if guaranteed by a Swiss resident Guarantor does not result in a
Loan qualifying as a Swiss financing for Swiss Withholding Tax purposes.
Section 5.08    Ownership of Property; Liens.
(a)    Each Loan Party and each of the Restricted Subsidiaries has fee simple or
other comparable valid title to, or leasehold interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01, except where the failure to have
such title or interests could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the use or operation of any
Material Real Property or any real property necessary for the ordinary conduct
of each Borrower’s business, taken as a whole.
(b)    Set forth on Schedule 5.08(b) hereto is a complete and accurate list, in
all material respects, of all Material Real Property owned by any Domestic
Subsidiary that is a Loan Party as of the ClosingSeventh Amendment Effective
Date (after giving effect to the Transaction), showing as of the ClosingSeventh
Amendment Effective Date, the street address (to the extent available), county
or other relevant jurisdiction, state and record owner; and as of the Closing
Date (after giving effect to the Transaction)Seventh Amendment Effective Date,
no Loan Party owns any Material Real Property except as listed on Schedule
5.08(b).
Section 5.09    Environmental Compliance. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(%3)    TheHoldings, the Borrowers and the Restricted Subsidiaries and their
respective operations and properties, are in compliance with all applicable
Environmental Laws and Environmental Permits and none of the Borrowers or the
Restricted Subsidiaries are subject to any Environmental Liability.
(%3)    (i) None of the properties currently or formerly owned or operated by
any Borrower or any Restricted SubsidiaryParty is listed or, to the knowledge of
any Borrower, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property, (ii)


-142-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





there is no asbestos or asbestos-containing material on any property currently
owned or operated by Holdings, either Borrower or any of the Restricted
Subsidiaries requiring investigation, remediation, mitigation, removal, or
assessment, or other response, remedial or corrective action, pursuant to any
Environmental Law and (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or, to the knowledge of any
Borrower, formerly owned or operated by Holdings, any Borrower or any of the
Restricted Subsidiaries, except for such releases, discharges and disposals that
were in compliance with, or would not reasonably be expected to give rise to
liability under, Environmental Laws.
(%3)    None of the Borrowers or any of the Restricted SubsidiariesBorrower
Parties is undertaking, and none has completed, either individually or together
with other potentially responsible parties, any investigation, remediation,
mitigation, removal, assessment or remedial, response or corrective action
relating to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law.
(%3)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or, to the knowledge of any
Borrower, formerly owned or operated by either Borrower or any of the Restricted
SubsidiariesBorrower Parties have been disposed of in a manner not reasonably
expected to result in liability to either Borrower or any of the Restricted
SubsidiariesBorrower Parties.
Section 5.10    Taxes. TheHoldings, the Borrowers and each of the Restricted
Subsidiaries have filed or have caused to be filed all Tax returns and reports
required to be filed, and have paid all Taxes (including in its capacity as a
withholding agent) levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) with respect
to which the failure to make such filing or payment would not, individually or
in the aggregate, reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
Section 5.11    Employee Benefits Plans.
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other
applicable federal and state laws and (ii) each Plan that is intended to be a
qualified plan under Section 401(a) of the Code may rely upon an opinion letter
for a prototype plan or has received a favorable determination letter from the
IRS to the effect that the form of such Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter will be submitted to the IRS within the applicable
required time period with respect thereto or is currently being processed by the
IRS, and to the knowledge of any Loan Party, nothing has occurred that would
prevent, or cause the loss of, such tax-qualified status.


-143-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Foreign Plan is in
compliance in all material respects with all requirements of Law applicable
thereto and the respective requirements of the governing documents for such plan
and (ii) with respect to each Foreign Plan, none of the Dutch Borrower or any of
its Subsidiaries or any of their respective directors, officers, employees or
agents has engaged in a transaction that could subject Holdings, the Borrowers
or any Restricted Subsidiary, directly or indirectly, to any tax or civil
penalty.
(c)    There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 or 407 of ERISA (and not otherwise
exempt under Section 408 of ERISA) with respect to any Plan that has resulted
could reasonably be expected to result in a Material Adverse Effect.
(d)    (i) No ERISA Event has occurred and neither any Loan Party nor, to the
knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan, (ii) each Loan Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Plan, and no waiver of the minimum funding standards under such
Pension Funding Rules has been applied for or obtained, (iii) there exists no
Unfunded Pension Liability, (iv) as of the most recent valuation date for any
Plan, the present value of all accrued benefits under such Plan (based on the
actuarial assumptions used to fund such Plan) did not exceed the value of the
assets of such Plan allocable to such accrued benefits, (v) neither any Loan
Party nor, to the knowledge of any Loan Party, any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) for
any Plan, if applicable, to drop below 80% as of the most recent valuation date,
(vi) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid, (vii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA and (viii) no Plan has been terminated by the
plan administrator thereof or by the PBGC and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Plan or
Multiemployer Plan, except with respect to each of the foregoing clauses (i)
through (viii) of this Section 5.11(d), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(e)    (i) With respect to each Foreign Plan, reserves have been established in
the financial statements furnished to Lenders in respect of any unfunded
liabilities in accordance with applicable Law and prudent business practice or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Plan is maintained, (ii) except as disclosed
or reflected in such financial statements, there are no aggregate unfunded
liabilities with respect to Foreign Plans and the present value of the aggregate
accumulated benefit liabilities of all Foreign Plans did not, as of the last
annual valuation date applicable thereto, exceed the assets of all such Foreign
Plans, except with respect to each of the foregoing clauses (i) and (ii) of this
Section 5.11(d), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
Section 5.12    Subsidiaries; Equity Interests. As of the ClosingSeventh
Amendment Effective Date, after giving effect to the Transaction, there are no
Restricted Subsidiaries other than those specifically disclosed in Schedule
5.12, and all of the outstanding Equity Interests in such Restricted


-144-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Subsidiaries that are owned by a Loan Party have been validly issued, are fully
paid and non-assessable (other than for those Restricted Subsidiaries that are
limited liability companies and to the extent such concepts are not applicable
in the relevant jurisdiction) and are owned free and clear of all Liens except
(i) those created under the Collateral Documents, (ii) Liens related to the
Senior Secured Notesthose created under that certain Loan Facility and Servicing
Agreement, dated as of April 28, 2016, by and among Axalta Coating Systems Ltd,
the other subsidiary guarantors party thereto and SunTrust Bank, (iii) any
nonconsensual Lien that is permitted under Section 7.01 and (iv) if such
representation is made after the Closing Date, Liens related to New Incremental
Notes, Refinancing Notes and Permitted Additional Debt.
Section 5.13    Margin Regulations; Investment Company Act.
(a)    Each of the Loan Parties are not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Neither the making of any
Credit Extension hereunder nor the use of proceeds thereof will violate any
Regulations of the FRB, including the provisions of Regulations T, U or X of the
FRB.
(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.
Section 5.14    Disclosure. As of the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected and pro forma
financial information, Holdings and the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation and delivery; it being understood that
actual results may vary from such forecasts and that such variances may be
material.
Section 5.15    Compliance with Laws. EachHoldings, each Borrower and each
Restricted Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
Section 5.16    Intellectual Property; Licenses, Etc. Each Borrower and each
Subsidiary Guarantor owns, licenses or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of its respective business, as currently conducted, except to the
extent such failure to own, license or possess, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and provided that the foregoing shall not deem to constitute a


-145-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





representation that Borrower and the Subsidiary Guarantors do not infringe or
violate the IP Rights held by any other Person. Set forth on Schedule 5.16 is a
complete and accurate list of all material registered or applications to
register in the United States Patent and Trademark Office or the United States
Copyright Office patents, trademarks, and copyrights owned or, in the case of
copyrights, exclusively licensed by the Borrowers and Subsidiary Guarantors as
of the ClosingSeventh Amendment Effective Date, after giving effect to the
Transaction. To the knowledge of any Borrower, the conduct of the business of
such Borrower or Subsidiary Guarantor as currently conducted does not infringe
upon or violate any IP Rights held by any other Person, except for such
infringements and violations which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of any Borrower,
threatened in writing, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.17    Solvency. On the Closing Date, after giving effect to the
Transaction, the Dutch BorrowerHoldings and the Restricted Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.18    Perfection, Etc. Each Collateral Document delivered pursuant to
this Agreement will, upon execution and delivery thereof, be effective to create
(to the extent described therein and subject, in the case of Collateral
Documents governed by the Laws of a jurisdiction located outside of the United
States, to the Guaranty and Security Principles) in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Collateral described therein to the extent
intended to be created thereby, except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, winding-up, insolvency, fraudulent
conveyance, reorganization (by way of voluntary arrangement, schemes of
arrangements or otherwise), moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and (a) when financing
statements and other filings in appropriate form are filed or registered, as
applicable, in the offices of the Secretary of State (or a comparable office in
any applicable non-U.S. jurisdiction or pursuant to such other system of
registration as may exist in any applicable non-U.S. jurisdiction) of each Loan
Party’s jurisdiction of organization or formation and applicable documents are
filed and recorded as applicable in the United States Copyright Office or the
United States Patent and Trademark Office and (b) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the applicable
Collateral Document or in the case of Foreign Subsidiaries, such actions as set
forth in the applicable Collateral Documents to which such Foreign Subsidiaries
are a party) the Liens created by the Collateral Documents shall constitute
fully perfected first priority Liens so far as possible under relevant law on,
and security interests in (to the extent intended to be created thereby and
required to be perfected under the Loan Documents and, in each case, and subject
to the Guaranty and Security Principles), all right, title and interest of the
grantors in such Collateral in each case free and clear of any Liens other than
Liens permitted hereunder).
Section 5.19    Anti-Terrorism Laws; OFAC.
(a)    Anti-Terrorism Laws. Except as could not reasonably be expected to result
in a Material Adverse Effect, to the extent applicable, each of Holdings, the
Borrowers and each of their respective Subsidiaries is in compliance, in all
material respects, with the Sanctions Laws and Regulations.


-146-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(b)    OFAC. Except as could not reasonably be expected to result in a Material
Adverse Effect, none of Holdings, the Borrowers or any of their respective
Subsidiaries nor, to the knowledge of Holdings and the Borrowers, any director,
manager, officer, agent or employee of Holdings, the Borrowers or any of their
respective Subsidiaries (i) is a person whose property or interest in property
is (or, with regard to any German Resident (as defined below), has been) blocked
or subject to blocking pursuant to Section 1 of the Executive Order, (ii)
engages in any dealings or transactions prohibited by Section 2 of the Executive
Order, or is (or, with regard to any German Resident, has been) otherwise
associated with any such person in any manner that violates Section 2 of the
Executive Order or (iii) is (or, with regard to any German Resident, has been) a
person on the list of “Specially Designated Nationals and Blocked Persons” or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order. For
the purposes of this paragraph, “German Resident” means each Guarantor that
qualifies as a German resident (Gebietsansässiger) within the meaning of section
4 paragraph 1 no. 5 of the German Foreign Trade Act (Außenwirtschaftsgesetz)
(including its directors, managers, officers, agents and/ or employees).
Section 5.20    Anti-Corruption Laws. Except as could not reasonably be expected
to result in a Material Adverse Effect, no part of the proceeds of any Loan will
be used for any improper payments, directly or indirectly, to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, or any
other party (if applicable) in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, the United Kingdom Bribery Act of 2010, as
amended and any similar laws, rules or regulations issued, administered or
enforced by any Governmental Authority having jurisdiction over any of the
Borrowers.  
Section 5.21.    Central Administration; COMI. Each of Holdings and theThe Dutch
Borrower has its central administration (administration centrale) and, for the
purposes of the European Insolvency Regulation, the centre of its main interests
(centre des intérêts principaux) at the place of its registered office (siège
statutaire) in the Netherlands and, as of the Closing Date, has no establishment
(as defined in the European Insolvency Regulation) outside the Netherlands.
ARTICLE VI.    
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), the Borrowerseach
Borrower Party shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to6.03, which
shall only apply to the Borrowers:
Section 6.01    Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
(%3)    as soon as available, but in any event within 90 days (or 145 days with
respect to the fiscal year ending December 31, 2012) after the end of each
fiscal year of the Dutch BorrowerHoldings, a consolidated balance sheet of the
Dutch BorrowerHoldings and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations,


-147-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification,
exception or explanatory paragraph or any qualification, exception or
explanatory paragraph as to the scope of such audit (other than any such
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting solely from, (i) an upcoming maturity date under the
Facilities that is scheduled to occur within one year from the time such report
and opinion are delivered or (ii) any potential inability to satisfy the
springing financial covenant set forth in Section 7.11 of this Agreement on a
future date or in a future period), together with a customary management’s
discussion and analysis of financial information;
(%3)    as soon as available, but in any event within 45 days (or 90 days with
respect to the first fiscal quarter ending after the Closing Date and 60 days
with respect to the second fiscal quarter ending after the Closing Date) after
the end of each of the first three fiscal quarters of each fiscal year of the
Dutch BorrowerHoldings, a consolidated balance sheet of the Dutch
BorrowerHoldings and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Dutch BorrowerHoldings as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Dutch BorrowerHoldings
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes, together with a customary
management’s discussion and analysis of financial information;
(%3)    as soon as available, but in any event no later than 90 days after the
end of each fiscal year (or 145 days with respect to the fiscal year beginning
January 1, 2013), reasonably detailed consolidated forecasts along with written
assumptions prepared by management of the Borrowers (including projected
consolidated balance sheets, income statements, Consolidated EBITDA and cash
flow statements of the Dutch Borrower, or if applicable Holdings, and its
Subsidiaries) on a quarterly basis for the fiscal year following such fiscal
year then ended, which forecasts shall be prepared in good faith on the basis of
assumptions believed to be reasonable at the time of preparation thereof; and
(%3)    concurrently with the delivery of any financial statements pursuant to
Sections 6.01(a) and (b) above, the related consolidating financial


-148-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.
Notwithstanding the foregoing, (A) the obligations in paragraphs (a), (b) and
(c) of this Section 6.01 may be satisfied by furnishing, at the option of the
Borrowers, the applicable financial statements or forecasts of Holdings (or any
Parent Holding Company) or the Dutch Borrower and its Subsidiaries, provided
that to the extent such information relates to Holdings (or a Parent Holding
Company), such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or any Parent Holding Company), on the one hand, and the
information relating to the Dutch BorrowerHoldings and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (B) (i) in the event
that the Borrowers deliver to the Administrative Agent an Annual Report on Form
10-K for any fiscal year, as filed with the SEC or in such form as would have
been suitable for filing with the SEC, within 90 days after the end of such
fiscal year, such Form 10-K shall satisfy all requirements of paragraph (a) of
this Section 6.01 (including, without limitation, the requirement to deliver a
report and opinion of PricewaterhouseCoopers LLP) with respect to such fiscal
year and (ii) in the event that the Borrowers deliver to the Administrative
Agent a Quarterly Report on Form 10-Q for any fiscal quarter, as filed with the
SEC or in such form as would have been suitable for filing with the SEC, within
45 days after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section with respect to such fiscal
quarter.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
(%3)    no later than five days after the delivery of (i) the financial
statements referred to in Section 6.01(a) or (ii) an Annual Report on Form 10-K
(delivered pursuant to the last paragraph of Section 6.01), but only to the
extent permitted by accounting industry policies generally followed by
independent certified public accountants, a certificate of the Dutch Borrower’s
or, if applicable, Holdings’ independent certified public accountants certifying
such financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default arising from a breach
of Section 7.11 (to the extent then applicable) or, if any such Event of Default
shall exist, stating the nature and status of such event;
(%3)    no later than five days after the delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b) or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (in either case, delivered pursuant
to the last paragraph of Section 6.01), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower Representative (which delivery
may, unless the Administrative Agent or a Lender requests executed originals, be
by electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(%3)    promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Borrowers may file or be required to file, copies of any report, filing or
communication with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


-149-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    promptly after the furnishing thereof, copies of any notices received by
any Loan Party (other than in the ordinary course of business) and copies of any
statement or report furnished to any holder of debt securities or loans of any
Loan Party or of any of its Subsidiaries, in each case pursuant to the terms of
the Senior Notes, the Senior Secured Notes or any other Junior Financing in a
principal amount greater than $200,000,000 and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;
(%3)    promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;
(%3)    promptly after the assertion or occurrence thereof, notice of any action
arising under any Environmental Law against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect;
(%3)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) in connection with the financial statements referred to in
Section 6.01(a), a report supplementing Schedules 5.08(b), 5.12 and 5.16 hereto,
to the extent necessary so that the related representation and warranty would be
true and correct if made as of the date of such Compliance Certificate; and
(%3)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary thereof as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or (d)
or Section 6.02(c) or (d) (or to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower Representative’s behalf on the Platform or
another relevant internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that: (i) upon
written request by the Administrative Agent, the Borrowers shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent or such Lender and (ii) the Borrowers shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain or deliver to Lenders paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.


-150-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





The Borrower Representative hereby acknowledges that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks/IntraAgency, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information (within the
meaning of United States federal and state securities laws) with respect to
Holdings or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that they will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC SIDE” which, at a minimum, shall mean that the word “PUBLIC SIDE” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC SIDE,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to Holdings or its
Affiliates, or their respective securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (y) all Borrower Materials marked “PUBLIC SIDE” are permitted to be made
available through a portion of the Platform designated “Public Side Information”
and (z) any Borrower Materials that are not marked “PUBLIC SIDE” shall be deemed
to contain material non-public information (within the meaning of United States
federal and state securities laws) and shall not be suitable for posting on a
portion of the Platform designated “Public Side Information.” Notwithstanding
anything herein to the contrary, financial statements delivered pursuant to
Sections 6.01(a) and (b) and Compliance Certificates delivered pursuant to
Section 6.02(a) shall be deemed to be suitable for posting on a portion of the
Platform designated “Public Side Information.”
Section 6.03    Notices. Promptly, after a Responsible Officer of any Borrower
or any Guarantor has obtained knowledge thereof, notify the Administrative
Agent:
(%3)    of the occurrence of any Default;
(%3)    of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
(%3)    of the institution of any material litigation not previously disclosed
by the Borrower Representative to the Administrative Agent, or any material
development in any material litigation that is reasonably likely to be adversely
determined, and would, in either case, if adversely determined be reasonably
expected to have a Material Adverse Effect; and
(%3)    of the occurrence of any ERISA Event, where there is any reasonable
likelihood of the imposition of liability on any Loan Party as a result thereof
that could be reasonably expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the Borrowers have
taken and propose to take with respect thereto.
Section 6.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all Taxes (including in its capacity as
withholding agent) imposed upon it or its income, profits, properties or other
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained


-151-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





by Holdings, a Borrower or such Restricted Subsidiary; except to the extent the
failure to pay, discharge or satisfy the same could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05,
(b) take all reasonable action to maintain all rights, privileges (including its
good standing, if such concept is applicable in its jurisdiction of
organization), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect or as otherwise
permitted hereunder, and (c) use commercially reasonable efforts to preserve or
renew all of its registered copyrights, patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect or as otherwise permitted hereunder, provided
that nothing in this Section 6.05 shall require the preservation, renewal or
maintenance of, or prevent the abandonment by, any Borrower or Restricted
SubsidiaryParty of any registered copyrights, patents, trademarks, trade names
and service marks that such Borrower or Restricted SubsidiaryParty reasonably
determines is not useful to its business or no longer commercially desirable.
Section 6.06    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its tangible properties
and equipment that are necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.


-152-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 6.07    Maintenance of Insurance. (a) Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect, maintain in
full force and effect, with insurance companies that the Dutch Borrower believes
(in the good faith judgment of the management of the Dutch Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Dutch Borrower believes (in the good faith judgment of
management of the Dutch Borrower) is reasonable and prudent in light of the size
and nature of its business) and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in businesses similar to those engaged by the Dutch Borrower and the
Restricted Subsidiaries. The Borrowers shall use commercially reasonable efforts
to ensure that at all times the Collateral Agent for the benefit of the Secured
Parties, shall be named as an additional insured with respect to liability
policies (other than directors and officers policies and workers compensation)
maintained by the Borrowers and each Subsidiary Guarantor and the Collateral
Agent for the benefit of the Secured Parties, shall be named as loss payee with
respect to the property insurance maintained by the Borrowers and each
Subsidiary Guarantor; provided that, unless an Event of Default shall have
occurred and be continuing, (A) all proceeds from insurance policies shall be
paid to the Dutch Borrower, (B) to the extent the Collateral Agent receives any
proceeds, the Collateral Agent shall turn over to the Dutch Borrower any amounts
received by it as an additional insured or loss payee under any property
insurance maintained by the Dutch Borrower and its Subsidiaries, and (C) the
Collateral Agent agrees that the Dutch Borrower and/or its applicable Subsidiary
shall have the sole right to adjust or settle any claims under such insurance.
Notwithstanding anything to the contrary herein, with respect to Foreign
Subsidiaries and Collateral located outside of the United States, the
requirements of this Section 6.07(a) shall be deemed satisfied if the Borrowers
obtain insurance policies that are customary and appropriate for the applicable
jurisdiction.
(b)    If (x) any improved portion of any Mortgaged Property located in the
United States is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto) and (y) the Collateral Agent shall have delivered notice(s) to the
relevant Borrower Party pursuant to Section 208.25(i) of Regulation H of the FRB
stating that such mortgaged property is located in the United States and in such
special flood hazard area with respect to which such flood insurance has been
made available, then the Dutch Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.
Section 6.08    Compliance with Laws. Comply with the requirements of all
applicable Laws (including, without limitation, ERISA, the PATRIOT Act and
Environmental Laws) and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 6.09    Books and Records. Maintain proper books of record and account,
in a manner to allow financial statements to be prepared in all material
respects in conformity with GAAP consistently applied in respect of all
financial transactions and matters involving the assets and business of the
Dutch Borrower or, if applicable, Holdings or such Restricted Subsidiary, as the
case may be (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in


-153-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





conformity with generally accepted accounting principles that are applicable in
their respective jurisdiction of organization).
Section 6.10    Inspection Rights. Permit representatives of the Administrative
Agent and, during the continuance of any Event of Default, of each Lender to
visit and inspect any of its properties (subject to the rights of lessees or
sublessees thereof and subject to any restrictions or limitations in the
applicable lease, sublease or other written occupancy arrangement pursuant to
which Holdings, any Borrower or such Restricted Subsidiary is a party), to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, managers, officers, and independent public accountants (subject
to such accountants’ customary policies and procedures), all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance written
notice to the Borrower Representative; provided that, excluding any such visits
and inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10, (ii) the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and (iii) such exercise shall be at
the Borrowers’ expense; provided further, that when an Event of Default exists
the Administrative Agent (or any of their respective representatives) may do any
of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance written notice. The Administrative
Agent and the Lenders shall give the Borrowers the opportunity to participate in
any discussions with the Borrowers’ accountants.
Section 6.11    Use of Proceeds. The Borrowers will use the proceeds of the
Loans only as provided in Section 5.07.
Section 6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition of any new Subsidiaries by any Loan
Party (provided that each of (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary (including a Controlled Foreign Subsidiary ceasing to be a Controlled
Foreign Subsidiary or a FSHCO ceasing to be a FSHCO) shall be deemed to
constitute the acquisition of a Restricted Subsidiary for all purposes of this
Section 6.12), and upon the acquisition of any property (other than Excluded
Property and real property that is not Material Real Property) by any Loan
Party, which property, in the reasonable judgment of the Administrative Agent,
is not already subject to a perfected (or the equivalent under applicable
foreign Law) Lien in favor of the Collateral Agent for the benefit of the
Secured Parties (and where such a perfected (or the equivalent under applicable
foreign Law) Lien would be required in accordance with the terms of the
Collateral Documents), the Borrowers shall (in each case subject, in the case of
any Foreign Subsidiaries, to the Guaranty and Security Principles), at the
Borrowers’ expense:


-154-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    in connection with the formation or acquisition of a Subsidiary, within
the later of (x) 45 days of the last day of the fiscal quarter in which such
formation or acquisition occurred and (y) 90 days after such formation or
acquisition by the Loan Party or such longer period as the Collateral Agent may
agree in its sole discretion, (A) cause each such Subsidiary that is not an
Excluded Subsidiary to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Collateral Agent, guaranteeing the Obligations and a joinder or
supplement to the applicable Collateral Documents and (B) (if not already so
delivered) deliver certificates (or the foreign equivalent thereof, as
applicable) representing the Pledged Interests of each such Subsidiary (if any)
(other than any Unrestricted Subsidiary) held by the applicable Loan Party
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the Pledged Debt owing by such
Subsidiary to any Loan Party indorsed in blank to the Collateral Agent, together
with, if requested by the Collateral Agent, supplements to the Security
Agreement or other pledge or security agreements with respect to the pledge of
any Equity Interests or Indebtedness; provided that any Excluded Property shall
not be required to be pledged as Collateral,
(ii)    within the later of (x) 45 days of the last day of the fiscal quarter in
which such formation or acquisition occurred and (y) 90 days after such
formation or acquisition of any such property or any request therefor by the
Collateral Agent (or such longer period, as the Collateral Agent may agree in
its sole discretion) duly execute and deliver, and cause each such Subsidiary
that is not an Excluded Subsidiary to duly execute and deliver, to the
Collateral Agent one or more Mortgages (and other documentation and instruments
referred to in Section 6.14) (with respect to Material Real Properties only),
Security Agreement Supplements, Intellectual Property Security Agreement
Supplements and other security agreements, as specified by and in form and
substance reasonably satisfactory to the Collateral Agent (consistent, to the
extent applicable, with the Security Agreement, the Intellectual Property
Security Agreement, the Mortgages and the other Collateral Documents (and
Section 6.14)), securing payment of all the Obligations of the applicable Loan
Party or such Subsidiary, as the case may be, under the Loan Documents and
establishing Liens on all such properties or property; provided that such
properties or property shall not be required to be pledged as Collateral, and no
Security Agreement Supplements, Intellectual Property Security Agreement
Supplements and supplements to other security agreements or pledge agreements
shall be required to be delivered in respect thereof, to the extent that such
any such properties or property constitute Excluded Property or would be
excluded by the Guaranty and Security Principles,


-155-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(iii)    within the later of (x) 45 days of the last day of the fiscal quarter
in which such request, formation or acquisition occurred and (y) 90 days after
such request, formation or acquisition occurred, or such longer period, as the
Collateral Agent may agree in its sole discretion, take, and cause such
Subsidiary that is not an Excluded Subsidiary and each applicable Loan Party to
take, whatever action (including the recording of Mortgages (with respect to
Material Real Properties only), the filing of UCC financing statements (or
equivalent filings in jurisdictions other than the United States), the giving of
notices and delivery of stock and membership interest certificates or foreign
equivalents representing the applicable Equity Interests) as may be necessary or
advisable in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreement Supplements, supplements to other Collateral Documents and security
agreements delivered pursuant to this Section 6.12, in each case to the extent
required under the Loan Documents and subject to (x) the Perfection Exceptions
and, in the case of any Foreign Subsidiaries, to the Guaranty and Security
Principles, enforceable against all third parties in accordance with their
terms,
(iv)    within the later of (x) 45 days of the last day of the fiscal quarter in
which the Collateral Agent requests and (y) 90 days after which the Collateral
Agent requests, or such longer period as the Collateral Agent may agree in its
sole discretion, deliver to the Collateral Agent, Organization Documents,
resolutions and a signed copy of one or more opinions, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
reasonably acceptable to the Collateral Agent as to such matters as the
Collateral Agent may reasonably request (limited, in the case of any opinions of
local counsel to the Loan Parties in jurisdictions in which any Mortgaged
Property is located, to opinions relating to Material Real Property (and any
other Mortgaged Properties located in the same jurisdiction as any such Material
Real Property)),
(v)    as promptly as practicable after the request of the Collateral Agent,
deliver to the Collateral Agent with respect to each Material Real Property that
is the subject of such request, title reports in scope, form and substance
reasonably satisfactory to the Collateral Agent, fully paid American Land Title
Association Lender’s title insurance policies or the equivalent or other form
available in the applicable jurisdiction in form and substance, with
endorsements as provided in Section 6.14 and in amounts, reasonably acceptable
to the Collateral Agent (not to exceed the value of the Material Real Properties
covered thereby and subject to any tie-in coverage available) but only to the
extent such Material Real Property is located in the United States, and
(vi)    at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Collateral Agent in its reasonable judgment may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreement Supplements, Collateral Documents and security
agreements.
Notwithstanding anything to the contrary herein or in any other Loan Document,
no Loan Party shall be required to execute or deliver any security agreement or
pledge agreement governed by the laws of Brazil, France, Mexico, Sweden and
Switzerland unless reasonably requested by the Administrative Agent if Holdings
or any other entity that (x) directly or indirectly, owns 100% of the Equity
Interests of


-156-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





the Dutch Borrower or (y) directly owns the Equity Interests of the U.S.
Borrower, in each case, is organized in such jurisdiction.
Section 6.13    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and make all reasonable efforts to cause all
lessees and other Persons operating or occupying its properties to comply with
all Environmental Laws and Environmental Permits; obtain, maintain and renew all
Environmental Permits necessary for its operations and properties; and, to the
extent required under Environmental Laws, conduct any investigation, mitigation,
study, sampling and testing, and undertake any cleanup, removal or remedial,
corrective or other action necessary to respond to and remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.
Section 6.14    Further Assurances. Promptly upon request by the Administrative
Agent, or the Collateral Agent or any Lender through the Administrative Agent,
and subject to the limitations described in Section 6.12 and, in the case of
Foreign Subsidiaries, the Guaranty and Security Principles, (i) correct any
material defect or error that may be discovered in any Loan Document or other
document or instrument relating to any Collateral or in the execution,
acknowledgment, filing or recordation thereof and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Collateral Agent or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
grant, preserve, protect and continue the validity, perfection and priority of
the security interests created or intended to be created by the Collateral
Documents. By the date that is 120 days after the Closing Date, as such time
period may be extended in the Collateral Agent’s reasonable discretion, the
BorrowersHoldings shall, and shall cause each Restricted Subsidiary to, deliver
to the Collateral Agent, subject, in the case of Foreign Subsidiaries, to the
limitations of the Guaranty and Security Principles:


-157-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    a Mortgage with respect to each Mortgaged Property, together with
evidence each such Mortgage has been duly executed, acknowledged and delivered
by a duly authorized officer of each party thereto on or before such date in a
form suitable for filing and recording in all appropriate local filing or
recording offices that the Collateral Agent may deem reasonably necessary or
desirable in order to create a valid and subsisting perfected Lien on the
property described therein in favor of the Collateral Agent for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent;
(ii)    fully paid American Land Title Association Lender’s title insurance
policies or marked up unconditional binder for such insurance (the “Mortgage
Policies”) in form and substance reasonably requested by Collateral Agent, with
endorsements reasonably requested by Collateral Agent, in amounts reasonably
acceptable to the Collateral Agent (not to exceed the value of the Material Real
Properties covered thereby and subject to any tie-in coverage available),
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Collateral Agent in connection with any Material Real Property located in the
United States;
(iii)    American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, certified to the Collateral Agent and the issuer of the Mortgage Policies
in a manner reasonably satisfactory to the Collateral Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and reasonably acceptable to the Collateral Agent;
provided that new or updated surveys will not be required if an existing survey,
ExpressMap or other similar documentation is available and survey coverage is
available for the Mortgage Policies without the need for such new or updated
surveys and provided further this foregoing requirement shall only be in
connection with any Material Real Property located in the United States;
(iv)    in each case with respect to any Material Real Property (and any other
Mortgaged Properties located in the same state as any such Material Real
Property), customary opinions of local counsel to the Loan Parties in
jurisdictions in which the Mortgaged Property is located, with respect to the
enforceability and perfection of the Mortgages and, if applicable any related
fixture filings, in form and substance reasonably satisfactory to the Collateral
Agent;
(v)    customary opinions of counsel to the Loan Parties in the states in which
the Loan Parties party to the Mortgages are organized or formed, with respect to
the validly existence, corporate power and authority of such Loan Parties in the
granting of the Mortgages, in form and substance reasonably satisfactory to the
Administrative Agent;
(vi)    with respect to each improved Mortgaged Property, a “Life-of Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination and, if
the area in which any improvements located on any Mortgaged Property is
designated a “special flood hazard area” by the Federal Emergency Management
Agency (or any successor agency), evidence of flood insurance satisfying the
requirements of Section 6.07(b) hereof;
(vii)    evidence that all other actions reasonably requested by the
Administrative Agent, that are necessary in order to create valid and subsisting
Liens on the property described in the Mortgage, have been taken; and


-158-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(viii)    evidence that all fees, costs and expenses have been paid in
connection with the preparation, execution, filing and recordation of the
Mortgages, including reasonable attorneys’ fees, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgages and the other matters described
in this Section 6.14 and as otherwise required to be paid in connection
therewith under Section 10.04.
Section 6.15    Maintenance of Ratings. Use commercially reasonable efforts to
obtain and maintain (but not obtain or maintain a specific rating) (i) a public
corporate family rating of the Borrowers and a rating of the Facilities, in each
case from Moody’s, and (ii) a public corporate credit rating of the Borrowers
and a rating of the Facilities, in each case from S&P (it being understood and
agreed that “commercially reasonable efforts” shall in any event include the
payment by the Borrowers of customary rating agency fees and cooperation with
information and data requests by Moody’s and S&P in connection with their
ratings process).
Section 6.16    Post-Closing Undertakings. Within the time periods specified on
Schedule 6.16 hereto (as each may be extended by the Administrative Agent in its
reasonable discretion), provide such Collateral Documents and complete such
undertakings as are set forth on Schedule 6.16 hereto.
Section 6.17    COMI. With respect to each Loan Party subject to the European
Insolvency Regulation, not knowingly, without the prior written consent of the
Administrative Agent, change its centre of main interest (as that term is used
in Article 3(1) of the European Insolvency Regulation) unless it is changing to
a centre of main interest located in the same country as the original centre of
main interest.
ARTICLE VII.    
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), (A) except with
respect to Section 7.14, the BorrowersHoldings shall not, nor shall theyit
permit any other Restricted Subsidiary to, directly or indirectly and (B) with
respect to Section 7.14, Holdings shall not:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or authorize the filing under the Uniform Commercial
Code of any jurisdiction a financing statement that names the Dutch
BorrowerHoldings or any Restricted Subsidiary as debtor, or sign any security
agreement authorizing any secured party thereunder to file any such financing
statement, other than the following:
(%3)    Liens pursuant to any Loan Document;
(%3)    Liens existing on the ClosingSeventh Amendment Effective Date and listed
on Schedule 7.01 hereto (or to the extent not listed on such Schedule 7.01,
where the fair market value of all property to which such Liens under this
clause (b) attach is less than $25,000,000 in the aggregate) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not encumber any property other than (A)
property


-159-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





encumbered on the ClosingSeventh Amendment Effective Date, (B) after-acquired
property that is affixed or incorporated into the property encumbered by such
Lien on the ClosingSeventh Amendment Effective Date and (C) proceeds and
products thereof and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by Section 7.03;
(%3)    Liens for taxes, assessments or governmental charges which are not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or,
with respect to the Dutch BorrowerHoldings and any Foreign Subsidiaries, in
conformity with generally accepted accounting principles that are applicable in
their respective jurisdiction of organization);
(%3)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business and could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;
(%3)    Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to the Dutch BorrowerHoldings or any Restricted Subsidiary or under
self-insurance arrangements in respect of such obligations or (iii) securing
obligations in respect of letters of credit that have been posted by the Dutch
BorrowerHoldings or any of its Restricted SubsidiariesSubsidiary of Holdings to
support the payment of items set forth in clauses (i) and (ii);
(%3)    Liens to secure the performance of tenders, bids, trade contracts,
governmental contracts, leases and other contracts (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds, customer guarantees, performance and completion guarantees
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations, (ii) those required or requested by any
Governmental Authority and (iii) letters of credit or bank guarantees issued in
lieu of any such bonds or guarantees to support the issuance thereof) incurred
in the ordinary course of business;
(%3)    easements, covenants, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially and adversely interfere with the ordinary conduct of the
business of the applicable Person and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;
(%3)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);


-160-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    Liens securing Indebtedness permitted under Section 7.03(b)(v); provided
that (i) such Liens (other than any Liens securing any Permitted Refinancing of
the Indebtedness secured by such Liens) attach concurrently with or within 270
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property (except for replacements, additions and accessions to
such property) other than the property financed by such Indebtedness and the
proceeds and the products thereof and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capitalized Leases and the proceeds and products thereof
and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender on customary terms;
(%3)    leases, licenses, subleases, sublicenses or other occupancy arrangements
granted to others in respect of real property on which facilities owned or
leased by the Dutch BorrowerHoldings or any of its Restricted
SubsidiariesSubsidiary are located;
(%3)    Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;
(%3)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(%3)    Liens (i) on cash or Cash Equivalents advances in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section
7.02(i), (o), (q) or (s) to be applied against the purchase price for such
Investment or (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;
(%3)    Liens on property of any Restricted SubsidiaryBorrower Party that is not
a Loan Party securing Indebtedness and other obligations in respect of such
Indebtedness of such non-Loan Party to the extent such Liens do not secure
Indebtedness with an aggregate principal amount exceeding the greater of
$175,000,000 and 2.75% of Consolidated Total Assets;


-161-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    Liens in favor of any Borrower or any Restricted Subsidiary Party
securing Indebtedness permitted under Section 7.03(b)(iv);
(%3)    Liens existing on property at the time of its acquisition or existing on
the property of any Person that becomes a Subsidiary after the date hereof and
any modifications, replacements, renewals and extensions thereof (including
Liens securing Permitted Refinancings of Indebtedness secured by such Liens)
but, in each case, other than Liens on the Equity Interests of any Person that
becomes a Subsidiary (that is not an Excluded Subsidiary); provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Subsidiary, (ii) such Lien does not encumber any property other than
property encumbered at the time of such acquisition or such Person becoming a
Subsidiary and the proceeds and products thereof and (iii) the Indebtedness
secured thereby is permitted under (A) Section 7.03(b)(v), (B) Section
7.03(b)(vi) or (to the extent that it constitutes a type of Indebtedness
otherwise permitted under Section 7.03(b)(v)) Section 7.03(b)(xiii) or (C)
Section 7.03(b)(xv);
(%3)    Liens arising from precautionary UCC financing statement filings (or
other similar filings in non-U.S. jurisdictions) regarding leases, subleases,
licenses or consignments entered into by the Dutch BorrowerHoldings or any
Restricted Subsidiary;
(%3)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;
(%3)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Dutch
BorrowerHoldings or any Restricted Subsidiary in the ordinary course of
business;
(%3)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;
(%3)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(%3)    Permitted Encumbrances;
(%3)    Liens on Cash Collateral granted in favor of any Lenders and/or L/C
Issuers created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement;
(%3)    Liens that are customary contractual rights of setoff (i) relating to
the establishment of depository relations with banks or other financial
institutions (including, without limitation, any Liens created pursuant to the
general conditions of a bank operating in the Netherlands based on the general
conditions drawn up by the Netherlands Bankers’ Association (Nederlandse
Vereniging van Banken) and the Consumers Union (Consumentenbond) or any other
general conditions used by, or agreement or arrangement with, a bank


-162-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





operating in the Netherlands to substantially the same effect) not given in
connection with the incurrence of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Dutch BorrowerHoldings or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Dutch BorrowerHoldings or any Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Dutch BorrowerHoldings or any Restricted Subsidiary in the
ordinary course of business;
(%3)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Dutch Borrower andHoldings or the Restricted Subsidiaries complies, and (ii) any
zoning or similar Law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Dutch
BorrowerHoldings or any Restricted Subsidiary taken as a whole;
(%3)    Liens solely on any cash earnest money deposits made by the Dutch
BorrowerHoldings or any Restricted Subsidiary in connection with any letter of
intent or purchase agreement permitted hereunder;
(%3)    Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture;
(%3)    (i) deposits made in the ordinary course of business to secure liability
to insurance carriers and (ii) Liens on insurance policies and the proceeds
thereof securing the financing of insurance premiums with respect thereto;
(%3)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(%3)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
the greater of $15,000,000 and 0.25% of Consolidated Total Assets securing any
Swap Contract permitted hereunder;
(%3)    Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted hereunder;
(%3)    Liens on Permitted Receivables Financing Assets securing any Permitted
Receivables Financing;
(%3)    (A) Liens on property constituting Collateral securing obligations
issued or incurred under (i) any Refinancing Notes and the Refinancing Notes
Indentures related thereto, (ii) any New Incremental Notes and the New
Incremental Notes Indentures related thereto or (iii) any Permitted Additional
Debt and any documentation related thereto and, in each case, any Permitted
Refinancings thereof (or successive Permitted Refinancings thereof); provided
that such Indebtedness is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent and (B) Liens on any
property of any Restricted SubsidiaryBorrower Party that is not a


-163-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Subsidiary Guarantor securing obligations issued or incurred under any Permitted
Additional Debt and any documentation related thereto and any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof);
(%3)    Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of the
Senior Notes or Senior Secured Notes, any Refinancing Notes, any New Incremental
Notes, any Permitted Additional Debt and, in each case, any Permitted
Refinancing thereof;
(%3)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed the greater of $375,000,000 and 6.50% of Consolidated Total
Assets; provided that if any such Indebtedness in excess of $50,000,000 is
secured by any of the Collateral such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent;
(%3)    Liens arising out of any license, sublicense or cross license of
intellectual property to or from the Dutch BorrowerHoldings or any Restricted
Subsidiary permitted under Section 7.05;
(%3)    Liens in connection with the Senior Secured Notes; provided that the
Indebtedness incurred thereunder is subject to the Intercreditor Agreement;
(%3)    Liens in respect of sale-leasebacks; and
(%3)    In respect of personal property (as defined under the Australian PPSA),
Liens provided for by one of the following transactions provided the transaction
does not secure payment or performance of an obligation: (i) a transfer of an
Account or Chattel Paper (as those terms are defined in the Australian PPSA) in
respect of which a Borrower or a Restricted SubsidiaryParty is the transferor;
or (ii) a bailment of goods that is a PPS Lease (as defined in the Australian
PPSA) in respect of which a Borrower or a Restricted SubsidiaryParty is the
bailee.
Section 7.02    Investments. Make or hold any Investments, except:
(%3)    Investments held by the Dutch BorrowerHoldings or any Restricted
Subsidiary in the form of Cash Equivalents or that were Cash Equivalents when
made;
(%3)    loans or advances to officers, managers, directors and employees of
Holdings, the Dutch Borrower, any Parent Holding Company or any Restricted
Subsidiary (i) for travel, entertainment, relocation and analogous ordinary
business purposes, in an aggregate amount not to exceed, other than for travel
and entertainment in the ordinary course of business, $12,000,000 at any time
outstanding and (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or any Parent Holding Company; provided that no cash is
actually advanced pursuant to this clause (ii) unless immediately repaid;
(%3)    Investments (i) by the Dutch BorrowerHoldings or any Restricted
Subsidiary in any Loan Party (excluding Holdings but including any new
Restricted SubsidiaryBorrower Party which becomes a Loan Party), (ii) by


-164-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is also not a Loan Party, (iii) by Loan Parties in any
Restricted SubsidiaryBorrower Party that is not a Loan Party so long as such
Investment is part of a series of Investments by Restricted SubsidiariesBorrower
Parties in other Restricted SubsidiariesBorrower Parties that result in the
proceeds of the initial Investment being invested in one or more Loan Parties
including, without limitation, through the extinguishment of, or payment of,
indebtedness owed by any such non-Loan Party to a Loan Party, and (iv) by the
Dutch BorrowerHoldings or any Restricted Subsidiary in Holdings or any other
Borrower or any Restricted Subsidiary made for tax planning reorganization
purposes, so long as the Borrowers provide to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that, after giving Pro Forma
Effect to such Investments, the granting, perfection, validity and priority of
the security interest of the Secured Parties in the Collateral, taken as a
whole, is not impaired in any material respect by such Investment;
(%3)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including advances made to distributors),
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, and Investments consisting of prepayments
to suppliers in the ordinary course of business;
(%3)    to the extent constituting Investments, transactions expressly permitted
(other than by reference to this Section 7.02 or any clause thereof) under
Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of non-cash consideration
for the Dispositions of assets permitted thereunder), 7.06 and 7.13;
(%3)    Investments in existence on, or that are made pursuant to legally
binding written commitments that are in existence on, the ClosingSeventh
Amendment Effective Date and are set forth on Schedule 7.02, and any
modification, replacement, renewal or extension thereof; provided no such
modification, replacement, renewal or extension shall increase the amount of
Investments then permitted under this Section 7.02(f) except pursuant to the
terms of such Investment in existence on the ClosingSeventh Amendment Effective
Date or as otherwise permitted by this Section 7.02;
(%3)    Investments in Swap Contracts permitted under Section 7.03;
(%3)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(%3)    (i) any acquisition or other Investment made solely with the Net Cash
Proceeds of any substantially concurrent Permitted Equity Issuance (other than
Cure Amounts) Not Otherwise Applied or (ii) the purchase or other acquisition of
all or substantially all of the property and assets or business of, any Person
or of assets constituting a business unit, a line of business or division of
such Person, or of all of the Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary that is wholly owned
directly by any Borrower and/or one or more other wholly owned Restricted


-165-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Subsidiaries Borrower Party (including as a result of a merger or consolidation)
(each, a “Permitted Acquisition”); provided that, with respect to each purchase
or other acquisition made pursuant to this Section 7.02(i):
(A)    each applicable Loan Party and any such newly created or acquired
Restricted SubsidiaryBorrower Party shall have complied with the requirements of
Section 6.12 or made arrangements reasonably satisfactory to the Administrative
Agent for compliance after the effectiveness of such Permitted Acquisition, as
applicable;
(B)    immediately after giving Pro Forma Effect to any such purchase or other
acquisition and any incurrence of Indebtedness in connection therewith, no Event
of Default shall have occurred and be continuing; and
(C)    any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business or reasonably related, ancillary or
complementary businesses (including related, complementary, synergistic or
ancillary technologies) in which the BorrowersHoldings and/or theirits
Subsidiaries are then engaged;
(%3)    (i) Investments by any Restricted Subsidiary that is not a Loan Party in
any Joint Venture or Unrestricted Subsidiary and (ii) Investments by Loan
Parties in any Restricted Subsidiary that is not a Loan Party or in any Joint
Venture or Unrestricted Subsidiary, to the extent that the aggregate amount of
all Investments made pursuant to this Section 7.02(j) is not in excess of the
greater of (x) $250,000,000 and (y) 4.25% of Consolidated Total Assets (provided
that, in each case, intercompany current liabilities incurred in the ordinary
course of business and consistent with past practice in connection with the cash
management operations of the Dutch BorrowerHoldings and its Restricted
Subsidiaries shall not be included in calculating such limitation) plus any
amounts of Investments then permitted to be made under Section 7.02(s) (provided
that any usage of such amounts hereunder shall reduce the Cumulative Credit by a
corresponding amount); provided, however, that if any Investment pursuant to
this Section 7.02(j) is made in any Person that is not a Loan Party at the date
of the making of such Investment and such Person becomes a Loan Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
Section 7.02(c)(i) above and shall cease to have been made pursuant to this
Section 7.02(j) for so long as such Person continues to be a Loan Party;
(%3)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers;
(%3)    Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization (by way of voluntary
arrangement, schemes of arrangement or otherwise) of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;


-166-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    the licensing, sublicensing or contribution of IP Rights in the ordinary
course of business;
(%3)    loans and advances to Holdingsa Parent Holding Company in lieu of, and
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments made to Holdingssuch Parent Holding Company), Restricted
Payments permitted to be made to Holdingsa Parent Holding Company in accordance
with Section 7.06; provided that any such loan or advance shall reduce the
amount of such applicable Restricted Payment thereafter permitted under Section
7.06 by a corresponding amount (if such applicable subsection of Section 7.06
contains a maximum amount);
(%3)    other Investments not exceeding the greater of $300,000,000 and 5.25% of
Consolidated Total Assets;
(%3)    loans or advances made to distributors or customers in the ordinary
course of business and consistent with past practice;
(%3)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings (or any Parent Holding Company) to the seller of such
Investments;
(%3)    Investments of a Person that is acquired and becomes a Restricted
SubsidiaryBorrower Party or of a company merged or amalgamated or consolidated
into any Restricted SubsidiaryBorrower Party, in each case after the Closing
Date and in accordance with this Section 7.02 and/or Section 7.04, as
applicable, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(%3)    Investments made with the portion, if any, of the Cumulative Credit on
the date that the Borrower Representative elects to apply all or a portion
thereof to this Section 7.02(s), such election to be specified in a written
notice of a Responsible Officer of the Borrower Representative calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;
(%3)    any Investments in a Restricted Subsidiary that is not a Loan Party or
in a Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;
(%3)    the forgiveness or conversion to equity of any Indebtedness owed to a
Restricted SubsidiaryBorrower Party and permitted by Section 7.03;
(%3)    Investments made (i) on or prior to the Closing Date to consummate the
Transaction or, (ii) in connection with the Reorganization Transaction or (iii)
in connection with the 2018 Reorganization Transaction;
(%3)    advances of payroll payments to employees in the ordinary course of
business;
(%3)    additional Restricted Subsidiaries of the Dutch BorrowerHoldings may be
established or created if the Borrowers and such


-167-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Subsidiary comply with the requirements of Section 6.12, if applicable; provided
that to the extent any such new Subsidiary is created solely for the purpose of
consummating a transaction pursuant to an acquisition permitted by this Section
7.02, and such new Subsidiary at no time holds any assets or liabilities other
than any merger consideration contributed to it contemporaneously with the
closing of such transaction, such new Subsidiary shall not be required to take
the actions set forth in Section 6.12, as applicable, until the respective
acquisition is consummated (at which time the surviving or transferee entity of
the respective transaction and its Subsidiaries shall be required to so comply
in accordance with the provisions thereof);
(%3)    (i) Investments in a Permitted Receivables Financing Subsidiary or any
Investment by a Permitted Receivables Financing Subsidiary in any other Person
in connection with a Permitted Receivables Financing; provided, however, that
any such Investment in a Permitted Receivables Financing Subsidiary is in the
form of a contribution of additional Permitted Receivables Financing Assets and
(ii) distributions or payments by such Permitted Receivables Financing
Subsidiary of Permitted Receivables Financing Fees;
(%3)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment, maintenance,
filing and renewal fees or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business;
(%3)    Guarantees of the Dutch BorrowerHoldings or any Restricted Subsidiary of
leases entered into in the ordinary course of business;
(%3)    Guarantees of Indebtedness Incurred by customers in connection with the
purchase or other acquisition of equipment, supplies or other property in the
ordinary course of business;
(%3)    Investments arising as a result of sale-leasebacks; and
(%3)    Additional Investments so long as after giving Pro Forma Effect to such
Investment, the Total Net Leverage Ratio does not exceed 3.00:1.00.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(%3)    in the case of the Borrowers:
(%4)    Indebtedness in an aggregate principal amount not to exceed
$1,400,000,000 plus interest, premiums, expenses and other amounts owing
thereunder (as such amount may be increased in connection with a Permitted
Refinancing thereof pursuant to clause (a) of the definition of Permitted
Refinancing) at any one time outstanding evidenced by the Senior Notes; and
(%3)    [Reserved]
(%3)    in the case of the BorrowersHoldings and the otherits Restricted
Subsidiaries:
(%4)    (x) Indebtedness of the Loan Parties under or pursuant to the Loan
Documents including any refinancing thereof in accordance with Section 2.20, (y)
Indebtedness of the Loan Parties evidenced by Refinancing Notes and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof) and
(z) Indebtedness of the Loan Parties evidenced by New


-168-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Incremental Notes and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof);
(%3)    Indebtedness outstanding or committed to be incurred on the
ClosingSeventh Amendment Effective Date and listed on Schedule 7.03 and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof);
(%3)    Guarantees (i) incurred by Holdings or any Restricted Subsidiary in
respect of Indebtedness of the Dutch BorrowerHoldings or any other Restricted
Subsidiary that is permitted to be incurred under this Agreement; provided that
in the case of any Guarantees by a Loan Party of the obligations of a non-Loan
Party, the related Investment is permitted under Section 7.02 and (ii) of any
Loan Party in respect of Indebtedness of any Borrower (including the Senior
Notes or Senior Secured Notes and, in each case, any Permitted Refinancing
thereof) or any other Loan Party otherwise permitted hereunder;
(%3)    Indebtedness of (A) any Loan Party owing to any other Loan Party, (B)
any Restricted SubsidiaryBorrower Party that is not a Loan Party owed to (1) any
other Restricted SubsidiaryBorrower Party that is not a Loan Party or (2) any
Loan Party in respect of an Investment permitted under Section 7.02(c), (i)(i),
(j), (n), (o), (s) or (x) and (C) any Loan Party to any Restricted
SubsidiaryBorrower Party which is not a Loan Party; provided that all such
Indebtedness of any Loan Party in this clause (iv)(C) must be expressly
subordinated to the Obligations on the terms of the Intercompany Subordination
Agreement;
(%3)    (A) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i); and (B) any Permitted Refinancing in respect thereof; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed the greater of $125,000,000 and 2.00% of
Consolidated Total Assets;
(%3)    Indebtedness of Restricted SubsidiariesBorrower Parties that are not
Subsidiary GuarantorsLoan Parties not to exceed the greater of $375,000,000 and
6.50% of Consolidated Total Assets at any time outstanding;
(%3)    Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business and not for speculative purposes;
(%3)    Indebtedness (other than for borrowed money, Attributable Indebtedness
or purchase money obligations) secured by Liens permitted under Section 7.01;
(%3)    Indebtedness representing deferred compensation or stock-based
compensation to employees of the Dutch BorrowerHoldings and the Restricted
Subsidiaries;
(%3)    Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings or any Parent Holding Company permitted by Section 7.06;
(%3)    Indebtedness in respect of indemnification, purchase price adjustments
or other similar adjustments incurred by the Dutch BorrowerHoldings or any
Restricted Subsidiary in a Permitted Acquisition or Disposition under agreements
which provide for the adjustment of the indemnification, purchase price or for
similar adjustments;


-169-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    Indebtedness consisting of obligations of the Dutch BorrowerHoldings or
any Restricted Subsidiary under deferred consideration (e.g., earn-outs,
indemnifications, incentive non-competes and other contingent obligations) or
other similar arrangements incurred by such Person in connection with the
Transaction, or any Permitted Acquisition or other Investment permitted under
Section 7.02;
(%3)    assumed Indebtedness of a Person that becomes a Restricted Subsidiary
(or is merged or consolidated with and into the Dutch BorrowerHoldings or a
Restricted Subsidiary) acquired after the Closing Date in a Permitted
Acquisition or an Investment permitted under Section 7.02 to the extent existing
at the time of such acquisition and any Permitted Refinancing thereof; provided
that (i) such Indebtedness is not incurred in contemplation of such acquisition
and (ii) the Total Net Leverage Ratio, after giving Pro Forma Effect to such
Permitted Acquisition or Investment, does not exceed 6.00:1.00, such compliance
to be determined on the basis of the financial information most recently
delivered (or required to have been delivered) to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Permitted
Acquisition or Investment had been consummated as of the first day of the
applicable four fiscal quarter period covered thereby and evidenced by a
certificate from a Responsible Officer of the Dutch Borrower demonstrating such
compliance calculation in reasonable detail;
(%3)    Indebtedness in respect of netting services, overdraft protections,
employee credit card programs, automatic clearinghouse arrangements and similar
arrangements in each case in connection with deposit accounts and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided that any such Indebtedness is extinguished within
30 days;
(%3)    Indebtedness in an aggregate principal amount not to exceed the greater
of $375,000,000 and 6.50% of Consolidated Total Assets, at any time outstanding;
(%3)    Indebtedness incurred by the Dutch BorrowerHoldings or any Restricted
Subsidiary in respect of bank guarantees, letters of credit, warehouse receipts
or similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers compensation claims;
(%3)    Obligations (including bank guarantees and letters of credit issued) in
respect of performance, bid, appeal and surety bonds, customer guarantees and
performance and completion guarantees and similar obligations provided by the
Dutch BorrowerHoldings or any Restricted Subsidiary;
(%3)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(%3)    Indebtedness of any BorrowerHoldings or any Restricted Subsidiary in an
aggregate principal amount not to exceed the amount of cash that is contributed
to the common equity of Holdings (or any Parent Holding Company) after the
Closing Date (other than (x) by the Dutch Borrower or any Restricted Subsidiary
and (y) any Cure Amount); provided that (i) the cash so contributed to Holdings
(or any Parent Holding Company) is promptly further contributed to the common
equity of the Dutch BorrowerHoldings or any Restricted Subsidiary, (ii) such
Indebtedness is incurred within 210 days after such cash contribution to
Holdings (or any Parent Holding Company) is made and (iii) such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from a Responsible
Officer of the Borrower Representative on the date incurred;


-170-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    Indebtedness incurred by the Dutch Borrower andHoldings or the
Restricted Subsidiaries constituting Permitted Additional Debt; provided that
the amount of Indebtedness that may be Incurred pursuant to this Section
7.03(b)(xx) in each case by Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed the greater of $200,000,000 and 3.00% of
Consolidated Total Assets at any one time outstanding and any Permitted
Refinancing in respect thereof;
(%3)    Indebtedness incurred by a Permitted Receivables Financing Subsidiary in
a Permitted Receivables Financing that is not recourse to the Dutch
BorrowerHoldings or any Restricted Subsidiary in an aggregate principal amount
of not greater than $75,000,000 at any time outstanding;
(%3)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;
(%3)    Indebtedness of any Dutch BorrowerHoldings or any Restricted Subsidiary
as an account party in respect of trade letters of credit issued in the ordinary
course of business;
(%3)    Indebtedness contemplated by or incurred in connection with the
Reorganization Transaction or the 2018 Reorganization Transaction;
(%3)    Guarantees incurred in the ordinary course of business in respect of
obligations of or to suppliers, customers, franchisees, lessors, licensees and
sublicensees;
(%3)    unsecured Indebtedness in respect of intercompany obligations of the
Dutch BorrowerHoldings or any Restricted Subsidiary in respect of accounts
payable incurred in connection with goods sold or services rendered in the
ordinary course of business and not in connection with the borrowing of money;
(%3)    (i) Indebtedness incurred in connection with any sale leaseback and (ii)
any Permitted Refinancing in respect thereof;
(%3)    Indebtedness arising under a declaration of joint and several liability
used for the purpose of section 2:403 DCC (and any residual liability under such
declaration arising pursuant to section 2:404(2) DCC);
(%3)    Indebtedness arising as a result of (the establishment of) a fiscal
unity (fiscale eenheid) between the Dutch BorrowerHoldings and any Restricted
Subsidiaries incorporated in the Netherlands;
(%3)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxix) above.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, (other than in the case of clause (e)) so long as no Event of
Default would result therefrom:
(%3)    any Restricted SubsidiaryBorrower Party (other than the U.S. Borrower)
may merge, amalgamate or consolidate with (i) the U.S. Borrower (including a
merger, the purpose of which is to reorganize the U.S. Borrower into a new
jurisdiction in any State of the United States or the District of Columbia);


-171-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





provided that the U.S. Borrower shall be the continuing or surviving Person or
the surviving Person shall expressly assume the obligations of the U.S. Borrower
pursuant to documents reasonably acceptable to the Administrative Agent, (ii)
the Dutch Borrower; provided that the Dutch Borrower shall be the continuing or
surviving Person, or (iii) any one or more other Restricted SubsidiariesBorrower
Parties; provided that (x) any Restricted SubsidiaryBorrower Party that is not a
Controlled Foreign Subsidiary or a FSHCO may not merge with any Restricted
SubsidiaryBorrower Party that is a Controlled Foreign Subsidiary or a FSHCO if
such Controlled Foreign Subsidiary or such FSHCO shall be the continuing or
surviving Person and (y) when any Guarantor is merging with another Restricted
SubsidiaryBorrower Party that is not a Loan Party (A) the Guarantor shall be the
continuing or surviving Person, (B) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted SubsidiaryBorrower Party which is not a Loan Party in accordance with
Sections 7.02 and 7.03, respectively and (C) to the extent constituting a
Disposition, such Disposition must be permitted hereunder;
(%3)    (%3) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted SubsidiaryBorrower Party (other than
the U.S.a Borrower) may liquidate or dissolve, or any Borrower or any Restricted
SubsidiaryBorrower Party may (if the validity, perfection and priority of the
Liens securing the Obligations is not adversely affected thereby) change its
legal form if the Borrowers determine in good faith that such action is in the
best interest of Holdings and its Subsidiaries and is not disadvantageous to the
Lenders in any material respect (it being understood that in the case of any
dissolution of a Restricted SubsidiaryBorrower Party that is a Guarantor, such
Subsidiary shall at or before the time of such dissolution transfer its assets
to another Restricted SubsidiaryBorrower Party that is a Guarantor in the same
jurisdiction or a different jurisdiction reasonably satisfactory to the
Administrative Agent unless such Disposition of assets is permitted hereunder;
and in the case of any change in legal form, a Restricted SubsidiaryBorrower
Party that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);
(%3)    any Restricted Subsidiary (other than thea U.S. Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Dutch BorrowerHoldings or to any Restricted Subsidiary; provided that if
the transferor in such a transaction is a Guarantor, then (i) the transferee
must either be a Borrower or a Guarantor in the same jurisdiction or a different
jurisdiction reasonably satisfactory to the Administrative Agent and (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03, respectively; provided,
further, that the U.S. Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any other Domestic Loan
Party;


-172-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    any Restricted SubsidiaryBorrower Party (other than the U.S.a Borrower)
may merge, amalgamate or consolidate with, or dissolve into, any other Person in
order to effect an Investment permitted pursuant to Section 7.02; provided that
(i) the continuing or surviving Person shall, to the extent subject to the terms
hereof, have complied with the requirements of Section 6.12 and (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 7.02 and (iii) to the extent constituting
a Disposition, such Disposition must be permitted hereunder;
(%3)    Holdings, the Borrowers and the other Restricted Subsidiaries may
consummate the Transaction, the Reorganization Transaction and the 2018
Reorganization Transaction;
(%3)    any Restricted Subsidiary (other than the U.S. Borrower) may merge,
dissolve, liquidate, amalgamate, consolidate with or into another Person in
order to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(d)(A)); and
(%3)    any Investment permitted by Section 7.02 may be structured as a merger,
consolidation or amalgamation.
Notwithstanding anything to the contrary herein and subject to the provisions
set forth in the definition of Holdings, for the avoidance of doubt, Holdings
shall be permitted to merge, consolidate or amalgamate with an Affiliate of
Holdings or an entity incorporated or organized solely for the purpose of
reincorporating or reorganizing Holdings in the United Kingdom, the Netherlands,
Luxembourg or any other jurisdiction as approved by the Administrative Agent in
its reasonable discretion, or (b) reorganize or reincorporate itself in the
United Kingdom, the Netherlands, Luxembourg or any other jurisdiction as
approved by the Administrative Agent in its reasonable discretion, in each case,
so long as the principal amount of Indebtedness of Holdings and its Restricted
Subsidiaries is not increased thereby (unless such increase is permitted by this
Agreement).
Section 7.05    Dispositions. Make any Disposition, except:
(%3)    Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful or economically practicable to maintain in
the conduct of the business of Holdings, the Borrowers and the other Restricted
Subsidiaries (including allowing any registrations or any applications for
registration of any intellectual property to lapse or go abandoned);
(%3)    Dispositions of inventory, goods held for sale and immaterial assets in
the ordinary course of business;
(%3)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the net proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;
(%3)    (A) Dispositions permitted by Section 7.04, (B) Investments permitted by
Section 7.02, (C) Restricted Payments permitted by Section 7.06 and (D) Liens
permitted by Section 7.01 (in each case, other than by reference to this Section
7.05 (or any clause under this Section 7.05));


-173-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    Dispositions by the Dutch BorrowerHoldings or any Restricted Subsidiary
of property pursuant to sale-leaseback transactions; provided that (i) the fair
market value of all property so Disposed of shall not exceed the greater of
$150,000,000 and 2.50% of Consolidated Total Assets from and after the Closing
Date and (ii) the purchase price for such property shall be paid to such
BorrowerHoldings or such Restricted Subsidiary, as applicable, for not less than
75% cash consideration;
(%3)    Dispositions of cash and Cash Equivalents;
(%3)    (i) Dispositions of accounts receivable in connection with the
collection or compromise thereof and (ii) Dispositions of account receivables so
long as the Net Cash Proceeds of any sale or transfer pursuant to this clause
(ii) are offered to prepay the Term Loans pursuant to Section 2.05(b)(ii);
(%3)    licensing or sublicensing of IP Rights in the ordinary course of
business on customary terms;
(%3)    sales, Disposition or contributions of property (A) between Loan Parties
(other than Holdings), (B) between Restricted Subsidiaries (other than Loan
Parties), (C) by Restricted Subsidiaries that are not Loan Parties to the Loan
Parties (other than Holdings) or (D) by Loan Parties to any Restricted
Subsidiary that is not a Loan Party, provided that (1) the portion (if any) of
any such Disposition made for less than fair market value and (2) any non-cash
consideration received in exchange for any such Disposition, shall in each case
constitute an Investment in such Restricted Subsidiary and, if the transferor of
such property is a Loan Party and the transferee thereof is a non-Loan Party,
such sale, Disposition or contribution of property shall otherwise comply with
Section 7.02;
(%3)    leases, subleases, licenses, sublicenses or other occupancy arrangements
of property (other than IP Rights) in the ordinary course of business and which
do not materially interfere with the business of the Dutch Borrower and the
Restricted SubsidiariesParties;
(%3)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(%3)    Dispositions made on the Closing Date to consummate the Transaction;
(%3)    Dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(%3)    the transfer for fair value of property (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property; provided that such transfer is
permitted under Section 7.02(j), (o) or (s);
(%3)    the unwinding of Swap Contracts permitted hereunder pursuant to their
terms;
(%3)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental


-174-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement;
(%3)    any Disposition of any asset between or among the Restricted
SubsidiariesBorrower Parties as a substantially concurrent interim Disposition
in connection with a Disposition otherwise permitted pursuant to this Section
7.05;
(%3)    the purchase and sale or other transfer, in each case for cash, of
Permitted Receivables Financing Assets (including by capital contribution) to a
Permitted Receivables Financing Subsidiary;
(%3)    Dispositions by the Dutch BorrowerHoldings or any Restricted Subsidiary
not otherwise permitted under this Section 7.05, provided that (i) at the time
of such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Event of Default exists), no
Event of Default shall exist or would result from such Disposition and (ii) the
purchase price for such property in excess of $60,000,000 shall be paid to the
Dutch BorrowerHoldings or such Restricted Subsidiary, as applicable, for not
less than 75% cash consideration; provided, however, that for the purposes of
this clause (s)(ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Dutch Borrower’sHoldings or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Dutch BorrowerHoldings or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Dutch Borrower andHoldings or the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Dutch BorrowerHoldings or such Restricted Subsidiary from such
transferee that are converted by the Dutch BorrowerHoldings or such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received in the conversion) within 180 days following the closing of
the applicable Disposition; and (C) any Designated Non-Cash Consideration in
respect of such Disposition having an aggregate fair market value, taken
together with the Designated Non-Cash Consideration in respect of all other
Dispositions, not in excess of $75,000,000 (with the fair market value of each
item of Designated Non-Cash Consideration being measured as of the time
received);
(%3)    the Disposition of any Unrestricted Subsidiary;
(%3)    the Disposition of assets acquired pursuant to or in order to effectuate
a Permitted Acquisition which assets are (i) obsolete or (ii) not used or useful
to the core or principal business of Holdings, the Borrowers and the Restricted
Subsidiaries; and
(%3)    Dispositions in connection with or as a part of the Reorganization
Transaction or the 2018 Reorganization Transaction,
provided, however, that any Disposition of any property pursuant to Section
7.05(b) (other than with respect to immaterial assets Disposed of in the
ordinary course of business), (c), (e), (n), (s) or (t) shall be


-175-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





for no less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than a Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent is authorized to and shall take any actions deemed
appropriate in order to effect the foregoing.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(%3)    each Restricted Subsidiary may make Restricted Payments to the Dutch
BorrowerHoldings and to otheranother Restricted SubsidiariesSubsidiary that
directly or indirectly own Equity Interests of such Restricted Subsidiary (and,
in the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary,
to the Dutch Borrower and any such other Restricted Subsidiary and to each other
owner of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests);
(%3)    the Dutch BorrowerHoldings and each Restricted Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests) of such Person (for the
avoidance of doubt, any Restricted Subsidiary may declare and make such dividend
payment or distribution paid in Equity Interests to Holdings);
(%3)    the Dutch BorrowerHoldings may make Restricted Payments with the cash
proceeds contributed to its common equity from the Net Cash Proceeds of any
Permitted Equity Issuance Not Otherwise Applied, so long as, with respect to any
such Restricted Payments, no Event of Default shall have occurred and be
continuing or would result therefrom;
(%3)    to the extent constituting Restricted Payments, the Dutch
BorrowerHoldings and the Restricted Subsidiaries may take actions expressly
permitted by Section 7.02 (other than Sections 7.02(e) and (n)), 7.04, 7.08 or
7.13 (in each case, other than by reference to this Section 7.06 (or any clause
under this Section 7.06));
(%3)    the Dutch Borrower orHoldings and any Restricted Subsidiary may make
Restricted Payments to Holdingsany Parent Holding Company:
(%4)    the proceeds of which shall be used by HoldingsParent Holding Company to
pay (or to make a Restricted Payment to or Investment in aanother Parent Holding
Company to enable it to pay) (a) its or such Parent Holding Company’s operating
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, plus any reasonable and
customary indemnification claims made by directors, managers or officers of
HoldingsParent Holding Company not to exceed the ratable share of the amount to
which such Restricted Payment relates that is related to the ownership or
operations of the Dutch Borrower andHoldings or the Restricted Subsidiaries or
(b) the fees and other amounts described in Sections 7.08(c) and (d) to the
extent that the Borrowers would be then permitted under such Sections 7.08(c)
and (d) to pay such fees and other amounts directly;


-176-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    for any taxable period for which the Dutch Borrower and/Holdings or any
of its Subsidiaries are members of a consolidated, combined, unitary, affiliated
or similar income tax or VAT group of which a direct or indirect parent of the
Dutch BorrowerHoldings is the common parent (a “Tax Group”), the portion of any
income taxes (and any consolidated, combined, unitary, affiliated or similar
franchise or similar taxes imposed in lieu of such income taxes of such Tax
Group) or VAT due by the parent company of the relevant Tax Group for such
taxable period, that is attributable to the Dutch BorrowerHoldings and/or its
applicable Subsidiaries, provided that (A) Restricted Payments under this
Section 7.06(e)(ii) for any taxable period shall not exceed the amount of such
Taxes that the Dutch BorrowerHoldings and/or such Subsidiaries, as applicable,
would have paid had the Dutch BorrowerHoldings and/or such Subsidiaries, as
applicable, been a stand-alone taxpayer (or a stand-alone group) and (B)
Restricted Payments under this Section 7.06(e)(ii) in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to the Dutch BorrowerHoldings or any of
itsthe Restricted Subsidiaries for such purpose;
(%3)    the proceeds of which will be used to repurchase, retire or otherwise
acquire the Equity Interests of Parent Holding Company, Holdings or the Dutch
Borrowerany of its Restricted Subsidiaries (or to make a Restricted Payment to
or an Investment in aanother Parent Holding Company or a direct or indirect
equity holder thereof to enable it to repurchase, retire or otherwise acquire
its Equity Interest) from directors, managers, consultants, employees or members
of management of Holdings, the Dutch Borrower or any Restricted Subsidiary (or
their estate, family members, spouse and/or former spouse), in each case in
connection with the resignation, termination, death or disability of any such
directors, managers, employees or members of management, in an aggregate amount
not in excess of (A) at any time prior to a Qualified IPO, $15,000,000 in any
calendar year plus any unutilized portion of such amount in the immediately
preceding two fiscal years (with such sum, however, not exceeding $25,000,000 at
any time) and (B) at any time after a Qualified IPO, $30,000,000 in any calendar
year plus any unutilized portion of such amount in the immediately preceding two
fiscal years (with such sum, however, not exceeding $40,000,000 at any time);
provided further that the amounts set forth in this clause (e)(iv) may be
further increased by (A) the proceeds of any key-man life insurance received by
Holdings (or a Parent Holding Company), the Dutch Borrower or any other
Restricted Subsidiary (solely with respect to the calendar year in which such
proceeds are received and without limiting any carry-over thereof permitted
above), plus (B) to the extent contributed in cash to the common equity of the
Dutch BorrowerHoldings or any Restricted Subsidiary and not theretofore utilized
to make a Restricted Payment under this clause (e)(iv), the Net Cash Proceeds
from the sale of Equity Interests of Holdings or any Parent Holding Company, in
each case to members of management, managers, directors or consultants of
Holdings or any of its Subsidiaries or any Parent Holding Company that occurs
after the Closing Date (provided that in no event shall any such contributed
amounts increase the Cumulative Credit) plus (C) the amount of any cash bonuses
or other cash compensation otherwise payable to any future, present or former
director, manager, employee, member of management or consultant of Holdings or a
direct or indirect equity holder thereof, Dutch Borrower or any other Restricted
Subsidiary that are foregone in return for the receipt of Equity Interests of
Holdings or a direct or indirect equity holder thereof, Dutch Borrower or any
other Restricted Subsidiary pursuant to a deferred compensation plan of such
equity;
(%3)    the proceeds of which are applied to the purchase or other acquisition
by Holdings (or any Parent Holding Company) of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or more than 50%
of the Equity Interests in a Person that; provided that if such purchase or
other acquisition had been made by any BorrowerHoldings or any Restricted
Subsidiary, it would have constituted a Permitted Acquisition permitted to be
made pursuant to Section 7.02(i); provided that (A) such Restricted Payment
shall be made concurrently with the closing of such purchase or other
acquisition and (B) Holdings (or any Parent Holding Company)


-177-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) and any liabilities assumed to be
contributed to the Dutch BorrowerHoldings or any Restricted Subsidiary (other
than (i) with respect to such assets, to any Foreign Subsidiaries of the U.S.
Borrower and (ii) to the extent such Equity Interests constitute Foreign
Subsidiaries, to the U.S. Borrower or any of its Subsidiaries) or (2) the merger
(to the extent permitted in Section 7.04) into the Dutch Borrower or any
Restricted Subsidiary (other than the U.S. Borrower or any of its Subsidiaries
to the extent constituting a Foreign Subsidiary) of the Person formed or
acquired in order to consummate such purchaser or other acquisition;
(%3)    repurchases of Equity Interests of Holdingsa Parent Holding Company
deemed to occur upon the non-cash exercise of stock options and warrants or
similar equity incentive awards;
(%3)    the proceeds of which shall be used by Holdingsa Parent Holding Company
to pay, or to make Restricted Payments to allow any Parent Holding Company to
pay, other than to Affiliates of Holdings, a portion of any customary fees and
expenses related to any unsuccessful equity offering by Holdings (or any Parent
Holding Company) or offering or debt issuance, incurrence or offering,
Disposition or acquisition or investment transaction permitted by this
Agreement, in each case not to exceed the ratable share of the amount to which
such Restricted Payment relates that is directly related to the operations of
the BorrowersHoldings and the other Restricted Subsidiaries;
(%3)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers, employees, consultants and independent
contractors of Holdings (or any Parent Holding Company) to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of Holdings or the Dutch Borrower and its Restricted Subsidiaries; and
(%3)    in addition to the foregoing Restricted Payments, the Borrowers may make
additional Restricted Payments to Holdingsa Parent Holding Company in an
aggregate amount not to exceed the sum of (1) $150,000,000 (less the aggregate
amount of all prepayments, redemptions, purchases, defeasements and other
satisfaction prior to the scheduled maturity of Junior Financing, Unsecured
Financing and Permitted Refinancings thereof pursuant to Section 7.13(iv)(y))
plus (2) an amount (which shall not be less than zero) equal to the portion, if
any, of the Cumulative Credit on the date of such election that the applicable
Borrower elects to apply to this Section 7.06(f)(2), such election to be
specified in a written notice of a Responsible Officer of the Borrower
Representative calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that, in the case of this Section 7.06(f)(2), (A) immediately
before and immediately after giving Pro Forma Effect to any such Restricted
Payment, no Event of Default shall have occurred and be continuing and (B)
immediately after giving effect to any such Restricted Payment, the Dutch
Borrower and the Restricted SubsidiariesParties shall be in Pro Forma Compliance
with a First Lien Net Leverage Ratio of no greater than 4.50:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to


-178-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
first day of the applicable four fiscal quarter period covered thereby;
(%3)    Restricted Payments made (i) on or after the Closing Date to consummate
the Transaction, (ii) in order to satisfy indemnity and other similar
obligations under the Purchase Agreement, (iii) in connection with the
Reorganization Transaction or (iv) in connection with the 2018 Reorganization
Transaction;
(%3)    the Dutch BorrowerHoldings and any Restricted Subsidiary may (i) pay
cash in lieu of fractional shares in connection with any dividend, split or
combination of its Equity Interests or any Permitted Acquisition (or similar
Investment) and (ii) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion;
(%3)    the payment of dividends and distributions within 60 days after the date
of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.06;
(%3)    after a Qualified IPO, the Borrowersthe Borrower Parties may make
Restricted Payments to Holdingsa Parent Holding Company so that HoldingsParent
Holding Company may make Restricted Payments to its equity holders or the equity
holders of any other Parent Holding Company in an aggregate amount not exceeding
6.0% per annum of the Net Cash Proceeds received by the Borrowers from such
Qualified IPO;Borrower Parties from any public offering of common stock or
contributed to the Borrower Parties by any direct or indirect parent of any
Borrower Party from any public offering of common stock;
(%3)    the Dutch BorrowerHoldings and any Restricted Subsidiary may make
Restricted Payments in an amount equal to any Taxes payable, including, but not
limited to, withholding or similar taxes payable or expected to be payable, in
connection with any payments to any present or former employee, director,
officer, manager, consultant or independent contractor (or their respective
Affiliates, estates or immediate family members) or in connection with any
repurchases, of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options or grant,
vesting or delivery of any Equity Interests; and
(%3)    additional Restricted Payments so long as after giving Pro Forma Effect
to such Restricted Payments, the Total Net Leverage Ratio does not exceed
2.75:1.00.
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Dutch BorrowerHoldings and the Restricted Subsidiaries on the date hereof or any
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrowers, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties (other than
Holdings) and their Restricted Subsidiaries (or any entity that becomes a Loan
Party or a Restricted Subsidiary as a result of such transaction), (b) on fair
and reasonable terms


-179-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





substantially as favorable to such BorrowerHoldings or such Restricted
Subsidiary as would be obtainable by such BorrowerHoldings or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, (c) the Transaction, the Reorganization Transaction and
the 2018 Reorganization Transaction and the payment of fees and expenses in
connection with the consummation of the Transaction, the Reorganization
Transaction and the 2018 Reorganization Transaction (in the case of any deferred
fees payable to the Sponsor, only so long as no Event of Default has occurred
and is continuing), (d) so long as no Event of Default under Section 8.01(f) or
(g) shall have occurred and be continuing, the payments pursuant to the
Consulting Services Agreement (including upon termination thereof) to the
Sponsor pursuant to the Consulting Services Agreements and related indemnities
and reasonable expenses; provided that during the period that an Event of
Default under Section 8.01(f) or (g) shall have occurred or be continuing, the
payments pursuant to the Consulting Services Agreements may accrue, but not be
paid, and following cure of such Event of Default to the satisfaction of the
Administrative Agent, such accrued payments may be paid to the Sponsor, (e)
customary fees and indemnities may be paid to any directors or managers of
Holdings (or any Parent Holding Company), the Borrowers and the other Restricted
Subsidiaries (and, to the extent attributable to the operations or ownership of
the Borrowers and the other Restricted Subsidiaries, of any Parent Holding
Company) and reasonable out-of-pocket costs of such Persons may be reimbursed,
(f) the Borrowers and the other Restricted SubsidiariesBorrower Parties may
enter into employment and severance or other compensation arrangements with
officers and employees in the ordinary course of business or as otherwise
approved by the board of directors, board of managers or other equivalent
governing body of such Borrower or Restricted SubsidiaryParties and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business or as otherwise approved by the board of
directors, board of managers or other equivalent governing body of such Borrower
or Restricted SubsidiaryParty, (g) Restricted Payments permitted under Section
7.06 (other than Section 7.06(d)), (h) Investments to the extent permitted under
Section 7.02, (i) any payments required to be made pursuant to the Purchase
Agreement, (j) transactions pursuant to agreements in existence on the
ClosingSeventh Amendment Effective Date and set forth on Schedule 7.08 or any
amendment thereto to the extent such an amendment is not materially adverse,
taken as a whole, to the Lenders in any material respect, (k) transactions
between a Borrower Party and any Person that is an Affiliate solely due to the
fact that a director or manager of such Person is also a director or manager of
any Borrower or any Parent Holding Company; provided, however, that such
director or manager abstains from voting as a director of such Borrower or such
Parent Holding Company, as the case may be, on any matter involving such other
Person, (l) the issuance of Equity Interests to the Sponsor or any Parent
Holding Company, or to any director, officer, employee or consultant thereof,
(m) any issuance of Equity Interests, or other payments, awards or grants in
cash, securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors or board of managers of Holdings (or any direct Parent
Holding Company) or the Dutch BorrowerRestricted Subsidiaries, as the case may
be, (n) transactions with wholly owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business, (o) transactions with joint ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business,
(p) Investments by Affiliates in Indebtedness or preferred Equity Interests of
Holdings, the Borrowers or any of their Subsidiaries (and/or such Affiliate’s
exercise of any permitted rights with respect thereto), so long as
non-Affiliates were also offered the opportunity to invest in such Indebtedness
or preferred Equity Interests, and transactions with Affiliates solely in their
capacity as holders of Indebtedness or preferred Equity Interests of Holdings,
the Borrowers or any of their Subsidiaries, so long as such transaction is with
all holders of such class (and there are such non-Affiliate holders) and such
Affiliates are treated no more favorably than all other holders of such class
generally and (q) reimbursement of reasonable out-of-pocket costs and expenses
of the Sponsor by the Dutch Borrower andHoldings or any Restricted Subsidiaries
incurred in connection with financial advisory,


-180-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures,
whether or not consummated) so long as such costs and expenses are approved by a
majority of the members of the board of managers or a majority of the
disinterested members of the board of managers, in each case, of Holdings in
good faith.
Section 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability (a) of any Restricted Subsidiary to make Restricted
Payments to any Borrower or any Guarantor or to otherwise transfer property to
or invest in any Borrower or any Guarantor, except for (i) any agreement in
effect on the Closing Date and described on Schedule 7.09, (ii) any agreement in
effect at the time any Restricted Subsidiary becomes a Subsidiary of the Dutch
BorrowerHoldings, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Dutch
BorrowerHoldings, (iii) any agreement representing Indebtedness of a Restricted
Subsidiary of the Dutch BorrowerHoldings which is not a Loan Party which is
permitted by Section 7.03, (iv) any agreement in connection with a Disposition
of all or substantially all of the Equity Interests or assets of such Subsidiary
permitted by Section 7.05, (v) customary provisions in joint venture agreements
or other similar agreements applicable to joint ventures permitted under Section
7.02 and applicable solely to such joint venture entered into in the ordinary
course of business, (vi) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (vii) restrictions
contained in any Permitted Surviving Debt documents (as amended, so long as such
restrictions are not expanded in scope), (viii) customary net worth provisions
contained in real property leases entered into by the Borrowers and the other
Restricted SubsidiariesBorrower Parties in the ordinary course of business, so
long as the Dutch Borrower has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of the
Borrowers and the other Restricted SubsidiariesBorrower Parties to meet their
ongoing obligations, (ix) any restrictions regarding licenses or sublicenses by
the Borrowers and the other Restricted SubsidiariesBorrower Parties of IP Rights
in the ordinary course of business (in which case such restriction shall relate
only to such IP Rights), (x) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (xi) customary
restrictions contained in (A) the Senior Notes and the Senior Secured Notes (and
any Permitted Refinancing thereof), (B) Permitted Additional Debt, (C) any
Refinancing Notes (and any Permitted Refinancing thereof), (D) New Incremental
Notes and (E) Indebtedness permitted pursuant to Sections 7.03(b)(vi) (to the
extent applicable only to the Restricted Subsidiaries that are not Subsidiary
Guarantors obligated with respect to such Indebtedness) and 7.03(b)(xv) and any
Permitted Refinancing thereof, (xii) restrictions contained in Indebtedness
permitted pursuant to Section 7.03(b)(xxviii) to the extent no more restrictive,
taken as a whole, to the Dutch BorrowerHoldings and its Subsidiaries than the
covenants contained in this Agreement, (xiii) solely to the extent that (A) such
restrictions relate to the Subsidiary being acquired or incurring such
Indebtedness and (B) such Indebtedness is expressly made non-recourse to the
Dutch BorrowerHoldings and the Restricted Subsidiaries, restrictions contained
in Indebtedness permitted pursuant to Section 7.03(b)(xxi) and (xiv)
restrictions imposed by reason of applicable Law or (b) of any Borrower or any
Loan Party (other than Holdings) to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents except for (i)
any agreement in effect on the Closing Date and described on Schedule 7.09, (ii)
any agreement in effect at any time any Restricted Subsidiary becomes a
Subsidiary of the Dutch BorrowerHoldings, or any agreement assumed in connection
with the acquisition of assets from any Person, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Dutch BorrowerHoldings or of the acquisition of assets from such Person and
applies solely to such acquired assets, (iii) negative pledges and restrictions
on Liens in favor of any holder of Indebtedness permitted under Sections
7.03(b)(v) or (xxi) or, to the extent it constitutes Indebtedness of a type
permitted under Section 7.03(b)(v),


-181-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Indebtedness permitted under Section 7.03(b)(xiii), but in each case solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness, (iv) customary restrictions in leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (v) in each case so long as
such restrictions are no broader in scope than those contained in the Senior
Secured Notes, customary restrictions contained in the (A) Senior Notes and
Senior Secured Notes (and any Permitted Refinancing thereof), (B) Permitted
Additional Debt (solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness), (C) Refinancing Notes
(and any Permitted Refinancing thereof) and (D) New Incremental Notes; provided
in each case that such restrictions do not restrict the Liens securing the
Obligations or the senior priority status thereof (it being understood that any
such Indebtedness shall be permitted to be secured on a pari passu basis or
junior with the Obligations to the extent permitted hereunder), (vi)
restrictions arising in connection with cash or other deposits permitted under
Sections 7.01 or 7.02 and limited to such cash or deposit, (vii) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (viii) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (ix) restrictions
contained in any Permitted Surviving Debt documents (as amended, so long as such
restrictions are not expanded in scope), (x) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
entered into in the ordinary course of business relating to the assets and
Equity Interests of such Joint Venture, (xi) restrictions imposed by applicable
Law, (xii) restrictions contained in Indebtedness permitted pursuant to Section
7.03(b)(vii) or Section 7.03(b)(xv) or, to the extent it constitutes
Indebtedness of a type permitted under Section 7.03(b)(vii), Section
7.03(b)(xiii) to the extent relating to the Subsidiary incurring such
Indebtedness and its Subsidiaries and provided that such restrictions do not
restrict the Liens securing the Obligations as contemplated by Loan Documents or
the first priority status thereof and (xiii) restrictions contained in
Indebtedness permitted pursuant to Section 7.03(b)(vi).
Section 7.10    Reserved.
Section 7.11    Financial Covenant. As of the end of each fiscal quarter of the
Dutch BorrowerHoldings and so long as the aggregate amount of L/C Obligations,
Revolving Credit Loans and Swing Line Loans outstanding as of the end of such
fiscal quarter (excluding (i) up to $20,000,000 of non-Cash Collateralized
Letters of Credit and (ii) all L/C Obligations that are Cash Collateralized by
the Borrowers to at least 103% of their maximum stated amount) exceeds 30.0% of
the aggregate amount of all Revolving Credit Commitments in effect as of the
Closing Date, permit the First Lien Net Leverage Ratio as of the end of such
fiscal quarter of the Dutch BorrowerHoldings and itsthe Restricted Subsidiaries
to be greater than 5.50:1.00.
Section 7.12    Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower Representative or Holdings may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrowers
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any amendments to this Agreement that are necessary, in the judgment of the
Administrative Agent and the Borrower Representative or Holdings, as applicable,
to reflect such change in fiscal year.
Section 7.13    Prepayments, Etc. of Indebtedness; Amendments. (a) Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner any Indebtedness that is expressly subordinated by
contract in right of payment to the Obligations (other than intercompany
Indebtedness so long as no Default or Event of Default shall have occurred and
be continuing and Indebtedness incurred in connection with the Reorganization
Transaction or the 2018 Reorganization


-182-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Transaction) or any Indebtedness that is secured by a second-priority security
interest in the Collateral (collectively, together with any Permitted
Refinancing of the foregoing, “Junior Financing”) or any Unsecured Financing in
an aggregate amount in excess of $75,000,000 (it being understood that payments
of regularly scheduled interest and principal shall be permitted), or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) a prepayment, redemption, purchase, defeasement or
other satisfaction of Junior Financing or Unsecured Financing made using the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower Representative elects to apply to this Section 7.13(a)(i), such
election to be specified in a written notice of a Responsible Officer of the
Borrower Representative calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that (A) immediately before and immediately
after giving Pro Forma Effect to such prepayment, no Event of Default shall have
occurred and be continuing and (B) immediately after giving effect to any such
prepayment, the Dutch BorrowerHoldings and the Restricted Subsidiaries shall be
in Pro Forma Compliance with a First Lien Net Leverage Ratio of no greater than
4.50:1.00, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such prepayment had been made as of
the first day of the applicable four fiscal quarter period covered thereby, (ii)
the conversion of any Junior Financing or Unsecured Financing to Equity
Interests (other than Disqualified Equity Interests) or the prepayment,
redemption, purchase, defeasement or other satisfaction of Junior Financing or
Unsecured Financing with the proceeds of Permitted Equity Issuances (other than
Cure Amounts) Not Otherwise Applied, (iii) the refinancing of any Junior
Financing or Unsecured Financing with any Permitted Refinancing thereof, (iv)
the prepayment, redemption, purchase, defeasement or other satisfaction prior to
the scheduled maturity of any Junior Financing, Unsecured Financing or Permitted
Refinancing thereof, in an aggregate amount not to exceed (x) $150,000,000 plus
(y) the amount, if any, that is then available for Restricted Payments pursuant
to Section 7.06(f)(1) (as such amount may be reduced from time to time in
accordance with the terms of such Section 7.06(f)(1)) and (v) the prepayment,
redemption, purchase, defeasance or other satisfaction of any Indebtedness
incurred or assumed pursuant to Section 7.03(b)(xiii); or (b) amend, modify or
change any term or condition of any Junior Financing Documentation, any
Unsecured Financing Documentation, in each case, in an aggregate amount in
excess of $75,000,000 or any of its Organization Documents in any manner that
is, taken as a whole, materially adverse to the interests of the Administrative
Agent or the Lenders.
Section 7.14    Holding Company. Holdings, shall not conduct, transact or
otherwise engage in any material business or operations; provided, that the
following shall be permitted in any event: (i) its ownership of the Equity
Interests of the Dutch Borrower and activities incidental thereto; (ii) the
entry into, and the performance of its obligations with respect to the Loan
Documents (including any Specified Refinancing Debt or any New Term Facility),
any Refinancing Notes, any New Incremental Notes, the Unsecured Financing
Documentation, the Junior Financing Documentation, any Permitted Additional Debt
documentation, any documentation relating to any Permitted Refinancing of the
foregoing or documentation relating to the Indebtedness otherwise permitted by
the last sentence in this Section 7.14 and the Guarantees permitted by clause
(iv) below; (iii) the consummation of the Transaction and the Reorganization
Transaction; (iv) the payment of dividends and distributions, the making of
contributions to the capital of its Subsidiaries and Guarantees of Indebtedness
permitted to be incurred hereunder by the Dutch Borrower or any of the
Restricted Subsidiaries; (v) the maintenance of its legal existence (including
the ability to incur fees, costs and expenses relating to such maintenance and
performance of activities relating to its officers, directors, managers and
employees and those of its Subsidiaries); (vi) the performing of its obligations
with respect to the Purchase Agreement and the other agreements contemplated
thereby; (vii) the performing of activities in preparation for and consummating
any public offering of its common stock or any other issuance or sale of its
Equity Interests (other than Disqualified


-183-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Equity Interests) including converting into another type of legal entity; (viii)
the participation in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Dutch Borrower, including
compliance with applicable Laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees; (ix) the holding of any cash and Cash Equivalents (but not operating
any property); (x) the entry into and performance of its obligations with
respect to contracts and other arrangements, including the providing of
indemnification to officers, managers, directors and employees and (xi) any
activities incidental to the foregoing. Holdings shall not create, incur, assume
or suffer to exist any Lien on any Equity Interests of the Dutch Borrower (other
than Liens pursuant to any Loan Document, non-consensual Liens arising solely by
operation of Law and Liens pursuant to documentation relating to other secured
indebtedness permitted to be incurred hereunder) and shall not incur any
Indebtedness (other than in respect of Disqualified Equity Interests, Qualified
Holding Company Indebtedness or Guarantees permitted by clause (iv) above).
ARTICLE VIII.    
Events of Default and Remedies
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(%3)    Non-Payment. Any Borrower or any other Loan Party fails to pay in the
currency required hereunder (i) when due and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due and payable, any interest on any Loan or on any L/C Obligation,
any L/C Obligation or any fee due hereunder, or any other amount payable
hereunder or with respect to any other Loan Document; or
(%3)    Specific Covenants. Any Borrower or any of the Subsidiary Guarantors
fails to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a), 6.05(a) (solely with respect to the Borrowers), 6.11 or in any
Section of Article VII (subject to, in the case of the financial covenant
contained in Section 7.11, the cure rights contained in Section 8.03 and the
proviso at the end of this clause (b)), or Holdings fails to perform or observe
any term, covenant or agreement contained in Section 7.14; provided, that a
Default by the Borrowers under Section 7.11 (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to the Term
Facilities, any New Term Facility or any Specified Refinancing Debt (unless
consisting of revolving credit facilities) unless and until the Required
Revolving Lenders shall have terminated their Revolving Credit Commitments and
declared all amounts outstanding under the Revolving Credit Facility to be due
and payable; or
(%3)    Other Defaults. Any Loan Party fails to perform or observe any covenant
or agreement (other than those specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to any Borrower; or
(%3)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith


-184-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





shall be incorrect or misleading in any material respect (or in any respect if
any such representation or warranty is already qualified by materiality) when
made or deemed made (provided that the failure of any representation or warranty
to be true and correct on the Closing Date will not constitute a Default or an
Event of Default except to the extent such representation or warranty
constitutes a Specified Representation or an Acquisition Representation); or
(%3)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails
to make any payment beyond the applicable grace period with respect thereto, if
any (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder
and intercompany Indebtedness) having an aggregate outstanding principal amount
of more than $75,000,000 or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) after the expiration of any applicable
grace or cure period therefor to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, in each case, prior to its
stated maturity; provided that this clause (e)(B) shall not apply to (x) secured
Indebtedness that becomes due as a result of the sale or transfer or other
Disposition (including a Casualty Event) of the property or assets securing such
Indebtedness permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness or (y) events of default, termination events or
any other similar event under the documents governing Swap Contracts for so long
as such event of default, termination event or other similar event does not
result in the occurrence of an early termination date or any acceleration or
prepayment of any amounts or other Indebtedness payable thereunder; provided,
further, that such failure is unremedied and is not validly waived by the
holders of such Indebtedness in accordance with the terms of the documents
governing such Indebtedness prior to any termination of the Revolving Credit
Commitments or acceleration of the Loans pursuant to Section 8.02; or
(%3)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than Immaterial Subsidiaries) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, a winding-up, an administration,
a dissolution, or a composition or makes an assignment for the benefit of
creditors or any other action is commenced (by way of voluntary arrangement,
scheme of arrangement or otherwise); or appoints, applies for or consents to the
appointment of any receiver, administrator, administrative receiver, trustee,
custodian, conservator, liquidator, rehabilitator, judicial manager, provisional
liquidator, administrator, receiver and manager, controller, monitor or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, judicial manager,


-185-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





provisional liquidator, administrator, administrative receiver, receiver and
manager, controller, monitor or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 days; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or substantially all of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
days, or an order for relief is entered in any such proceeding; or
(%3)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
suspends making payments or enters into a moratorium or standstill arrangement
in relation to its Indebtedness or is taken to have failed to comply with a
statutory demand (or otherwise be presumed to be insolvent by applicable Law)
(including, without limitation, in respect of a member of the Group incorporated
in Germany, it is unable to pay its debts as they fall due
(Zahlungsunfähigkeit), is deemed unable to pay its debts as they fall due
(drohende Zahlungsunfähigkeit) in the meaning of sections 17 and 18 of the
German Insolvency Code (Insolvenzordnung), or is over-indebted (überschuldet) in
the meaning of section 19 of the German Insolvency Code (Insolvenzordnung)) or
(ii) any writ or warrant of attachment or execution or similar process is
issued, commenced or levied against all or substantially all of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue, commencement or levy, or any analogous procedure or step is
taken in any jurisdiction (including, without limitation, the making of an
application for the opening of insolvency proceedings for the reasons set out in
sections 17 to 19 of the German Insolvency Code (Insolvenzordnung) (Antrag auf
Eröffnung eines Insolvenzverfahrens) or the taking of actions pursuant to
section 21 of the German Insolvency Code (Insolvenzordnung) (Anordnung von
Sicherungsmaßnahmen)); or
(%3)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $75,000,000 (to the
extent not paid and not covered by independent third-party insurance as to which
the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(%3)    ERISA. (i) One or more ERISA Events occur or there is or arises an
Unfunded Pension Liability (taking into account only Plans with positive
Unfunded Pension Liability) which event or events or unfunded liability or
unfunded liabilities results or could reasonably be expected to result in
liability of any Loan Party in an aggregate amount (determined as of the date of
occurrence of such ERISA Event) which could reasonably be expected to result in
a Material Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with


-186-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





respect to its withdrawal liability under Section 4201 of ERISA under any
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect or (iii) with respect to a
Foreign Plan, a termination, withdrawal or noncompliance with applicable law or
plan terms that would reasonably be expected to result in a Material Adverse
Effect; or
(%3)    Invalidity of Certain Loan Documents. Any material provision of any
Collateral Document, any Guaranty, the Intercompany Subordination Agreement
and/or any Intercreditor Agreement or any other intercreditor agreement required
to be entered into pursuant to the terms of this Agreement, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.04 or 7.05) or satisfaction in full of all the Obligations (other than
contingent indemnification obligations as to which no claim has been asserted
and obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) ceases to be in full
force and effect (except that any such failure to be in full force and effect
with respect to the documents referred to in clause (vii) of the definition of
Loan Documents shall constitute an Event of Default only if the Borrowers
receive notice thereof and the Borrowers fail to remedy the relevant failure in
all material respects within 15 days of receiving said notice); or any Loan
Party contests in writing the validity or enforceability of any provision of any
Collateral Document, any Guaranty, the Intercompany Subordination Agreement and
any Intercreditor Agreement or any other intercreditor agreement required to be
entered into pursuant to the terms of this Agreement; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations (other
than contingent indemnification obligations as to which no claim has been
asserted and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document or the perfected first priority Liens created thereby
(except as otherwise expressly provided in this Agreement or the Collateral
Documents); or
(%3)    Change of Control. There occurs any Change of Control.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders (or, if a Financial Covenant Event of
Default occurs and is continuing, at the request of, or with the consent of, the
Required Revolving Lenders only, and in such case, without limiting Section
8.01(b), only with respect to the Revolving Credit Facility, the Swing Line
Facility, and any Letters of Credit, L/C Credit Extensions and L/C Obligations),
take any or all of the following actions:


-187-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
(%3)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(%3)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(%3)    exercise on behalf of itself, the L/C Issuers and the Lenders all rights
and remedies available to it, the L/C Issuers and the Lenders under the Loan
Documents, under any document evidencing Indebtedness in respect of which the
Facilities have been designated as “Designated Senior Debt” (or any comparable
term) and/or under applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
Section 8.03    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 8.01 or
8.02, in the event that the Borrowers fail to comply with the requirements of
the financial covenant set forth in Section 7.11 at any time when the Borrowers
are required to comply with such financial covenant, pursuant to the terms
thereof, then (A) from the end of the most recently ended fiscal quarter of the
Dutch Borrower until the expiration of the tenth Business Day subsequent to the
date the relevant financial statements are required to be delivered pursuant to
Sections 6.01 (a) or (b) (the last day of such period being the “Anticipated
Cure Deadline”), Holdings (or a Parent Holding Company) shall have the right to
issue common Equity Interests for cash and contribute the proceeds therefrom in
the form of common Equity Interests or in another form reasonably acceptable to
the Administrative Agent to the Dutch Borrower or obtain a contribution to its
equity (which shall be in the form of common equity or otherwise in a form
reasonably acceptable to the Administrative Agent) (the “Cure Right”), and upon
the receipt by the Dutch Borrower of such cash (the “Cure Amount”), pursuant to
the exercise by the Borrowers of such Cure Right, the calculation of
Consolidated EBITDA as used in the financial covenant set forth in Section 7.11
shall be recalculated giving effect to the following pro forma adjustments:


-188-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    Consolidated EBITDA shall be increased, solely for the purpose of
measuring the financial covenant set forth in Section 7.11 and not for any other
purpose under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs (including the
determination of Cumulative Credit) or determining the Applicable Commitment Fee
or Applicable Rate), by an amount equal to the Cure Amount; provided that (1)
the receipt by the Dutch Borrower of the Cure Amount pursuant to the Cure Right
shall be deemed to have no other effect whatsoever under this Agreement
(including but not limited to determining the availability or amount of any
covenant baskets or carve-outs or determining the Applicable Commitment Fee or
Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness on a Pro Forma
Basis for the applicable period for purposes of calculating the financial
covenant set forth in Section 7.11 or calculating the First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio or the Total Net Leverage Ratio,
nor shall any Cure Amount held by any Borrower Party qualify as “unrestricted
cash or Cash Equivalents of the Borrower Parties” for the purposes of
calculating any net obligations or liabilities under the terms of this
Agreement; and
(ii)    If, after giving effect to the foregoing recalculations, the Borrowers
shall then be in compliance with the requirements of the financial covenant set
forth in Section 7.11, the Borrowers shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 7.11 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the financial covenant set forth in Section 7.11 that had occurred shall be
deemed cured for the purposes of this Agreement; and
(B) upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that the Borrowers intend to exercise the Cure
Right in respect of a fiscal quarter, the Lenders shall not be permitted to
accelerate Loans held by them, to terminate the Revolving Credit Commitments
held by them or to exercise remedies against the Collateral on the basis of a
failure to comply with the requirements of the financial covenant set forth in
Section 7.11, unless such failure is not cured pursuant to the exercise of the
Cure Right on or prior to the Anticipated Cure Deadline.
(b)    Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal-quarter period there shall be at least two fiscal quarters in
respect of which the Cure Right is not exercised, (ii) there can be no more than
five fiscal quarters in respect of which the Cure Right is exercised during the
term of the Facilities and (iii) for purposes of this Section 8.03, the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the financial covenant set forth in
Section 7.11.
Section 8.04    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after an actual or deemed entry of an order for relief
with respect to any Borrower under any Debtor Relief Law), any amounts received
on account of the Obligations shall, subject to the provisions of Sections 2.18
and 2.19, be applied by the Administrative Agent in the following order:
(%3)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III and amounts owing in respect of (x) the preservation of Collateral or the
Collateral Agent’s security interest in the Collateral or (y) with respect to
enforcing the rights of the Secured Parties under


-189-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





the Loan Documents) payable to the Administrative Agent and the Collateral Agent
in their respective capacity as such;
(%3)    second, to payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among, as applicable, the
Administrative Agent, the Swing Line Lender and the L/C Issuers pro rata in
accordance with the amounts of Unfunded Advances/Participations owed to them on
the date of any such distribution);
(%3)    third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the L/C Issuers (including
fees, disbursements and other charges of counsel payable under Sections 10.04
and 10.05) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause (b) held by them;
(%3)    fourth, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause (d) held by them;
(%3)    fifth, (i) to payment of that portion of the Obligations constituting
unpaid principal of the Loans, the L/C Borrowings and obligations of the Loan
Parties then owing under Secured Hedge Agreements and the Secured Cash
Management Agreements and (ii) to Cash Collateralize that portion of L/C
Obligations comprising the aggregate undrawn amount of Letters of Credit to the
extent not otherwise Cash Collateralized by the Borrowers pursuant to Sections
2.03 and 2.18, ratably among the Lenders, the L/C Issuers, the Hedge Banks party
to such Secured Hedge Agreements and the Cash Management Banks party to such
Secured Cash Management Agreements in proportion to the respective amounts
described in this clause (e) held by them; provided that (x) any such amounts
applied pursuant to the foregoing subclause (ii) shall be paid to the
Administrative Agent for the ratable account of the applicable L/C Issuers to
Cash Collateralize such L/C Obligations, (y) subject to Sections 2.03(d) and
2.18, amounts used to Cash Collateralize the aggregate undrawn amount of Letters
of Credit pursuant to this clause (e) shall be applied to satisfy drawings under
such Letters of Credit as they occur and (z) upon the expiration of any Letter
of Credit, the pro rata share of Cash Collateral attributable to such expired
Letter of Credit shall be applied by the Administrative Agent in accordance with
the priority of payments set forth in this Section 8.04;
(%3)    sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and
(%3)    last, after all of the Obligations have been paid in full (other than
contingent indemnification obligations not yet due and owing), to the Borrowers
or as otherwise required by Law.


-190-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in accordance with the priority of payments
set forth above. Notwithstanding the foregoing, Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application of payments described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.
It is understood and agreed by each Loan Party and each Secured Party that the
Administrative Agent and Collateral Agent shall have no liability for any
determinations made by it in this Section 8.04, in each case except to the
extent resulting from the gross negligence or willful misconduct of the
Administrative Agent or the Collateral Agent, as applicable (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Loan Party and each Secured Party also agrees that the Administrative Agent and
the Collateral Agent may (but shall not be required to), at any time and in its
sole discretion, and with no liability resulting therefrom, petition a court of
competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof, and the Administrative Agent and the Collateral
Agent shall be entitled to wait for, and may conclusively rely on, any such
determination.
ARTICLE IX.    
Administrative Agent and Other Agents
Section 9.01    Appointment and Authorization of Agents.
(a)    Each Lender, L/C Issuer and Swing Line Lender hereby irrevocably appoints
Barclays to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents, and designates and authorizes the Administrative Agent to
take such actions on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
or any other Loan Document, together with such actions and powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document no Agent shall have any
duties or responsibilities, except those expressly set forth herein, nor shall
any Agent have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent. Regardless of whether a Default
has occurred and is continuing and without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it


-191-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Agent” as used in this Article IX and
in the definition of “Agent-Related Person” included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.
(c)    The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Cash Management Bank party to a Secured Cash Management Agreement
and/or a potential Hedge Bank party to a Secured Hedge Agreement) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent as Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
Collateral Agent under the Loan Documents) and Section 10.04 as if set forth in
full herein with respect thereto and all references to Administrative Agent in
this Article IX shall, where applicable, be read as including a reference to the
Collateral Agent. Without limiting the generality of the foregoing, the Lenders
hereby expressly authorize the Administrative Agent as Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders (including in its
capacities as a Lender, Swing Line Lender (if applicable), L/C Issuer (if
applicable) and a potential Cash Management Bank party to a Secured Cash
Management Agreement and/or a potential Hedge Bank party to a Secured Hedge
Agreement).
(d)    Each of the Lenders hereby relieves the Administrative Agent from the
restrictions pursuant to section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law, in each case to the extent legally possible to such Lender. Any
Lender which is barred by its constitutional documents or by-laws from granting
such exemption shall notify the Administrative Agent accordingly.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties and exercise its rights and powers under this Agreement or any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents
or of exercising any rights and remedies thereunder) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct by the Administrative Agent,
as determined by a final non-appealable judgment by a court of competent
jurisdiction. The exculpatory provisions of this Article IX shall apply to any
such sub agent and to the Agent-Related Persons of the Administrative Agent and
any such sub agent, and shall apply to their


-192-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 9.03    Liability of Agents.
(a)    No Agent-Related Person shall be (i) liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein, to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction), (ii) liable for any action taken
or not taken by it (A) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(B) in the absence of its own gross negligence or willful misconduct as
determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein, (iii) responsible in any
manner to any Lender or participant for any recital, statement, representation
or warranty made by any Loan Party or any officer thereof, contained herein or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, (iv)
responsible for or have any duty to ascertain or inquire into the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien, or security interest created or
purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder, (v) responsible for or have any duty to ascertain or
inquire into the value or the sufficiency of any Collateral or (vi) responsible
for or have any duty to ascertain or inquire into the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
No Agent-Related Person shall be under any obligation to any Lender or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
(b)    The Administrative Agent shall not have any duty to (i) take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law; and (ii) to disclose, except as expressly set forth
herein and in the other Loan Documents, and shall not be liable for the failure
to disclose, any information relating to any Borrower or any of its Affiliates
that is communicated to or obtained by any Person serving as an Agent or any of
its Affiliates in any capacity.
(c)    Any assignor of a Loan or seller of a participation hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant Assignment and Assumption or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution. No Agent shall have any responsibility or liability for monitoring
the list or identities of, or enforcing provisions relating to, Disqualified
Institutions.


-193-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 9.04    Reliance by Agents.
(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, Internet or
intranet website posting or other distribution statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with, and rely upon (and be fully protected in relying upon), advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such greater number of Lenders as may be expressly required hereby in any
instance) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date,
specifying its objection thereto.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders or the Required Revolving Lenders, as applicable, in accordance
with Article VIII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related


-194-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Persons have disclosed material information in their possession. Each Lender
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
Section 9.07    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, on a ratable basis based
on such Lender’s Pro Rata Share of all the Facilities, indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), and
hold harmless each Agent-Related Person in each case from and against any and
all Indemnified Liabilities incurred by such Agent-Related Person; provided,
however, that no Lender shall be liable for any Indemnified Liabilities incurred
by an Agent-Related Person to the extent such Indemnified Liabilities are
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided, further, that to the extent any L/C Issuer is entitled
to indemnification under this Section 9.07 solely in its capacity and role as an
L/C Issuer, only the Revolving Credit Lenders shall be required to indemnify
such L/C Issuer under this Section 9.07 (which indemnity shall be provided by
such Lenders based upon their respective Pro Rata Share of the Revolving Credit
Facility). In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 shall apply whether or
not any such investigation, litigation or proceeding is brought by any Lender or
any other Person. Without limiting the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrowers; provided that such reimbursement by the
Lenders shall not affect the Borrowers’ continuing reimbursement obligations
with respect thereto; provided, further, that failure of any Lender to indemnify
or reimburse the Administrative Agent shall not relieve any other Lender of its
obligation in respect thereof. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.


-195-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 9.08    Agents in their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not an Agent
or an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, an Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that such Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, such Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include such Agent in its individual capacity (unless otherwise expressly
indicated or unless the context otherwise requires).
Section 9.09    Successor Agents.
(a)    The Administrative Agent or Collateral Agent may resign as the
Administrative Agent or Collateral Agent, as applicable, upon 30 days’ notice to
the Lenders. If the Administrative Agent or Collateral Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the
Borrowers at all times other than during the existence of an Event of Default
under Section 8.01(a), (f), or (g) (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent or Collateral
Agent, as applicable, the Administrative Agent or Collateral Agent, as
applicable, may appoint, after consulting with the Lenders and the Borrowers, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or Collateral Agent, as applicable, and the term “Administrative Agent” or
“Collateral Agent,” as applicable, shall mean such successor administrative
agent or such successor collateral agent, as applicable, and the retiring
Administrative Agent’s or Collateral Agent’s appointment, powers and duties as
the Administrative Agent or Collateral Agent, as applicable, shall be
terminated. After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as the Administrative Agent or Collateral Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or Collateral Agent under this Agreement.
If no successor agent has accepted appointment as the Administrative Agent or
Collateral Agent by the date which is 30 days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s resignation shall nevertheless
thereupon become effective and (i) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security as bailee, trustee or
other applicable capacity until such time as a successor of such Agent is
appointed), (ii) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.09 and
(iii) the Lenders shall perform all of the duties of the Administrative Agent or
Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent or Collateral Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments


-196-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





or notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent or
Collateral Agent, as applicable, shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or Collateral Agent. Upon the acceptance of any appointment
as the Administrative Agent or Collateral Agent hereunder by a successor or upon
the expiration of the 30-day period following the retiring Administrative
Agent’s or Collateral Agent’s notice of resignation without a successor agent
having been appointed, the retiring Administrative Agent or Collateral Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents but the provisions of this Article IX and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Agent-Related Persons in
respect of any actions taken or omitted to be taken by any of them solely in
respect of the Loan Documents or Obligations, as applicable, while the retiring
Agent was acting as Administrative Agent or Collateral Agent, as applicable. At
any time the Administrative Agent or Collateral Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Administrative Agent or
Collateral Agent may be removed as the Administrative Agent or Collateral Agent
hereunder at the request of the Dutch Borrower (on behalf of the Borrowers) and
the Required Lenders.
(b)    Any resignation by Barclays as Administrative Agent or Collateral Agent
pursuant to this Section 9.09 shall also constitute its resignation as an L/C
Issuer and as Swing Line Lender, in which case the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit or make
any additional Swing Line Loans hereunder and (y) shall maintain all of its
rights as L/C Issuer or Swing Line Lender, as the case may be, with respect to
any Letters of Credit issued by it, or Swing Line Loans made by it, prior to the
date of such resignation. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder or upon the expiration of the
30-day period following the retiring Administrative Agent or Collateral Agent’s
notice of resignation without a successor agent having been appointed, (i) such
successor (if any) shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents and (iii) the successor L/C Issuer (if any) shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make (or the Borrowers shall enter into) other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, administrative receivership, judicial management,
insolvency, liquidation, bankruptcy, reorganization (by way of voluntary
arrangement, schemes of arrangement or otherwise), arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(%3)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the


-197-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 10.04) allowed in such judicial proceeding; and
(%3)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any administrator, administrative receiver, custodian, receiver, assignee,
trustee, judicial manager, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization (by way of voluntary arrangement, schemes of arrangement or
otherwise), arrangement, adjustment or composition affecting the Obligations or
the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
Section 9.11    Collateral and Guaranty Matters. Each of the Lenders (including
in their capacities as potential Hedge Banks party to a Secured Hedge Agreement
and potential Cash Management Banks party to a Secured Cash Management
Agreement) and each L/C Issuer irrevocably authorize the Administrative Agent
and the Collateral Agent, and each of the Administrative Agent and the
Collateral Agent shall to the extent requested by the Borrower Representative
or, solely in the case of clause (d) below, to the extent provided for under
this Agreement,
(%3)    release any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and the expiration or termination of
all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized), (ii) that is sold, disposed of or distributed or to be sold,
disposed of or distributed as part of or in connection with any transaction
permitted hereunder or under any other Loan Document, in each case to a Person
that is not a Loan Party, (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders or (iv) owned by a
Subsidiary Guarantor upon release of such Subsidiary Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;
(%3)    release or subordinate any Lien on any property granted to or held by
the Administrative Agent or Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(e) (other
than with respect to self-insurance arrangements), (f), (i), (m), (p), (s), (u),
(w), (z), (aa), (bb), (dd), (ee), (ff), (hh) and (ll);
(%3)    release any Guarantor from its obligations under the applicable Guaranty
if in the case of any Subsidiary, such Person ceases to be a


-198-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Restricted Subsidiary or otherwise becomes an Excluded Subsidiary as a result of
a transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of any
Specified Refinancing Debt, any Refinancing Notes, the Senior Notes, any New
Incremental Notes and, to the extent incurred by a Loan Party, any Permitted
Additional Debt; and
(%3)    establish intercreditor arrangements as contemplated by this Agreement.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Section 9.11, the applicable Agent will (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11; provided that the Borrowers shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower Representative certifying that any such transaction has been
consummated in compliance with this Agreement and the other Loan Documents.
Effective upon the occurrence of the Fourth Amendment Effective Date, the
security interests granted under the Collateral Documents governed by the laws
of Brazil, France, Mexico, Sweden and Switzerland, which are identified on
Schedule I to the Fourth Amendment (the “Released Jurisdiction Security
Documents”) are hereby released and the Released Jurisdiction Security Documents
are hereby terminated. Each Agent is hereby authorized to execute and deliver to
the Borrower such documents as the Borrower may reasonably request to evidence
the release of the security interests granted under the Released Jurisdiction
Security Documents, and to take such other actions and make such filings as may
be necessary or desirable under applicable local law to release the security
interests created under the Released Jurisdiction Security Documents and
terminate the Released Jurisdiction Security Documents. All documents to be
delivered and all actions to be taken by any Agent in connection with such
release and termination of the Released Jurisdiction Security Documents shall be
at the Borrower’s expense.
Section 9.12    [Reserved].
Section 9.13    [Reserved].
Section 9.14    Other Agents; Arranger and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “co-documentation agent,” “joint lead arranger,” or
“joint bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
Section 9.15    Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have


-199-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
Section 9.16    Appointment of Supplemental Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent and the Collateral Agent are hereby authorized to
appoint an additional individual or institution selected by them in their sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent, as applicable (any
such additional individual or institution being referred to herein individually
as a “Supplemental Agent” and collectively as “Supplemental Agents”).
(b)    In the event that the Administrative Agent or the Collateral Agent
appoints a Supplemental Agent with respect to any Collateral, (i) each and every
right, power, privilege or duty expressed or intended by this Agreement or any
of the other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent or the Collateral Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Agent to the extent, and
only to the extent, necessary to enable such Supplemental Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Agent shall run to and be enforceable by either the
Administrative Agent and the Collateral Agent or such Supplemental Agent, and
(ii) the provisions of this Article IX and of Sections 10.04 and 10.05
(obligating the Borrowers to pay the Administrative Agent’s and the Collateral
Agent’s expenses and to indemnify the Administrative Agent and the Collateral
Agent) that refer to the Administrative Agent and/or the Collateral Agent shall
inure to the benefit of such Supplemental Agent and all references therein to
the Administrative Agent and/or Collateral Agent shall be deemed to be
references to the Administrative Agent and/or Collateral Agent and/or such
Supplemental Agent, as the context may require.
(c)    Should any instrument in writing from the Borrowers, Holdings or any
other Loan Party be required by any Supplemental Agent so appointed by the
Administrative Agent or the Collateral Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and
duties, the Borrowers or Holdings, as applicable, shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent or the Collateral Agent. In
case any Supplemental Agent, or a successor thereto, shall die, become incapable
of acting, resign or be removed, all the rights, powers, privileges and duties
of such


-200-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Supplemental Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent or the Collateral Agent, as applicable,
until the appointment of a new Supplemental Agent.
(d)    Intercreditor Agreement. The Administrative Agent and the Collateral
Agent are authorized to, to the extent required by the terms of the Loan
Documents, enter into (i) any Intercreditor Agreement, (ii) any Collateral
Document, (iii) or shall make or consent to any filings or take any other
actions in connection therewith (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 7.01 and 7.03 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien on the Collateral (with
such priority as may be designated by such Loan Party, to the extent such
priority is permitted by the Loan Documents)), and the parties hereto
acknowledge that any Intercreditor Agreement, Collateral Document, consent,
filing or other action will be binding upon them. Each Lender (a) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
any Intercreditor Agreement (if entered into) and (b) hereby authorizes and
instructs the Administrative Agent and the Collateral Agent to enter into any
Intercreditor Agreement or Collateral Document (and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 7.01 and 7.03 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien on the Collateral (with
such priority as may be designated by such Loan Party, to the extent such
priority is permitted by the Loan Documents)), and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.
Section 9.17    Withholding Tax. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any reason, or the Administrative Agent has paid over to the IRS or other
Governmental Authority applicable withholding tax relating to a payment to a
Lender but no deduction has been made from such payment, such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to tax or interest and together with any and all expenses
incurred, unless such amounts have been indemnified by any Borrower or other
Loan Party. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.17. The agreements in this Section 9.17 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
ARTICLE X.    
Miscellaneous
Section 10.01    Amendments, Etc.Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and


-201-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





acknowledged by the Administrative Agent to the extent the Administrative Agent
is not a Defaulting Lender (other than with respect to any amendment or waiver
contemplated in clause (h) below, which shall only require the consent of the
Required Revolving Lenders), and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
(%3)    extend or increase the Commitment of any Lender, or reinstate the
Commitment of any Lender after the termination of such Commitment pursuant to
Section 8.02, in each case without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of (or amendment to the terms of) any Default or Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);
(%3)    postpone any date scheduled for, or reduce the amount of, any payment of
principal of, or interest on, any Loan or L/C Borrowing or any fees or other
amounts payable hereunder, without the written consent of each Lender directly
and adversely affected thereby (and subject to such further requirements as may
be applicable thereto under the last two paragraphs of this Section 10.01), it
being understood that the waiver of any obligation to pay interest at the
Default Rate, the amendment or waiver and any mandatory prepayment of Loans
under the Term Facilities shall not constitute a postponement of any date
scheduled for the payment of principal, interest or fees;
(%3)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso following
clause (i) below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definitions of
First Lien Net Leverage Ratio, Senior Secured Net Leverage Ratio, Total Net
Leverage Ratio or, in each case, in the component definitions thereof shall not
constitute a reduction in any rate of interest or any fees based thereon;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;
(%3)    modify Section 2.06(c) or 2.13 without the written consent of each
Lender directly and adversely affected thereby;
(%3)    change (i) any provision of this Section 10.01 (other than the last two
paragraphs of this Section), or the definition of Required Lenders, or any other
provision hereof specifying the number or percentage of Lenders or portion of
the Loans or Commitments required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definition specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender, or (ii) the definition of “Required Revolving
Lenders,” without the written consent of each Lender under the Revolving Credit
Facility;


-202-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(%3)    other than in a transaction permitted under Section 7.04 or 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;
(%3)    other than in a transaction permitted under Section 7.04 or 7.05,
release all or substantially all of the aggregate value of the Guaranty, or all
or substantially all of the Guarantors, without the written consent of each
Lender;
(%3)    (%3) amend or otherwise modify Section 7.11 (or for the purposes of
determining compliance with Section 7.11, any defined terms used therein), or
(ii) waive or consent to any Default or Event of Default resulting from a breach
of Section 7.11 or (iii) alter the rights or remedies of the Required Revolving
Lenders arising pursuant to Article VIII as a result of a breach of Section
7.11, in each case, without the written consent of the Required Revolving
Lenders; provided, however, that the amendments, modifications, waivers and
consents described in this clause (h) shall not require the consent of any
Lenders other than the Required Revolving Lenders;
(%3)    amend, modify or waive Article XI, without the written consent of the
Administrative Agent and the Supermajority Lenders of each Facility; provided
that (x) if the amendments, modifications or waivers described in this clause
(i) affect any Lender pursuant to a given Facility in a manner different than
that applicable to the other Lenders of such Facility, then the adversely
affected Lender must provide prior written consent, (y) if the amendments,
modifications or waivers described in this clause (i) adversely affect (or
impose additional duties upon) the Administrative Agent, then the Administrative
Agent must provide prior written consent and (z) the Administrative Agent may
amend or modify Article XI to cause Lenders of additional Facilities (or new
Lenders with respect to existing Facilities) to become parties hereto, so long
as such additional Facilities or new Lenders are permitted in accordance with
Sections 2.14 or 2.17 or a loan modification offer pursuant to this Section
10.01 (on substantially the same terms as apply to the Facilities) without the
consent of the other Lenders; provided, further, that in no event may Article XI
be amended to cause Holdings or any of its Subsidiaries to have obligations
under Article XI without the prior written consent of Holdings; or
(%3)    change the currency in which any Loan is denominated without the written
consent of the Lender holding such Loans;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrowers and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Borrowers and the Lenders required above, affect the rights or duties of
the Swing Line Lender, in its capacity as such, under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in its capacity as such, in addition to the Borrowers and
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or


-203-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any amendment, modification,
waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders or Affiliate Lenders (other than Debt Fund
Affiliates), except that (x) no amendment, waiver or consent relating to Section
10.01(a), (b) or (c) may be effected, in each case without the consent of such
Defaulting Lender or Affiliate Lender and (y) any amendment, modification,
waiver or other action that by its terms adversely affects any Defaulting Lender
or Affiliate Lender in its capacity as a Lender in a manner that differs in any
material respect from, and is more adverse to such Defaulting Lender or
Affiliate Lender than it is to, other affected Lenders shall require the consent
of such Defaulting Lender or Affiliate Lender. Notwithstanding anything to the
contrary herein, any waiver, amendment, modification or consent in respect of
this Agreement or any other Loan Document that by its terms affects the rights
or duties under this Agreement or any other Loan Document of Lenders holding
Loans or Commitments of a particular Tranche (but not the Lenders holding Loans
or Commitments of any other Tranche) may be effected by an agreement or
agreements in writing entered into by the Borrowers and the requisite percentage
in interest of the Lenders with respect to such Tranche that would be required
to consent thereto under this Section 10.01 if such Lenders were the only
Lenders hereunder at the time.
This Section 10.01 shall be subject to any contrary provision of Sections 2.14
or 2.20. In addition, notwithstanding anything else to the contrary contained in
this Section 10.01, (a) if the Administrative Agent and the Borrowers shall have
jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrowers shall be permitted to amend such
provision and (b) the Administrative Agent and the Borrowers shall be permitted
to amend any provision of any Collateral Document, the Guaranty, or Schedule
1.01(l), or enter into any new agreement or instrument, to better implement the
intentions of this Agreement and the other Loan Documents or as required by
local law to give effect to any guaranty, or to give effect to or to protect any
security interest for the benefit of the Secured Parties, in any property so
that the security interests comply with applicable Law, and in each case, such
amendments, documents and agreements shall become effective without any further
action or consent of any other party to any Loan Document if in the case of
amendments contemplated by clause (a) the same is not objected to in writing by
the Required Lenders within ten Business Days following receipt of notice
thereof.
Notwithstanding anything to the contrary herein, in connection with any
amendment, modification, waiver or other action requiring the consent or
approval of Required Lenders, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 50% of the amounts
actually included in determining whether the threshold in the definition of
Required Lenders has been satisfied. The voting power of each Lender that is a
Debt Fund Affiliate shall be reduced, pro rata, to the extent necessary in order
to comply with the immediately preceding sentence.
Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrowers may make one or more loan modification offers to all the Lenders
of any Facility that would, if and to the extent accepted by any such Lender,
(a) extend the scheduled Maturity Date and any amortization of the Loans and
Commitments under such Facility and/or change the Applicable Rate and/or fees
payable with respect to the Loans and Commitments under such Facility (in each
case solely with respect to the Loans and Commitments of accepting Lenders in
respect of which an acceptance is delivered) and (b) treat the Loans and
Commitments so modified as a new “Facility” for all purposes under this
Agreement; provided that (i) such loan modification offer is made to


-204-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





each Lender under the applicable Facility on the same terms and subject to the
same procedures as are applicable to all other Lenders under such Facility
(which procedures in any case shall be reasonably satisfactory to the
Administrative Agent) and (ii) no loan modification shall affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
the Swing Line Lender or any L/C Issuer, without its prior written consent.
In connection with any such loan modification offer, the Borrowers and each
accepting Lender shall execute and deliver to the Administrative Agent such
agreements and other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the applicable loan modification offer and
the terms and conditions thereof, and this Agreement and the other Loan
Documents shall be amended in a writing (which may be executed and delivered by
the Borrowers and the Administrative Agent and shall be effective only with
respect to the applicable Loans and Commitments of Lenders that shall have
accepted the relevant loan modification offer (and only with respect to Loans
and Commitments as to which any such Lender has accepted the loan modification
offer)) to the extent necessary or appropriate, in the judgment of the
Administrative Agent, to reflect the existence of, and to give effect to the
terms and conditions of, the applicable loan modification (including the
addition of such modified Loans and/or Commitments as a “Facility” hereunder).
No Lender shall have any obligation whatsoever to accept any loan modification
offer, and may reject any such offer in its sole discretion. On the effective
date of any loan modification applicable to the Revolving Credit Facility, the
Borrowers shall prepay any Revolving Credit Loans, L/C Advances or Swing Line
Loans (to the extent participated to Revolving Credit Lenders) outstanding on
such effective date (and pay any additional amounts required pursuant to Section
3.06) to the extent necessary to keep the outstanding Revolving Credit Loans,
L/C Advances or Swing Line Loans (to the extent participated to Revolving Credit
Lenders), as the case may be, ratable with any revised Pro Rata Share of a
Revolving Credit Lender in respect of the Revolving Credit Facility arising from
any non-ratable loan modification to the Revolving Credit Commitments under this
Section 10.01. Notwithstanding the foregoing, no modification referred to above
shall become effective unless the Administrative Agent, to the extent reasonably
requested by the Administrative Agent, shall have received legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 4.01 or delivered from
time to time pursuant to Section 6.12 and/or Section 6.16 with respect to
Holdings, the Borrowers, all Material Subsidiary Guarantors and each other
Subsidiary Guarantor that is organized in a jurisdiction for which local counsel
to the Administrative Agent in such jurisdiction advises that such deliveries
are reasonably necessary to preserve the Collateral in such jurisdiction.
Section 10.02    Notices; Electronic Communications.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


-205-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    if to Holdings, any Borrower, the Administrative Agent, the Collateral
Agent, an L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, telecopier number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties hereto, as provided in Section 10.02(d); and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under Article II by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes (with the Borrower
Representative’s consent), (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to any Loan Party
or any of their respective Subsidiaries, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or


-206-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to any Loan Party or any of their respective Subsidiaries, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of Holdings, the Borrowers, the Guarantors,
the Administrative Agent, the Collateral Agent, each L/C Issuer and the Swing
Line Lender may change its address, telecopier, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier,
telephone number or electronic mail address for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, each L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
federal or state securities laws.
(e)    Reliance by Administrative Agent, Collateral Agent, L/C Issuer and
Lenders. The Administrative Agent, the Collateral Agent, the L/C Issuers and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the Collateral Agent, each L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower to the extent required by
Section 10.05. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement.
(a)    No failure by any Lender, any L/C Issuer, the Administrative Agent or the
Collateral Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided hereunder and under each
other Loan Document, are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by Law.


-207-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. In the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent, the Collateral Agent or any
Lender (or any person nominated by them) may be the purchaser of any or all of
such Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.
Section 10.04    Expenses and Taxes. The Borrowers agree (a) to pay or reimburse
the Administrative Agent and the other Agents for all reasonable and
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents (including reasonable expenses incurred in connection with due
diligence and travel, courier, reproduction, printing and delivery expenses),
and any amendment, waiver, consent or other modification of the provisions
hereof and thereof (whether or not the transactions contemplated hereby or
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel (limited to the reasonable fees,
disbursements and other charges of one primary counsel to the Agents and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and special counsel for
each relevant specialty, and (b) to pay or reimburse the Administrative Agent,
the other Agents and each Lender for all reasonable documented out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including, without
duplication of Indemnified Taxes or Other Taxes paid or indemnified pursuant to
Sections 3.01 and 3.04, any proceeding under any Debtor Relief Law or in
connection with any workout or restructuring and all documentary taxes
associated with the Facilities), including the fees, disbursements and other
charges of counsel (limited to the reasonable fees, disbursements and other
charges of one counsel to the Administrative Agent, the other Agents and the
Lenders taken as a whole, and, if necessary, of one local counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and of special counsel for each relevant


-208-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





specialty and, in the event of any actual or potential conflict of interest, one
additional counsel in each relevant jurisdiction for each Lender or group of
Lenders or Agents subject to such conflict), in each case without duplication
for any amounts paid (or indemnified) under Section 3.01. The foregoing costs
and expenses shall include, without duplication of Indemnified Taxes or Other
Taxes paid or indemnified pursuant to Sections 3.01 and 3.04, all reasonable
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by any Agent.
All amounts due under this Section 10.04 shall be paid within 30 days after
invoiced or demand therefor (with a reasonably detailed invoice with respect
thereto) (except for any such costs and expenses incurred prior to the Closing
Date, which shall be paid on the Closing Date to the extent invoiced at least 5
Business Days prior to the Closing Date). The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent after any
applicable grace periods have expired, in its sole discretion and the Borrowers
shall, on a joint and several basis, immediately reimburse the Administrative
Agent, as applicable.
Section 10.05    Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless each Arranger, each Agent-Related Person, each Lender, each
L/C Issuer, each of their respective Affiliates and each partner, director,
officer, employee, counsel, agent and representative of the foregoing and, in
the case of any funds, trustees and advisors and attorneys-in-fact
(collectively, the “Indemnitees”) from and against (and will reimburse each
Indemnitee, as and when incurred, for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), disbursements, and reasonable and documented or
invoiced out-of-pocket fees and expenses (including the fees, disbursements and
other charges of (i) one counsel to the Indemnitees taken as a whole, (ii) in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Indemnitee in each relevant jurisdiction, and (iii) if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of (x) any
actual or prospective claim, litigation, investigation or proceeding in any way
relating to, arising out of, in connection with or by reason of any of the
following, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding): (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby or (b) any Commitment, Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, disbursements,
fees or expenses are determined by a court of competent jurisdiction in a final
and non-appealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
controlling persons or any of the officers, directors, employees, agents,
advisors, or members of any of the foregoing or (B) any dispute that is among
Indemnitees (other than any dispute involving claims against the Administrative
Agent, any Arranger or any other Agent, the Swing Line Lender or any L/C Issuer,
in each case in their respective capacities as such, or any Initial Lender
solely in connection with its syndication activities as


-209-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





contemplated under the Commitment Letter) that a court of competent jurisdiction
has determined in a final and non-appealable judgment did not involve actions or
omissions of any direct or indirect parent or controlling person of the
Borrowers or their Subsidiaries; or (y) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by Holdings or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings or any of its Subsidiaries, ((x) and
(y), collectively, the “Indemnified Liabilities”) in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and regardless of whether such Indemnitee is a party thereto, and
whether or not such proceedings are brought by any Borrower, its equity holders,
its Affiliates, creditors or any other third person. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through the Platform or other information transmission
systems (including electronic telecommunications) in connection with this
Agreement unless determined by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date); provided that such waiver of special, punitive, indirect or
consequential damages shall not limit the indemnification obligations of the
Loan Parties under this Section 10.05. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, and whether or
not any Indemnitee is otherwise a party thereto. Should any investigation,
litigation or proceeding be settled, or if there is a judgment against an
Indemnitee in any such investigation, litigation or proceeding, the Borrowers
shall indemnify and hold harmless each Indemnitee in the manner set forth above.
All amounts due under this Section 10.05 shall be payable within 30 days after
demand therefor. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent, to any L/C Issuer or any Lender, or
any Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may


-210-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee (other than to any Disqualified
Institution) in accordance with the provisions of Section 10.07(b), (ii) by way
of participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that:


-211-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(i)    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount shall need be assigned, and (B) in
any case not described in clause (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than a Dollar Amount of $5,000,000 (or such lesser amount as is
acceptable to the Administrative Agent and the Borrowers), in the case of any
assignment in respect of the Revolving Credit Facility, or a Dollar Amount of
$1,000,000 (or such lesser amount as is acceptable to the Administrative Agent
and the Borrowers), in the case of any assignment in respect of a Term Facility,
in each case unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group)) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (x) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (y) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;


-212-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(iii)    no consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) of this Section and, in addition (A) the consent of
the Borrowers (such consent not to be unreasonably withheld, conditioned or
delayed) shall be required for any assignment unless (1) an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing at the time of
such assignment, (2) such assignment is in respect of a Term Facility and is to
a Lender, an Affiliate of a Lender or an Approved Fund (other than any
Disqualified Institution) or (3) such assignment is in respect of the Revolving
Credit Facility and is to a Revolving Credit Lender, an Affiliate of a Revolving
Credit Lender or an Approved Fund related thereto (other than any Disqualified
Institution); provided that (1) the Borrowers shall be deemed to have consented
to any assignment unless they object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof, (2) during the forty-five (45) day period following the Closing Date,
the Borrowers shall be deemed to have consented to an assignment to any Lender
if such Lender was previously identified and approved in the initial allocations
of the Loans provided by the Arrangers to the Borrowers and (3) during the
ninety (90) day period following the Fourth Amendment Effective Date, the
Borrowers shall be deemed to have consented to an assignment to any Lender if
such Lender was previously identified and approved in the initial allocations of
the Term B-1 Loans provided by the Fourth Amendment Lead Arrangers to the
Borrowers (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment unless
(1) such assignment is in respect of a Term Facility and to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) such assignment is in respect
of the Revolving Credit Facility and is to a Revolving Credit Lender, an
Affiliate of a Revolving Credit Lender or an Approved Fund related thereto
(provided that the Administrative Agent shall acknowledge any such assignment)
and (C) the consent of each L/C Issuer and the Swing Line Lender (each such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility;
provided, however, that the consent of each L/C Issuer and the Swing Line Lender
shall not be required for any assignment of a Term Loan;
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of contemporaneous assignments by any Lender
to one or more Approved Funds, only a single processing and recording fee shall
be payable for such assignments, (y) in the case of assignments by any of the
Initial Lenders or any of their Affiliates and (z) the Administrative Agent, in
its sole discretion, may elect to waive such processing and recording fee in the
case of any assignment). Each Eligible Assignee that is not an existing Lender
shall deliver to the Administrative Agent an Administrative Questionnaire;
(v)    no such assignment shall be made (A) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) to any
natural person, (C) to any Disqualified Institution, (D) to Holdings, the Dutch
Borrower or any its Subsidiaries except as permitted under clause (j) below or
(E) to any Affiliated Lender except as permitted under Section 10.07(i);
(vi)    no Revolving Credit Commitments or Revolving Credit Loans may be
assigned to any Affiliate Lender;


-213-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(vii)    the assigning Lender shall deliver any Notes or, in lieu thereof, a
lost note affidavit and indemnity reasonably acceptable to the Borrowers
evidencing such Loans to the Borrowers or the Administrative Agent;
(viii)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs; and
(ix)    until the interpretation of the term “public” (as referred to in Article
4.1(1) of the Council Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012 (the
“CRR”)) has been published by the competent authority, if an assignment or
transfer (including any assignment of a Commitment) does not include a principal
amount outstanding from the Borrower of at least EUR 100,000 (or its equivalent
in other currencies) (or such other amount as may be required from time to time
under the Dutch Financial Supervision Act (Wet op het financieel toezicht)), the
assignee shall confirm in the relevant Assignment and Assumption to the Borrower
that it is a professional market party (professionele marktpartij) within the
meaning of the Dutch Financial Supervision Act , or, after the interpretation of
the term “public” has been published by the competent authority, the assignee
shall confirm in the relevant Assignment and Assumption to the Borrower that it
is not part of the “public” (as referred to in Article 4.1(1) of the CRR).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Note, each
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement (other than any purported assignment or transfer to a
Disqualified Institution) that does not


-214-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers (and such agency being solely for tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as Defaulting Lender.
The Register shall be available for inspection by the Borrowers, any Agent and
any Lender (with respect to itself), at any reasonable time and from time to
time upon reasonable prior notice. This Section 10.07(c) and Section 2.11 shall
be construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the L/C Issuers or Swing Line Lender, sell
participations to any Person (other than a natural person, an Affiliate Lender
(other than a Debt Fund Affiliate), a Person that the Administrative Agent has
identified in a notice to the Lenders as a Defaulting Lender or a Disqualified
Institution (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to Section 10.07(e), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections and Section 3.08) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.07(b) provided
that any forms required to be provided by any Participant pursuant to Section
3.01(g) shall be provided solely to the participating Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender .
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that a Participant’s right to a greater payment results from a change
in any Law after the Participant becomes a Participant.


-215-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) (other than to a Disqualified Institution or a natural person) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment, and no foreclosure
or other enforcement action in respect thereof, shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)    Notwithstanding anything to the contrary herein, any Lender (a “Granting
Lender”) may grant to a special purpose funding vehicle identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrowers (an “SPC”) the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.12(b)(ii). Each party hereto hereby agrees that an SPC shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections and Section 3.08); provided
that neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including under Section 3.01,
3.04 or 3.05), except to the extent that the SPC’s right to a greater payment
results from a change in any Law after the grant to the SPC takes place. Each
party hereto further agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (ii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender of record hereunder. Other than as expressly
provided in this Section 10.07(g), (A) such Granting Lender’s obligations under
this Agreement shall remain unchanged, (B) such Granting Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Granting Lender in connection
with such Granting Lender’s rights and obligations under this Agreement. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrowers and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its rights hereunder with respect to any Loan to the Granting Lender
and (ii) subject to Section 10.08, disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary herein, any Lender that is a
Fund may create a security interest in all or any portion of the Loans owing to
it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its


-216-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
(i)    Notwithstanding anything to the contrary herein, any Lender may assign
all or any portion of its Term Loans, Specified Refinancing Term Loans and New
Term Loans hereunder to any Other Affiliate (including any Debt Fund Affiliate),
but only if:
(i)    no Default has occurred and is continuing or would result therefrom;
(ii)    the assigning Lender and Other Affiliate purchasing such Lender’s Term
Loans, Specified Refinancing Term Loans or New Term Loans, as applicable, shall
execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit E-2 hereto (an “Affiliate Lender Assignment
and Assumption”) in lieu of an Assignment and Assumption;
(iii)    after giving effect to such assignment, Other Affiliates (other than
Debt Fund Affiliates) shall not, in the aggregate, own or hold Term Loans,
Specified Refinancing Term Loans and New Term Loans with an aggregate principal
amount in excess of 20% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase); and
(iv)    such Other Affiliate (other than Debt Fund Affiliates) shall at all
times be subject to the voting restrictions specified in Section 10.01.
(j)    Notwithstanding anything to the contrary herein, any Lender may assign
all or any portion of its Term Loans, Specified Refinancing Term Loans and New
Term Loans hereunder to Holdings or any of its Subsidiaries, but only if:
(i)    (A) such assignment is made pursuant to a Dutch Auction open to all Term
Lenders, Specified Refinancing Term Loan lenders or New Term Loan lenders on a
pro rata basis or (B) such assignment is made as an open market purchase;
(ii)    no Default has occurred and is continuing or would result therefrom;
(iii)    [Reserved]
(iv)    any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries;
(v)    Holdings and its Subsidiaries do not use the proceeds of the Revolving
Credit Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or refinanced pursuant to Section 2.20) to acquire such
Term Loans; and
(vi)    In the case of an open market purchase, the aggregate principal amount
of all Term Loans purchased pursuant to open market purchases since the Closing
Date shall not, in the aggregate, exceed 20.0% of the principal amount of all
Term Loans then outstanding (calculated as of the date of such purchase).
(k)    Notwithstanding anything to the contrary herein, (i) Affiliate Lenders
(other than Debt Fund Affiliates) shall not have any right to attend (including
by telephone) any meeting or discussions (or


-217-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





portion thereof) among the Administrative Agent or any other Lender to which
representatives of the Borrowers are not then present, (ii) Affiliate Lenders
(other than Debt Fund Affiliates) shall not have any right to receive any
information or material prepared by the Administrative Agent or any other Lender
or any communication by or among the Administrative Agent and one or more other
Lenders, except to the extent such information or materials have been made
available to the Borrowers or their representatives, (iii) no assignments in
respect of the Revolving Credit Facility may be made to the Sponsor or any
Affiliate of the Sponsor and (iv) neither the Sponsor nor any Affiliate of the
Sponsor (other than Debt Fund Affiliates) may be entitled to receive advice of
counsel to the Agents or other Lenders and none of them shall challenge any
assertion of attorney-client privilege by any Agent or other Lender.
(l)    Notwithstanding anything to the contrary herein, Barclays may, (i) upon
30 days’ notice to the Borrowers and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrowers, resign as Swing Line Lender;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer shall have identified a successor
L/C Issuer willing to accept its appointment as successor L/C Issuer, and the
effectiveness of such resignation shall be conditioned upon such successor
assuming the rights and duties of the L/C Issuer. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Barclays as L/C Issuer or Swing
Line Lender, as the case may be. If Barclays resigns as L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)). If Barclays resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (B) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Barclays to effectively assume the obligations of Barclays with
respect to such Letters of Credit.
(m)    The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrowers (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement
complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the United States Treasury Regulations (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrower and such Lender
shall treat each Person whose name


-218-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





is recorded in the Participant Register as the owner of the applicable rights
and/or obligations of such Lender under this Agreement, notwithstanding notice
to the contrary.
(n)    In the event that a transfer by any of the Secured Parties of its rights
and/or obligations under this Agreement (and/or any relevant Loan Document)
occurred or was deemed to occur by way of novation, the Borrowers and any other
Loan Parties explicitly agree that all securities and guarantees created under
any Loan Documents shall be preserved for the benefit of the new Lender and the
other Secured Parties.
Section 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliate’s respective
partners, directors, officers, employees, trustees, representatives and agents,
including accountants, legal counsel and other advisors and numbering
administration and settlement service providers on a need to know basis it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices; (b) to the
extent requested by any regulatory authority having jurisdiction over such
Agent, Lender or its respective Affiliates or in connection with any pledge or
assignment permitted under Section 10.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process,
in each case based upon the reasonable advice of the disclosing Agent’s or
Lender’s legal counsel (in which case the disclosing Agent or Lender, as
applicable, agrees (except with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable Law, to promptly notify the Dutch Borrower after
disclosure); (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrowers), to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; provided, that no such disclosure shall be made by such Lender
or such Agent or any of their respective Affiliates to any such Person that is a
Disqualified Institution; (g) with the written consent of Holdings; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08; (i) to any state, federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (j) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender). In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions; provided that such Person is advised and agrees to be bound by the
provisions of this Section 10.08.
For the purposes of this Section 10.08, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or their respective businesses, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08 by such Lender or Agent. Any Person required to maintain the
confidentiality of Information as provided in


-219-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





this Section 10.08 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
Holdings or any of its Subsidiaries, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.
Section 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party is authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, without
prior notice to the Borrowers or any other Loan Party, any such notice being
waived by each Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in any currency),
other than deposits in fiduciary accounts as to which a Loan Party is acting as
fiduciary for another Person who is not a Loan Party, at any time held by, and
other Indebtedness (in any currency) at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Secured Party hereunder or under any other Loan
Document (or other Secured Agreement (as defined in the Security Agreement)),
now or hereafter existing, irrespective of whether or not such Agent or such
Lender shall have made demand under this Agreement or any other Loan Document
(or other Secured Agreement (as defined in the Security Agreement)) and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Secured Party agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Secured
Party; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent and each Secured Party under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent and such Secured Party may have. Notwithstanding anything herein or in any
other Loan Document to the contrary, in no event shall the assets of any
Controlled Foreign Subsidiary or FSHCO constitute security, or shall the
proceeds of such assets be available for, payment of the Obligations of the U.S.
Borrower, it being understood that (a) the Equity Interests of any Controlled
Foreign Subsidiary or FSHCO that is directly owned by the U.S. Borrower or a
Domestic Subsidiary does constitute such an asset, and may be pledged, to the
extent set forth in Section 6.12 and (b) the provisions hereof shall not limit,
reduce or otherwise diminish in any respect the Borrowers’ obligations to make
any mandatory prepayment pursuant to Section 2.05(b)(ii).
Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest


-220-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to any Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
Section 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.
Section 10.12    Integration; Effectiveness. This Agreement and the other Loan
Documents, and those provisions of the Commitment Letter that, by its terms,
survive the termination or expiration of the Commitment Letter and/or the
execution and delivery of the Facilities Documentation (as defined in the
Commitment Letter), constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. It is
expressly agreed and confirmed by the parties hereto that the provisions of the
Fee Letter shall survive the execution and delivery of this Agreement, the
occurrence of the Closing Date, and shall continue in effect thereafter in
accordance with their terms. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized).
Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining


-221-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws then such provisions shall be
deemed to be in effect only to the extent not so limited.
Section 10.15    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN
WITH RESPECT TO ANY COLLATERAL DOCUMENTS TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN WITH RESPECT
TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE THEREIN),
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


-222-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





Section 10.16    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 10.16 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, THE DUTCH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS
AND EMPOWERS THE U.S. BORROWER (AND THE U.S. BORROWER HEREBY IRREVOCABLY ACCEPTS
SUCH APPOINTMENT), AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY,
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON THE U.S. BORROWER
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE DUTCH BORROWER AGREES TO
PROMPTLY DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.
Section 10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.18    Binding Effect. When this Agreement shall have become effective
in accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrowers, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrowers shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.
Section 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and Holdings acknowledges and agrees, and each of them
acknowledges and agrees that it has informed its other Affiliates, that: (i) (A)
no fiduciary, advisory or agency relationship between any of Holdings and its
Subsidiaries and any Agent or any Arranger is intended to be or has been created
in respect of any of the transactions contemplated hereby and by the other Loan
Documents, irrespective of whether any Agent or any Arranger has advised or is
advising Holdings and its Subsidiaries on other matters, (B) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between Holdings and its Subsidiaries,
on the one hand, and the Agents and the Arrangers, on the other hand, (C) each
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (D) each Borrower and
Holdings is capable of


-223-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Agent and Arranger is and has been acting solely as a principal and, except as
may otherwise be expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Holdings or any Borrower or any of their respective Affiliates, or any other
Person and (B) neither any Agent nor any Arranger has any obligation to Holdings
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrowers and their respective
Affiliates, and neither any Agent nor any Arranger has any obligation to
disclose any of such interests and transactions to Holdings, the Borrowers or
their respective Affiliates. To the fullest extent permitted by law, each
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Arrangers, and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 10.20    Affiliate Activities. Each Borrower and Holdings acknowledge
that each Agent and each Arranger (and their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, any of them may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of customers and may at any time hold long and short positions
in such securities and/or instruments. Such investment and other activities may
involve securities and instruments of Holdings and its Affiliates, as well as of
other entities and persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated hereby and
by the other Loan documents, (ii) be customers or competitors of Holdings and
its Affiliates or (iii) have other relationships with Holdings and its
Affiliates. In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and persons. It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of Holdings and its Affiliates or such other entities. The
transactions contemplated hereby and by the other Loan Documents may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph.
Section 10.21    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.22    USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001, as amended from
time to time)) (the “PATRIOT Act”), it is required to obtain, verify


-224-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the PATRIOT Act. The Borrowers shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.
Section 10.23    Joint and Several Liability of the Borrowers.
(a)    Each Borrower agrees that it is jointly and severally liable for the
obligations of the other Borrowers hereunder, including with respect to the
payment of principal of and interest on all Loans and the payment of fees and
indemnities and reimbursement of costs and expenses. Each Borrower is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Administrative Agent, the Collateral Agent
and the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a co-debtor, joint and several liability with each
other Borrower, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all Obligations
shall be the joint and several obligations of all of the Borrowers without
preferences or distinction among them. If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of such Obligations in accordance with the
terms thereof, then in each such event each other Borrower will make such
payment with respect to, or perform, such Obligations. A breach hereof or
Default or Event of Default hereunder as to any single Borrower shall constitute
a breach, Default or Event of Default as to all the Borrowers. Each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the Loans made under this Agreement, notice of the occurrence of any Default or
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by the Administrative Agent, the
Collateral Agent or the Lenders under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement,
except for any demands, notices and other formalities expressly required under
the terms of this Agreement. Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent, the Collateral
Agent or the Lenders at any time or times in respect of any default (including
any Default or Event of Default) by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent, the
Collateral Agent or the Lenders in respect of any of the obligations hereunder,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of such obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Administrative Agent, the
Collateral Agent or the Lenders, including any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder, which might, but for the provisions of this Section
10.23, afford grounds for terminating, discharging or relieving such Borrower,
in whole or in part, from any of its Obligations under this Section 10.23, it
being the intention of each Borrower that, so long as any of the Obligations
remain unsatisfied, the Obligations of such Borrower under this Section 10.23
shall not be discharged except by performance and then only to the extent of
such performance. The joint and several liability of the Borrowers


-225-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower. With respect to
any Borrower’s Obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to Loans or other extensions
of credit made to any of the other Borrowers hereunder, such Borrower waives,
until the Obligations shall have been paid in full (other than contingent
indemnification obligations that are not yet due and payable or as to which no
claim has been asserted) and this Agreement shall have been terminated, any
right to enforce any right of subrogation or any remedy which an Agent and/or
any Lender now has or may hereafter have against any other Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to an
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any Borrower to an Agent and/or any Lender.
(b)    Subject to the immediately preceding sentence, to the extent that any
Borrower shall be required to pay a portion of the Obligations which shall
exceed the amount of Loans other extensions of credit received by such Borrower
and all interest, costs, fees and expenses attributable to such Loans or other
extensions of credit, then such Borrower shall be reimbursed by the other
Borrowers for the amount of such excess. This paragraph is intended only to
define the relative rights of Borrowers, and nothing set forth in this paragraph
is intended or shall impair the obligations of each Borrower, jointly and
severally, to pay to Administrative Agent and Lenders the Obligations as and
when the same shall become due and payable in accordance with the terms hereof.
Notwithstanding anything to the contrary set forth in this paragraph or any
other provisions of this Agreement, it is the intent of the parties hereto that
the liability incurred by each Borrower in respect of the Obligations of the
other Borrowers (and any Lien granted by each Borrower to secure such
Obligations), not constitute a fraudulent conveyance or fraudulent transfer
under the provisions of any applicable law of any state or other governmental
unit (“Fraudulent Conveyance”). Consequently, each Borrower, each Agent and each
Lender hereby agree that if a court of competent jurisdiction determines that
the incurrence of liability by any Borrower in respect of the Obligations of any
other Borrower (or any Liens granted by such Borrower to secure such
Obligations) would, but for the application of this sentence, constitute a
Fraudulent Conveyance, such liability (and such Liens) shall be valid and
enforceable only to the maximum extent that would not cause the same to
constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc.
(c)    Each Borrower’s obligation to pay and perform the Obligations shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of this Agreement, or any term or provision therein, as to any
other Borrower, (ii) any amendment or waiver of or any consent to departure from
this Agreement or any other Loan Document, in respect of any other Borrower,
(iii) the application of any Loan proceeds to, or the extension of any other
credit for the benefit of, any other Borrower, any other Loan Party, or any of
their Subsidiaries or (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 10.23, constitute a legal or equitable discharge of, or provide a
right of setoff against, any Borrower’s obligations hereunder, in each case
other than any payment in full of the Obligations (other than contingent
indemnification obligations not yet due or owing). Each of the Borrowers further
agree that (i) its obligations under this Agreement and the other Loan Documents
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any such obligations is rescinded or must otherwise be
returned by any Person upon the insolvency, bankruptcy or reorganization of, or
the application of any Debtor Relief Laws to, any other Borrower, all as though
such payment had not been made and (ii) it hereby unconditionally and
irrevocably waives any right to revoke its joint and several liability under the
Loan Documents and acknowledges that such liability is continuing


-226-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





in nature and applies to all obligations of the Borrowers under the Loan
Documents, whether existing now or in the future.
Section 10.24    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable Law).
Section 10.25    Waiver of Sovereign Immunity. Each Loan Party that is
incorporated outside the United States, in respect of itself, its Subsidiaries,
its process agents, and its properties and revenues, hereby irrevocably agrees
that, to the extent that such Loan Party or its respective Subsidiaries or any
of its or its respective Subsidiaries’ properties has or may hereafter acquire
any right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States or elsewhere, to
enforce or collect upon the Loans or any Loan Document or any other liability or
obligation of such Loan Party or any of their respective Subsidiaries related to
or arising from the transactions contemplated by any of the Loan Documents,
including, without limitation, immunity from suit, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, such Loan Party, for itself and on behalf of its
Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. Without
limiting the generality of the foregoing, each Loan Party further agrees that
the waivers set forth in this Section 10.25 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
ARTICLE XI.    

Lender Loss Sharing Intercreditor Agreement
The provisions of this Article XI sets forth restrictions on transfer of Loans
and Commitments hereunder for the purposes of allocating risks between and among
Lenders in relation to the Term Loans, Revolving Credit Loans, Swing Line Loans
and L/C Obligations and in effecting the allocations and exchanges to give
effect to the provisions hereof, the intention is not to increase any
obligations of any Borrower or Guarantor. None of Holdings, the Borrower Parties
or any other creditor thereof (other than


-227-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





a Lender in its capacity as such) shall have any rights or obligations under
this Article XI. Each Person which becomes a Lender or purchases a participation
in a Lender’s interest agrees to be bound by the following terms of this Article
XI:
Section 11.01    Defined Terms. As used in this Section 11.01, the following
terms shall have the following meanings:
(a)    “Exchange Percentage” means, as to each Lender, a fraction, expressed as
a decimal, in each case determined on the date of occurrence of a Re-Allocation
Event (but before giving effect to any actions to occur on such date pursuant to
Section 11.02) of which (a) the numerator shall be the sum of (i) the Pro Rata
Share of such Lender of (x) the aggregate outstanding principal amount of all
Revolving Credit Loans and Swing Line Loans and (y) the L/C Obligations with
respect to Letters of Credit and (ii) the aggregate outstanding principal amount
of all Term Loans of such Lender, and (b) the denominator of which shall be the
sum of (x) the aggregate outstanding principal amount of all Loans and (y) the
L/C Obligations. Amounts not expressed in Dollars shall be determined by taking
the Dollar Amount thereof (determined on the date of the occurrence of a
Re-Allocation Event).
Section 11.02    Special Provisions Applicable to Lenders Upon the Occurrence of
a Re-Allocation Event.
(a)    On the date of the occurrence of any Re-Allocation Event, (i) if any
Swing Line Loans are outstanding, the Revolving Credit Lenders shall pay to the
Administrative Agent, for the account of the Swing Line Lender, its Pro Rata
Share of each Swing Line Loan in accordance with the requirements of Section
2.04(c) (with the notice to be given by the Swing Line Lender to the
Administrative Agent (and by the Administrative Agent to the Revolving Credit
Lenders) thereunder to be deemed to have been given on the date of the
occurrence of any Re-Allocation Event) and (ii) if there have been any L/C
Borrowings pursuant to Letters of Credit which have not yet been reimbursed to
the L/C Issuer pursuant to Section 2.03(d), the Revolving Credit Lenders shall
make payments to the Administrative Agent (for the account of the L/C Issuer)
therefor in accordance with the requirements of Section 2.03(d) (with the notice
to be given by the L/C Issuer to the Administrative Agent (and by the
Administrative Agent to the Revolving Credit Lenders) thereunder to be deemed to
be given on the date of the occurrence of any Re-Allocation Event). For purposes
of making calculations pursuant to the following provisions of this Section
11.02, such payments shall be deemed to have been made on the date of the
occurrence of the Re-Allocation Event, before making such calculations.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, any Lender which has failed, or fails, to make any payments required
to be made by it as described in this Article XI shall remain obligated to make
such payments, together with interest thereon, and shall be obligated to the
Swing Line Lender or the L/C Issuer, as the case may be, for any damages caused
by its delay or failure in making any payments required to be made by it as
described above.
(b)    In the event that upon the occurrence of a Re-Allocation Event any Letter
of Credit under any Tranche shall be outstanding and undrawn in whole or in
part, each Revolving Credit Lender under such Tranche shall on the date of the
occurrence of such Re-Allocation Event, but before giving effect to the
purchases and sales of participations on such date pursuant to Section 11.02(c),
promptly pay over to the Administrative Agent, in immediately available funds in
the currency in which such Letter of Credit is denominated an amount equal to
such Revolving Credit Lender’s Pro Rata Share of such undrawn face amount,
together with interest thereon from the date of the Re-Allocation Event to the
date on which such amount shall be paid to the Administrative Agent at a rate
per annum equal to the Overnight Rate. The Administrative Agent shall establish
a separate account for each currency in which such funds are paid in


-228-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





an amount equal to the aggregate amount of such currency received from such
Revolving Credit Lenders, along with a record detailing the amount received from
each such Revolving Credit Lender pursuant to the preceding sentence. The
Administrative Agent shall have sole dominion and control over each such account
(each, a “Special Reserve Account”), and the amounts deposited in each Special
Reserve Account shall be held in such Special Reserve Account until withdrawn as
provided in paragraph (e) or (f) below in this Section 11.02. The Administrative
Agent shall maintain records enabling it to determine the amounts paid over to
it and deposited in the Special Reserve Accounts. As amounts are drawn under
outstanding Letters of Credit in respect of which amounts have been paid into
the various Special Reserve Accounts pursuant to this Section 11.02(b), amounts
shall be drawn ratably from the Special Reserve Accounts of the various
currencies to pay such amounts. The amounts paid to the Administrative Agent
pursuant to this Section 11.02(b) shall be held as a reserve against the L/C
Borrowings, shall not constitute Loans or extensions of credit to the Borrowers
and shall not give rise to any obligation on the part of the Borrowers to pay
interest to any Lender (although the Borrowers shall remain obligated to pay
Letter of Credit fees and fronting fees in accordance with the requirements of
Sections 2.03(i) and (j)), it being agreed that the Borrowers’ reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings or payments are made thereunder as provided in Section 2.03(d). The
Administrative Agent may agree with the respective Revolving Credit Lenders to
invest amounts attributable to such Revolving Credit Lender’s Pro Rata Share
from time to time deposited in such Special Reserve Accounts in Cash Equivalents
or other similar investments reasonably satisfactory to both the Administrative
Agent and the applicable Revolving Credit Lender, in which case (x) any returns
on such investments shall be deposited in the respective Special Reserve Account
(until applied as provided in clauses (e) and (f) below) and (y) any risk of
loss on investments in each Special Reserve Account shall be for the sole
account of the respective Revolving Credit Lender.
(c)    Upon the occurrence of a Re-Allocation Event, but after giving effect to
the actions required to be taken pursuant to preceding clauses (a) and (b)
(although any failure by any Lender to take the actions required of it pursuant
to said clauses shall not prevent the actions required hereby, but the
respective Lender shall continue to be obligated to perform its obligations as
required above and the Administrative Agent shall be authorized to make any
equitable adjustments as may be deemed necessary or, in the reasonable opinion
of the Administrative Agent, advisable pursuant to the following Section
11.02(g) of this Section 11.02), the Lenders shall purchase participations from
other Lenders in the various Facilities (including participations in (x) each
outstanding Letter of Credit, (y) each L/C Borrowing which has not been
reimbursed pursuant to Section 2.03(d), and (z) each Special Reserve Account and
amounts deposited therein or to be returned to the Lenders in accordance with
the provisions of Section 11.02(f)) so that, after giving effect to such
purchases, each Lender shall have the same credit exposure in each Facility at
such time (including a participation in (x) each outstanding Letter of Credit,
(y) each L/C Borrowing which has not been reimbursed pursuant to Section
2.03(d), and (z) each Special Reserve Account and amounts deposited therein or
to be returned to the Lenders in accordance with the provisions of Section
11.02(f)), whether or not such Lender shall previously have participated
therein, equal to such Lender’s Exchange Percentage thereof. The foregoing
actions shall be accomplished pursuant to this Section 11.02(c) through
purchases and sales of participations in the various Facilities as required
hereby, and at the request of the Administrative Agent each Lender hereby agrees
to enter into customary participation agreements approved by the Administrative
Agent to evidence same. All purchases and sales of participations pursuant to
this Section 11.02(c) shall be made in Dollars. At the request of the
Administrative Agent, each Lender which has sold participations in any of the
Facilities and/or Special Reserve Accounts as provided above (through the
Administrative Agent) will deliver to each Lender (through the Administrative
Agent) which has so purchased a participation therein a participation
certificate in the appropriate amount as determined in conjunction with the
Administrative Agent. It is understood that the amount of funds delivered by
each Lender shall be calculated on a net


-229-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





basis, giving effect to both the sales and purchases of participations by the
various Lenders as required above.
(d)    Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, in determining the participations to be purchased as described
in preceding Section 11.02(c), regularly accruing interest and fees through the
date of the respective Re-Allocation Event (as well as amounts owing to any
Lender pursuant to Sections 3.01, 3.04, 3.05, 10.04 and 10.05 or similar
provisions pursuant to the other Loan Documents) shall be ignored, and such
amounts shall be retained by the respective Lenders to which such amounts were
owing and shall not be subject to the participations purchased as otherwise
required hereby. In calculating the amounts of participations, with respect to
any amounts expressed in a currency other than Dollars, the Administrative Agent
shall use the Dollar Amount thereof as calculated on the date of the occurrence
of the respective Re-Allocation Event.
(e)    In the event that after the occurrence of a Re-Allocation Event any
drawing or payment shall be made in respect of a Letter of Credit, the
Administrative Agent shall, at the request of the L/C Issuer, withdraw from the
Special Reserve Account of the applicable currency any amounts, up to the amount
of such drawing or payment, deposited in the respective Special Reserve Account
and remaining on deposit and deliver such amounts to the L/C Issuer, in
satisfaction of the reimbursement obligations of the Revolving Credit Lenders
under Section 2.03(d) (but not of the Borrowers under Section 2.03(d)). In the
event that any Revolving Credit Lender shall default on its obligation to pay
over any amount to the Administrative Agent in respect of any Letter of Credit
as provided in Section 11.02(b), the L/C Issuer shall, in the event of a drawing
or payment thereunder, have a claim against such Revolving Credit Lender to the
same extent as if such Revolving Credit Lender had defaulted on its obligations
under Section 2.03(d), but shall have no claim against any other Lender,
notwithstanding the exchange of interests in the Borrowers’ reimbursement
obligations pursuant to Section 11.02(c). Each other Lender shall have a claim
against such defaulting Revolving Credit Lender for any damages sustained by it
as a result of such default.
(f)    In the event that after the occurrence of a Re-Allocation Event any
Letter of Credit shall terminate or expire undrawn or unpaid upon, then, if and
so long as the Administrative Agent determines (in its reasonable discretion)
that adequate funds remain on deposit in the Special Reserve Accounts of the
applicable currency to fund (without giving effect to the purchases of
participation pursuant to Section 11.02(c)) all remaining drawings or payments
which could come due in respect of outstanding Letters of Credit, the
Administrative Agent shall withdraw from the Special Reserve Account of the
applicable currency the amount remaining on deposit therein in respect of such
Letter of Credit (or in any case, such lesser amount as the Administrative Agent
reasonably determines can be distributed without causing the amount on deposit
from the Revolving Credit Lenders to be less than the remaining exposure on
outstanding Letters of Credit) and promptly distribute such amount to such
Revolving Credit Lender in accordance with each such Revolving Credit Lender’s
Pro Rata Share, provided that, if such amount is not denominated in Dollars, the
Administrative Agent shall distribute to each such relevant Revolving Credit
Lender the Dollar Amount of such amount. All amounts received by any Revolving
Credit Lender pursuant to this Section 11.02(f) shall, to the extent it has sold
participations therein in accordance with the requirements of Section 11.02(c),
be distributed by it to the various participants therein in accordance with
their participating interests.
(g)    All determinations by the Administrative Agent pursuant to this Section
11.02 shall be made by it in accordance with the provisions herein and with the
intent being to equitably share the credit risk for all Facilities under this
Agreement in accordance with the provisions hereof. Absent manifest error, all
determinations by the Administrative Agent hereunder shall be binding on each of
the Lenders.


-230-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





The Administrative Agent shall have no liability to any Borrower, any Lender or
any other Person hereunder for any determinations made by it hereunder except to
the extent resulting from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction).
(h)    Notwithstanding anything to the contrary contained above, the failure of
any Lender to purchase its participating interests as required above in any
extensions of credit upon the occurrence of a Re-Allocation Event shall not
relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.
(i)    If any amount required to be paid by any Lender pursuant to this Section
11.02 is not paid to the Administrative Agent on the date upon which the
Re‑Allocation Event occurred (if the event occurred before 1:00 p.m. (New York
time), otherwise on the following Business Day), such Lender shall, in addition
to such aforementioned amount, also pay to the Administrative Agent on demand an
amount equal to the product of (i) the amount so required to be paid by such
Lender for the purchase of its participations, (ii) the daily average Overnight
Rate during the period from and including the date of request for payment to the
date on which such payment is immediately available to the Administrative Agent
and (iii) a fraction the numerator of which is the actual number of days that
elapsed during such period and the denominator of which is 360. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
payable under this Agreement shall be conclusive in the absence of manifest
error. Amounts payable by any Lender pursuant to this Section 11.02 shall be
paid to the Administrative Agent for the account of the relevant Lenders,
provided that, if the Administrative Agent (in its sole discretion) has elected
to fund on behalf of such other Lender the amounts owing to such other Lenders,
then the amounts shall be paid to the Administrative Agent for its own account.
(j)    Whenever, at any time after the relevant Lenders have received from any
other Lenders purchases of participations pursuant to this Section 11.02, the
various Lenders receive any payment on account thereof, such Lenders will
distribute to the Administrative Agent, for the account of the various Lenders
participating therein, such Lenders’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received, provided, however, that in the event that such payment received by any
Lenders is required to be returned, the Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective Lenders any portion thereof previously so distributed to them in
like funds as such payment is required to be returned by the respective Lenders.
(k)    Each Lender’s obligation to purchase participating interests pursuant to
this Section shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Borrower or any other Person, (iv)
any breach of this Section 11.02 by any Borrower, any Lender or any other
Person, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(l)    Notwithstanding any other provision of this Agreement, each of the
Administrative Agent and each Lender agrees that if the Administrative Agent or
any Lender is required under applicable law to withhold or deduct any taxes or
other amounts from payments made by it hereunder or as a result hereof,


-231-
US-DOCS\90330440.2103232196.9

--------------------------------------------------------------------------------





such Person shall be entitled to withhold or deduct such amounts and pay over
such taxes or other amounts to the applicable Governmental Authority imposing
such tax without any obligation to indemnify the Administrative Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by the
Administrative Agent or any Lender subject to such withholding to the
Administrative Agent or Lender making such withholding and paying over such
amounts, but without diminution of the rights of the Administrative Agent or any
Lender subject to such withholding as against the Borrowers and the other Loan
Parties to the extent provided in this Agreement and the other Loan Documents.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first written above.
FLASH DUTCH 1 B.V.,
By:            
Name:    
Title:    
FLASH DUTCH 2 B.V.,
By:            
Name:    
Title:    
COATINGS CO. U.S. INC.
By:            
Name:    
Title:    
BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, an L/C Issuer,
Swing Line Lender and Lender
By:            
Name:    
Title:    
By:            
Name:    
Title:    




 



EXHIBIT B
Amended and Restated Guaranty
[Provided under separate cover.]






-232-
US-DOCS\90330440.2103232196.9